Case 17-12560-KJC   Doc 3267   Filed 01/03/19   Page 1 of 129
                      Case 17-12560-KJC              Doc 3267        Filed 01/03/19         Page 2 of 129


                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF DELAWARE

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                         Case No. 17-12560 (KJC)
(Jointly Administered)                                                                         Reporting Period: 11/30/2018

The Monthly Operating Report for Woodbridge Group of Companies, LLC includes the following affiliated debtors:*

    #                                   Name of Entity                                   EIN #               Case #
    1     Woodbridge Group of Companies, LLC                                        xx-xxx3603        17-12560 (KJC)
    2     215 North 12th Street, LLC                                                xx-xxx3105        17-12561 (KJC)
    3     Addison Park Investments, LLC                                             xx-xxx5888        17-12563 (KJC)
    4     Anchorpoint Investments, LLC                                              xx-xxx5530        17-12566 (KJC)
    5     Arborvitae Investments, LLC                                               xx-xxx3426        17-12572 (KJC)
    6     Archivolt Investments, LLC                                                xx-xxx8542        17-12574 (KJC)
    7     Arlington Ridge Investments, LLC                                          xx-xxx8879        17-12576 (KJC)
    8     Arrowpoint Investments, LLC                                               xx-xxx7069        17-12578 (KJC)
    9     Baleroy Investments, LLC                                                  xx-xxx9851        17-12580 (KJC)
   10     Basswood Holding, LLC                                                     xx-xxx2784        17-12600 (KJC)
   11     Bay Village Investments, LLC                                              xx-xxx3221        17-12604 (KJC)
   12     Bear Brook Investments, LLC                                               xx-xxx3387        17-12610 (KJC)
   13     Beech Creek Investments, LLC                                              xx-xxx0963        17-12616 (KJC)
   14     Bishop White Investments, LLC                                             xx-xxx8784        17-12623 (KJC)
   15     Black Bass Investments, LLC                                               xx-xxx0884        17-12641 (KJC)
   16     Black Locust Investments, LLC                                             xx-xxx3159        17-12648 (KJC)
   17     Bluff Point Investments, LLC                                              xx-xxx6406        17-12722 (KJC)
   18     Bowman Investments, LLC                                                   xx-xxx9670        17-12753 (KJC)
   19     Bramley Investments, LLC                                                  xx-xxx9020        17-12769 (KJC)
   20     Brise Soleil Investments, LLC                                             xx-xxx9998        17-12762 (KJC)
   21     Broadsands Investments, LLC                                               xx-xxx2687        17-12777 (KJC)
   22     Brynderwen Investments, LLC                                               xx-xxx6305        17-12793 (KJC)
   23     Cablestay Investments, LLC                                                xx-xxx3442        17-12798 (KJC)
   24     Cannington Investments, LLC                                               xx-xxx4303        17-12803 (KJC)
   25     Carbondale Doocy, LLC                                                     xx-xxx3616        17-12805 (KJC)
   26     Carbondale Glen Lot A-5, LLC                                              xx-xxx0728        17-12807 (KJC)
   27     Carbondale Glen Lot D-22, LLC                                             xx-xxx1907        17-12809 (KJC)
   28     Carbondale Glen Lot E-24, LLC                                             xx-xxx4987        17-12811 (KJC)
   29     Carbondale Glen Lot GV-13, LLC                                            xx-xxx6075        17-12813 (KJC)
   30     Carbondale Glen Lot SD-14, LLC                                            xx-xxx5515        17-12817 (KJC)
   31     Carbondale Glen Lot SD-23, LLC                                            xx-xxx4775        17-12815 (KJC)
   32     Carbondale Glen Mesa Lot 19, LLC                                          xx-xxx6376        17-12819 (KJC)
   33     Carbondale Glen River Mesa, LLC                                           xx-xxx6926        17-12820 (KJC)
   34     Carbondale Glen Sundance Ponds, LLC                                       xx-xxx0113        17-12822 (KJC)
   35     Carbondale Glen Sweetgrass Vista, LLC                                     xx-xxx7510        17-12564 (KJC)
   36     Carbondale Spruce 101, LLC                                                xx-xxx6126        17-12568 (KJC)
   37     Carbondale Sundance Lot 15, LLC                                           xx-xxx1131        17-12569 (KJC)
   38     Carbondale Sundance Lot 16, LLC                                           xx-xxx0786        17-12570 (KJC)
   39     Castle Pines Investments, LLC                                             xx-xxx4123        17-12581 (KJC)
   40     Centershot Investments, LLC                                               xx-xxx9391        17-12586 (KJC)
   41     Chaplin Investments, LLC                                                  xx-xxx3215        17-12592 (KJC)
   42     Chestnut Investments, LLC                                                 xx-xxx9809        17-12603 (KJC)
   43     Chestnut Ridge Investments, LLC                                           xx-xxx3815        17-12614 (KJC)
   44     Clover Basin Investments, LLC                                             xx-xxx8470        17-12621 (KJC)
   45     Coffee Creek Investments, LLC                                             xx-xxx9365        17-12627 (KJC)
   46     Craven Investments, LLC                                                   xx-xxx0994        17-12636 (KJC)
   47     Crossbeam Investments, LLC                                                xx-xxx2940        17-12650 (KJC)
   48     Crowfield Investments, LLC                                                xx-xxx4030        17-12660 (KJC)


   2 of 129                                                                                                       MOR Cover b
                      Case 17-12560-KJC              Doc 3267        Filed 01/03/19         Page 3 of 129


                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF DELAWARE

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                         Case No. 17-12560 (KJC)
(Jointly Administered)                                                                         Reporting Period: 11/30/2018

The Monthly Operating Report for Woodbridge Group of Companies, LLC includes the following affiliated debtors:*

    #                                  Name of Entity                                    EIN #               Case #
   49     Crystal Valley Holdings, LLC                                              xx-xxx4942        17-12666 (KJC)
   50     Crystal Woods Investments, LLC                                            xx-xxx2816        17-12676 (KJC)
   51     Cuco Settlement, LLC                                                      xx-xxx1418        17-12679 (KJC)
   52     Daleville Investments, LLC                                                xx-xxx2915        17-12687 (KJC)
   53     Derbyshire Investments, LLC                                               xx-xxx3735        17-12696 (KJC)
   54     Diamond Cove Investments, LLC                                             xx-xxx9809        17-12705 (KJC)
   55     Dixville Notch Investments, LLC                                           xx-xxx0257        17-12716 (KJC)
   56     Dogwood Valley Investments, LLC                                           xx-xxx5898        17-12727 (KJC)
   57     Dollis Brook Investments, LLC                                             xx-xxx4042        17-12735 (KJC)
   58     Donnington Investments, LLC                                               xx-xxx2744        17-12744 (KJC)
   59     Doubleleaf Investments, LLC                                               xx-xxx7075        17-12755 (KJC)
   60     Drawspan Investments, LLC                                                 xx-xxx5457        17-12767 (KJC)
   61     Eldredge Investments, LLC                                                 xx-xxx1579        17-12775 (KJC)
   62     Elstar Investments, LLC                                                   xx-xxx3731        17-12782 (KJC)
   63     Emerald Lake Investments, LLC                                             xx-xxx2276        17-12788 (KJC)
   64     Fieldpoint Investments, LLC                                               xx-xxx2405        17-12794 (KJC)
   65     Franconia Notch Investments, LLC                                          xx-xxx7325        17-12797 (KJC)
   66     Gateshead Investments, LLC                                                xx-xxx1537        17-12597 (KJC)
   67     Glenn Rich Investments, LLC                                               xx-xxx7350        17-12602 (KJC)
   68     Goose Rocks Investments, LLC                                              xx-xxx5453        17-12611 (KJC)
   69     Goosebrook Investments, LLC                                               xx-xxx3737        17-12617 (KJC)
   70     Graeme Park Investments, LLC                                              xx-xxx8869        17-12622 (KJC)
   71     Grand Midway Investments, LLC                                             xx-xxx1671        17-12628 (KJC)
   72     Gravenstein Investments, LLC                                              xx-xxx2195        17-12632 (KJC)
   73     Green Gables Investments, LLC                                             xx-xxx1347        17-12637 (KJC)
   74     Grenadier Investments, LLC                                                xx-xxx1772        17-12643 (KJC)
   75     Grumblethorpe Investments, LLC                                            xx-xxx9318        17-12649 (KJC)
   76     H11 Silk City Holding Company, LLC                                        xx-xxx5002        17-12833 (KJC)
   77     H12 White Birch Holding Company, LLC                                      xx-xxx9593        17-12699 (KJC)
   78     H13 Bay Village Holding Company, LLC                                      xx-xxx8917        17-12591 (KJC)
   79     H14 Dixville Notch Holding Company, LLC                                   xx-xxx5633        17-12712 (KJC)
   80     H15 Bear Brook Holding Company, LLC                                       xx-xxx0030        17-12607 (KJC)
   81     H16 Monadnock Holding Company, LLC                                        xx-xxx3391        17-12678 (KJC)
   82     H17 Pemigewasset Holding Company, LLC                                     xx-xxx9026        17-12799 (KJC)
   83     H19 Emerald Lake Holding Company, LLC                                     xx-xxx1570        17-12785 (KJC)
   84     H2 Arlington Ridge Holding Company, LLC                                   xx-xxx9930        17-12575 (KJC)
   85     H20 Bluff Point Holding Company, LLC                                      xx-xxx7342        17-12715 (KJC)
   86     H21 Summerfree Holding Company, LLC                                       xx-xxx4453        17-12631 (KJC)
   87     H22 Papirovka Holding Company, LLC                                        xx-xxx8821        17-12770 (KJC)
   88     H23 Pinova Holding Company, LLC                                           xx-xxx0307        17-12810 (KJC)
   89     H24 Stayman Holding Company, LLC                                          xx-xxx0527        17-12590 (KJC)
   90     H25 Elstar Holding Company, LLC                                           xx-xxx3243        17-12779 (KJC)
   91     H26 Gravenstein Holding Company, LLC                                      xx-xxx4323        17-12630 (KJC)
   92     H27 Grenadier Holding Company, LLC                                        xx-xxx2590        17-12642 (KJC)
   93     H28 Black Locust Holding Company, LLC                                     xx-xxx6941        17-12647 (KJC)
   94     H29 Zestar Holding Company, LLC                                           xx-xxx4093        17-12789 (KJC)
   95     H30 Silver Maple Holding Company, LLC                                     xx-xxx9953        17-12835 (KJC)
   96     H31 Addison Park Holding Company, LLC                                     xx-xxx0775        17-12562 (KJC)


   3 of 129                                                                                                       MOR Cover b
                      Case 17-12560-KJC              Doc 3267        Filed 01/03/19         Page 4 of 129


                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF DELAWARE

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                         Case No. 17-12560 (KJC)
(Jointly Administered)                                                                         Reporting Period: 11/30/2018

The Monthly Operating Report for Woodbridge Group of Companies, LLC includes the following affiliated debtors:*

   #                                   Name of Entity                                    EIN #               Case #
   97     H32 Arborvitae Holding Company, LLC                                       xx-xxx7525        17-12567 (KJC)
   98     H35 Hornbeam Holding Company, LLC                                         xx-xxx5290        17-12691 (KJC)
   99     H36 Sturmer Pippin Holding Company, LLC                                   xx-xxx1256        17-12625 (KJC)
  100     H37 Idared Holding Company, LLC                                           xx-xxx3378        17-12697 (KJC)
  101     H38 Mutsu Holding Company, LLC                                            xx-xxx5889        17-12711 (KJC)
  102     H39 Haralson Holding Company, LLC                                         xx-xxx0886        17-12661 (KJC)
  103     H4 Pawtuckaway Holding Company, LLC                                       xx-xxx9299        17-12778 (KJC)
  104     H40 Bramley Holding Company, LLC                                          xx-xxx7162        17-12766 (KJC)
  105     H41 Grumblethorpe Holding Company, LLC                                    xx-xxx0106        17-12646 (KJC)
  106     H43 Lenni Heights Holding Company, LLC                                    xx-xxx7951        17-12717 (KJC)
  107     H44 Green Gables Holding Company, LLC                                     xx-xxx2248        17-12634 (KJC)
  108     H46 Beech Creek Holding Company, LLC                                      xx-xxx0050        17-12612 (KJC)
  109     H47 Summit Cut Holding Company, LLC                                       xx-xxx6912        17-12638 (KJC)
  110     H49 Bowman Holding Company, LLC                                           xx-xxx1694        17-12725 (KJC)
  111     H5 Chestnut Ridge Holding Company, LLC                                    xx-xxx5244        17-12608 (KJC)
  112     H51 Old Carbon Holding Company, LLC                                       xx-xxx1911        17-12738 (KJC)
  113     H52 Willow Grove Holding Company, LLC                                     xx-xxx2112        17-12729 (KJC)
  114     H53 Black Bass Holding Company, LLC                                       xx-xxx3505        17-12639 (KJC)
  115     H54 Seven Stars Holding Company, LLC                                      xx-xxx8432        17-12831 (KJC)
  116     H55 Old Maitland Holding Company, LLC                                     xx-xxx3887        17-12747 (KJC)
  117     H56 Craven Holding Company, LLC                                           xx-xxx1344        17-12633 (KJC)
  118     H58 Baleroy Holding Company, LLC                                          xx-xxx1881        17-12579 (KJC)
  119     H59 Rising Sun Holding Company, LLC                                       xx-xxx5554        17-12827 (KJC)
  120     H6 Lilac Meadow Holding Company, LLC                                      xx-xxx4921        17-12724 (KJC)
  121     H60 Moravian Holding Company, LLC                                         xx-xxx3179        17-12686 (KJC)
  122     H61 Grand Midway Holding Company, LLC                                     xx-xxx4835        17-12626 (KJC)
  123     H65 Thornbury Farm Holding Company, LLC                                   xx-xxx7454        17-12644 (KJC)
  124     H66 Heilbron Manor Holding Company, LLC                                   xx-xxx7245        17-12677 (KJC)
  125     H68 Graeme Park Holding Company, LLC                                      xx-xxx2736        17-12620 (KJC)
  126     H7 Dogwood Valley Holding Company, LLC                                    xx-xxx7002        17-12721 (KJC)
  127     H70 Bishop White Holding Company, LLC                                     xx-xxx6161        17-12619 (KJC)
  128     H74 Imperial Aly Holding Company, LLC                                     xx-xxx7948        17-12704 (KJC)
  129     H76 Diamond Cove Holding Company, LLC                                     xx-xxx0315        17-12700 (KJC)
  130     H8 Melody Lane Holding Company, LLC                                       xx-xxx4011        17-12756 (KJC)
  131     H9 Strawberry Fields Holding Company, LLC                                 xx-xxx4464        17-12609 (KJC)
  132     Hackmatack Investments, LLC                                               xx-xxx8293        17-12653 (KJC)
  133     Haffenburg Investments, LLC                                               xx-xxx1472        17-12659 (KJC)
  134     Haralson Investments, LLC                                                 xx-xxx8946        17-12663 (KJC)
  135     Harringworth Investments, LLC                                             xx-xxx5770        17-12669 (KJC)
  136     Hazelpoint Investments, LLC                                               xx-xxx3824        17-12674 (KJC)
  137     Heilbron Manor Investments, LLC                                           xx-xxx7818        17-12681 (KJC)
  138     Hollyline Holdings, LLC                                                   xx-xxx4412        17-12684 (KJC)
  139     Hollyline Owners, LLC                                                     xx-xxx2556        17-12688 (KJC)
  140     Hornbeam Investments, LLC                                                 xx-xxx9532        17-12694 (KJC)
  141     Idared Investments, LLC                                                   xx-xxx7643        17-12701 (KJC)
  142     Imperial Aly Investments, LLC                                             xx-xxx7940        17-12708 (KJC)
  143     Ironsides Investments, LLC                                                xx-xxx2351        17-12714 (KJC)
  144     Lenni Heights Investments, LLC                                            xx-xxx6691        17-12720 (KJC)


   4 of 129                                                                                                       MOR Cover b
                      Case 17-12560-KJC              Doc 3267        Filed 01/03/19         Page 5 of 129


                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF DELAWARE

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                         Case No. 17-12560 (KJC)
(Jointly Administered)                                                                         Reporting Period: 11/30/2018

The Monthly Operating Report for Woodbridge Group of Companies, LLC includes the following affiliated debtors:*

   #                                   Name of Entity                                    EIN #               Case #
  145     Lilac Meadow Investments, LLC                                             xx-xxx4000        17-12728 (KJC)
  146     Lincolnshire Investments, LLC                                             xx-xxx0533        17-12733 (KJC)
  147     Lonetree Investments, LLC                                                 xx-xxx5194        17-12740 (KJC)
  148     Longbourn Investments, LLC                                                xx-xxx2888        17-12746 (KJC)
  149     M10 Gateshead Holding Company, LLC                                        xx-xxx8924        17-12593 (KJC)
  150     M11 Anchorpoint Holding Company, LLC                                      xx-xxx1946        17-12565 (KJC)
  151     M13 Cablestay Holding Company, LLC                                        xx-xxx9809        17-12795 (KJC)
  152     M14 Crossbeam Holding Company, LLC                                        xx-xxx3109        17-12645 (KJC)
  153     M15 Doubleleaf Holding Company, LLC                                       xx-xxx9523        17-12749 (KJC)
  154     M17 Lincolnshire Holding Company, LLC                                     xx-xxx9895        17-12730 (KJC)
  155     M19 Arrowpoint Holding Company, LLC                                       xx-xxx4378        17-12577 (KJC)
  156     M22 Drawspan Holding Company, LLC                                         xx-xxx0325        17-12764 (KJC)
  157     M24 Fieldpoint Holding Company, LLC                                       xx-xxx6210        17-12791 (KJC)
  158     M25 Centershot Holding Company, LLC                                       xx-xxx2128        17-12583 (KJC)
  159     M26 Archivolt Holding Company, LLC                                        xx-xxx6436        17-12573 (KJC)
  160     M27 Brise Soleil Holding Company, LLC                                     xx-xxx2821        17-12760 (KJC)
  161     M28 Broadsands Holding Company, LLC                                       xx-xxx9424        17-12773 (KJC)
  162     M29 Brynderwen Holding Company, LLC                                       xx-xxx0685        17-12781 (KJC)
  163     M31 Cannington Holding Company, LLC                                       xx-xxx0667        17-12801 (KJC)
  164     M32 Dollis Brook Holding Company, LLC                                     xx-xxx2873        17-12731 (KJC)
  165     M33 Harringworth Holding Company, LLC                                     xx-xxx7830        17-12667 (KJC)
  166     M34 Quarterpost Holding Company, LLC                                      xx-xxx2780        17-12814 (KJC)
  167     M36 Springline Holding Company, LLC                                       xx-xxx0908        17-12584 (KJC)
  168     M37 Topchord Holding Company, LLC                                         xx-xxx2131        17-12662 (KJC)
  169     M38 Pemberley Holding Company, LLC                                        xx-xxx1154        17-12787 (KJC)
  170     M39 Derbyshire Holding Company, LLC                                       xx-xxx6509        17-12692 (KJC)
  171     M40 Longbourn Holding Company, LLC                                        xx-xxx3893        17-12742 (KJC)
  172     M41 Silverthorne Holding Company, LLC                                     xx-xxx6930        17-12838 (KJC)
  173     M43 White Dome Holding Company, LLC                                       xx-xxx1327        17-12706 (KJC)
  174     M44 Wildernest Holding Company, LLC                                       xx-xxx7546        17-12718 (KJC)
  175     M45 Clover Basin Holding Company, LLC                                     xx-xxx6677        17-12618 (KJC)
  176     M46 Owl Ridge Holding Company, LLC                                        xx-xxx0546        17-12759 (KJC)
  177     M48 Vallecito Holding Company, LLC                                        xx-xxx0739        17-12670 (KJC)
  178     M49 Squaretop Holding Company, LLC                                        xx-xxx4325        17-12588 (KJC)
  179     M5 Stepstone Holding Company, LLC                                         xx-xxx1473        17-12601 (KJC)
  180     M50 Wetterhorn Holding Company, LLC                                       xx-xxx9936        17-12689 (KJC)
  181     M51 Coffee Creek Holding Company, LLC                                     xx-xxx2745        17-12624 (KJC)
  182     M53 Castle Pines Holding Company, LLC                                     xx-xxx3398        17-12571 (KJC)
  183     M54 Lonetree Holding Company, LLC                                         xx-xxx2356        17-12737 (KJC)
  184     M56 Haffenburg Holding Company, LLC                                       xx-xxx3780        17-12656 (KJC)
  185     M57 Ridgecrest Holding Company, LLC                                       xx-xxx2759        17-12818 (KJC)
  186     M60 Thunder Basin Holding Company, LLC                                    xx-xxx4560        17-12654 (KJC)
  187     M61 Mineola Holding Company, LLC                                          xx-xxx8989        17-12668 (KJC)
  188     M62 Sagebrook Holding Company, LLC                                        xx-xxx5717        17-12829 (KJC)
  189     M63 Crowfield Holding Company, LLC                                        xx-xxx7092        17-12655 (KJC)
  190     M67 Mountain Spring Holding Company, LLC                                  xx-xxx5385        17-12695 (KJC)
  191     M68 Goosebrook Holding Company, LLC                                       xx-xxx9434        17-12615 (KJC)
  192     M70 Pinney Holding Company, LLC                                           xx-xxx1495        17-12806 (KJC)


   5 of 129                                                                                                       MOR Cover b
                      Case 17-12560-KJC              Doc 3267        Filed 01/03/19         Page 6 of 129


                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF DELAWARE

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                         Case No. 17-12560 (KJC)
(Jointly Administered)                                                                         Reporting Period: 11/30/2018

The Monthly Operating Report for Woodbridge Group of Companies, LLC includes the following affiliated debtors:*

   #                                   Name of Entity                                    EIN #               Case #
  193     M71 Eldredge Holding Company, LLC                                         xx-xxx6338        17-12771 (KJC)
  194     M72 Daleville Holding Company, LLC                                        xx-xxx8670        17-12683 (KJC)
  195     M73 Mason Run Holding Company, LLC                                        xx-xxx5691        17-12748 (KJC)
  196     M74 Varga Holding Company, LLC                                            xx-xxx2322        17-12680 (KJC)
  197     M75 Riley Creek Holding Company, LLC                                      xx-xxx7226        17-12825 (KJC)
  198     M76 Chaplin Holding Company, LLC                                          xx-xxx9267        17-12587 (KJC)
  199     M79 Chestnut Holding Company, LLC                                         xx-xxx0125        17-12595 (KJC)
  200     M80 Hazelpoint Holding Company, LLC                                       xx-xxx2703        17-12672 (KJC)
  201     M83 Mt. Holly Holding Company, LLC                                        xx-xxx7897        17-12703 (KJC)
  202     M85 Glenn Rich Holding Company, LLC                                       xx-xxx7844        17-12599 (KJC)
  203     M86 Steele Hill Holding Company, LLC                                      xx-xxx8312        17-12596 (KJC)
  204     M87 Hackmatack Hills Holding Company, LLC                                 xx-xxx9583        17-12652 (KJC)
  205     M88 Franconia Notch Holding Company, LLC                                  xx-xxx8184        17-12796 (KJC)
  206     M9 Donnington Holding Company, LLC                                        xx-xxx7114        17-12741 (KJC)
  207     M90 Merrimack Valley Holding Company, LLC                                 xx-xxx0547        17-12658 (KJC)
  208     M91 Newville Holding Company, LLC                                         xx-xxx6748        17-12726 (KJC)
  209     M92 Crystal Woods Holding Company, LLC                                    xx-xxx5806        17-12671 (KJC)
  210     M93 Goose Rocks Holding Company, LLC                                      xx-xxx5189        17-12605 (KJC)
  211     M94 Winding Road Holding Company, LLC                                     xx-xxx8229        17-12736 (KJC)
  212     M95 Pepperwood Holding Company, LLC                                       xx-xxx3660        17-12802 (KJC)
  213     M97 Red Wood Holding Company, LLC                                         xx-xxx2190        17-12823 (KJC)
  214     M99 Ironsides Holding Company, LLC                                        xx-xxx8261        17-12710 (KJC)
  215     Mason Run Investments, LLC                                                xx-xxx0644        17-12751 (KJC)
  216     Melody Lane Investments, LLC                                              xx-xxx0252        17-12757 (KJC)
  217     Merrimack Valley Investments, LLC                                         xx-xxx7307        17-12665 (KJC)
  218     Mineola Investments, LLC                                                  xx-xxx9029        17-12673 (KJC)
  219     Monadnock Investments, LLC                                                xx-xxx3513        17-12682 (KJC)
  220     Moravian Investments, LLC                                                 xx-xxx6854        17-12690 (KJC)
  221     Mountain Spring Investments, LLC                                          xx-xxx3294        17-12698 (KJC)
  222     Mt. Holly Investments, LLC                                                xx-xxx7337        17-12707 (KJC)
  223     Mutsu Investments, LLC                                                    xx-xxx8020        17-12719 (KJC)
  224     Newville Investments, LLC                                                 xx-xxx7973        17-12734 (KJC)
  225     Old Carbon Investments, LLC                                               xx-xxx6858        17-12743 (KJC)
  226     Old Maitland Investments, LLC                                             xx-xxx9114        17-12752 (KJC)
  227     Owl Ridge Investments, LLC                                                xx-xxx8792        17-12763 (KJC)
  228     Papirovka Investments, LLC                                                xx-xxx5472        17-12774 (KJC)
  229     Pawtuckaway Investments, LLC                                              xx-xxx3152        17-12783 (KJC)
  230     Pemberley Investments, LLC                                                xx-xxx9040        17-12790 (KJC)
  231     Pemigewasset Investments, LLC                                             xx-xxx6827        17-12800 (KJC)
  232     Pepperwood Investments, LLC                                               xx-xxx7950        17-12804 (KJC)
  233     Pinney Investments, LLC                                                   xx-xxx0132        17-12808 (KJC)
  234     Pinova Investments, LLC                                                   xx-xxx3468        17-12812 (KJC)
  235     Quarterpost Investments, LLC                                              xx-xxx4802        17-12816 (KJC)
  236     Red Woods Investments, LLC                                                xx-xxx6065        17-12824 (KJC)
  237     Ridgecrest Investments, LLC                                               xx-xxx9696        17-12821 (KJC)
  238     Riley Creek Investments, LLC                                              xx-xxx0214        17-12826 (KJC)
  239     Rising Sun Investments, LLC                                               xx-xxx6846        17-12828 (KJC)
  240     Sagebrook Investments, LLC                                                xx-xxx1464        17-12830 (KJC)


   6 of 129                                                                                                       MOR Cover b
                      Case 17-12560-KJC              Doc 3267        Filed 01/03/19         Page 7 of 129


                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF DELAWARE

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                         Case No. 17-12560 (KJC)
(Jointly Administered)                                                                         Reporting Period: 11/30/2018

The Monthly Operating Report for Woodbridge Group of Companies, LLC includes the following affiliated debtors:*

   #                                   Name of Entity                                    EIN #               Case #
  241     Seven Stars Investments, LLC                                              xx-xxx6994        17-12832 (KJC)
  242     Silk City Investments, LLC                                                xx-xxx1465        17-12834 (KJC)
  243     Silver Maple Investments, LLC                                             xx-xxx9699        17-12836 (KJC)
  244     Silverleaf Funding, LLC                                                   xx-xxx9877        17-12837 (KJC)
  245     Silverthorne Investments, LLC                                             xx-xxx8840        17-12582 (KJC)
  246     Springline Investments, LLC                                               xx-xxx7321        17-12585 (KJC)
  247     Squaretop Investments, LLC                                                xx-xxx4466        17-12589 (KJC)
  248     Stayman Investments, LLC                                                  xx-xxx9090        17-12594 (KJC)
  249     Steele Hill Investments, LLC                                              xx-xxx7340        17-12598 (KJC)
  250     Stepstone Investments, LLC                                                xx-xxx7231        17-12606 (KJC)
  251     Strawberry Fields Investments, LLC                                        xx-xxx0355        17-12613 (KJC)
  252     Sturmer Pippin Investments, LLC                                           xx-xxx6686        17-12629 (KJC)
  253     Summerfree Investments, LLC                                               xx-xxx1496        17-12635 (KJC)
  254     Summit Cut Investments, LLC                                               xx-xxx0876        17-12640 (KJC)
  255     Thornbury Farm Investments, LLC                                           xx-xxx3083        17-12651 (KJC)
  256     Thunder Basin Investments, LLC                                            xx-xxx7057        17-12657 (KJC)
  257     Topchord Investments, LLC                                                 xx-xxx4007        17-12664 (KJC)
  258     Vallecito Investments, LLC                                                xx-xxx8552        17-12675 (KJC)
  259     Varga Investments, LLC                                                    xx-xxx7136        17-12685 (KJC)
  260     Wetterhorn Investments, LLC                                               xx-xxx0171        17-12693 (KJC)
  261     White Birch Investments, LLC                                              xx-xxx1555        17-12702 (KJC)
  262     White Dome Investments, LLC                                               xx-xxx2729        17-12709 (KJC)
  263     Whiteacre Funding, LLC                                                    xx-xxx2998        17-12713 (KJC)
  264     Wildernest Investments, LLC                                               xx-xxx1375        17-12723 (KJC)
  265     Willow Grove Investments, LLC                                             xx-xxx6588        17-12732 (KJC)
  266     Winding Road Investments, LLC                                             xx-xxx8169        17-12739 (KJC)
  267     WMF Management, LLC                                                       xx-xxx9238        17-12745 (KJC)
  268     Woodbridge Capital Investments, LLC                                       xx-xxx6081        17-12750 (KJC)
  269     Woodbridge Commercial Bridge Loan Fund 1, LLC                             xx-xxx8318        17-12754 (KJC)
  270     Woodbridge Commercial Bridge Loan Fund 2, LLC                             xx-xxx3649        17-12758 (KJC)
  271     Woodbridge Investments, LLC                                               xx-xxx8557        17-12761 (KJC)
  272     Woodbridge Mezzanine Fund 1, LLC                                          xx-xxx2753        17-12765 (KJC)
  273     Woodbridge Mortgage Investment Fund 1, LLC                                xx-xxx0172        17-12768 (KJC)
  274     Woodbridge Mortgage Investment Fund 2, LLC                                xx-xxx7030        17-12772 (KJC)
  275     Woodbridge Mortgage Investment Fund 3, LLC                                xx-xxx9618        17-12776 (KJC)
  276     Woodbridge Mortgage Investment Fund 3A, LLC                               xx-xxx8525        17-12780 (KJC)
  277     Woodbridge Mortgage Investment Fund 4, LLC                                xx-xxx1203        17-12784 (KJC)
  278     Woodbridge Structured Funding, LLC                                        xx-xxx3593        17-12786 (KJC)
  279     Zestar Investments, LLC                                                   xx-xxx3233        17-12792 (KJC)
          SECOND ROUND FILERS: FILED 02/09/2018
  280     Carbondale Glen Lot L-2, LLC                                              xx-xxx1369        18-10284 (KJC)
  281     Carbondale Peaks Lot L-1, LLC                                             xx-xxx6563        18-10286 (KJC)
  282     H18 Massabesic Holding Company, LLC                                       xx-xxx0852        18-10287 (KJC)
  283     H33 Hawthorn Holding Company, LLC                                         xx-xxx4765        18-10288 (KJC)
  284     H50 Sachs Bridge Holding Company, LLC                                     xx-xxx3049        18-10289 (KJC)
  285     H64 Pennhurst Holding Company, LLC                                        xx-xxx1251        18-10290 (KJC)
  286     Hawthorn Investments, LLC                                                 xx-xxx3463        18-10291 (KJC)
  287     Lilac Valley Investments, LLC                                             xx-xxx7274        18-10292 (KJC)


   7 of 129                                                                                                       MOR Cover b
                       Case 17-12560-KJC               Doc 3267         Filed 01/03/19          Page 8 of 129


                                         UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF DELAWARE

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                              Case No. 17-12560 (KJC)
(Jointly Administered)                                                                              Reporting Period: 11/30/2018

The Monthly Operating Report for Woodbridge Group of Companies, LLC includes the following affiliated debtors:*

   #                                    Name of Entity                                       EIN #                Case #
  288     Massabesic Investments, LLC                                                   xx-xxx6893         18-10293 (KJC)
  289     M58 Springvale Holding Company, LLC                                           xx-xxx6656         18-10294 (KJC)
  290     M96 Lilac Valley Holding Company, LLC                                         xx-xxx0412         18-10295 (KJC)
  291     Pennhurst Investments, LLC                                                    xx-xxx7313         18-10296 (KJC)
  292     Sachs Bridge Investments, LLC                                                 xx-xxx8687         18-10297 (KJC)
  293     Springvale Investments, LLC                                                   xx-xxx6181         18-10298 (KJC)
          THIRD ROUND FILERS: FILED 03/09/2018
  294     Bellflower Funding, LLC                                                       xx-xxx0156         18-10507 (KJC)
  295     Wall 123, LLC                                                                 xx-xxx2520         18-10508 (KJC)
          FOURTH ROUND FILERS: FILED 03/23/2018
  296     695 Buggy Circle, LLC                                                         xx-xxx4827         18-10670 (KJC)
  297     Buggy Circle Holdings, LLC                                                    xx-xxx0850         18-10672 (KJC)
  298     Deerfield Park Investments, LLC                                               xx-xxx2296         18-10673 (KJC)
  299     Kirkstead Investments, LLC                                                    xx-xxx3696         18-10675 (KJC)
  300     M16 Kirkstead Holding Company, LLC                                            xx-xxx8119         18-10676 (KJC)
  301     H10 Deerfield Park Holding Company, LLC                                       xx-xxx8117         18-10674 (KJC)
  302     Blazingstar Funding, LLC                                                      xx-xxx3953         18-10671 (KJC)
          FIFTH ROUND FILERS: FILED 03/27/2018
  303     Frog Rock Investments, LLC                                                    xx-xxx0623         18-10733 (KJC)
  304     M77 Frog Rock Holding Company, LLC                                            xx-xxx1849         18-10734 (KJC)
  305     Mount Washington Investments, LLC                                             xx-xxx2061         18-10736 (KJC)
  306     M89 Mount Washington Holding Company, LLC                                     xx-xxx8012         18-10735 (KJC)

        * The list shown constitutes all of the entities whose bankruptcy cases are administered under the jointly administered
          group of entities reporting under Woodbridge Group of Companies, LLC., case no. 17-12560, whose cases were filed
          between December 2017 and March 2018.




   8 of 129                                                                                                             MOR Cover b
                               Case 17-12560-KJC                       Doc 3267             Filed 01/03/19            Page 9 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.
(Jointly Administered)
Cash Receipts and Disbursements*
Reporting Period: November 1-30, 2018
                                                                             Woodbridge Group of Companies,        Hawthorne
                                                                  Debtor:             LLC et al.*               Investments LLC        Total
                                                                 Case No.:             17-12560                    18-10291
CASH: BEGINNING OF PERIOD                                                                        25,082,741               47,393       25,130,134

RECEIPTS
Sale of assets / Loan Payoff                                                                       3,989,207                   -        3,989,207
Rent and Interest Receipts                                                                           143,950                   -          143,950
Other Receipts                                                                                         2,500                   -            2,500
DIP loan draws                                                                                     3,000,000                   -        3,000,000
Property Tax Refund                                                                                    8,679                   -            8,679
Utility Refund                                                                                         3,786                   -            3,786
Insurance Refund                                                                                      26,768                   -           26,768
Legal Settlements                                                                                     15,000                   -           15,000
Structured Settlements                                                                                   600                   -              600
TOTAL RECEIPTS                                                                                     7,190,490                   -        7,190,490

DISBURSEMENTS
COS, Rentals                                                                                             400                   -              400
Bank Service Charge                                                                                         -                  -                -
Security Deposit Refunds                                                                                    -                  -                -
Dues and Subscriptions                                                                                      -                  -                -
Information Technology                                                                                 9,729                   -            9,729
Employee Benefits                                                                                           -                  -                -
Insurance                                                                                                   -                  -                -
Equipment Lease                                                                                             -                  -                -
Transfers among affiliate entities                                                                          -                  -                -
License and Filing Fees, Title Searches                                                               17,589                   -           17,589
Office Expense                                                                                           960                   -              960
Office Supplies                                                                                        1,588                   -            1,588
Outside Services                                                                                            -                  -                -
Moving                                                                                                      -                  -                -
Parking                                                                                                2,787                   -            2,787
Payroll Net Wages                                                                                    204,465                   -          204,465
Payroll Taxes                                                                                         58,227                   -           58,227
Payroll-Service Fees                                                                                        -                  -                -
Payroll levees paid                                                                                         -                  -                -
Independent Contractors                                                                                     -                  -                -
Postage and Delivery                                                                                     798                   -              798
Rent                                                                                                  10,209                   -           10,209
Repairs and Maintenance                                                                                     -                  -                -
Security                                                                                               1,534                   -            1,534
Storage                                                                                                     -                  -                -
Telephone and Internet Expense                                                                         3,898                   -            3,898
Utilities                                                                                                   -                  -                -
Deposits / Retainers                                                                                        -                  -                -
Legal - Bankruptcy retained professionals                                                            797,280                   -          797,280
Consulting - Bankruptcy retained professionals                                                       723,669                   -          723,669
Legal Fees - Ordinary Course                                                                          79,919                   -           79,919
Consulting - Ordinary Course                                                                           6,863                   -            6,863
U.S. Trustee Fees                                                                                           -                  -                -
Interest, short term notes                                                                                  -                  -                -
Interest, DIP loan (incl $75K extension fee)                                                         548,418                   -          548,418
Loan Prinicpal Payments                                                                                     -                  -                -
Property Taxes                                                                                        42,227                   -           42,227
Real Property Purchase                                                                                      -                  -                -
Board Fees                                                                                            75,000                   -           75,000
Travel, Employee Expenses                                                                             13,219                   -           13,219
Taxes, other                                                                                                -                  -                -
Structured Settlement Costs                                                                                 -                  -                -
Commissions                                                                                           32,250                               32,250
Capitalized Construction Costs                                                                     5,390,196                   -        5,390,196
TOTAL DISBURSEMENTS                                                          $                     8,021,226    $              -   $    8,021,226

Net cash flow                                                                                    (830,735.84)                  -         (830,736)

CASH: END OF MONTH                                                           $                    24,252,005    $        47,393    $   24,299,398
*Accounts other than Woodbridge DIP accounts are controlled by property managers for rental properties owned
by the Debtor. See detailed explanation in notes to MOR-1a.




      9 of 129
                                                                                                                                       MOR-1 November 2018
                                Case 17-12560-KJC                          Doc 3267             Filed 01/03/19                 Page 10 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.
(Jointly Administered)
Cash Receipts and Disbursements*
                              Cumulative: December 4, 2017
                                       - November 30, 2018
                                                                        Woodbridge Group of        Pennhurst          215 North 12th       Anchorpoint
                                                           Debtor:     Companies, LLC et al.*   Investments LLC        Street, LLC       Investments LLC
                                                          Case No.:         17-12560               18-10296             17-12561            17-12566
CASH: BEGINNING OF PERIOD                                             $           13,452,999    $         39,248    $           13,850   $          3,915

RECEIPTS
Sale of assets                                                                   131,915,960                  -                     -                  -
Rent and Interest Receipts                                                         1,186,645            571,852                43,507             48,609
Other Receipts                                                                       976,188                  -                     1                  0
DIP loan draws                                                                    85,000,000                  -                     -                  -
Property Tax Refund                                                                   83,839                  -                     -                  -
Utility Refund                                                                        16,249                  -                     -                  -
Insurance Refund                                                                     332,312                  -                     -                  -
Legal Settlements                                                                     69,267
Structured Settlements                                                                96,647                  -                     -                  -
TOTAL RECEIPTS                                                                   219,677,107            571,852                43,509             48,609

DISBURSEMENTS**
COS, Rentals                                                                         230,485            254,092                 2,751              3,645
Bank Service Charge                                                                   19,945              5,118                     -                 38
Security Deposit Refunded                                                                  -                  -                     -                  -
Dues and Subscriptions                                                               119,610                  -                     -                  -
Information Technology                                                               385,593                  -                     -                  -
Employee Benefits                                                                    256,283                  -                     -                  -
Insurance                                                                            375,195                  -                     -                  -
Equipment Lease                                                                        1,134                  -                     -                  -
Transfers among affiliate entities                                                  (646,439)           351,890                54,607             48,841
License and Filing Fees                                                               74,999                  -                     -                  -
Office Expense                                                                       174,622                  -                     -                  -
Office Supplies                                                                       32,755                  -                     -                  -
Outside Services                                                                     383,827                  -                     -                  -
Moving                                                                                20,487                  -                     -                  -
Parking                                                                               53,588                  -                     -                  -
Payroll Net Wages                                                                  4,090,307                  -                     -                  -
Payroll Taxes                                                                      1,791,931                  -                     -                  -
Payroll Net Wages Mercer Vine                                                         60,341                  -                     -                  -
Payroll Taxes Mercer Vine                                                             17,578                  -                     -                  -
Payroll, Net Wages Colorado Affiliate                                                  8,380                  -                     -                  -
Payroll Taxes Colorado Affiliate                                                       4,326                  -                     -                  -
Payroll-Service Fees                                                                   8,109                  -                     -                  -
Payroll levees paid                                                                    4,277                  -                     -                  -
Independent Contractors                                                                6,000                  -                     -                  -
Postage and Delivery                                                                  42,952                  -                     -                  -
Rent                                                                                 567,379                  -                     -                  -
Repairs and Maintenance                                                               39,459                  -                     -                  -
Security                                                                              29,374                  -                     -                  -
Storage                                                                                8,771                  -                     -                  -
Telephone and Internet Expense                                                        71,467                  -                     -                  -
Utilities                                                                             33,570                  -                     -                  -
Deposits / Retainers                                                                  71,566
Legal - Bankruptcy                                                                20,893,606                   -                     -                  -
Consulting - Bankruptcy                                                           12,607,227                   -                     -                  -
Legal Fees - Ordinary Course                                                       1,592,919                   -                     -                  -
Consulting - Ordinary Course                                                          16,749
U.S. Trustee Fees                                                                  2,123,659                   -                     -                  -
Interest, short term notes                                                         2,308,846                   -                     -                  -
Interest, DIP loan                                                                 5,502,160                   -                     -                  -
Loan Prinicpal Payments                                                           68,254,726
Property Taxes                                                                     4,380,253                   -                     -                  -
Real Property Purchase                                                             2,932,208
Board Fees                                                                           964,261                   -                     -                  -
Travel, Employee Expenses                                                            160,223                   -                     -                  -
Taxes, other                                                                         445,334                   -                     -                  -
Structured Settlement Costs                                                            3,175                   -                     -                  -
Commissions                                                                          102,300
Capitalized Construction Costs                                                    78,252,585                  -                     -                  -
TOTAL DISBURSEMENTS                                                   $          208,878,100    $       611,099     $          57,358    $        52,524

Net cash flow                                                                     10,799,007             (39,248)             (13,850)             (3,915)

CASH: END OF MONTH                                                                24,252,006                  (0)                   0                   -
*Accounts other than Woodbridge DIP accounts are controlled by
property managers for rental properties owned by the Debtor. See
detailed explanation in notes to MOR-1a.




       10 of 129                                                                                                                             MOR-1 Cumulative to Nov1 2018
                                Case 17-12560-KJC                       Doc 3267              Filed 01/03/19                  Page 11 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.
(Jointly Administered)
Cash Receipts and Disbursements*
                              Cumulative: December 4, 2017
                                       - November 30, 2018
                                                                      Donnington          Fieldpoint          Gateshead     Carbondale Spruce    Topchord
                                                           Debtor: Investments LLC     Investments LLC     Investments LLC      101 LLC       Investments LLC
                                                          Case No.:    17-12744           17-12794            17-12597          17-12568         17-12664
CASH: BEGINNING OF PERIOD                                           $        17,710    $          4,308    $         17,581 $         13,447 $             571

RECEIPTS
Sale of assets                                                                    -                  -                   -                 -                 -
Rent and Interest Receipts                                                   49,919             33,649              93,885            18,074             4,125
Other Receipts                                                                    1                  0                 745                 1                 -
DIP loan draws                                                                    -                  -                   -                 -                 -
Property Tax Refund                                                               -                  -                   -                 -                 -
Utility Refund                                                                    -                  -                   -                 -                 -
Insurance Refund                                                                  -                  -                   -                 -                 -
Legal Settlements
Structured Settlements                                                            -                  -                   -                 -                 -
TOTAL RECEIPTS                                                               49,921             33,649              94,631            18,075             4,125

DISBURSEMENTS**
COS, Rentals                                                                  3,732              2,833              13,397             5,733             1,229
Bank Service Charge                                                               -                  -                   -                40                 8
Security Deposit Refunded                                                         -                  -                   -             6,071                 -
Dues and Subscriptions                                                            -                  -                   -                 -                 -
Information Technology                                                            -                  -                   -                 -                 -
Employee Benefits                                                                 -                  -                   -                 -                 -
Insurance                                                                         -                  -                   -                 -                 -
Equipment Lease                                                                   -                  -                   -                 -                 -
Transfers among affiliate entities                                           63,899             35,124              98,814            19,679             3,459
License and Filing Fees                                                           -                  -                   -                 -                 -
Office Expense                                                                    -                  -                   -                 -                 -
Office Supplies                                                                   -                  -                   -                 -                 -
Outside Services                                                                  -                  -                   -                 -                 -
Moving                                                                            -                  -                   -                 -                 -
Parking                                                                           -                  -                   -                 -                 -
Payroll Net Wages                                                                 -                  -                   -                 -                 -
Payroll Taxes                                                                     -                  -                   -                 -                 -
Payroll Net Wages Mercer Vine                                                     -                  -                   -                 -                 -
Payroll Taxes Mercer Vine                                                         -                  -                   -                 -                 -
Payroll, Net Wages Colorado Affiliate                                             -                  -                   -                 -                 -
Payroll Taxes Colorado Affiliate                                                  -                  -                   -                 -                 -
Payroll-Service Fees                                                              -                  -                   -                 -                 -
Payroll levees paid                                                               -                  -                   -                 -                 -
Independent Contractors                                                           -                  -                   -                 -                 -
Postage and Delivery                                                              -                  -                   -                 -                 -
Rent                                                                              -                  -                   -                 -                 -
Repairs and Maintenance                                                           -                  -                   -                 -                 -
Security                                                                          -                  -                   -                 -                 -
Storage                                                                           -                  -                   -                 -                 -
Telephone and Internet Expense                                                    -                  -                   -                 -                 -
Utilities                                                                         -                  -                   -                 -                 -
Deposits / Retainers
Legal - Bankruptcy                                                                -                   -                  -                 -                 -
Consulting - Bankruptcy                                                           -                   -                  -                 -                 -
Legal Fees - Ordinary Course                                                      -                   -                  -                 -                 -
Consulting - Ordinary Course
U.S. Trustee Fees                                                                 -                   -                  -                 -                 -
Interest, short term notes                                                        -                   -                  -                 -                 -
Interest, DIP loan                                                                -                   -                  -                 -                 -
Loan Prinicpal Payments
Property Taxes                                                                    -                   -                  -                 -                 -
Real Property Purchase
Board Fees                                                                        -                   -                  -                 -                 -
Travel, Employee Expenses                                                         -                   -                  -                 -                 -
Taxes, other                                                                      -                   -                  -                 -                 -
Structured Settlement Costs                                                       -                   -                  -                 -                 -
Commissions
Capitalized Construction Costs                                                    -                  -                   -                 -                 -
TOTAL DISBURSEMENTS                                                $         67,630    $        37,957     $       112,211    $       31,523    $        4,696

Net cash flow                                                               (17,710)             (4,308)           (17,581)          (13,448)             (571)

CASH: END OF MONTH                                                                0                  (0)                 0                (0)               (0)
*Accounts other than Woodbridge DIP accounts are controlled by
property managers for rental properties owned by the Debtor. See
detailed explanation in notes to MOR-1a.




       11 of 129                                                                                                                        MOR-1 Cumulative to Nov1 2018
                                Case 17-12560-KJC                       Doc 3267              Filed 01/03/19                  Page 12 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.
(Jointly Administered)
Cash Receipts and Disbursements*
                              Cumulative: December 4, 2017
                                       - November 30, 2018
                                                                      Hawthorne            All other
                                                           Debtor: Investments LLC         Debtors             Total
                                                          Case No.:
CASH: BEGINNING OF PERIOD                                           $             -    $               -   $    13,563,629

RECEIPTS
Sale of assets                                                                    -                    -       131,915,960
Rent and Interest Receipts                                                   17,528                    -         2,067,793
Other Receipts                                                                    -                    -           976,937
DIP loan draws                                                                    -                    -        85,000,000
Property Tax Refund                                                               -                    -            83,839
Utility Refund                                                                    -                    -            16,249
Insurance Refund                                                                  -                    -           332,312
Legal Settlements                                                                                                   69,267
Structured Settlements                                                            -                    -            96,647
TOTAL RECEIPTS                                                               17,528                    -       220,559,004

DISBURSEMENTS**
COS, Rentals                                                                      -                    -           517,897
Bank Service Charge                                                               8                    -            25,157
Security Deposit Refunded                                                         -                    -             6,071
Dues and Subscriptions                                                            -                    -           119,610
Information Technology                                                            -                    -           385,593
Employee Benefits                                                                 -                    -           256,283
Insurance                                                                         -                    -           375,195
Equipment Lease                                                                   -                    -             1,134
Transfers among affiliate entities                                          (29,873)                   -                (0)
License and Filing Fees                                                           -                    -            74,999
Office Expense                                                                    -                    -           174,622
Office Supplies                                                                   -                    -            32,755
Outside Services                                                                  -                    -           383,827
Moving                                                                            -                    -            20,487
Parking                                                                           -                    -            53,588
Payroll Net Wages                                                                 -                    -         4,090,307
Payroll Taxes                                                                     -                    -         1,791,931
Payroll Net Wages Mercer Vine                                                     -                    -            60,341
Payroll Taxes Mercer Vine                                                         -                    -            17,578
Payroll, Net Wages Colorado Affiliate                                             -                    -             8,380
Payroll Taxes Colorado Affiliate                                                  -                    -             4,326
Payroll-Service Fees                                                              -                    -             8,109
Payroll levees paid                                                               -                    -             4,277
Independent Contractors                                                           -                    -             6,000
Postage and Delivery                                                              -                    -            42,952
Rent                                                                              -                    -           567,379
Repairs and Maintenance                                                           -                    -            39,459
Security                                                                          -                    -            29,374
Storage                                                                           -                    -             8,771
Telephone and Internet Expense                                                    -                    -            71,467
Utilities                                                                         -                    -            33,570
Deposits / Retainers                                                                                                71,566
Legal - Bankruptcy                                                                -                    -        20,893,606
Consulting - Bankruptcy                                                           -                    -        12,607,228
Legal Fees - Ordinary Course                                                      -                    -         1,592,919
Consulting - Ordinary Course                                                                                        16,749
U.S. Trustee Fees                                                                 -                    -         2,123,659
Interest, short term notes                                                        -                    -         2,308,846
Interest, DIP loan                                                                -                    -         5,502,160
Loan Prinicpal Payments                                                                                         68,254,726
Property Taxes                                                                    -                    -         4,380,253
Real Property Purchase                                                                                           2,932,208
Board Fees                                                                        -                    -           964,261
Travel, Employee Expenses                                                         -                    -           160,223
Taxes, other                                                                      -                    -           445,334
Structured Settlement Costs                                                       -                    -             3,175
Commissions                                                                                                        102,300
Capitalized Construction Costs                                                    -                    -        78,252,586
TOTAL DISBURSEMENTS                                                $        (29,865) $                 -   $   209,823,236

Net cash flow                                                                47,393                    -        10,735,769

CASH: END OF MONTH                                                           47,393                    -        24,299,398
*Accounts other than Woodbridge DIP accounts are controlled by
property managers for rental properties owned by the Debtor. See
detailed explanation in notes to MOR-1a.




       12 of 129                                                                                                                    MOR-1 Cumulative to Nov1 2018
                           Case 17-12560-KJC           Doc 3267         Filed 01/03/19       Page 13 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                Reporting Period: 11/30/2018
Disbursements by and on behalf of Woodbridge Group and affiliated entities*
                                                                            Debtors         From Escrow             Total
 No.                          Debtor Name                Case No.       Disbursements        on Behalf         Disbursements
  1      1.Woodbridge Group of Companies, LLC         17-12560 (KJC)           2,553,374                 -              2,553,374
  2      215 North 12th Street, LLC                   17-12561 (KJC)                    -                -                      -
  3      Addison Park Investments, LLC                17-12563 (KJC)           1,040,339                 -              1,040,339
  4      Anchorpoint Investments, LLC                 17-12566 (KJC)                    -                -                      -
  5      Arborvitae Investments, LLC                  17-12572 (KJC)                    -                -                      -
  6      Archivolt Investments, LLC                   17-12574 (KJC)                    -                -                      -
  7      Arlington Ridge Investments, LLC             17-12576 (KJC)             481,705                 -                481,705
  8      Arrowpoint Investments, LLC                  17-12578 (KJC)                    -                -                      -
  9      Baleroy Investments, LLC                     17-12580 (KJC)                    -                -                      -
 10      Basswood Holding, LLC                        17-12600 (KJC)                    -                -                      -
 11      Bay Village Investments, LLC                 17-12604 (KJC)              17,967                 -                 17,967
 12      Bear Brook Investments, LLC                  17-12610 (KJC)                    -                -                      -
 13      Beech Creek Investments, LLC                 17-12616 (KJC)                    -                -                      -
 14      Bishop White Investments, LLC                17-12623 (KJC)                 875                 -                    875
 15      Black Bass Investments, LLC                  17-12641 (KJC)                    -                -                      -
 16      Black Locust Investments, LLC                17-12648 (KJC)                    -                -                      -
 17      Bluff Point Investments, LLC                 17-12722 (KJC)                  255        1,500,000              1,500,255
 18      Bowman Investments, LLC                      17-12753 (KJC)                    -                -                      -
 19      Bramley Investments, LLC                     17-12769 (KJC)               1,385                 -                  1,385
 20      Brise Soleil Investments, LLC                17-12762 (KJC)                    -                -                      -
 21      Broadsands Investments, LLC                  17-12777 (KJC)                    -                -                      -
 22      Brynderwen Investments, LLC                  17-12793 (KJC)                    -                -                      -
 23      Cablestay Investments, LLC                   17-12798 (KJC)                    -                -                      -
 24      Cannington Investments, LLC                  17-12803 (KJC)               5,512                 -                  5,512
 25      Carbondale Doocy, LLC                        17-12805 (KJC)                    -                -                      -
 26      Carbondale Glen Lot A-5, LLC                 17-12807 (KJC)                    -                -                      -
 27      Carbondale Glen Lot D-22, LLC                17-12809 (KJC)                    -                -                      -
 28      Carbondale Glen Lot E-24, LLC                17-12811 (KJC)                    -                -                      -
 29      Carbondale Glen Lot GV-13, LLC               17-12813 (KJC)                    -                -                      -
 30      Carbondale Glen Lot SD-14, LLC               17-12817 (KJC)                    -                -                      -
 31      Carbondale Glen Lot SD-23, LLC               17-12815 (KJC)                 855                 -                    855
 32      Carbondale Glen Mesa Lot 19, LLC             17-12819 (KJC)                    -                -                      -
 33      Carbondale Glen River Mesa, LLC              17-12820 (KJC)              37,112                 -                 37,112
 34      Carbondale Glen Sundance Ponds, LLC          17-12822 (KJC)                    -                -                      -
 35      Carbondale Glen Sweetgrass Vista, LLC        17-12564 (KJC)                    -                -                      -
 36      Carbondale Spruce 101, LLC                   17-12568 (KJC)                    -                -                      -
 37      Carbondale Sundance Lot 15, LLC              17-12569 (KJC)                    -                -                      -
 38      Carbondale Sundance Lot 16, LLC              17-12570 (KJC)                    -                -                      -
 39      Castle Pines Investments, LLC                17-12581 (KJC)                    -                -                      -
 40      Centershot Investments, LLC                  17-12586 (KJC)                    -                -                      -
 41      Chaplin Investments, LLC                     17-12592 (KJC)                    -                -                      -
 42      Chestnut Investments, LLC                    17-12603 (KJC)                  10                 -                     10
 43      Chestnut Ridge Investments, LLC              17-12614 (KJC)              85,783                 -                 85,783
 44      Clover Basin Investments, LLC                17-12621 (KJC)                    -                -                      -
 45      Coffee Creek Investments, LLC                17-12627 (KJC)                    -                -                      -
 46      Craven Investments, LLC                      17-12636 (KJC)                    -                -                      -
 47      Crossbeam Investments, LLC                   17-12650 (KJC)                    -                -                      -
 48      Crowfield Investments, LLC                   17-12660 (KJC)             107,633                 -                107,633
 49      Crystal Valley Holdings, LLC                 17-12666 (KJC)                    -                -                      -
 50      Crystal Woods Investments, LLC               17-12676 (KJC)                    -                -                      -
 51      Cuco Settlement, LLC                         17-12679 (KJC)                    -                -                      -
 52      Daleville Investments, LLC                   17-12687 (KJC)                    -                -                      -
 53      Derbyshire Investments, LLC                  17-12696 (KJC)                    -                -                      -
 54      Diamond Cove Investments, LLC                17-12705 (KJC)              22,000                 -                 22,000
 55      Dixville Notch Investments, LLC              17-12716 (KJC)                    -                -                      -
 56      Dogwood Valley Investments, LLC              17-12727 (KJC)                    -                -                      -
 57      Dollis Brook Investments, LLC                17-12735 (KJC)                 365                 -                    365
 58      Donnington Investments, LLC                  17-12744 (KJC)                    -                -                      -
 59      Doubleleaf Investments, LLC                  17-12755 (KJC)                    -                -                      -
 60      Drawspan Investments, LLC                    17-12767 (KJC)              11,470         1,800,000              1,811,470



       13 of 129                                                                                             MOR-1 affiliate allocations
                          Case 17-12560-KJC            Doc 3267         Filed 01/03/19      Page 14 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                               Case No. 17-12560 (KJC)
(Jointly Administered)                                                                               Reporting Period: 11/30/2018
Disbursements by and on behalf of Woodbridge Group and affiliated entities*
                                                                            Debtors        From Escrow              Total
 No.                       Debtor Name                   Case No.       Disbursements       on Behalf          Disbursements
  61     Eldredge Investments, LLC                    17-12775 (KJC)               8,423                 -                  8,423
  62     Elstar Investments, LLC                      17-12782 (KJC)              94,277                 -                 94,277
  63     Emerald Lake Investments, LLC                17-12788 (KJC)                   -                 -                      -
  64     Fieldpoint Investments, LLC                  17-12794 (KJC)                   -                 -                      -
  65     Franconia Notch Investments, LLC             17-12797 (KJC)                   -                 -                      -
  66     Gateshead Investments, LLC                   17-12597 (KJC)                   -                 -                      -
  67     Glenn Rich Investments, LLC                  17-12602 (KJC)                 277                 -                    277
  68     Goose Rocks Investments, LLC                 17-12611 (KJC)                   -                 -                      -
  69     Goosebrook Investments, LLC                  17-12617 (KJC)              83,588                 -                 83,588
  70     Graeme Park Investments, LLC                 17-12622 (KJC)              34,105                 -                 34,105
  71     Grand Midway Investments, LLC                17-12628 (KJC)              17,370                 -                 17,370
 72      Gravenstein Investments, LLC                 17-12632 (KJC)             158,060                 -                158,060
 73      Green Gables Investments, LLC                17-12637 (KJC)             136,976                 -                136,976
 74      Grenadier Investments, LLC                   17-12643 (KJC)                   -                 -                      -
 75      Grumblethorpe Investments, LLC               17-12649 (KJC)                   -                 -                      -
 76      H11 Silk City Holding Company, LLC           17-12833 (KJC)                   -                 -                      -
 77      H12 White Birch Holding Company, LLC         17-12699 (KJC)                   -                 -                      -
 78      H13 Bay Village Holding Company, LLC         17-12591 (KJC)                   -                 -                      -
  79     H14 Dixville Notch Holding Company, LLC      17-12712 (KJC)                   -                 -                      -
  80     H15 Bear Brook Holding Company, LLC          17-12607 (KJC)                   -                 -                      -
  81     H16 Monadnock Holding Company, LLC           17-12678 (KJC)                   -                 -                      -
  82     H17 Pemigewasset Holding Company, LLC        17-12799 (KJC)                   -                 -                      -
  83     H19 Emerald Lake Holding Company, LLC        17-12785 (KJC)                   -                 -                      -
  84     H2 Arlington Ridge Holding Company, LLC      17-12575 (KJC)                   -                 -                      -
  85     H20 Bluff Point Holding Company, LLC         17-12715 (KJC)                   -                 -                      -
  86     H21 Summerfree Holding Company, LLC          17-12631 (KJC)                   -                 -                      -
  87     H22 Papirovka Holding Company, LLC           17-12770 (KJC)                   -                 -                      -
 88      H23 Pinova Holding Company, LLC              17-12810 (KJC)                   -                 -                      -
 89      H24 Stayman Holding Company, LLC             17-12590 (KJC)                   -                 -                      -
 90      H25 Elstar Holding Company, LLC              17-12779 (KJC)                   -                 -                      -
 91      H26 Gravenstein Holding Company, LLC         17-12630 (KJC)                   -                 -                      -
 92      H27 Grenadier Holding Company, LLC           17-12642 (KJC)                   -                 -                      -
 93      H28 Black Locust Holding Company, LLC        17-12647 (KJC)                   -                 -                      -
 94      H29 Zestar Holding Company, LLC              17-12789 (KJC)                   -                 -                      -
 95      H30 Silver Maple Holding Company, LLC        17-12835 (KJC)                   -                 -                      -
  96     H31 Addison Park Holding Company, LLC        17-12562 (KJC)                   -                 -                      -
  97     H32 Arborvitae Holding Company, LLC          17-12567 (KJC)                   -                 -                      -
  98     H35 Hornbeam Holding Company, LLC            17-12691 (KJC)                   -                 -                      -
  99     H36 Sturmer Pippin Holding Company, LLC      17-12625 (KJC)                   -                 -                      -
 100     H37 Idared Holding Company, LLC              17-12697 (KJC)                   -                 -                      -
 101     H38 Mutsu Holding Company, LLC               17-12711 (KJC)                   -                 -                      -
 102     H39 Haralson Holding Company, LLC            17-12661 (KJC)                   -                 -                      -
 103     H4 Pawtuckaway Holding Company, LLC          17-12778 (KJC)                   -                 -                      -
 104     H40 Bramley Holding Company, LLC             17-12766 (KJC)                   -                 -                      -
 105     H41 Grumblethorpe Holding Company, LLC       17-12646 (KJC)                   -                 -                      -
 106     H43 Lenni Heights Holding Company, LLC       17-12717 (KJC)                   -                 -                      -
 107     H44 Green Gables Holding Company, LLC        17-12634 (KJC)                   -                 -                      -
 108     H46 Beech Creek Holding Company, LLC         17-12612 (KJC)                   -                 -                      -
 109     H47 Summit Cut Holding Company, LLC          17-12638 (KJC)                   -                 -                      -
 110     H49 Bowman Holding Company, LLC              17-12725 (KJC)                   -                 -                      -
 111     H5 Chestnut Ridge Holding Company, LLC       17-12608 (KJC)                   -                 -                      -
 112     H51 Old Carbon Holding Company, LLC          17-12738 (KJC)                   -                 -                      -
 113     H52 Willow Grove Holding Company, LLC        17-12729 (KJC)                   -                 -                      -
 114     H53 Black Bass Holding Company, LLC          17-12639 (KJC)                   -                 -                      -
 115     H54 Seven Stars Holding Company, LLC         17-12831 (KJC)                   -                 -                      -
 116     H55 Old Maitland Holding Company, LLC        17-12747 (KJC)                   -                 -                      -
 117     H56 Craven Holding Company, LLC              17-12633 (KJC)                   -                 -                      -
 118     H58 Baleroy Holding Company, LLC             17-12579 (KJC)                   -                 -                      -
 119     H59 Rising Sun Holding Company, LLC          17-12827 (KJC)                   -                 -                      -
 120     H6 Lilac Meadow Holding Company, LLC         17-12724 (KJC)                   -                 -                      -



       14 of 129                                                                                             MOR-1 affiliate allocations
                           Case 17-12560-KJC           Doc 3267         Filed 01/03/19      Page 15 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                               Case No. 17-12560 (KJC)
(Jointly Administered)                                                                               Reporting Period: 11/30/2018
Disbursements by and on behalf of Woodbridge Group and affiliated entities*
                                                                            Debtors        From Escrow             Total
 No.                       Debtor Name                   Case No.       Disbursements       on Behalf         Disbursements
 121     H60 Moravian Holding Company, LLC            17-12686 (KJC)                   -                -                      -
 122     H61 Grand Midway Holding Company, LLC        17-12626 (KJC)                   -                -                      -
 123     H65 Thornbury Farm Holding Company, LLC      17-12644 (KJC)                   -                -                      -
 124     H66 Heilbron Manor Holding Company, LLC      17-12677 (KJC)                   -                -                      -
 125     H68 Graeme Park Holding Company, LLC         17-12620 (KJC)                   -                -                      -
 126     H7 Dogwood Valley Holding Company, LLC       17-12721 (KJC)                   -                -                      -
 127     H70 Bishop White Holding Company, LLC        17-12619 (KJC)                   -                -                      -
 128     H74 Imperial Aly Holding Company, LLC        17-12704 (KJC)                   -                -                      -
 129     H76 Diamond Cove Holding Company, LLC        17-12700 (KJC)                   -                -                      -
 130     H8 Melody Lane Holding Company, LLC          17-12756 (KJC)                   -                -                      -
 131     H9 Strawberry Fields Holding Company, LLC    17-12609 (KJC)                   -                -                      -
 132     Hackmatack Investments, LLC                  17-12653 (KJC)                   -                -                      -
 133     Haffenburg Investments, LLC                  17-12659 (KJC)                   -                -                      -
 134     Haralson Investments, LLC                    17-12663 (KJC)                   -                -                      -
 135     Harringworth Investments, LLC                17-12669 (KJC)                   -                -                      -
 136     Hazelpoint Investments, LLC                  17-12674 (KJC)                   -                -                      -
 137     Heilbron Manor Investments, LLC              17-12681 (KJC)              12,639        5,650,000              5,662,639
 138     Hollyline Holdings, LLC                      17-12684 (KJC)                   -                -                      -
 139     Hollyline Owners, LLC                        17-12688 (KJC)                 149                -                    149
 140     Hornbeam Investments, LLC                    17-12694 (KJC)             357,434                -                357,434
 141     Idared Investments, LLC                      17-12701 (KJC)                   -                -                      -
 142     Imperial Aly Investments, LLC                17-12708 (KJC)              18,125        7,025,000              7,043,125
 143     Ironsides Investments, LLC                   17-12714 (KJC)               4,431                -                  4,431
 144     Lenni Heights Investments, LLC               17-12720 (KJC)                   -                -                      -
 145     Lilac Meadow Investments, LLC                17-12728 (KJC)              51,945                -                 51,945
 146     Lincolnshire Investments, LLC                17-12733 (KJC)              19,766                -                 19,766
 147     Lonetree Investments, LLC                    17-12740 (KJC)                   -                -                      -
 148     Longbourn Investments, LLC                   17-12746 (KJC)                  75                -                     75
 149     M10 Gateshead Holding Company, LLC           17-12593 (KJC)                   -                -                      -
 150     M11 Anchorpoint Holding Company, LLC         17-12565 (KJC)                   -                -                      -
 151     M13 Cablestay Holding Company, LLC           17-12795 (KJC)                   -                -                      -
 152     M14 Crossbeam Holding Company, LLC           17-12645 (KJC)                   -                -                      -
 153     M15 Doubleleaf Holding Company, LLC          17-12749 (KJC)                   -                -                      -
 154     M17 Lincolnshire Holding Company, LLC        17-12730 (KJC)                   -                -                      -
 155     M19 Arrowpoint Holding Company, LLC          17-12577 (KJC)                   -                -                      -
 156     M22 Drawspan Holding Company, LLC            17-12764 (KJC)                   -                -                      -
 157     M24 Fieldpoint Holding Company, LLC          17-12791 (KJC)                   -                -                      -
 158     M25 Centershot Holding Company, LLC          17-12583 (KJC)                   -                -                      -
 159     M26 Archivolt Holding Company, LLC           17-12573 (KJC)                   -                -                      -
 160     M27 Brise Soleil Holding Company, LLC        17-12760 (KJC)                   -                -                      -
 161     M28 Broadsands Holding Company, LLC          17-12773 (KJC)                   -                -                      -
 162     M29 Brynderwen Holding Company, LLC          17-12781 (KJC)                   -                -                      -
 163     M31 Cannington Holding Company, LLC          17-12801 (KJC)                   -                -                      -
 164     M32 Dollis Brook Holding Company, LLC        17-12731 (KJC)                   -                -                      -
 165     M33 Harringworth Holding Company, LLC        17-12667 (KJC)                   -                -                      -
 166     M34 Quarterpost Holding Company, LLC         17-12814 (KJC)                   -                -                      -
 167     M36 Springline Holding Company, LLC          17-12584 (KJC)                   -                -                      -
 168     M37 Topchord Holding Company, LLC            17-12662 (KJC)                   -                -                      -
 169     M38 Pemberley Holding Company, LLC           17-12787 (KJC)                   -                -                      -
 170     M39 Derbyshire Holding Company, LLC          17-12692 (KJC)                   -                -                      -
 171     M40 Longbourn Holding Company, LLC           17-12742 (KJC)                   -                -                      -
 172     M41 Silverthorne Holding Company, LLC        17-12838 (KJC)                   -                -                      -
 173     M43 White Dome Holding Company, LLC          17-12706 (KJC)                   -                -                      -
 174     M44 Wildernest Holding Company, LLC          17-12718 (KJC)                   -                -                      -
 175     M45 Clover Basin Holding Company, LLC        17-12618 (KJC)                   -                -                      -
 176     M46 Owl Ridge Holding Company, LLC           17-12759 (KJC)                   -                -                      -
 177     M48 Vallecito Holding Company, LLC           17-12670 (KJC)                   -                -                      -
 178     M49 Squaretop Holding Company, LLC           17-12588 (KJC)                   -                -                      -
 179     M5 Stepstone Holding Company, LLC            17-12601 (KJC)                   -                -                      -
 180     M50 Wetterhorn Holding Company, LLC          17-12689 (KJC)                   -                -                      -



       15 of 129                                                                                            MOR-1 affiliate allocations
                          Case 17-12560-KJC            Doc 3267         Filed 01/03/19      Page 16 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                               Case No. 17-12560 (KJC)
(Jointly Administered)                                                                               Reporting Period: 11/30/2018
Disbursements by and on behalf of Woodbridge Group and affiliated entities*
                                                                            Debtors        From Escrow             Total
 No.                       Debtor Name                   Case No.       Disbursements       on Behalf         Disbursements
 181     M51 Coffee Creek Holding Company, LLC        17-12624 (KJC)                   -                -                      -
 182     M53 Castle Pines Holding Company, LLC        17-12571 (KJC)                   -                -                      -
 183     M54 Lonetree Holding Company, LLC            17-12737 (KJC)                   -                -                      -
 184     M56 Haffenburg Holding Company, LLC          17-12656 (KJC)                   -                -                      -
 185     M57 Ridgecrest Holding Company, LLC          17-12818 (KJC)                   -                -                      -
 186     M60 Thunder Basin Holding Company, LLC       17-12654 (KJC)                   -                -                      -
 187     M61 Mineola Holding Company, LLC             17-12668 (KJC)                   -                -                      -
 188     M62 Sagebrook Holding Company, LLC           17-12829 (KJC)                   -                -                      -
 189     M63 Crowfield Holding Company, LLC           17-12655 (KJC)                   -                -                      -
 190     M67 Mountain Spring Holding Company, LLC     17-12695 (KJC)                   -                -                      -
 191     M68 Goosebrook Holding Company, LLC          17-12615 (KJC)                   -                -                      -
 192     M70 Pinney Holding Company, LLC              17-12806 (KJC)                   -                -                      -
 193     M71 Eldredge Holding Company, LLC            17-12771 (KJC)                   -                -                      -
 194     M72 Daleville Holding Company, LLC           17-12683 (KJC)                   -                -                      -
 195     M73 Mason Run Holding Company, LLC           17-12748 (KJC)                   -                -                      -
 196     M74 Varga Holding Company, LLC               17-12680 (KJC)                   -                -                      -
 197     M75 Riley Creek Holding Company, LLC         17-12825 (KJC)                   -                -                      -
 198     M76 Chaplin Holding Company, LLC             17-12587 (KJC)                   -                -                      -
 199     M79 Chestnut Holding Company, LLC            17-12595 (KJC)                   -                -                      -
 200     M80 Hazelpoint Holding Company, LLC          17-12672 (KJC)                   -                -                      -
 201     M83 Mt. Holly Holding Company, LLC           17-12703 (KJC)                   -                -                      -
 202     M85 Glenn Rich Holding Company, LLC          17-12599 (KJC)                   -                -                      -
 203     M86 Steele Hill Holding Company, LLC         17-12596 (KJC)                   -                -                      -
 204     M87 Hackmatack Hills Holding Company, LLC    17-12652 (KJC)                   -                -                      -
 205     M88 Franconia Notch Holding Company, LLC     17-12796 (KJC)                   -                -                      -
 206     M9 Donnington Holding Company, LLC           17-12741 (KJC)                   -                -                      -
 207     M90 Merrimack Valley Holding Company, LLC    17-12658 (KJC)                   -                -                      -
 208     M91 Newville Holding Company, LLC            17-12726 (KJC)                   -                -                      -
 209     M92 Crystal Woods Holding Company, LLC       17-12671 (KJC)                   -                -                      -
 210     M93 Goose Rocks Holding Company, LLC         17-12605 (KJC)                   -                -                      -
 211     M94 Winding Road Holding Company, LLC        17-12736 (KJC)                   -                -                      -
 212     M95 Pepperwood Holding Company, LLC          17-12802 (KJC)                   -                -                      -
 213     M97 Red Wood Holding Company, LLC            17-12823 (KJC)                   -                -                      -
 214     M99 Ironsides Holding Company, LLC           17-12710 (KJC)                   -                -                      -
 215     Mason Run Investments, LLC                   17-12751 (KJC)                   -                -                      -
 216     Melody Lane Investments, LLC                 17-12757 (KJC)                   -                -                      -
 217     Merrimack Valley Investments, LLC            17-12665 (KJC)                 277            8,124                  8,401
 218     Mineola Investments, LLC                     17-12673 (KJC)                   -                -                      -
 219     Monadnock Investments, LLC                   17-12682 (KJC)                   -                -                      -
 220     Moravian Investments, LLC                    17-12690 (KJC)                 423                -                    423
 221     Mountain Spring Investments, LLC             17-12698 (KJC)               3,474                -                  3,474
 222     Mt. Holly Investments, LLC                   17-12707 (KJC)                 518                -                    518
 223     Mutsu Investments, LLC                       17-12719 (KJC)               1,200                -                  1,200
 224     Newville Investments, LLC                    17-12734 (KJC)                   -                -                      -
 225     Old Carbon Investments, LLC                  17-12743 (KJC)                   -                -                      -
 226     Old Maitland Investments, LLC                17-12752 (KJC)               1,065                -                  1,065
 227     Owl Ridge Investments, LLC                   17-12763 (KJC)               1,155                -                  1,155
 228     Papirovka Investments, LLC                   17-12774 (KJC)                   -                -                      -
 229     Pawtuckaway Investments, LLC                 17-12783 (KJC)             209,500                -                209,500
 230     Pemberley Investments, LLC                   17-12790 (KJC)                   -                -                      -
 231     Pemigewasset Investments, LLC                17-12800 (KJC)                   -                -                      -
 232     Pepperwood Investments, LLC                  17-12804 (KJC)                   -                -                      -
 233     Pinney Investments, LLC                      17-12808 (KJC)               1,470                -                  1,470
 234     Pinova Investments, LLC                      17-12812 (KJC)                   -                -                      -
 235     Quarterpost Investments, LLC                 17-12816 (KJC)                   -                -                      -
 236     Red Woods Investments, LLC                   17-12824 (KJC)                   -                -                      -




       16 of 129                                                                                            MOR-1 affiliate allocations
                           Case 17-12560-KJC               Doc 3267        Filed 01/03/19      Page 17 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                  Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                  Reporting Period: 11/30/2018
Disbursements by and on behalf of Woodbridge Group and affiliated entities*
                                                                               Debtors        From Escrow              Total
 No.                        Debtor Name                      Case No.      Disbursements       on Behalf          Disbursements
 237      Ridgecrest Investments, LLC                     17-12821 (KJC)                  -                 -                      -
 238      Riley Creek Investments, LLC                    17-12826 (KJC)              7,491                 -                  7,491
 239      Rising Sun Investments, LLC                     17-12828 (KJC)              9,383                 -                  9,383
 240      Sagebrook Investments, LLC                      17-12830 (KJC)              7,770                 -                  7,770
 241      Seven Stars Investments, LLC                    17-12832 (KJC)                  -                 -                      -
 242      Silk City Investments, LLC                      17-12834 (KJC)            224,079                 -                224,079
 243      Silver Maple Investments, LLC                   17-12836 (KJC)                  -                 -                      -
 244      Silverleaf Funding, LLC                         17-12837 (KJC)              5,330                 -                  5,330
 245      Silverthorne Investments, LLC                   17-12582 (KJC)                  -                 -                      -
 246      Springline Investments, LLC                     17-12585 (KJC)                  -                 -                      -
 247      Squaretop Investments, LLC                      17-12589 (KJC)            479,112                 -                479,112
 248      Stayman Investments, LLC                        17-12594 (KJC)                  -                 -                      -
 249      Steele Hill Investments, LLC                    17-12598 (KJC)                  -                 -                      -
 250      Stepstone Investments, LLC                      17-12606 (KJC)                  -                 -                      -
 251      Strawberry Fields Investments, LLC              17-12613 (KJC)                  -                 -                      -
 252      Sturmer Pippin Investments, LLC                 17-12629 (KJC)             46,897                 -                 46,897
 253      Summerfree Investments, LLC                     17-12635 (KJC)             29,182                 -                 29,182
 254      Summit Cut Investments, LLC                     17-12640 (KJC)             16,097                 -                 16,097
 255      Thornbury Farm Investments, LLC                 17-12651 (KJC)              7,102                 -                  7,102
 256      Thunder Basin Investments, LLC                  17-12657 (KJC)                  -                 -                      -
 257      Topchord Investments, LLC                       17-12664 (KJC)                  -                 -                      -
 258      Vallecito Investments, LLC                      17-12675 (KJC)                  -                 -                      -
 259      Varga Investments, LLC                          17-12685 (KJC)             20,270                 -                 20,270
 260      Wetterhorn Investments, LLC                     17-12693 (KJC)                  -                 -                      -
 261      White Birch Investments, LLC                    17-12702 (KJC)            233,528                 -                233,528
 262      White Dome Investments, LLC                     17-12709 (KJC)                  -                 -                      -
 263      Whiteacre Funding LLC                           17-12713 (KJC)             31,050                 -                 31,050
 264      Wildernest Investments, LLC                     17-12723 (KJC)                  -                 -                      -
 265      Willow Grove Investments, LLC                   17-12732 (KJC)              1,037                 -                  1,037
 266      Winding Road Investments, LLC                   17-12739 (KJC)            469,496                 -                469,496
 267      WMF Management, LLC                             17-12745 (KJC)                  -                 -                      -
 268      Woodbridge Capital Investments, LLC             17-12750 (KJC)                  -                 -                      -
 269      Woodbridge Commercial Bridge Loan Fund 1, LLC   17-12754 (KJC)                  -                 -                      -
 270      Woodbridge Commercial Bridge Loan Fund 2, LLC   17-12758 (KJC)                  -                 -                      -
 271      Woodbridge Investments, LLC                     17-12761 (KJC)                  -                 -                      -
 272      Woodbridge Mezzanine Fund 1, LLC                17-12765 (KJC)                  -                 -                      -
 273      Woodbridge Mortgage Investment Fund 1, LLC      17-12768 (KJC)                  -                 -                      -
 274      Woodbridge Mortgage Investment Fund 2, LLC      17-12772 (KJC)              7,928                 -                  7,928
 275      Woodbridge Mortgage Investment Fund 3, LLC      17-12776 (KJC)             16,119                 -                 16,119
 276      Woodbridge Mortgage Investment Fund 3A, LLC     17-12780 (KJC)                  -                 -                      -
 277      Woodbridge Mortgage Investment Fund 4, LLC      17-12784 (KJC)              9,511                 -                  9,511
 278      Woodbridge Structured Funding, LLC              17-12786 (KJC)                  -                 -                      -
 279      Zestar Investments, LLC                         17-12792 (KJC)            803,343                 -                803,343
         SECOND ROUND FILERS: FILED 02/09/2018
 280      Carbondale Glen Lot L-2, LLC                    18-10284 (KJC)                  -                -                       -
 281      Carbondale Peaks Lot L-1, LLC                   18-10286 (KJC)                  -                -                       -
 282      H18 Massabesic Holding Company, LLC             18-10287 (KJC)                  -                -                       -
 283      H33 Hawthorn Holding Company, LLC               18-10288 (KJC)                  -                -                       -
 284      H50 Sachs Bridge Holding Company, LLC           18-10289 (KJC)                  -                -                       -
 285      H64 Pennhurst Holding Company, LLC              18-10290 (KJC)                  -                -                       -
 286      Hawthorn Investments, LLC                       18-10291 (KJC)                  -                -                       -
 287      Lilac Valley Investments, LLC                   18-10292 (KJC)                  -                -                       -
 288      Massabesic Investments, LLC                     18-10293 (KJC)                  -                -                       -
 289      M58 Springvale Holding Company, LLC             18-10294 (KJC)                  -                -                       -
 290      M96 Lilac Valley Holding Company, LLC           18-10295 (KJC)                  -                -                       -
 291      Pennhurst Investments, LLC                      18-10296 (KJC)                  -                -                       -
 292      Sachs Bridge Investments, LLC                   18-10297 (KJC)              8,406                -                   8,406
 293      Springvale Investments, LLC                     18-10298 (KJC)              4,135           26,328                  30,463




       17 of 129                                                                                                MOR-1 affiliate allocations
                           Case 17-12560-KJC                   Doc 3267           Filed 01/03/19             Page 18 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                Reporting Period: 11/30/2018
Disbursements by and on behalf of Woodbridge Group and affiliated entities*
                                                                                      Debtors               From Escrow                Total
 No.                        Debtor Name                          Case No.         Disbursements              on Behalf            Disbursements
         THIRD ROUND FILERS: FILED 03/09/2018
294      Bellflower Funding, LLC                             18-10507(KJC)                        598                     -                     598
295      Wall 123, LLC                                       18-10508(KJC)                          -                     -                       -
         FOURTH ROUND FILERS: FILED 03/23/2018
296      695 Buggy Circle, LLC                               18-10670(KJC)                          -                     -                        -
297      Blazingstar Funding, LLC                            18-10671(KJC)                          -                     -                        -
298      Buggy Circle Holdings, LLC                          18-10672(KJC)                          -                     -                        -
299      Deerfield Park Investments, LLC                     18-10673(KJC)                          -                     -                        -
300      H10 Deerfield Park Holding Company, LLC             18-10674(KJC)                          -                     -                        -
301      Kirkstead Investments, LLC                          18-10675(KJC)                          -                     -                        -
302      M16 Kirkstead Holding Company, LLC                  18-10676(KJC)                          -                     -                        -
         FIFTH ROUND FILERS: FILED 03/27/2018
303      Frog Rock Investments, LLC                          18-10733(KJC)                        -                      -                       -
304      M77 Frog Rock Holding Company, LLC                  18-10734(KJC)                        -                      -                       -
305      M89 Mount Washington Holding Company, LLC           18-10735(KJC)                        -                      -                       -
306      Mount Washington Investments, LLC                   18-10736(KJC)                        -                      -                       -
                                                     TOTAL                    $           8,021,226     $       16,009,452    $         24,030,678


         * Woodbridge Group of Companies, LLC makes all disbursements for or on behalf of all of the consolidated group of Debtor entities out of
         Woodbridge Group, LLC DIP bank accounts, with the exception of amounts paid by 3rd party property managers from accounts under their
         control and amounts paid from Escrow by Title companies engaged to close real property sales.




       18 of 129                                                                                                              MOR-1 affiliate allocations
Case 17-12560-KJC   Doc 3267   Filed 01/03/19   Page 19 of 129
                                               Case 17-12560-KJC                   Doc 3267            Filed 01/03/19             Page 20 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                         Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                                                             Reporting Period: 11/30/2018

                                                     SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                              This schedule is to include all retained professional payments from case inception to current month.
                                      Period         Amount                                                  Check                        Amount Paid                     Year-To-Date
              Payee                  Covered         Approved        Payor                             Number      Date                 Fees       Expenses        Fees            Expenses
RETAINED PROFESSIONALS - NOT SUBJECT TO INTERIM COMPENSATION ORDER
Sierra Constellation Partners, December 2017 through  744,657.03 Woodbridge Group                        Wire         3/22/2018       711,551.93     33,105.10    711,551.93         33,105.10
LLC                                    February 2018

Development Specialists, Inc.          February 2018       679,727.13       Woodbridge Group             Wire          4/9/2018       673,284.50      6,442.63
Development Specialists, Inc.            March 2018        686,764.12       Woodbridge Group             3118          5/8/2018       669,856.50     16,907.62
Development Specialists, Inc.              April 2018      542,570.68       Woodbridge Group             3826         6/13/2018       529,122.25     13,448.43
Development Specialists, Inc.              May 2018        451,203.24       Woodbridge Group             4143         7/17/2018       439,165.50     12,037.74
Development Specialists, Inc.              June 2018       380,139.40       Woodbridge Group             4894         8/27/2018       379,284.50        854.90
Development Specialists Inc.                July 2018      495,811.88       Woodbridge Group             5209         9/12/2018       483,197.00     12,614.88
Development Specialists Inc.                Aug 2018       447,053.19       Woodbridge Group             5623        10/12/2018       437,975.00      9,078.19
Development Specialists Inc.          September 2018       134,358.51       Woodbridge Group             6081        11/28/2018       133,659.81        698.70   3,745,545.06        72,083.09

Garden City Group                            Advance        70,000.00       Woodbridge Group             Wire         12/7/2017        70,000.00           -
Garden City Group                            Advance        15,500.00       Woodbridge Group             Wire        12/26/2017        15,500.00           -
Garden City Group                            Advance        21,000.00       Woodbridge Group             Wire         1/12/2018        21,000.00           -
Garden City Group                      December 2017       143,167.64       Woodbridge Group             1520          3/5/2018       103,379.23     39,788.41
Garden City Group                        January 2018      192,514.88       Woodbridge Group             2056         4/13/2018       160,403.73     32,111.15
Garden City Group                            Advance        23,000.00       Woodbridge Group             2068         4/13/2018        23,000.00           -
Garden City Group                       February 2018      220,148.13       Woodbridge Group             3120          5/8/2018       194,897.23     25,250.90
Garden City Group                          March 218       252,114.12       Woodbridge Group             3671          6/7/2018       226,361.84     25,752.28
Garden City Group                           July 2018       13,000.00       Woodbridge Group             3946         7/11/2018              -       13,000.00
Garden City Group                          April 2018      276,477.45       Woodbridge Group             3983         7/13/2018       231,234.85     35,242.60
Garden City Group                           May 2018       283,155.04       Woodbridge Group             4223         7/27/2018       261,347.22     21,807.82
Garden City Group                           June 2018      345,211.42       Woodbridge Group             4828         8/20/2018       320,034.90     25,176.52
Garden City Group                         Advance for      125,000.00       Woodbridge Group             5112          9/6/2018        90,000.00     35,000.00
                                 Confirmation Hearing
                                               Notice
Garden City Group                           July 2018      224,815.27       Woodbridge Group             5335         9/25/2018       193,943.98     30,871.29
Garden City Group                           Aug 2018       231,363.40       Woodbridge Group             5624        10/12/2018       219,736.09     11,627.31
Garden City Group                     September 2017       181,103.54       Woodbridge Group             6084        11/28/2018       154,803.63     26,299.91   2,285,642.70       321,928.19

Prosek, LLC                     December 2017 through      303,401.55       Woodbridge Group             1622         3/16/2018       303,401.55           -
                                         January 2018
Prosek, LLC                            February 2018        18,968.60       Woodbridge Group             3320         5/15/2018         18,968.60         -
Prosek, LLC                           December 2017            800.00       Woodbridge Group             3545         5/23/2018               -        800.00     322,370.15           800.00




     20 of 129                                                                                                                                                                MOR-1b NOV 2018
                                           Case 17-12560-KJC                   Doc 3267            Filed 01/03/19             Page 21 of 129


                                                 SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                          This schedule is to include all retained professional payments from case inception to current month.
                                  Period             Amount                                              Check                         Amount Paid                    Year-To-Date
             Payee               Covered             Approved                Payor                 Number       Date                Fees        Expenses       Fees            Expenses
Musick Peeler Garrett                  May 2018        29,467.20        Woodbridge Group            3894       6/28/2018            29,460.00        7.20
Musick Peeler Garrett         March, - June 2018       37,260.00        Woodbridge Group            4226       7/27/2018            37,260.00         -
Musick, Peeler & Garrett                July 2018       5,040.00        Woodbridge Group            4965       8/30/2018             5,040.00         -
Musick, Peeler & Garrett               Aug 2018         6,540.00        Woodbridge Group            5341       9/25/2018             6,540.00         -
Musick, Peeler & Garrett         September 2018         5,400.00        Woodbridge Group            5705     10/25/2018              5,040.00         -        83,340.00              7.20

Navigant                            January 2108         9,101.00       Woodbridge Group             1530          3/5/2018          7,085.00     2,016.00
Navigant                           February 2018        13,008.50       Woodbridge Group             1964          4/6/2018          3,547.50     9,461.00
Navigant                             March 2018         18,829.53       Woodbridge Group             3931          7/3/2018          8,136.25    10,693.28
Navigant                              April 2018           439.34       Woodbridge Group             3984         7/13/2018            162.50       276.84
Navigant                               June 2018         9,075.84       Woodbridge Group             4627         8/10/2018          9,075.84          -
Navigant                               July 2018         1,308.34       Woodbridge Group             5113          9/6/2018            487.50       820.84     28,494.59         23,267.96

RETAINED PROFESSIONALS SUBJECT TO INTERIM COMPENSATION ORDER

Gibson, Dunn & Crutcher LLP       December 2017      1,321,389.12       Woodbridge Group             Wire         3/16/2018     1,274,082.60     47,306.52
Gibson, Dunn & Crutcher LLP         January 2018     1,707,063.52       Woodbridge Group             Wire         4/12/2018     1,656,735.20     50,328.32
Gibson, Dunn & Crutcher LLP        February 2018       670,451.37       Woodbridge Group             3319         5/15/2018       653,976.20     16,475.17
Gibson, Dunn & Crutcher LLP          March 2018        232,380.85       Woodbridge Group             3993         7/13/2018       221,007.80     11,373.05   3,805,801.80       125,483.06

Klee Tuchin Bogdanoff Stern       February 2018        343,744.87       Woodbridge Group             Wire         3/16/2018       331,402.80     12,342.07
Klee Tuchin Bogdanoff Stern         March 2018         878,193.08       Woodbridge Group             3245          5/9/2018       856,662.00     21,531.08
Klee Tuchin Bogdanoff Stern           April 2018       593,980.40       Woodbridge Group             3794         6/14/2018       582,118.00     11,862.40
Klee Tuchin Bogdanoff Stern       February 2018        115,339.50       Woodbridge Group             3947         7/11/2018       115,339.50           -
Klee Tuchin Bogdanoff Stern           May 2018         691,097.47       Woodbridge Group             3979         7/12/2018       686,770.00      4,327.47
Klee Tuchin Bogdanoff Stern           June 2018        554,159.17       Woodbridge Group             4644         8/13/2018       548,506.00      5,653.17
Klee Tuchin Bogdanoff Stern            July 2018       572,649.71       Woodbridge Group             5115          9/6/2018       566,298.00      6,351.71
Klee Tuchin Bogdanoff Stern         August 2018        639,776.46       Woodbridge Group             5537        10/10/2018       625,700.00     14,076.46
Klee Tuchin Bogdanoff Stern       Mar-May 2018         531,387.50       Woodbridge Group             5786        10/26/2018       531,387.50           -
                                        holdback
Klee Tuchin Bogdanoff Stern      September 2018        482,782.81       Woodbridge Group             5816        11/12/2018       476,086.00      6,696.81   5,320,269.80        82,841.17

Young Conaway Stargatt &            January 2018       553,627.73       Woodbridge Group             Wire         4/12/2018       514,255.60     35,666.19
Taylor
Young Conaway Stargatt &          December 2017         93,744.87       Woodbridge Group             Wire         3/16/2018       331,402.80     16,416.03
Taylor
Young Conaway Stargatt &           February 2018       461,503.92       Woodbridge Group             3119          5/8/2018       440,034.00     21,469.92
Taylor
Young Conaway Stargatt &             March 2018        419,962.14       Woodbridge Group             3670          6/7/2018       375,400.00     44,562.14
Taylor
Young Conaway Stargatt &              April 2018       369,857.24       Woodbridge Group             3882         6/27/2018       332,804.40     37,052.84
Taylor



     21 of 129                                                                                                                                                            MOR-1b NOV 2018
                                           Case 17-12560-KJC                   Doc 3267            Filed 01/03/19             Page 22 of 129


                                                 SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                          This schedule is to include all retained professional payments from case inception to current month.
                                  Period             Amount                                              Check                        Amount Paid                     Year-To-Date
           Payee                 Covered             Approved               Payor                  Number       Date               Fees        Expenses        Fees            Expenses
Young Conaway Stargatt &           February 2018      318,814.72        Woodbridge Group            4222       7/26/2018          318,814.72         -
Taylor                             holdback paid
Young Conaway Stargatt &               May 2018        210,846.03       Woodbridge Group             4567          8/1/2018       205,450.00      5,396.03
Taylor
Young Conaway Stargatt &               June 2018       128,450.04       Woodbridge Group             4631         8/20/2018       125,014.80      3,435.24
Taylor
Young Conaway Stargatt &               July 2018       159,767.88       Woodbridge Group             5412         10/4/2018       156,631.20      3,136.68
Taylor
Young Conaway Stargatt &             August 2018       168,797.71       Woodbridge Group             5622        10/12/2018       164,604.00      4,193.71
Taylor
Young Conaway Stargatt &   Mar18-May18 holdback        228,413.60       Woodbridge Group             5750        10/26/2018       228,413.60           -
Taylor
Young Conaway Stargatt &         September 2018        135,784.27       Woodbridge Group             6086        10/28/2018       130,734.00      5,050.27   3,323,559.12       176,379.05
Taylor

Homer Bonner Jacobs P.A.         December 2017-         40,969.60       Woodbridge Group             2019         4/11/2018         40,969.60          -
                                    January 2018
Homer Bonner Jacobs P.A.           February 2018        60,503.64       Woodbridge Group             3054          5/3/2018         46,484.00    14,019.64
Homer Bonner Jacobs P.A.             March 2018         52,098.92       Woodbridge Group             3669          6/7/2018         40,547.60    11,551.32
Homer Bonner Jacobs P.A.        Jan-Feb holdback        34,940.00       Woodbridge Group             3954         7/11/2018         34,940.00          -
Homer Bonner Jacobs P.A.              April 2018        39,431.30       Woodbridge Group             3981         7/12/2018         27,345.60    12,085.70
Homer Bonner Jacobs P.A.               May 2018         46,666.18       Woodbridge Group             4565          8/1/2018         35,222.40    11,443.78
Homer Bonner Jacobs, PA                June 2018        22,436.33       Woodbridge Group             5210         9/12/2018         13,270.50    10,616.40
Homer Bonner Jacobs, PA                July 2018        25,174.07       Woodbridge Group             5338         9/25/2018         13,910.80    11,263.27
Homer Bonner Jacobs, PA              August 2018        21,836.36       Woodbridge Group             5783        10/26/2018         10,576.80    11,259.56
Homer Bonner Jacobs, PA           Mar-May 2018          25,778.90       Woodbridge Group             5749        10/26/2018         25,778.90          -
                                        holdback
Homer Bonner Jacobs, PA          September 2018         19,809.89       Woodbridge Group             6080        11/28/2018          8,535.60    11,274.29    297,581.80         93,513.96

Garden City Group                   January 2018        40,969.00       Woodbridge Group             2019         4/11/2018         40,969.00          -
Garden City Group                  February 2018        22,986.00       Woodbridge Group             3542         5/23/2018         22,986.00          -
Garden City Group                    March 2018         51,418.80       Woodbridge Group             3748         6/14/2018         51,418.80          -
Garden City Group                  February 2018        13,219.90       Woodbridge Group             3950         7/11/2018         13,219.90          -
Garden City Group                     April 2018        44,161.02       Woodbridge Group             4630         8/10/2018         42,566.80     1,594.22
Garden City Group                         May-18         6,474.80       Woodbridge Group             5368         10/1/2018          6,474.80          -
Garden City Group          July & Aug section 327       26,865.20       Woodbridge Group             5784        10/26/2018         26,865.20          -

Garden City Group          Mar-Apr 2018 holdback        23,496.40       Woodbridge Group             5748        10/26/2018         23,496.40          -

Garden City Group                September 2018         56,811.60       Woodbridge Group             6078        11/28/2018         56,811.60                 284,808.50          1,594.22




     22 of 129                                                                                                                                                            MOR-1b NOV 2018
                                              Case 17-12560-KJC                   Doc 3267            Filed 01/03/19             Page 23 of 129


                                                    SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                             This schedule is to include all retained professional payments from case inception to current month.
                                     Period             Amount                                              Check                        Amount Paid                     Year-To-Date
                 Payee              Covered             Approved               Payor                  Number       Date               Fees        Expenses        Fees            Expenses
Province, Inc.                    Dec 2017, Jan2018      194,617.30        Woodbridge Group            1501        3/2/2018          186,047.50     8,569.80
Province, Inc.                        February 2018      162,437.36        Woodbridge Group            3203        5/8/2018          160,000.00     2,437.36
Province, Inc.                          March 2018       163,412.43        Woodbridge Group            3548       5/23/2018          160,000.00     3,412.43
Province, Inc.                            April 2018     163,852.73        Woodbridge Group            3832       6/21/2018          160,000.00     3,852.73
Province, Inc.                    Feb 2018 holdback       40,000.00        Woodbridge Group            3948       7/11/2018           40,000.00          -
Province, Inc.                             May 2018      161,620.40        Woodbridge Group            4561        8/1/2018          160,000.00     1,620.40
Province, Inc.                             June 2018     160,067.69        Woodbridge Group            4922       8/30/2018          160,000.00        67.69
Province, Inc.                        July 2018 Fees     160,000.00        Woodbridge Group            5418       10/4/2018          160,000.00          -
Province, Inc.                          August 2018      160,000.00        Woodbridge Group            5679     10/18/2018           160,000.00          -
Province, Inc.                        Mar-May 2018       120,000.00        Woodbridge Group            5751     10/26/2018           120,000.00          -      1,466,047.50        19,960.41
                                            holdback

Pachulski Stang Ziehl et al         December 2017         434,592.21       Woodbridge Group             1795         3/28/2018       422,223.60     12,368.61
Pachulski Stang Ziehl et al           January 2018        839,290.67       Woodbridge Group             3266         5/10/2018       794,139.20     45,151.47
Pachulski Stang Ziehl et al          February 2018        311,430.97       Woodbridge Group             3543         5/23/2018       301,058.80     10,372.17
Pachulski Stang Ziehl et al            March 2018         306,762.62       Woodbridge Group             3904         6/29/2018       299,250.40      7,512.22
Pachulski Stang Ziehl et al             April 2018        438,879.06       Woodbridge Group             3905         6/29/2018       420,392.00     18,478.06
Pachulski Stang Ziehl et al   Dec17-Feb18 holdback        327,290.43       Woodbridge Group             3949         7/11/2018       327,290.43           -
Pachulski Stang Ziehl et al               May2018         278,097.31       Woodbridge Group             4186         7/24/2018       273,079.60      5,017.71
Pachulski Stang Ziehl et al              June 2018        282,784.02       Woodbridge Group             5114          9/6/2018       276,426.60      6,357.42
Pachulski Stang Ziehl et al              July 2018        222,981.27       Woodbridge Group             5344         9/25/2018       217,972.40      5,008.87
Pachulski Stang Ziehl et al   Mar18-May18 holdback        232,005.42       Woodbridge Group             5753        10/26/2018       232,005.42           -

Pachulski Stang Ziehl et al             August 2018       185,294.42       Woodbridge Group             5788        10/31/2018       178,644.00      6,650.42   3,742,482.45       116,916.95

FTI Consulting                      December 2017         271,989.00       Woodbridge Group             1796         3/28/2018       271,676.00        313.00
FTI Consulting                        January 2018        556,304.48       Woodbridge Group             3264         5/10/2018       548,489.00        785.68
FTI Consulting                       February 2018        362,318.93       Woodbridge Group             3544         5/23/2018       360,721.20      1,597.73
FTI Consulting                         March 2018         296,379.72       Woodbridge Group             3878         6/27/2018       293,110.00      3,269.72
FTI Consulting                Dec17-Feb18 holdback        292,870.49       Woodbridge Group             3951         7/11/2018       292,870.49           -
FTI Consulting                          April 2018        142,996.40       Woodbridge Group             3982         7/13/2018       142,996.40           -
FTI Consulting                           May 2018         184,403.07       Woodbridge Group             4632         8/10/2018       183,155.20      1,247.87
FTI Consulting                           June 2018        152,330.52       Woodbridge Group             4963         8/30/2018       150,988.40      1,342.12
FTI Consulting                            July 2018       162,822.74       Woodbridge Group             5413         10/4/2018       162,602.00        220.74
FTI Consulting                Mar18-May18 holdback        154,506.06       Woodbridge Group             5785        10/26/2018       154,506.06           -

FTI Consulting                         August 2018        138,120.28       Woodbridge Group             5920        11/13/2018       136,066.40      2,053.88   2,697,181.15        10,830.74

Berger Singerman LLP                   January 2018        48,711.94       Woodbridge Group             1794         3/28/2018         47,539.60     1,172.34
Berger Singerman LLP                  February 2018        29,337.19       Woodbridge Group             3265         5/10/2018         28,973.36       363.83
Berger Singerman LLP                    March 2018         13,591.70       Woodbridge Group             3881         6/27/2018         13,876.00        75.70
Berger Singerman LLP                     April 2018         9,660.05       Woodbridge Group             3930          7/3/2018          9,588.80        71.25



     23 of 129                                                                                                                                                               MOR-1b NOV 2018
                                         Case 17-12560-KJC                   Doc 3267            Filed 01/03/19             Page 24 of 129


                                               SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                        This schedule is to include all retained professional payments from case inception to current month.
                                Period             Amount                                              Check                         Amount Paid                    Year-To-Date
             Payee             Covered             Approved                Payor                 Number       Date                Fees        Expenses       Fees            Expenses
Berger Singerman LLP      Dec17-Feb18 holdback       17,478.54        Woodbridge Group            3952       7/11/2018            17,478.54         -
Berger Singerman LLP                 May 2018         5,844.60        Woodbridge Group            4185       7/24/2018             5,789.00       55.00
Berger Singerman LLP                 June 2018        5,271.70        Woodbridge Group            4964       8/30/2018             5,032.00      239.70
Berger Singerman LLP                  July 2018       8,683.00        Woodbridge Group            5342       9/25/2018             8,606.00       77.00
Berger Singerman LLP               August 2018        4,653.80        Woodbridge Group            5678      10/18/2018             4,592.40       61.40
Berger Singerman LLP            Mar17 - May18         7,313.60        Woodbridge Group            5752      10/26/2018             7,313.60           -     148,789.30          2,116.22
                                       holdback

Venable LLP                      February 2018       613,636.47       Woodbridge Group             2705         4/26/2018       586,502.20     27,134.27
Venable LLP                        March 2018        427,973.90       Woodbridge Group             3540         5/23/2018       410,560.60     17,413.30
Venable LLP                          April 2018      133,657.54       Woodbridge Group             3861         6/29/2018       132,123.20      1,534.34
Venable LLP               Jan18-Feb18 holdback       141,064.10       Woodbridge Group             3953         7/11/2018       141,064.10           -
Venable LLP                          May 2018        203,298.38       Woodbridge Group             4566          8/1/2018       197,340.80      5,957.58                             -
Venable LLP                          June 2018       109,264.20       Woodbridge Group             4822         8/20/2018       109,227.20         37.00
Venable LLP                          July 2018       115,877.96       Woodbridge Group             5415         10/4/2018       114,513.80      1,364.16
Venable LLP                        August 2018        41,692.65       Woodbridge Group             5780        10/31/2018        41,252.20        440.45
Venable LLP               March18-May18 2018         185,005.81       Woodbridge Group             5779        10/31/2018       185,006.15           -
                                      Holdback
Venable LLP                     September 2018        51,644.15       Woodbridge Group             6083        11/28/2018         49,530.80     2,113.35   1,967,121.05        55,994.45


Moelis & Company                  January 2018       226,467.85       Woodbridge Group             3261         5/10/2018       150,000.00     76,467.85    150,000.00         76,467.85

Elise S. Frejka                  February 2018        40,641.88       Woodbridge Group             3649         5/31/2018         40,470.00      171.88
Elise S. Frejka                    March 2018         62,388.00       Woodbridge Group             4897         8/27/2018         62,388.00         -
Elise S. Frejka                     April 2018        58,140.00       Woodbridge Group             5116          9/6/2018         58,140.00           -
Elise S. Frejka                  Feb18 - Apr18        40,249.50       Woodbridge Group             5787        10/31/2018         40,249.50                 201,247.50           171.88
                                     Holdback

Berkeley Research Group            March 2018         63,787.20       Woodbridge Group             3736         6/14/2018        63,787.20          -
Berkeley Research Group              April 2018       68,708.40       Woodbridge Group             3737         6/14/2018        68,708.40          -
Berkeley Research Group              May 2018         80,341.75       Woodbridge Group             3985         7/13/2018        80,328.80        12.95
Berkeley Research Group              June 2018        64,013.81       Woodbridge Group             4645         8/14/2018        63,800.00       213.81
Berkeley Research Group               July 2018      107,461.11       Woodbridge Group             5208         9/12/2018       106,816.80       644.31
Berkeley Research Group            August 2018        97,146.17       Woodbridge Group             5536        10/10/2018       120,209.50       978.57
Berkeley Research Group          Mar18-May18          51,706.10       Woodbridge Group             5754        10/26/2018        51,706.10
                                      Holdback
Berkeley Research Group         September 2018        84,653.17       Woodbridge Group             5915        11/13/2018         83,652.40     1,000.77    639,009.20          2,850.41

Conway MacKenzie                   March 2018         99,011.38       Woodbridge Group             4823         8/20/2018         96,217.60     2,793.78
Conway MacKenzie                    May 2018          51,868.19       Woodbridge Group             4825         8/20/2018         51,048.00       820.19
Conway MacKenzie                    April 2018        19,983.86       Woodbridge Group             4824         8/20/2018         19,916.00        67.86    167,181.60          3,681.83



      24 of 129                                                                                                                                                         MOR-1b NOV 2018
                                              Case 17-12560-KJC                   Doc 3267            Filed 01/03/19             Page 25 of 129


                                                    SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                             This schedule is to include all retained professional payments from case inception to current month.
                                    Period              Amount                                              Check                        Amount Paid                     Year-To-Date
             Payee                 Covered              Approved                  Payor               Number      Date                 Fees       Expenses        Fees            Expenses

Dundon Advisors                     February 2018          24,140.24       Woodbridge Group             3980         7/12/2018        22,376.00     1,764.24
Dundon Advisors                  March - May 2018         117,440.09       Woodbridge Group             4827         8/20/2018       113,096.00     4,344.09
Dundon Advisors                          June 2018         27,384.36       Woodbridge Group             4826         8/20/2018        25,176.00     2,208.36     160,648.00          8,316.69

Drinker Biddle & Reath, Inc.         February 2018        256,854.77       Woodbridge Group             5213         9/13/2018       255,668.40     1,186.47     255,668.40          1,186.47

Glaser Weil LLP                 March 22 - June 30        216,933.05       Woodbridge Group             5212         9/12/2018       216,342.00      591.05
                                              2018
Glaser Weil LLP                         July 2018          88,392.25       Woodbridge Group             5414         10/4/2018        88,060.00      332.25
Glaser Weil LLP                      August 2018           65,727.50       Woodbridge Group             5680        10/18/2018        65,592.80      134.70
Glaser Weil LLP                   September 2018          107,258.69       Woodbridge Group             6079        11/28/2018       106,719.20      539.49      476,714.00          1,597.49

Soundpath Conferencing         9/26, 9/27 & 9/28/18       128,621.93       Woodbridge Group             6087        11/29/2018       128,621.93                  128,621.93              -

                                                                                                                                                               32,409,677.53     1,231,094.39




     25 of 129                                                                                                                                                               MOR-1b NOV 2018
                             Case 17-12560-KJC             Doc 3267             Filed 01/03/19                 Page 26 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                 Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                 Reporting Period: 11/30/2018

FINANCIAL STATEMENTS*

DEBTORS AND AFFILIATED ENTITIES WITH FINANCIAL STATEMENTS INCLUDED WITH THIS REPORT ARE INDICATED BELOW**:
                                                                                                                                              Statement
 #                              Entity              ID                               Property Address                             Bal Sheet   Operations
 1      1. Woodbridge Group of Companies, LLC   17-12560                                                                              X            X
 2      215 North 12th Street, LLC              17-12561    215 North 12th Street Carbondale CO          SOLD JUN 2018                X            X

 3      Addison Park Investments, LLC           17-12563    642 N. St. Cloud Bel Air 90077 CA                                        X            X
 4      Anchorpoint Investments, LLC            17-12566    201 Main Street, Units 102, 202, 203, 204 and 303 Carbondale, CO         X            X
                                                            SOLD AUG 2018

 5      Arborvitae Investments, LLC             17-12572    43 Indian Paintbrush Aspen Glen Carbondale CO                            X            X
 6      Archivolt Investments, LLC              17-12574    47 Mustang Circle Snowmass Village CO                                    X            X
 7      Arlington Ridge Investments, LLC        17-12576    1357 Laurel Way Beverly Hills 90210 CA                                   X            X
 8      Arrowpoint Investments, LLC             17-12578    125 River Park Aspen Glen Carbondale CO                                  X            X
 9      Baleroy Investments, LLC                17-12580    108 W Diamond A Ranch Rd Aspen Glen Carbondale CO                        X            X
                                                                                                      SOLD JUL 2018

 10     Basswood Holding, LLC                   17-12600    None Known                                                               X            X
 11     Bay Village Investments, LLC            17-12604    1432 Tanager Los Angeles 90069 CA                                        X            X
 12     Bear Brook Investments, LLC             17-12610    TBD Spire Ridge Way - Lot H-10, Aspen Glen Filing No. 6 Aspen Glen       X            X
                                                            Carbondale CO
 13     Beech Creek Investments, LLC            17-12616    59 Rivers Bend Aspen Glen Carbondale CO SOLD AUG 2018                    X            X

 14     Bishop White Investments, LLC           17-12623    805 Nimes Place Bel Air 90077 CA                                         X            X
 15     Black Bass Investments, LLC             17-12641    TBD Sweetgrass - Lot D-20, Aspen Glen Filing No. 1 Aspen Glen            X            X
                                                            Carbondale CO
 16     Black Locust Investments, LLC           17-12648    TBD Brookie, Aspen Glen Carbondale CO                                    X            X
 17     Bluff Point Investments, LLC            17-12722    9212 Nightingale Drive Los Angeles 90069 CA                              X            X
 18     Bowman Investments, LLC                 17-12753    TBD Golden Bear - Lot 15, The Fairways at Aspen Glen Aspen Glen          X            X
                                                            Carbondale CO
 19     Bramley Investments, LLC                17-12769    719-761 Perry Ridge Carbondale CO                                        X            X
 20     Brise Soleil Investments, LLC           17-12762    Various                                                                  X            X
 21     Broadsands Investments, LLC             17-12777    TBD Sundance Trail - Lots SD-7, SD-13 and SD-24, Aspen Glen Filing       X            X
                                                            4 Aspen Glen Carbondale CO
 22     Brynderwen Investments, LLC             17-12793    None owned                                                               X            X
 23     Cablestay Investments, LLC              17-12798    24025 Hidden Ridge Road Hidden Hills 91302 CA                            X            X
                                                                                                      SOLD MAY 2018

 24     Cannington Investments, LLC             17-12803    1118 Tower Road Beverly Hills 90210 CA                                   X            X
 25     Carbondale Doocy, LLC                   17-12805    None Known                                                               X            X
 26     Carbondale Glen Lot A-5, LLC            17-12807    360 Rivers Bend Aspen Glen Carbondale CO SOLD SEP 2018                   X            X

 27     Carbondale Glen Lot D-22, LLC           17-12809    63 Sopris Vista/Sweetgrass OR 63 Sweetgrass Dr Aspen Glen                X            X
                                                            Carbondale CO                                    SOLD JUN 2018

 28     Carbondale Glen Lot E-24, LLC           17-12811    225 Diamond A Ranch Road Aspen Glen Carbondale CO                        X            X
 29     Carbondale Glen Lot GV-13, LLC          17-12813    TBD Mariposa - Lot GV-13, Aspen Glen Filing 2 Aspen Glen                 X            X
                                                            Carbondale CO
 30     Carbondale Glen Lot SD-14, LLC          17-12817    TBD Sundance Trail - Lot SD-14, Aspen Glen Filing 4 Aspen Glen           X            X
                                                            Carbondale CO
 31     Carbondale Glen Lot SD-23, LLC          17-12815    TBD Sundance Trail - Lot SD-23, Aspen Glen Filing 4 Aspen Glen           X            X
                                                            Carbondale CO                                      SOLD OCT 2018

 32     Carbondale Glen Mesa Lot 19, LLC        17-12819    TBD Golden Stone Drive Aspen Glen Carbondale CO                          X            X
 33     Carbondale Glen River Mesa, LLC         17-12820    824, 918 Brookie Aspen Glen Carbondale CO                                X            X
 34     Carbondale Glen Sundance Ponds, LLC     17-12822    TBD Bald Eagle Way/Sundance Trial Aspen Glen Carbondale CO               X            X

 35     Carbondale Glen Sweetgrass Vista, LLC   17-12564    Various                                                                  X            X
 36     Carbondale Spruce 101, LLC              17-12568    201 Main Street, Unit 101 Carbondale, CO    SOLD AUG 2018                X            X

 37     Carbondale Sundance Lot 15, LLC         17-12569    TBD Sundance Trail - Lot SD-15, Aspen Glen Filing 4 Aspen Glen           X            X
                                                            Carbondale CO
 38     Carbondale Sundance Lot 16, LLC         17-12570    TBD Sundance Trail - Lot SD-16, Aspen Glen Filing 4 Aspen Glen           X            X
                                                            Carbondale CO
 39     Castle Pines Investments, LLC           17-12581    34 Mariposa Aspen Glen Carbondale CO                                     X            X
 40     Centershot Investments, LLC             17-12586    8692 Franklin Los Angeles 90069 CA         SOLD MAY 2018                 X            X




     26 of 129                                                                                                                   MOR-2, MOR-3 (Cover pg)
                          Case 17-12560-KJC                Doc 3267            Filed 01/03/19                 Page 27 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                Reporting Period: 11/30/2018

FINANCIAL STATEMENTS*

DEBTORS AND AFFILIATED ENTITIES WITH FINANCIAL STATEMENTS INCLUDED WITH THIS REPORT ARE INDICATED BELOW**:
                                                                                                                                            Statement
  #                          Entity                 ID                               Property Address                           Bal Sheet   Operations
 41   Chaplin Investments, LLC                  17-12592    TBD Golden Stone Drive - Lot 13, Roaring Fork Mesa at Aspen Glen        X            X
                                                            Aspen Glen Carbondale CO
 42   Chestnut Investments, LLC                 17-12603    10733 Stradella Crt. Beverly Hills 90212 CA                            X            X
 43   Chestnut Ridge Investments, LLC           17-12614    10750 Chalon Road Los Angeles 90210 CA                                 X            X
 44   Clover Basin Investments, LLC             17-12621    TBD Two Creeks Drive OR 1061 Two Creeks Snowmass Village CO            X            X
                                                            SOLD MAY 2018

 45   Coffee Creek Investments, LLC             17-12627    82 Fox Prowl Aspen Glen Carbondale CO                                  X            X
 46   Craven Investments, LLC                   17-12636    25085 Ashley Ridge Road Hidden Hills 91302 CA                          X            X
                                                                                                     SOLD MAY 2018

 47   Crossbeam Investments, LLC                17-12650    purchase pending                                                       X            X
 48   Crowfield Investments, LLC                17-12660    1241 Loma Vista Beverly Hills 90210 CA                                 X            X
 49   Crystal Valley Holdings, LLC              17-12666                                                                           X            X
 50   Crystal Woods Investments, LLC            17-12676    16 Puma Aspen Glen Carbondale CO                                       X            X
 51   Cuco Settlement, LLC                      17-12679                                                                           X            X
 52   Daleville Investments, LLC                17-12687    39 Buffalo Lane Aspen Glen Carbondale CO                               X            X
 53   Derbyshire Investments, LLC               17-12696    26 Saddlehorn Ct Aspen Glen Carbondale CO                              X            X
                                                                                                     SOLD JUL 2018

 54   Diamond Cove Investments, LLC             17-12705    1 Electra Court Los Angeles 90046 CA                                   X            X
 55   Dixville Notch Investments, LLC           17-12716    177 W. Diamond A Ranch Road Aspen Glen Carbondale CO                   X            X

 56   Dogwood Valley Investments, LLC           17-12727    Lot WP3, Garfield CO                                                   X            X
 57   Dollis Brook Investments, LLC             17-12735    38 E Diamond A Ranch Rd Carbondale CO                                  X            X
 58   Donnington Investments, LLC               17-12744    Various                              1 SOLD AUG 2018                   X            X

 59   Doubleleaf Investments, LLC               17-12755    4030 Madelia Ave Sherman Oaks 91403 CA                                 X            X
 60   Drawspan Investments, LLC                 17-12767    3843 Hayvenhurst Ave Encino 91436 CA   SOLD NOV 2018                   X            X

 61   Eldredge Investments, LLC                 17-12775    714 N. Oakhurst Beverly Hills 90210 CA                                 X            X
 62   Elstar Investments, LLC                   17-12782    1520 Carla Ridge Beverly Hills 90210 CA                                X            X
 63   Emerald Lake Investments, LLC             17-12788    4030 Longridge Ave Sherman Oaks CA                                     X            X
 64   Fieldpoint Investments, LLC               17-12794    809 Grand Avenue Glenwood Springs CO      SOLD JUN 2018                X            X
 65   Franconia Notch Investments, LLC          17-12797    TBD Wader Lane, Lot 54, Roaring Fork Mesa Aspen Glen Carbondale        X            X
                                                            CO
 66   Gateshead Investments, LLC                17-12597    981 and 995 Cowen Drive Carbondale CO     SOLD JUN 2018                X            X

 67   Glenn Rich Investments, LLC               17-12602    4123 Crystal Bridge Drive Carbondale CO                                X            X
 68   Goose Rocks Investments, LLC              17-12611    9127 Thrasher Los Angeles 90069 CA                                     X            X
 69   Goosebrook Investments, LLC               17-12617    2600 Hutton Beverly Hills 90210 CA                                     X            X
 70   Graeme Park Investments, LLC              17-12622    1011 N. Hillcrest Road Beverly Hills 90210 CA                          X            X
 71   Grand Midway Investments, LLC             17-12628    800 Stradella Rd Bel Air 90077 CA                                      X            X
 72   Gravenstein Investments, LLC              17-12632    24055 Hidden Ridge Road Hidden Hills 91302 CA                          X            X
 73   Green Gables Investments, LLC             17-12637    41 King Street New York 10014 NY                                       X            X
 74   Grenadier Investments, LLC                17-12643    TBD Sundance Trail, Lot SD-12, Aspen Glen Aspen Glen Carbondale        X            X
                                                            CO
 75   Grumblethorpe Investments, LLC            17-12649    61 Wader Aspen Glen Carbondale CO                                      X            X
 76   H11 Silk City Holding Company, LLC        17-12833                                                                           X            X
 77   H12 White Birch Holding Company, LLC      17-12699                                                                           X            X
 78   H13 Bay Village Holding Company, LLC      17-12591                                                                           X            X
 79   H14 Dixville Notch Holding Company, LLC   17-12712                                                                           X            X
 80   H15 Bear Brook Holding Company, LLC       17-12607                                                                           X            X
 81   H16 Monadnock Holding Company, LLC        17-12678                                                                           X            X
 82   H17 Pemigewasset Holding Company, LLC     17-12799                                                                           X            X
 83   H19 Emerald Lake Holding Company, LLC     17-12785                                                                           X            X
 84   H2 Arlington Ridge Holding Company, LLC   17-12575                                                                           X            X
 85   H20 Bluff Point Holding Company, LLC      17-12715                                                                           X            X
 86   H21 Summerfree Holding Company, LLC       17-12631                                                                           X            X
 87   H22 Papirovka Holding Company, LLC        17-12770                                                                           X            X
 88   H23 Pinova Holding Company, LLC           17-12810                                                                           X            X
 89   H24 Stayman Holding Company, LLC          17-12590                                                                           X            X
 90   H25 Elstar Holding Company, LLC           17-12779                                                                           X            X
 91   H26 Gravenstein Holding Company, LLC      17-12630                                                                           X            X



  27 of 129                                                                                                                    MOR-2, MOR-3 (Cover pg)
                            Case 17-12560-KJC                 Doc 3267             Filed 01/03/19                 Page 28 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                     Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                     Reporting Period: 11/30/2018

FINANCIAL STATEMENTS*

DEBTORS AND AFFILIATED ENTITIES WITH FINANCIAL STATEMENTS INCLUDED WITH THIS REPORT ARE INDICATED BELOW**:
                                                                                                                                              Statement
  #                            Entity                  ID                               Property Address                          Bal Sheet   Operations
 92    H27 Grenadier Holding Company, LLC          17-12642                                                                           X            X
 93    H28 Black Locust Holding Company, LLC       17-12647                                                                           X            X
 94    H29 Zestar Holding Company, LLC             17-12789                                                                           X            X
 95    H30 Silver Maple Holding Company, LLC       17-12835                                                                           X            X
 96    H31 Addison Park Holding Company, LLC       17-12562                                                                           X            X
 97    H32 Arborvitae Holding Company, LLC         17-12567                                                                           X            X
 98    H35 Hornbeam Holding Company, LLC           17-12691                                                                           X            X
 99    H36 Sturmer Pippin Holding Company, LLC     17-12625                                                                           X            X
 100   H37 Idared Holding Company, LLC             17-12697                                                                           X            X
 101   H38 Mutsu Holding Company, LLC              17-12711                                                                           X            X
 102   H39 Haralson Holding Company, LLC           17-12661                                                                           X            X
 103   H4 Pawtuckaway Holding Company, LLC         17-12778                                                                           X            X
 104   H40 Bramley Holding Company, LLC            17-12766                                                                           X            X
 105   H41 Grumblethorpe Holding Company, LLC      17-12646                                                                           X            X
 106   H43 Lenni Heights Holding Company, LLC      17-12717                                                                           X            X
 107   H44 Green Gables Holding Company, LLC       17-12634                                                                           X            X
 108   H46 Beech Creek Holding Company, LLC        17-12612                                                                           X            X
 109   H47 Summit Cut Holding Company, LLC         17-12638                                                                           X            X
 110   H49 Bowman Holding Company, LLC             17-12725                                                                           X            X
 111   H5 Chestnut Ridge Holding Company, LLC      17-12608                                                                           X            X
 112   H51 Old Carbon Holding Company, LLC         17-12738                                                                           X            X
 113   H52 Willow Grove Holding Company, LLC       17-12729                                                                           X            X
 114   H53 Black Bass Holding Company, LLC         17-12639                                                                           X            X
 115   H54 Seven Stars Holding Company, LLC        17-12831                                                                           X            X
 116   H55 Old Maitland Holding Company, LLC       17-12747                                                                           X            X
 117   H56 Craven Holding Company, LLC             17-12633                                                                           X            X
 118   H58 Baleroy Holding Company, LLC            17-12579                                                                           X            X
 119   H59 Rising Sun Holding Company, LLC         17-12827                                                                           X            X
 120   H6 Lilac Meadow Holding Company, LLC        17-12724                                                                           X            X
 121   H60 Moravian Holding Company, LLC           17-12686                                                                           X            X
 122   H61 Grand Midway Holding Company, LLC       17-12626                                                                           X            X
 123   H65 Thornbury Farm Holding Company, LLC     17-12644                                                                           X            X
 124   H66 Heilbron Manor Holding Company, LLC     17-12677                                                                           X            X
 125   H68 Graeme Park Holding Company, LLC        17-12620                                                                           X            X
 126   H7 Dogwood Valley Holding Company, LLC      17-12721                                                                           X            X
 127   H70 Bishop White Holding Company, LLC       17-12619                                                                           X            X
 128   H74 Imperial Aly Holding Company, LLC       17-12704                                                                           X            X
 129   H76 Diamond Cove Holding Company, LLC       17-12700                                                                           X            X
 130   H8 Melody Lane Holding Company, LLC         17-12756                                                                           X            X
 131   H9 Strawberry Fields Holding Company, LLC   17-12609                                                                           X            X
 132   Hackmatack Investments, LLC                 17-12653    72 Golden Bear Dr Aspen Glen Carbondale CO                             X            X
 133   Haffenburg Investments, LLC                 17-12659    Granito Lot 19, Los Angeles CA                                         X            X
 134   Haralson Investments, LLC                   17-12663    245 Midland Loop - Lot L20, Aspen Glen Filing No. 3 Aspen Glen         X            X
                                                               Carbondale CO
 135   Harringworth Investments, LLC               17-12669    4414 Coronet Dr, Encino, CA 91316                                      X           X
 136   Hazelpoint Investments, LLC                 17-12674    Transferrable Development Rights ("TDR") Aspen/Snowmass                X           X

 137   Heilbron Manor Investments, LLC             17-12681    2492 Mandeville Cyn Brentwood 90049 CA SOLD NOV 2018                   X           X

 138   Hollyline Holdings, LLC                     17-12684                                                                           X           X
 139   Hollyline Owners, LLC                       17-12688    3802 Hollyline Ave. Sherman Oaks 91423 CA                              X           X
 140   Hornbeam Investments, LLC                   17-12694    1484 Carla Ridge Beverly Hills 90210 CA                                X           X
 141   Idared Investments, LLC                     17-12701    665 North Bridge Drive Carbondale CO     SOLD OCT 2018                 X           X

 142   Imperial Aly Investments, LLC               17-12708    633 N Foothill Rd Beverly Hills 90210 CA    SOLD NOV 2018              X           X

 143   Ironsides Investments, LLC                  17-12714    Various                                                                X           X
 144   Lenni Heights Investments, LLC              17-12720    302 Wildflower Aspen Glen Carbondale CO SOLD JUN 2018                  X           X

 145   Lilac Meadow Investments, LLC               17-12728    9230 Robin Drive Los Angeles 91423 CA                                  X           X
 146   Lincolnshire Investments, LLC               17-12733    1312 Beverly Grove Pl Beverly Hills 90210 CA                           X           X
 147   Lonetree Investments, LLC                   17-12740    TBD Wader, Lot 53, Roaring Fork Mesa Aspen Glen Carbondale CO          X           X




   28 of 129                                                                                                                     MOR-2, MOR-3 (Cover pg)
                           Case 17-12560-KJC                  Doc 3267            Filed 01/03/19                Page 29 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                    Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                    Reporting Period: 11/30/2018

FINANCIAL STATEMENTS*

DEBTORS AND AFFILIATED ENTITIES WITH FINANCIAL STATEMENTS INCLUDED WITH THIS REPORT ARE INDICATED BELOW**:
                                                                                                                                             Statement
  #                          Entity                    ID                              Property Address                          Bal Sheet   Operations
 148   Longbourn Investments, LLC                  17-12746    9040 Alto Cedro Drive Beverly Hills 90210 CA                          X            X
                                                                                                          SOLD OCT 2018

 149   M10 Gateshead Holding Company, LLC          17-12593                                                                          X           X
 150   M11 Anchorpoint Holding Company, LLC        17-12565                                                                          X           X
 151   M13 Cablestay Holding Company, LLC          17-12795                                                                          X           X
 152   M14 Crossbeam Holding Company, LLC          17-12645                                                                          X           X
 153   M15 Doubleleaf Holding Company, LLC         17-12749                                                                          X           X
 154   M17 Lincolnshire Holding Company, LLC       17-12730                                                                          X           X
 155   M19 Arrowpoint Holding Company, LLC         17-12577                                                                          X           X
 156   M22 Drawspan Holding Company, LLC           17-12764                                                                          X           X
 157   M24 Fieldpoint Holding Company, LLC         17-12791                                                                          X           X
 158   M25 Centershot Holding Company, LLC         17-12583                                                                          X           X
 159   M26 Archivolt Holding Company, LLC          17-12573                                                                          X           X
 160   M27 Brise Soleil Holding Company, LLC       17-12760                                                                          X           X
 161   M28 Broadsands Holding Company, LLC         17-12773                                                                          X           X
 162   M29 Brynderwen Holding Company, LLC         17-12781                                                                          X           X
 163   M31 Cannington Holding Company, LLC         17-12801                                                                          X           X
 164   M32 Dollis Brook Holding Company, LLC       17-12731                                                                          X           X
 165   M33 Harringworth Holding Company, LLC       17-12667                                                                          X           X
 166   M34 Quarterpost Holding Company, LLC        17-12814                                                                          X           X
 167   M36 Springline Holding Company, LLC         17-12584                                                                          X           X
 168   M37 Topchord Holding Company, LLC           17-12662                                                                          X           X
 169   M38 Pemberley Holding Company, LLC          17-12787                                                                          X           X
 170   M39 Derbyshire Holding Company, LLC         17-12692                                                                          X           X
 171   M40 Longbourn Holding Company, LLC          17-12742                                                                          X           X
 172   M41 Silverthorne Holding Company, LLC       17-12838                                                                          X           X
 173   M43 White Dome Holding Company, LLC         17-12706                                                                          X           X
 174   M44 Wildernest Holding Company, LLC         17-12718                                                                          X           X
 175   M45 Clover Basin Holding Company, LLC       17-12618                                                                          X           X
 176   M46 Owl Ridge Holding Company, LLC          17-12759                                                                          X           X
 177   M48 Vallecito Holding Company, LLC          17-12670                                                                          X           X
 178   M49 Squaretop Holding Company, LLC          17-12588                                                                          X           X
 179   M5 Stepstone Holding Company, LLC           17-12601                                                                          X           X
 180   M50 Wetterhorn Holding Company, LLC         17-12689                                                                          X           X
 181   M51 Coffee Creek Holding Company, LLC       17-12624                                                                          X           X
 182   M53 Castle Pines Holding Company, LLC       17-12571                                                                          X           X
 183   M54 Lonetree Holding Company, LLC           17-12737                                                                          X           X
 184   M56 Haffenburg Holding Company, LLC         17-12656                                                                          X           X
 185   M57 Ridgecrest Holding Company, LLC         17-12818                                                                          X           X
 186   M60 Thunder Basin Holding Company, LLC      17-12654                                                                          X           X
 187   M61 Mineola Holding Company, LLC            17-12668                                                                          X           X
 188   M62 Sagebrook Holding Company, LLC          17-12829                                                                          X           X
 189   M63 Crowfield Holding Company, LLC          17-12655                                                                          X           X
 190   M67 Mountain Spring Holding Company, LLC    17-12695                                                                          X           X
 191   M68 Goosebrook Holding Company, LLC         17-12615                                                                          X           X
 192   M70 Pinney Holding Company, LLC             17-12806                                                                          X           X
 193   M71 Eldredge Holding Company, LLC           17-12771                                                                          X           X
 194   M72 Daleville Holding Company, LLC          17-12683                                                                          X           X
 195   M73 Mason Run Holding Company, LLC          17-12748                                                                          X           X
 196   M74 Varga Holding Company, LLC              17-12680                                                                          X           X
 197   M75 Riley Creek Holding Company, LLC        17-12825                                                                          X           X
 198   M76 Chaplin Holding Company, LLC            17-12587                                                                          X           X
 199   M79 Chestnut Holding Company, LLC           17-12595                                                                          X           X
 200   M80 Hazelpoint Holding Company, LLC         17-12672                                                                          X           X
 201   M83 Mt. Holly Holding Company, LLC          17-12703                                                                          X           X
 202   M85 Glenn Rich Holding Company, LLC         17-12599                                                                          X           X
 203   M86 Steele Hill Holding Company, LLC        17-12596                                                                          X           X
 204   M87 Hackmatack Hills Holding Company, LLC   17-12652                                                                          X           X
 205   M88 Franconia Notch Holding Company, LLC    17-12796                                                                          X           X
 206   M9 Donnington Holding Company, LLC          17-12741                                                                          X           X




   29 of 129                                                                                                                    MOR-2, MOR-3 (Cover pg)
                            Case 17-12560-KJC                 Doc 3267             Filed 01/03/19                Page 30 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                     Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                     Reporting Period: 11/30/2018

FINANCIAL STATEMENTS*

DEBTORS AND AFFILIATED ENTITIES WITH FINANCIAL STATEMENTS INCLUDED WITH THIS REPORT ARE INDICATED BELOW**:
                                                                                                                                              Statement
  #                           Entity                   ID                               Property Address                          Bal Sheet   Operations
 207   M90 Merrimack Valley Holding Company, LLC   17-12658                                                                           X            X
 208   M91 Newville Holding Company, LLC           17-12726                                                                           X            X
 209   M92 Crystal Woods Holding Company, LLC      17-12671                                                                           X            X
 210   M93 Goose Rocks Holding Company, LLC        17-12605                                                                           X            X
 211   M94 Winding Road Holding Company, LLC       17-12736                                                                           X            X
 212   M95 Pepperwood Holding Company, LLC         17-12802                                                                           X            X
 213   M97 Red Wood Holding Company, LLC           17-12823                                                                           X            X
 214   M99 Ironsides Holding Company, LLC          17-12710                                                                           X            X
 215   Mason Run Investments, LLC                  17-12751    1962 Stradella Road Los Angeles 90077 CA SOLD OCT 2018                 X            X
 216   Melody Lane Investments, LLC                17-12757    19 Sage Court Aspen Glen Carbondale CO                                 X            X
 217   Merrimack Valley Investments, LLC           17-12665    1165 Heritage Drive Carbondale CO       SOLD NOV 2018                  X            X

 218   Mineola Investments, LLC                    17-12673    67 Puma Aspen Glen Carbondale CO                                       X           X
 219   Monadnock Investments, LLC                  17-12682    336 Golden Stone Aspen Glen Carbondale CO                              X           X
 220   Moravian Investments, LLC                   17-12690    36 Primrose Aspen Glen Carbondale CO    SOLD OCT 2018                  X           X

 221   Mountain Spring Investments, LLC            17-12698    TBD Epply Drive OR Block: 11 Lot: R-79 Epply Dr Aspen CO               X           X

 222   Mt. Holly Investments, LLC                  17-12707    153 Sopris Mesa Drive Carbondale CO         SOLD OCT 2018              X           X

 223   Mutsu Investments, LLC                      17-12719    TBD Golden Bear - Lot 5, The Fairways at Aspen Glen Aspen Glen         X           X
                                                               Carbondale CO                                    SOLD OCT 2018

 224   Newville Investments, LLC                   17-12734    67 Alpen Glo Lane Aspen Glen Carbondale CO                             X           X
                                                                                                        SOLD SEP 2018

 225   Old Carbon Investments, LLC                 17-12743    43 Puma Aspen Glen Carbondale CO                                       X           X
 226   Old Maitland Investments, LLC               17-12752    150 White Horse Springs Lane Aspen CO       SOLD OCT 2018              X           X

 227   Owl Ridge Investments, LLC                  17-12763    261 Golden Bear Aspen Glen Carbondale CO                               X           X
                                                                                                       SOLD OCT 2018

 228   Papirovka Investments, LLC                  17-12774    478 W. Diamond A Ranch Road Aspen Glen Carbondale CO                   X           X

 229   Pawtuckaway Investments, LLC                17-12783    1471 Forest Knoll Beverly Hills 90212 CA                               X           X
 230   Pemberley Investments, LLC                  17-12790    2362 Apollo Dr Los Angeles 90046 CA         SOLD JUL 2018              X           X

 231   Pemigewasset Investments, LLC               17-12800    324 Golden Stone Aspen Glen Carbondale CO                              X           X
 232   Pepperwood Investments, LLC                 17-12804    158 A Seeburg Circle Aspen Glen Carbondale CO                          X           X
                                                                                                        SOLD MAY 2018

 233   Pinney Investments, LLC                     17-12808    15655 Woodvale Drive Encino 91436 CA        SOLD JUL 2018              X           X

 234   Pinova Investments, LLC                     17-12812    0241 Rivers Bend Road Aspen Glen Carbondale CO                         X           X
 235   Quarterpost Investments, LLC                17-12816    180 Saddleback Lane Snowmass Village CO                                X           X
                                                                                                       SOLD APR 2018

 236   Red Woods Investments, LLC                  17-12824    None/TBD                                                               X           X
 237   Ridgecrest Investments, LLC                 17-12821    0057 W Diamond A Ranch Road Aspen Glen Carbondale CO                   X           X

 238   Riley Creek Investments, LLC                17-12826    711 Walden Beverly Hills 90210 CA                                      X           X
 239   Rising Sun Investments, LLC                 17-12828    Fountain & Fairfax West Hollywood 90046 CA                             X           X
 240   Sagebrook Investments, LLC                  17-12830    1258 Lago Vista Beverly Hills 90210 CA                                 X           X
 241   Seven Stars Investments, LLC                17-12832    368/342 River Bend Way, Glenwood Springs Glenwood Springs CO           X           X
                                                               SOLD JUN 2018
 242   Silk City Investments, LLC                  17-12834    25210 Jim Bridger Road Hidden Hills 91302 CA                           X           X
 243   Silver Maple Investments, LLC               17-12836    810 Sarbonne Bel Air 90077 CA             SOLD JUN 2018                X           X

 244   Silverleaf Funding, LLC                     17-12837    Various                                                                X           X
 245   Silverthorne Investments, LLC               17-12582    345 Branding Lane Snowmass Village CO SOLD SEP 2018                    X           X




   30 of 129                                                                                                                     MOR-2, MOR-3 (Cover pg)
                             Case 17-12560-KJC                    Doc 3267             Filed 01/03/19                 Page 31 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                        Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                        Reporting Period: 11/30/2018

FINANCIAL STATEMENTS*

DEBTORS AND AFFILIATED ENTITIES WITH FINANCIAL STATEMENTS INCLUDED WITH THIS REPORT ARE INDICATED BELOW**:
                                                                                                                                                      Statement
  #                            Entity                      ID                                Property Address                             Bal Sheet   Operations
 246   Springline Investments, LLC                     17-12585    TBD Spur Ridge - Lot 26, Horse Ranch Snowmass Village CO                   X            X
                                                                                                              SOLD SEP 2018


 247   Squaretop Investments, LLC                      17-12589    1966 Carla Ridge Beverly Hills 90210 CA                                   X            X
 248   Stayman Investments, LLC                        17-12594    TBD Horseshoe - Lot H14, Aspen Glen Filing No. 7 Aspen Glen               X            X
                                                                   Carbondale CO
 249   Steele Hill Investments, LLC                    17-12598    171 Sopris Mesa Drive Carbondale CO       SOLD MAY 2018                   X            X

 250   Stepstone Investments, LLC                      17-12606    505 East Diamond A Ranch Road Aspen Glen Carbondale CO                    X            X

 251   Strawberry Fields Investments, LLC              17-12613    TBD Sundance Trail Aspen Glen Carbondale CO                               X            X
 252   Sturmer Pippin Investments, LLC                 17-12629    Owlwood Estate Bel Air 90077 CA                                           X            X
 253   Summerfree Investments, LLC                     17-12635    270 Spruce Ridge Lane Snowmass Village CO                                 X            X
 254   Summit Cut Investments, LLC                     17-12640    375 and 385 Trousdale Place Beverly Hills 90210 CA                        X            X
 255   Thornbury Farm Investments, LLC                 17-12651    7870, 7900 Granito Los Angeles 90046 CA                                   X            X
 256   Thunder Basin Investments, LLC                  17-12657    167 Midland Loop - Lot L-19, Aspen Glen Filing 3 Aspen Glen               X            X
                                                                   Carbondale CO
 257   Topchord Investments, LLC                       17-12664    Various                                                                   X            X
 258   Vallecito Investments, LLC                      17-12675    TBD Golden Stone - Lot 32, Roaring Fork Mesa at Aspen Glen Filing 2       X            X
                                                                   Aspen Glen Carbondale CO
 259   Varga Investments, LLC                          17-12685    638 Siena Way Bel Air 90077 CA                                            X            X
 260   Wetterhorn Investments, LLC                     17-12693    TBD Vacant Land - Lot H-35, Aspen Glen Filing 6 Aspen Glen                X            X
                                                                   Carbondale CO
 261   White Birch Investments, LLC                    17-12702    25211 Jim Bridger Road Hidden Hills 91302 CA                              X            X
 262   White Dome Investments, LLC                     17-12709    0032 Fenwick Court Aspen Glen Carbondale CO                               X            X
                                                                                                              SOLD AUG 2018

 263   Whiteacre Funding LLC                           17-12713    Various                                                                   X            X
 264   Wildernest Investments, LLC                     17-12723    0180 Seeburg Circle Aspen Glen Carbondale CO                              X            X
                                                                                                            SOLD JUL 2018

 265   Willow Grove Investments, LLC                   17-12732    8124 W 3rd Street Los Angeles, CA                                         X            X
 266   Winding Road Investments, LLC                   17-12739    10721 Stradella Crt. Bel Air 90077 CA                                     X            X

 267   WMF Management, LLC                             17-12745    No owned property                                                         X            X
 268   Woodbridge Capital Investments, LLC             17-12750    No owned property                                                         X            X
 269   Woodbridge Commercial Bridge Loan Fund 1, LLC   17-12754    Various                                                                   X            X

 270   Woodbridge Commercial Bridge Loan Fund 2, LLC   17-12758    Various                                                                   X            X

 271   Woodbridge Investments, LLC                     17-12761    No owned property                                                         X            X
 272   Woodbridge Mezzanine Fund 1, LLC                17-12765    No owned property                                                         X            X
 273   Woodbridge Mortgage Investment Fund 1, LLC      17-12768    Various                                                                   X            X
 274   Woodbridge Mortgage Investment Fund 2, LLC      17-12772    Various                                                                   X            X
 275   Woodbridge Mortgage Investment Fund 3, LLC      17-12776    Various                                                                   X            X
 276   Woodbridge Mortgage Investment Fund 3A, LLC     17-12780    Various                                                                   X            X

 277   Woodbridge Mortgage Investment Fund 4, LLC      17-12784    Various                                                                   X            X

 278   Woodbridge Structured Fund, LLC                 17-12786    No owned property                                                         X            X
 279   Zestar Investments, LLC                         17-12792    540 Pine Crest Drive Snowmass Village CO                                  X            X
       SECOND ROUND FILERS: FILED 02/09/2018
 280   Carbondale Glen Lot L-2, LLC                    18-10284    39 Midland Loop Aspen Glen Carbondale, CO                                 X            X
 281   Carbondale Peaks Lot L-1, LLC                   18-10286    90 Primrose Rd Aspen Glen Carbondale, CO                                  X            X
                                                                                                           SOLD AUG 2018

 282   H18 Massabesic Holding Company, LLC             18-10287                                                                              X            X
 283   H33 Hawthorn Holding Company, LLC               18-10288                                                                              X            X
 284   H50 Sachs Bridge Holding Company, LLC           18-10289                                                                              X            X
 285   H64 Pennhurst Holding Company, LLC              18-10290                                                                              X            X
 286   Hawthorn Investments, LLC                       18-10291    14112 Roscoe Blvd. Panorama City, CA       SOLD JUL 2018                  X            X




   31 of 129                                                                                                                             MOR-2, MOR-3 (Cover pg)
                            Case 17-12560-KJC                            Doc 3267             Filed 01/03/19                  Page 32 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                 Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                                 Reporting Period: 11/30/2018

FINANCIAL STATEMENTS*

DEBTORS AND AFFILIATED ENTITIES WITH FINANCIAL STATEMENTS INCLUDED WITH THIS REPORT ARE INDICATED BELOW**:
                                                                                                                                                                Statement
  #                            Entity                             ID                            Property Address                                  Bal Sheet     Operations
 287   Lilac Valley Investments, LLC                          18-10292    14115 Moorpark #212 Sherman Oaks, CA SOLD JUN 2018                          X              X

 288   Massabesic Investments, LLC                            18-10293    238 Sundance Trail Aspen Glen Carbondale, CO                                X              X
                                                                                                                 SOLD MAY 2018
 289   M58 Springvale Holding Company, LLC                    18-10294                                                                                X              X
 290   M96 Lilac Valley Holding Company, LLC                  18-10295                                                                                X              X
 291   Pennhurst Investments, LLC                             18-10296    11541 Blucher Avenue Granada Hills, CA     SOLD APR 2018                    X              X

 292   Sachs Bridge Investments, LLC                          18-10297    Multiple lots          5 OF 25 LOTS SOLD VARIOUS DATES                      X              X

 293   Springvale Investments, LLC                            18-10298    Multiple lots                4 OF 20 LOTS SOLD NOV 2018                     X              X

       THIRD ROUND FILERS: FILED 03/09/2018
 294   Bellflower Funding, LLC                                18-10507    Various                                                                     X              X
 295   Wall 123, LLC                                          18-10508    Holding Company                                                             X              X
       FOURTH ROUND FILERS: FILED 03/23/2018
 296   695 Buggy Circle, LLC                                  18-10670    695 Buggy Circle Dr., Carbondale CO         SOLD DEC 2017                   X              X

 297   Buggy Circle Holdings, LLC                             18-10672                                                                                X              X
 298   Deerfield Park Investments, LLC                        18-10673    1001 Hanover Drive., Los Angeles, CA        SOLD DEC 2017                   X              X

 299   Kirkstead Investments, LLC                             18-10675    53 Huron St., 778 Sarbonne Ave., Los Angeles, CA                            X              X
                                                                          DEPOSIT ONLY, NOT PURCHASED
 300   M16 Kirkstead Holding Company, LLC                     18-10676                                                                                X              X
 301   H10 Deerfield Park Holding Company, LLC                18-10674                                                                                X              X
 302   Blazingstar Funding, LLC                               18-10671                                                                                X              X
       FIFTH ROUND FILERS: FILED 03/27/2018
 303   Frog Rock Investments, LLC                             18-10733    4540 Hazeltine Ave., Los Angeles CA          SOLD NOV 2017                  X              X

 304   M77 Frog Rock Holding Company, LLC                     18-10734                                                                                X              X
 305   Mount Washington Investments, LLC                      18-10736    218 Midland Avenue, Carbondale CO                                           X              X
 306   M89 Mount Washington Holding Company, LLC              18-10735                                                                                X              X


    * (from report template) The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition
      obligations. The Statement of Operations is prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is realized and expenses
      when they are incurred, regardless of when cash is actually received or paid.
      The Cumulative Statement of Operations includes a statement of operations for any property company debtor entity that had income or expenses since the
      inception of the case. The current month Statement of Operations includes only those debtors with income or expenses in November 2018. Any debtor with a
      statement of operations in the cumulative report is indicated above.
   ** Research being performed by the Debtor is ongoing, to identify all real properties and loans owned by or under the control of any of the affiliated Debtor entities.
      However even if there is no identified asset, every one of the affiliated debtors has had at least a minimal amount of financial activity which resulted in a financial
      statement for the debtor. This minimal activity would include payment of U.S. Trustee Fees, LLC minimum tax, and fees for corporate agent services. To avoid
      having hundreds of financial statements for entitles representing only a few hundred dollars of financial activity, the financial statements for all holding
      companies are being reported together in a group called "Holding Companies". Some property companies with minimal activity are grouped together and
      reported as "Inactive Property Companies". This report also includes financial statements for approximately 160 Non-Debtor LLC's that are under the Debtor's
      control by ownership or LLC interest. These non-debtor entities are represented in the statement of operations in a group called "Non-Debtor Under Debtor
      Control".




   32 of 129                                                                                                                                   MOR-2, MOR-3 (Cover pg)
                                   Case 17-12560-KJC                            Doc 3267               Filed 01/03/19                       Page 33 of 129


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period November 1-30, 2018
                                                                1. Woodbridge Group       Bellflower Funding       P-001 215 North 12th     P-003 Anchorpoint       P-011 Beech Creek
                                                      Debtor:          LLC                        LLC                     St LLC                Invest LLC              Invest LLC

                                                   Case No.:         17-12560                 18-10507                  17-12561                17-12566                17-12616
 Ordinary Income/Expense
     Income
       40005 · Sales Proceeds / Note Payoff                                          -                         -                        -                       -                       -
       40010 · Rent Revenue                                                          -                         -                   10,732                  29,323                       -
       40020 · Interest Revenue                                                      -                         -                        -                       -                       -
       40022 · Structured Settlement Income                                       600                          -                        -                       -                       -
     Total Income                                                                 600                          -                   10,732                  29,323                       -
     Cost of Goods Sold
       50000 · Cost of Goods Sold
         50010 · Rental Property Cost Operations                                     -                         -                        -                       -                       -
         50020 · Cost of Sales Real Property                                         -                         -                        -                       -                  (5,753)
         50030 · Closing Costs / Prorations                                          -                         -                        -                       -                      (5)
       Total 50000 · Cost of Goods Sold                                              -                         -                        -                       -                  (5,758)
     Total COGS                                                                      -                         -                        -                       -                  (5,758)
   Gross Profit                                                                   600                          -                   10,732                  29,323                  5,758
     Expense
       60020 · Marketing & Media Consulting                                       180                          -                        -                       -                       -
       60500 · Dues and Subscriptions                                            2,136                         -                        -                       -                       -
       61700 · Information Technology
         61701 · IT - Software                                                   7,071                         -                        -                       -                       -
         61702 · IT Support                                                     34,828                         -                        -                       -                       -
         61703 · IT Consulting                                                  25,000                         -                        -                       -                       -
       Total 61700 · Information Technology                                     66,899                         -                        -                       -                       -
       61800 · License and Filing Fees                                          17,589                         -                        -                       -                       -
       61850 · Meals and Entertainment                                            500                          -                        -                       -                       -
       62500 · Employee Benefits                                                 6,213                         -                        -                       -                       -
       63300 · Insurance                                                        (5,398)                        -                        -                       -                       -
       63401 · Int Expense - BK DIP financing                               386,854                            -                        -                       -                       -
       64800 · Office Expense                                                    1,844                         -                        -                       -                       -
       64900 · Office Supplies                                                    891                          -                        -                       -                       -
       65100 · Parking                                                           2,787                         -                        -                       -                       -
       66000 · Payroll - Salaries, Wages, Tax
         66015 · Payroll-Employer Taxes                                          9,474                         -                        -                       -                       -
         66000 · Payroll - Salaries, Wages, Tax                             267,963                            -                        -                       -                       -
       Total 66000 · Payroll - Salaries, Wages, Tax                         277,438                            -                        -                       -                       -
       66030 · Postage and Delivery                                              1,205                         -                        -                       -                       -
       66800 · Rent Expense                                                     10,209                         -                        -                       -                       -
       67100 · Telephone and Internet Expense                                    3,464                         -                        -                       -                       -
       67200 · Travel                                                            3,219                         -                        -                       -                       -
       67210 · Travel / Relocation allowance                                    10,000                         -                        -                       -                       -
       68000 · Professional Fee Ord Course
         68100 · Consulting - Ord Course                                         5,000                         -                        -                       -                       -
         68200 · Legal Fees - Ord Course                                        30,538                   598                            -                       -                       -
         68400 · Consulting RS                                                  10,238                         -                        -                       -                       -
       Total 68000 · Professional Fee Ord Course                                45,775                   598                            -                       -                       -
       72000 · Prof Fees - Retained Firms
         72010 · Legal - Court Retained                                    2,057,196                           -                        -                       -                       -
         72030 · Consulting - Court Retained                               1,052,462                           -                        -                       -                       -
       Total 72000 · Prof Fees - Retained Firms                            3,109,658                           -                        -                       -                       -
       72100 · DIP Loan Origination Fee                                         75,000                         -                        -                       -                       -
       81140 · Board Fees                                                       75,000                         -                        -                       -                       -
     Total Expense                                                         4,091,462                     598                            -                       -                       -
 Net Ordinary Income                                                      (4,090,862)                    (598)                     10,732                  29,323                  5,758
 Other Income/Expense
   Other Income
     85106 · Legal Settlement Income                                            15,000                         -                        -                       -                       -
   Total Other Income                                                           15,000                         -                        -                       -                       -
 Net Other Income                                                               15,000                         -                        -                       -                       -
Net Income                                                                (4,075,862)                    (598)                     10,732                  29,323                  5,758




      33 of 129                                                                                                                                                     MOR-2 P&L NOV 2018
                                   Case 17-12560-KJC                           Doc 3267           Filed 01/03/19                     Page 34 of 129


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period November 1-30, 2018
                                                                P-029 Carbondale       P-036 Carbondale       P-037 Carbondale        P-057 Donnington          P-060 Drawspan
                                                      Debtor:    Glen Lot SD-23          Peaks Lot L-1           Spruce 101              Invest LLC                Invest LLC

                                                   Case No.:        17-12815              18-10286               17-12568                 17-12744                 17-12767
 Ordinary Income/Expense
     Income
       40005 · Sales Proceeds / Note Payoff                                        -                      -                      -                        -             1,800,000
       40010 · Rent Revenue                                                        -                      -                 5,414                    38,906                      -
       40020 · Interest Revenue                                                    -                      -                      -                        -                      -
       40022 · Structured Settlement Income                                        -                      -                      -                        -                      -
     Total Income                                                                  -                      -                 5,414                    38,906             1,800,000
     Cost of Goods Sold
       50000 · Cost of Goods Sold
         50010 · Rental Property Cost Operations                                   -                      -                      -                   21,056                      -
         50020 · Cost of Sales Real Property                                       -                 (194)                       -                   (5,006)            2,420,469
         50030 · Closing Costs / Prorations                                        -                      -                      -                        -               113,416
       Total 50000 · Cost of Goods Sold                                            -                 (194)                       -                   16,050             2,533,884
     Total COGS                                                                    -                 (194)                       -                   16,050             2,533,884
   Gross Profit                                                                    -                 194                    5,414                    22,856              (733,884)
     Expense
       60020 · Marketing & Media Consulting                                        -                      -                      -                        -                      -
       60500 · Dues and Subscriptions                                              -                      -                      -                        -                      -
       61700 · Information Technology
         61701 · IT - Software                                                     -                      -                      -                        -                      -
         61702 · IT Support                                                        -                      -                      -                        -                      -
         61703 · IT Consulting                                                     -                      -                      -                        -                      -
       Total 61700 · Information Technology                                        -                      -                      -                        -                      -
       61800 · License and Filing Fees                                             -                      -                      -                        -                      -
       61850 · Meals and Entertainment                                             -                      -                      -                        -                      -
       62500 · Employee Benefits                                                   -                      -                      -                        -                      -
       63300 · Insurance                                                           -                      -                      -                        -                      -
       63401 · Int Expense - BK DIP financing                                      -                      -                      -                        -                      -
       64800 · Office Expense                                                      -                      -                      -                        -                      -
       64900 · Office Supplies                                                     -                      -                      -                        -                      -
       65100 · Parking                                                             -                      -                      -                        -                      -
       66000 · Payroll - Salaries, Wages, Tax
         66015 · Payroll-Employer Taxes                                            -                      -                      -                        -                      -
         66000 · Payroll - Salaries, Wages, Tax                                    -                      -                      -                        -                      -
       Total 66000 · Payroll - Salaries, Wages, Tax                                -                      -                      -                        -                      -
       66030 · Postage and Delivery                                                -                      -                      -                        -                      -
       66800 · Rent Expense                                                        -                      -                      -                        -                      -
       67100 · Telephone and Internet Expense                                      -                      -                      -                        -                      -
       67200 · Travel                                                              -                      -                      -                        -                      -
       67210 · Travel / Relocation allowance                                       -                      -                      -                        -                      -
       68000 · Professional Fee Ord Course
         68100 · Consulting - Ord Course                                           -                      -                      -                        -                      -
         68200 · Legal Fees - Ord Course                                       855                        -                      -                        -                      -
         68400 · Consulting RS                                                     -                      -                      -                        -                      -
       Total 68000 · Professional Fee Ord Course                               855                        -                      -                        -                      -
       72000 · Prof Fees - Retained Firms
         72010 · Legal - Court Retained                                            -                      -                      -                        -                      -
         72030 · Consulting - Court Retained                                       -                      -                      -                        -                      -
       Total 72000 · Prof Fees - Retained Firms                                    -                      -                      -                        -                      -
       72100 · DIP Loan Origination Fee                                            -                      -                      -                        -                      -
       81140 · Board Fees                                                          -                      -                      -                        -                      -
     Total Expense                                                             855                        -                      -                        -                      -
 Net Ordinary Income                                                           (855)                 194                    5,414                    22,856              (733,884)
 Other Income/Expense
   Other Income
     85106 · Legal Settlement Income                                               -                      -                      -                        -                      -
   Total Other Income                                                              -                      -                      -                        -                      -
 Net Other Income                                                                  -                      -                      -                        -                      -
Net Income                                                                     (855)                 194                    5,414                    22,856              (733,884)




      34 of 129                                                                                                                                                MOR-2 P&L NOV 2018
                                   Case 17-12560-KJC                           Doc 3267             Filed 01/03/19                     Page 35 of 129


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period November 1-30, 2018
                                                                P-063 Emerald Lake      P-064 Fieldpoint       P-066 Gateshead         P-068 Goose Rocks P-084 Heilbron Manor
                                                      Debtor:       Invest LLC             Invest LLC             Invest LLC               Invest LLC         Invest LLC

                                                   Case No.:        17-12788               17-12794               17-12794                 17-12611                17-12681
 Ordinary Income/Expense
     Income
       40005 · Sales Proceeds / Note Payoff                                         -                      -                      -                        -            5,650,000
       40010 · Rent Revenue                                                    20,000                 20,034                      -                   10,000                     -
       40020 · Interest Revenue                                                     -                      -                      -                        -                     -
       40022 · Structured Settlement Income                                         -                      -                      -                        -                     -
     Total Income                                                              20,000                 20,034                      -                   10,000            5,650,000
     Cost of Goods Sold
       50000 · Cost of Goods Sold
         50010 · Rental Property Cost Operations                                    -                      -                 30,462                        -                     -
         50020 · Cost of Sales Real Property                                        -                      -                   (218)                       -            7,074,381
         50030 · Closing Costs / Prorations                                         -                      -                      -                        -              352,975
       Total 50000 · Cost of Goods Sold                                             -                      -                 30,245                        -            7,427,356
     Total COGS                                                                     -                      -                 30,245                        -            7,427,356
   Gross Profit                                                                20,000                 20,034             (30,245)                     10,000            (1,777,356)
     Expense
       60020 · Marketing & Media Consulting                                         -                      -                      -                        -                     -
       60500 · Dues and Subscriptions                                               -                      -                      -                        -                     -
       61700 · Information Technology
         61701 · IT - Software                                                      -                      -                      -                        -                     -
         61702 · IT Support                                                         -                      -                      -                        -                     -
         61703 · IT Consulting                                                      -                      -                      -                        -                     -
       Total 61700 · Information Technology                                         -                      -                      -                        -                     -
       61800 · License and Filing Fees                                              -                      -                      -                        -                     -
       61850 · Meals and Entertainment                                              -                      -                      -                        -                     -
       62500 · Employee Benefits                                                    -                      -                      -                        -                     -
       63300 · Insurance                                                            -                      -                      -                        -                     -
       63401 · Int Expense - BK DIP financing                                       -                      -                      -                        -                     -
       64800 · Office Expense                                                       -                      -                      -                        -                     -
       64900 · Office Supplies                                                      -                      -                      -                        -                     -
       65100 · Parking                                                              -                      -                      -                        -                     -
       66000 · Payroll - Salaries, Wages, Tax
         66015 · Payroll-Employer Taxes                                             -                      -                      -                        -                     -
         66000 · Payroll - Salaries, Wages, Tax                                     -                      -                      -                        -                     -
       Total 66000 · Payroll - Salaries, Wages, Tax                                 -                      -                      -                        -                     -
       66030 · Postage and Delivery                                                 -                      -                      -                        -                     -
       66800 · Rent Expense                                                         -                      -                      -                        -                     -
       67100 · Telephone and Internet Expense                                       -                      -                      -                        -                     -
       67200 · Travel                                                               -                      -                      -                        -                     -
       67210 · Travel / Relocation allowance                                        -                      -                      -                        -                     -
       68000 · Professional Fee Ord Course
         68100 · Consulting - Ord Course                                            -                      -                      -                        -                     -
         68200 · Legal Fees - Ord Course                                            -                      -                      -                        -                     -
         68400 · Consulting RS                                                      -                      -                      -                        -                     -
       Total 68000 · Professional Fee Ord Course                                    -                      -                      -                        -                     -
       72000 · Prof Fees - Retained Firms
         72010 · Legal - Court Retained                                             -                      -                      -                        -                     -
         72030 · Consulting - Court Retained                                        -                      -                      -                        -                     -
       Total 72000 · Prof Fees - Retained Firms                                     -                      -                      -                        -                     -
       72100 · DIP Loan Origination Fee                                             -                      -                      -                        -                     -
       81140 · Board Fees                                                           -                      -                      -                        -                     -
     Total Expense                                                                  -                      -                      -                        -                     -
 Net Ordinary Income                                                           20,000                 20,034             (30,245)                     10,000            (1,777,356)
 Other Income/Expense
   Other Income
     85106 · Legal Settlement Income                                                -                      -                      -                        -                     -
   Total Other Income                                                               -                      -                      -                        -                     -
 Net Other Income                                                                   -                      -                      -                        -                     -
Net Income                                                                     20,000                 20,034             (30,245)                     10,000            (1,777,356)




      35 of 129                                                                                                                                                MOR-2 P&L NOV 2018
                                   Case 17-12560-KJC                        Doc 3267                Filed 01/03/19                     Page 36 of 129


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period November 1-30, 2018
                                                                P-087 Idared           P-088 Imperial Aly       P-097 Longbourn         P-098 Mason Run          P-101 Merrimack
                                                      Debtor:    Invest LLC               Invest LLC               Invest LLC              Invest LLC              Valley Invest

                                                   Case No.:     17-12701                  17-12708                17-12746                17-12751                 17-12665
 Ordinary Income/Expense
     Income
       40005 · Sales Proceeds / Note Payoff                                       -              7,250,000                         -                       -               100,000
       40010 · Rent Revenue                                                       -                         -                      -                       -                       -
       40020 · Interest Revenue                                                   -                         -                      -                       -                       -
       40022 · Structured Settlement Income                                       -                         -                      -                       -                       -
     Total Income                                                                 -              7,250,000                         -                       -               100,000
     Cost of Goods Sold
       50000 · Cost of Goods Sold
         50010 · Rental Property Cost Operations                                  -                         -                      -                       -                       -
         50020 · Cost of Sales Real Property                                   (277)             8,183,874                (10,412)                    (2,653)              146,811
         50030 · Closing Costs / Prorations                                       -                308,682                         -                       -                   8,124
       Total 50000 · Cost of Goods Sold                                        (277)             8,492,556                (10,412)                    (2,653)              154,935
     Total COGS                                                                (277)             8,492,556                (10,412)                    (2,653)              154,935
   Gross Profit                                                                277               (1,242,556)                  10,412                  2,653                (54,935)
     Expense
       60020 · Marketing & Media Consulting                                       -                         -                      -                       -                       -
       60500 · Dues and Subscriptions                                             -                         -                      -                       -                       -
       61700 · Information Technology
         61701 · IT - Software                                                    -                         -                      -                       -                       -
         61702 · IT Support                                                       -                         -                      -                       -                       -
         61703 · IT Consulting                                                    -                         -                      -                       -                       -
       Total 61700 · Information Technology                                       -                         -                      -                       -                       -
       61800 · License and Filing Fees                                            -                         -                      -                       -                       -
       61850 · Meals and Entertainment                                            -                         -                      -                       -                       -
       62500 · Employee Benefits                                                  -                         -                      -                       -                       -
       63300 · Insurance                                                          -                         -                      -                       -                       -
       63401 · Int Expense - BK DIP financing                                     -                         -                      -                       -                       -
       64800 · Office Expense                                                     -                         -                      -                       -                       -
       64900 · Office Supplies                                                    -                         -                      -                       -                       -
       65100 · Parking                                                            -                         -                      -                       -                       -
       66000 · Payroll - Salaries, Wages, Tax
         66015 · Payroll-Employer Taxes                                           -                         -                      -                       -                       -
         66000 · Payroll - Salaries, Wages, Tax                                   -                         -                      -                       -                       -
       Total 66000 · Payroll - Salaries, Wages, Tax                               -                         -                      -                       -                       -
       66030 · Postage and Delivery                                               -                         -                      -                       -                       -
       66800 · Rent Expense                                                       -                         -                      -                       -                       -
       67100 · Telephone and Internet Expense                                     -                         -                      -                       -                       -
       67200 · Travel                                                             -                         -                      -                       -                       -
       67210 · Travel / Relocation allowance                                      -                         -                      -                       -                       -
       68000 · Professional Fee Ord Course
         68100 · Consulting - Ord Course                                          -                         -                      -                       -                       -
         68200 · Legal Fees - Ord Course                                          -                         -                      -                       -                       -
         68400 · Consulting RS                                                    -                         -                      -                       -                       -
       Total 68000 · Professional Fee Ord Course                                  -                         -                      -                       -                       -
       72000 · Prof Fees - Retained Firms
         72010 · Legal - Court Retained                                           -                         -                      -                       -                       -
         72030 · Consulting - Court Retained                                      -                         -                      -                       -                       -
       Total 72000 · Prof Fees - Retained Firms                                   -                         -                      -                       -                       -
       72100 · DIP Loan Origination Fee                                           -                         -                      -                       -                       -
       81140 · Board Fees                                                         -                         -                      -                       -                       -
     Total Expense                                                                -                         -                      -                       -                       -
 Net Ordinary Income                                                           277               (1,242,556)                  10,412                  2,653                (54,935)
 Other Income/Expense
   Other Income
     85106 · Legal Settlement Income                                              -                         -                      -                       -                       -
   Total Other Income                                                             -                         -                      -                       -                       -
 Net Other Income                                                                 -                         -                      -                       -                       -
Net Income                                                                     277               (1,242,556)                  10,412                  2,653                (54,935)




      36 of 129                                                                                                                                                 MOR-2 P&L NOV 2018
                                   Case 17-12560-KJC                         Doc 3267           Filed 01/03/19                        Page 37 of 129


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period November 1-30, 2018
                                                                P-104 Moravian        P-105 Mountain         P-106 Mt. Holly Invest   P-107 Mutsu Invest       P-110 Old Maitland
                                                      Debtor:     Invest LLC           Spring Invest                 LLC                     LLC                   Invest LLC

                                                   Case No.:      17-12690              17-12698                   17-12707               17-12719                 17-12752
 Ordinary Income/Expense
     Income
       40005 · Sales Proceeds / Note Payoff                                       -                     -                        -                         -                        -
       40010 · Rent Revenue                                                       -                     -                        -                         -                        -
       40020 · Interest Revenue                                                   -                     -                        -                         -                        -
       40022 · Structured Settlement Income                                       -                     -                        -                         -                        -
     Total Income                                                                 -                     -                        -                         -                        -
     Cost of Goods Sold
       50000 · Cost of Goods Sold
         50010 · Rental Property Cost Operations                                  -                     -                        -                         -                        -
         50020 · Cost of Sales Real Property                                  (12)                      -                     (277)                        -                        -
         50030 · Closing Costs / Prorations                                       -                     -                        -                         -                        -
       Total 50000 · Cost of Goods Sold                                       (12)                      -                     (277)                        -                        -
     Total COGS                                                               (12)                      -                     (277)                        -                        -
   Gross Profit                                                                  12                     -                      277                         -                        -
     Expense
       60020 · Marketing & Media Consulting                                       -                     -                        -                         -                        -
       60500 · Dues and Subscriptions                                             -                     -                        -                         -                        -
       61700 · Information Technology
         61701 · IT - Software                                                    -                     -                        -                         -                        -
         61702 · IT Support                                                       -                     -                        -                         -                        -
         61703 · IT Consulting                                                    -                     -                        -                         -                        -
       Total 61700 · Information Technology                                       -                     -                        -                         -                        -
       61800 · License and Filing Fees                                            -                     -                        -                         -                        -
       61850 · Meals and Entertainment                                            -                     -                        -                         -                        -
       62500 · Employee Benefits                                                  -                     -                        -                         -                        -
       63300 · Insurance                                                          -                     -                        -                         -                        -
       63401 · Int Expense - BK DIP financing                                     -                     -                        -                         -                        -
       64800 · Office Expense                                                     -                     -                        -                         -                        -
       64900 · Office Supplies                                                    -                     -                        -                         -                        -
       65100 · Parking                                                            -                     -                        -                         -                        -
       66000 · Payroll - Salaries, Wages, Tax
         66015 · Payroll-Employer Taxes                                           -                     -                        -                         -                        -
         66000 · Payroll - Salaries, Wages, Tax                                   -                     -                        -                         -                        -
       Total 66000 · Payroll - Salaries, Wages, Tax                               -                     -                        -                         -                        -
       66030 · Postage and Delivery                                               -                     -                        -                         -                        -
       66800 · Rent Expense                                                       -                     -                        -                         -                        -
       67100 · Telephone and Internet Expense                                     -                     -                        -                         -                        -
       67200 · Travel                                                             -                     -                        -                         -                        -
       67210 · Travel / Relocation allowance                                      -                     -                        -                         -                        -
       68000 · Professional Fee Ord Course
         68100 · Consulting - Ord Course                                          -                     -                        -                         -                        -
         68200 · Legal Fees - Ord Course                                     435                   2,505                       795                   1,200                    1,065
         68400 · Consulting RS                                                    -                     -                        -                         -                        -
       Total 68000 · Professional Fee Ord Course                             435                   2,505                       795                   1,200                    1,065
       72000 · Prof Fees - Retained Firms
         72010 · Legal - Court Retained                                           -                     -                        -                         -                        -
         72030 · Consulting - Court Retained                                      -                     -                        -                         -                        -
       Total 72000 · Prof Fees - Retained Firms                                   -                     -                        -                         -                        -
       72100 · DIP Loan Origination Fee                                           -                     -                        -                         -                        -
       81140 · Board Fees                                                         -                     -                        -                         -                        -
     Total Expense                                                           435                   2,505                       795                   1,200                    1,065
 Net Ordinary Income                                                         (423)                 (2,505)                    (518)                  (1,200)                  (1,065)
 Other Income/Expense
   Other Income
     85106 · Legal Settlement Income                                              -                     -                        -                         -                        -
   Total Other Income                                                             -                     -                        -                         -                        -
 Net Other Income                                                                 -                     -                        -                         -                        -
Net Income                                                                   (423)                 (2,505)                    (518)                  (1,200)                  (1,065)




      37 of 129                                                                                                                                                MOR-2 P&L NOV 2018
                                   Case 17-12560-KJC                          Doc 3267              Filed 01/03/19                      Page 38 of 129


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period November 1-30, 2018
                                                                P-111 Owl Ridge         P-125 Sachs Bridge       P-140 Springvale       P-147 Summerfree          Silverleaf Funding
                                                      Debtor:      Invest LLC               Invest LLC              Invest LLC              Invest LLC                    LLC

                                                   Case No.:       17-12763                 18-10297                17-12585                17-12635                  17-12837
 Ordinary Income/Expense
     Income
       40005 · Sales Proceeds / Note Payoff                                        -                        -               410,000                         -                          -
       40010 · Rent Revenue                                                        -                        -                       -                       -                          -
       40020 · Interest Revenue                                                    -                        -                       -                       -                          -
       40022 · Structured Settlement Income                                        -                        -                       -                       -                          -
     Total Income                                                                  -                        -               410,000                         -                          -
     Cost of Goods Sold
       50000 · Cost of Goods Sold
         50010 · Rental Property Cost Operations                                   -                        -                       -                       -                          -
         50020 · Cost of Sales Real Property                                       -                        -               501,108                    (2,000)                         -
         50030 · Closing Costs / Prorations                                        -                        -                  26,328                       -                          -
       Total 50000 · Cost of Goods Sold                                            -                        -               527,436                    (2,000)                         -
     Total COGS                                                                    -                        -               527,436                    (2,000)                         -
   Gross Profit                                                                    -                        -              (117,436)                   2,000                           -
     Expense
       60020 · Marketing & Media Consulting                                        -                        -                       -                       -                          -
       60500 · Dues and Subscriptions                                              -                        -                       -                       -                          -
       61700 · Information Technology
         61701 · IT - Software                                                     -                        -                       -                       -                          -
         61702 · IT Support                                                        -                        -                       -                       -                          -
         61703 · IT Consulting                                                     -                        -                       -                       -                          -
       Total 61700 · Information Technology                                        -                        -                       -                       -                          -
       61800 · License and Filing Fees                                             -                        -                       -                       -                          -
       61850 · Meals and Entertainment                                             -                        -                       -                       -                          -
       62500 · Employee Benefits                                                   -                        -                       -                       -                          -
       63300 · Insurance                                                           -                        -                       -                       -                          -
       63401 · Int Expense - BK DIP financing                                      -                        -                       -                       -                          -
       64800 · Office Expense                                                      -                        -                       -                       -                          -
       64900 · Office Supplies                                                     -                        -                       -                       -                          -
       65100 · Parking                                                             -                        -                       -                       -                          -
       66000 · Payroll - Salaries, Wages, Tax
         66015 · Payroll-Employer Taxes                                            -                        -                       -                       -                          -
         66000 · Payroll - Salaries, Wages, Tax                                    -                        -                       -                       -                          -
       Total 66000 · Payroll - Salaries, Wages, Tax                                -                        -                       -                       -                          -
       66030 · Postage and Delivery                                                -                        -                       -                       -                          -
       66800 · Rent Expense                                                        -                        -                       -                       -                          -
       67100 · Telephone and Internet Expense                                      -                        -                       -                       -                          -
       67200 · Travel                                                              -                        -                       -                       -                          -
       67210 · Travel / Relocation allowance                                       -                        -                       -                       -                          -
       68000 · Professional Fee Ord Course
         68100 · Consulting - Ord Course                                           -                        -                       -                       -                          -
         68200 · Legal Fees - Ord Course                                      1,155                    3,420                    4,135                       -                    2,234
         68400 · Consulting RS                                                     -                        -                       -                       -                          -
       Total 68000 · Professional Fee Ord Course                              1,155                    3,420                    4,135                       -                    2,234
       72000 · Prof Fees - Retained Firms
         72010 · Legal - Court Retained                                            -                        -                       -                       -                          -
         72030 · Consulting - Court Retained                                       -                        -                       -                       -                          -
       Total 72000 · Prof Fees - Retained Firms                                    -                        -                       -                       -                          -
       72100 · DIP Loan Origination Fee                                            -                        -                       -                       -                          -
       81140 · Board Fees                                                          -                        -                       -                       -                          -
     Total Expense                                                            1,155                    3,420                    4,135                       -                    2,234
 Net Ordinary Income                                                          (1,155)                  (3,420)             (121,571)                   2,000                     (2,234)
 Other Income/Expense
   Other Income
     85106 · Legal Settlement Income                                               -                        -                       -                       -                          -
   Total Other Income                                                              -                        -                       -                       -                          -
 Net Other Income                                                                  -                        -                       -                       -                          -
Net Income                                                                    (1,155)                  (3,420)             (121,571)                   2,000                     (2,234)




      38 of 129                                                                                                                                                  MOR-2 P&L NOV 2018
                                   Case 17-12560-KJC                          Doc 3267              Filed 01/03/19                 Page 39 of 129


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period November 1-30, 2018
                                                                    Topchord            Whiteacre Funding
                                                      Debtor:   Investments LLC               LLC               WMIF 1                WMIF 2                    WMIF 4

                                                   Case No.:       17-12664                 17-12713            17-12768              17-12772                 17-12784
 Ordinary Income/Expense
     Income
       40005 · Sales Proceeds / Note Payoff                                        -                        -                  -                      -               260,000
       40010 · Rent Revenue                                                        -                   9,514               2,691                      -                   4,596
       40020 · Interest Revenue                                                    -                        -                  -                      -                     520
       40022 · Structured Settlement Income                                        -                        -                  -                      -                        -
     Total Income                                                                  -                   9,514               2,691                      -               265,116
     Cost of Goods Sold
       50000 · Cost of Goods Sold
         50010 · Rental Property Cost Operations                              3,973                         -                  -                      -                        -
         50020 · Cost of Sales Real Property                                       -                        -                  -                      -               260,000
         50030 · Closing Costs / Prorations                                        -                        -                  -                      -                   7,147
       Total 50000 · Cost of Goods Sold                                       3,973                         -                  -                      -               267,147
     Total COGS                                                               3,973                         -                  -                      -               267,147
   Gross Profit                                                               (3,973)                  9,514               2,691                      -                   (2,031)
     Expense
       60020 · Marketing & Media Consulting                                        -                        -                  -                      -                        -
       60500 · Dues and Subscriptions                                              -                        -                  -                      -                        -
       61700 · Information Technology
         61701 · IT - Software                                                     -                        -                  -                      -                        -
         61702 · IT Support                                                        -                        -                  -                      -                        -
         61703 · IT Consulting                                                     -                        -                  -                      -                        -
       Total 61700 · Information Technology                                        -                        -                  -                      -                        -
       61800 · License and Filing Fees                                             -                        -                  -                      -                        -
       61850 · Meals and Entertainment                                             -                        -                  -                      -                        -
       62500 · Employee Benefits                                                   -                        -                  -                      -                        -
       63300 · Insurance                                                           -                        -                  -                      -                        -
       63401 · Int Expense - BK DIP financing                                      -                        -                  -                      -                        -
       64800 · Office Expense                                                      -                        -                  -                      -                        -
       64900 · Office Supplies                                                     -                        -                  -                      -                        -
       65100 · Parking                                                             -                        -                  -                      -                        -
       66000 · Payroll - Salaries, Wages, Tax
         66015 · Payroll-Employer Taxes                                            -                        -                  -                      -                        -
         66000 · Payroll - Salaries, Wages, Tax                                    -                        -                  -                      -                        -
       Total 66000 · Payroll - Salaries, Wages, Tax                                -                        -                  -                      -                        -
       66030 · Postage and Delivery                                                -                        -                  -                      -                        -
       66800 · Rent Expense                                                        -                        -                  -                      -                        -
       67100 · Telephone and Internet Expense                                      -                        -                  -                      -                        -
       67200 · Travel                                                              -                        -                  -                      -                        -
       67210 · Travel / Relocation allowance                                       -                        -                  -                      -                        -
       68000 · Professional Fee Ord Course
         68100 · Consulting - Ord Course                                           -                        -                  -                      -                        -
         68200 · Legal Fees - Ord Course                                           -                   8,919                480                  2,754                         -
         68400 · Consulting RS                                                     -                        -                  -                      -                        -
       Total 68000 · Professional Fee Ord Course                                   -                   8,919                480                  2,754                         -
       72000 · Prof Fees - Retained Firms
         72010 · Legal - Court Retained                                            -                        -                  -                      -                        -
         72030 · Consulting - Court Retained                                       -                        -                  -                      -                        -
       Total 72000 · Prof Fees - Retained Firms                                    -                        -                  -                      -                        -
       72100 · DIP Loan Origination Fee                                            -                        -                  -                      -                        -
       81140 · Board Fees                                                          -                        -                  -                      -                        -
     Total Expense                                                                 -                   8,919                480                  2,754                         -
 Net Ordinary Income                                                          (3,973)                   595                2,211                 (2,754)                  (2,031)
 Other Income/Expense
   Other Income
     85106 · Legal Settlement Income                                               -                        -                  -                      -                        -
   Total Other Income                                                              -                        -                  -                      -                        -
 Net Other Income                                                                  -                        -                  -                      -                        -
Net Income                                                                    (3,973)                   595                2,211                 (2,754)                  (2,031)




      39 of 129                                                                                                                                            MOR-2 P&L NOV 2018
                                   Case 17-12560-KJC                     Doc 3267   Filed 01/03/19   Page 40 of 129


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period November 1-30, 2018

                                                      Debtor:   TOTAL

                                                   Case No.:
 Ordinary Income/Expense
     Income
       40005 · Sales Proceeds / Note Payoff                        15,470,000
       40010 · Rent Revenue                                             151,208
       40020 · Interest Revenue                                            520
       40022 · Structured Settlement Income                                600
     Total Income                                                  15,622,328
     Cost of Goods Sold
       50000 · Cost of Goods Sold
         50010 · Rental Property Cost Operations                         55,491
         50020 · Cost of Sales Real Property                       18,559,841
         50030 · Closing Costs / Prorations                             816,667
       Total 50000 · Cost of Goods Sold                            19,431,999
     Total COGS                                                    19,431,999
   Gross Profit                                                    (3,809,671)
     Expense
       60020 · Marketing & Media Consulting                                180
       60500 · Dues and Subscriptions                                     2,136
       61700 · Information Technology
         61701 · IT - Software                                            7,071
         61702 · IT Support                                              34,828
         61703 · IT Consulting                                           25,000
       Total 61700 · Information Technology                              66,899
       61800 · License and Filing Fees                                   17,589
       61850 · Meals and Entertainment                                     500
       62500 · Employee Benefits                                          6,213
       63300 · Insurance                                                 (5,398)
       63401 · Int Expense - BK DIP financing                           386,854
       64800 · Office Expense                                             1,844
       64900 · Office Supplies                                             891
       65100 · Parking                                                    2,787
       66000 · Payroll - Salaries, Wages, Tax
         66015 · Payroll-Employer Taxes                                   9,474
         66000 · Payroll - Salaries, Wages, Tax                         267,963
       Total 66000 · Payroll - Salaries, Wages, Tax                     277,438
       66030 · Postage and Delivery                                       1,205
       66800 · Rent Expense                                              10,209
       67100 · Telephone and Internet Expense                             3,464
       67200 · Travel                                                     3,219
       67210 · Travel / Relocation allowance                             10,000
       68000 · Professional Fee Ord Course
         68100 · Consulting - Ord Course                                  5,000
         68200 · Legal Fees - Ord Course                                 61,087
         68400 · Consulting RS                                           10,238
       Total 68000 · Professional Fee Ord Course                         76,325
       72000 · Prof Fees - Retained Firms
         72010 · Legal - Court Retained                             2,057,196
         72030 · Consulting - Court Retained                        1,052,462
       Total 72000 · Prof Fees - Retained Firms                     3,109,658
       72100 · DIP Loan Origination Fee                                  75,000
       81140 · Board Fees                                                75,000
     Total Expense                                                  4,122,012
 Net Ordinary Income                                               (7,931,683)
 Other Income/Expense
   Other Income
     85106 · Legal Settlement Income                                     15,000
   Total Other Income                                                    15,000
 Net Other Income                                                        15,000
Net Income                                                         (7,916,683)




      40 of 129                                                                                                 MOR-2 P&L NOV 2018
                                  Case 17-12560-KJC                             Doc 3267             Filed 01/03/19                   Page 41 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             1. Woodbridge      Bellflower Funding      Brise Soleil       Carbondale Glen                              Inactive Property
                                                   Debtor:     Group LLC                LLC          Investments LLC       Sweetgrass LLC        Holding Companies         Companies
                                                Case No.:      17-12560             18-10507            17-12762              17-12564                Various                Various
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                         659,000              575,000                      -            985,000                         -                       -
        40010 · Rent Revenue                                           2,725               14,937                      -                  -                         -                       -
        40020 · Interest Revenue                                      33,539                    -                      -                  -                         -                       -
        40022 · Structured Settlement Income                          87,673                    -                      -                  -                         -                       -
        40090 · Other Revenue                                         57,187              209,411                      -                  -                         -                       -
      Total Income                                                   840,124              799,348                      -            985,000                         -                       -
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                        268                    -                      -                105                         -                       -
          50020 · Cost of Sales Real Property                          6,350              503,246                      -          1,363,109                         -                       -
          50030 · Closing Costs / Prorations                               -               40,560                      -             54,530                         -                       -
          50040 · Structured Settlement Costs                          1,282                    -                      -                  -                         -                       -
        Total 50000 · Cost of Goods Sold                               7,900              543,806                      -          1,417,744                         -                       -
      Total COGS                                                       7,900              543,806                      -          1,417,744                         -                       -
    Gross Profit                                                     832,224              255,543                      -           (432,744)                        -                       -
      Expense
        60020 · Marketing & Media Consulting                         337,120                     -                   -                     -                        -                      -
        60400 · Bank Charges                                           8,101                     -                   -                     -                        -                      -
        60500 · Dues and Subscriptions                                17,679                     -                   -                     -                        -                      -
        60600 · Equipment Lease                                        1,520                     -                   -                     -                        -                      -
        61700 · Information Technology                               448,195                     -                   -                     -                        -                      -
        61800 · License and Filing Fees                               20,506                   430                 679                   100                    2,944                  6,056
        61850 · Meals and Entertainment                                3,456                     -                   -                     -                        -                      -
        61870 · Moving                                                20,487                     -                   -                     -                        -                      -
        62500 · Employee Benefits                                    216,561                     -                   -                     -                        -                      -
        63300 · Insurance                                            113,636                     -                   -                     -                        -                      -
        63400 · Interest                                                   -                     -                   -                     -                        -                      -
        63401 · Int Expense - BK DIP financing                     4,593,667                     -                   -                     -                        -                      -
        64800 · Office Expense                                       165,019                     -                   -                     -                        -                      -
        64900 · Office Supplies                                       23,367                     -                   -                     -                        -                      -
        65000 · Outside Services                                      29,132                     -                   -                     -                        -                      -
        65100 · Parking                                               53,588                     -                   -                     -                        -                      -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                 7,339                     -                     -                     -                      -                       -
          66015 · Payroll-Employer Taxes                             414,022                     -                     -                     -                      -                       -
          66000 · Payroll - Salaries, Wages, Tax - Other           5,569,876                     -                     -                     -                      -                       -
         Total 66000 · Payroll - Salaries, Wages, Tax              5,991,237                    -                   -                        -                      -                       -
         66020 · Independent Contractors                               6,000                    -                   -                        -                      -                       -
         66030 · Postage and Delivery                                 31,498                    -                   -                        -                      -                       -
         66800 · Rent Expense                                        558,065                    -                   -                        -                      -                       -
         66900 · Repairs and Maintenance                              30,657                    -                   -                        -                      -                       -
         67000 · Security                                              9,375                    -                   -                        -                      -                       -
         67050 · Storage                                               7,087                    -                   -                        -                      -                       -
         67100 · Telephone and Internet Expense                       78,054                    -                   -                        -                      -                       -
         67110 · Title Searches                                       80,272                9,056               1,043                        -                      -                       -
         67200 · Travel                                               83,949                    -                   -                        -                      -                       -
         67210 · Travel / Relocation allowance                        90,000                    -                   -                        -                      -                       -
         67400 · Utilities                                            15,627                    -                   -                        -                      -                       -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                            40,864                    -                      -                  -                         -                      -
           68200 · Legal Fees - Ord Course                           851,005                7,019                      -              3,405                         -                  1,868
           68300 · Accntng Fees - Ord Course                          60,657                    -                      -                  -                         -                      -
           68400 · Consulting RS                                      10,238                    -                      -                  -                         -                      -
         Total 68000 · Professional Fee Ord Course                   962,763                7,019                    -                3,405                      -                     1,868
         71000 · U.S. Trustee Fees                                   761,904                1,625                  975                1,300                133,575                     8,450
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                         28,069,418                     -                     -                     -                      -                       -
           72030 · Consulting - Court Retained                    17,368,753                     -                     -                     -                      -                       -
           72050 · Creditor's Committee Fees Expen                    26,338                     -                     -                     -                      -                       -
        Total 72000 · Prof Fees - Retained Firms                  45,464,508                     -                     -                     -                      -                       -
        72100 · DIP Loan Origination Fee                           1,575,000                     -                     -                     -                      -                       -
        81140 · Board Fees                                           972,059                     -                     -                     -                      -                       -
        83000 · Tax Expense
          83100 · Property Tax Expense                                   308                    -               1,342                     -                      -                       -
          83110 · Municipal Taxes and Fees                               578                    -                   -                     -                      -                       -
          83200 · Taxes, other - LLC fees                                  -                  800                 800                     -                175,200                   2,400
        Total 83000 · Tax Expense                                        887                  800               2,142                     -                175,200                   2,400
      Total Expense                                               62,770,978               18,930               4,839                 4,805                311,719                  18,774
  Net Ordinary Income                                            (61,938,754)             236,613              (4,839)             (437,549)              (311,719)                 (18,774)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale
       85101 · Refund of Pre-Petition Expense                         33,342                     -                     -                     -                      -                       -
       85105 · Settlement Income                                      15,000
     Other Expense                                                     1,100                    -                   -                     -                      -                        -
  Net Other Income                                                    47,241                    -                   -                     -                      -                        -
Net Income                                                       (61,891,513)             236,613              (4,839)             (437,549)              (311,719)                 (18,774)




       41 of 129
                                                                                                                                                                  MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                                Doc 3267             Filed 01/03/19                    Page 42 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                                 Ironsides         Non-Debtor Under     P-001 215 North       P-002 Addison Park    P-003 Anchorpoint    P-004 Arborvitae
                                                   Debtor:   Investments LLC        Debtor Control        12th St LLC             Invest LLC            Invest LLC          Invest LLC
                                                Case No.:       17-12714             Non-Debtor            17-12561               17-12563              17-12566             17-12572
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                                   -                  -              800,000                       -            1,500,000                       -
        40010 · Rent Revenue                                                   -                  -               79,689                       -               90,083                       -
        40020 · Interest Revenue                                               -                  -                    2                       -                    1                       -
        40022 · Structured Settlement Income                                   -                  -                    -                       -                    -                       -
        40090 · Other Revenue                                                  -              1,441                    -                       -                    -                       -
      Total Income                                                             -              1,441              879,692                       -            1,590,084                       -
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                              -                   -              23,446                       -               28,901                       -
          50020 · Cost of Sales Real Property                                  -                   -           1,077,259                       -              798,211                       -
          50030 · Closing Costs / Prorations                                   -                   -              67,717                       -              111,710                       -
          50040 · Structured Settlement Costs                                  -                   -                   -                       -                    -                       -
        Total 50000 · Cost of Goods Sold                                       -                   -           1,168,422                       -              938,823                       -
      Total COGS                                                               -                   -           1,168,422                       -              938,823                       -
    Gross Profit                                                               -              1,441             (288,730)                      -              651,261                       -
      Expense
        60020 · Marketing & Media Consulting                                 -                     -                    -                      -                     -                    -
        60400 · Bank Charges                                                 -                     -                    -                      -                     -                    -
        60500 · Dues and Subscriptions                                       -                     -                    -                      -                     -                    -
        60600 · Equipment Lease                                              -                     -                    -                      -                     -                    -
        61700 · Information Technology                                       -                     -                    -                      -                     -                    -
        61800 · License and Filing Fees                                    479                     -                  100                    579                   679                  479
        61850 · Meals and Entertainment                                      -                     -                    -                      -                     -                    -
        61870 · Moving                                                       -                     -                    -                      -                     -                    -
        62500 · Employee Benefits                                            -                     -                    -                      -                     -                    -
        63300 · Insurance                                                    -                     -                    -                      -                     -                    -
        63400 · Interest                                                     -                     -                    -                      -                     -                    -
        63401 · Int Expense - BK DIP financing                               -                     -                    -                      -                     -                    -
        64800 · Office Expense                                               -                     -                    -                      -                     -                    -
        64900 · Office Supplies                                              -                     -                    -                      -                     -                    -
        65000 · Outside Services                                             -                     -                    -                      -                     -                    -
        65100 · Parking                                                      -                     -                    -                      -                     -                    -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                         -                   -                      -                    -                     -                      -
          66015 · Payroll-Employer Taxes                                       -                   -                      -                    -                     -                      -
          66000 · Payroll - Salaries, Wages, Tax - Other                       -                   -                      -                    -                     -                      -
         Total 66000 · Payroll - Salaries, Wages, Tax                       -                     -                       -                    -                     -                      -
         66020 · Independent Contractors                                    -                     -                       -                    -                     -                      -
         66030 · Postage and Delivery                                       -                     -                       -                    -                     -                      -
         66800 · Rent Expense                                               -                     -                       -                    -                     -                      -
         66900 · Repairs and Maintenance                                    -                     -                       -                    -                     -                      -
         67000 · Security                                                   -                     -                       -                    -                     -                      -
         67050 · Storage                                                    -                     -                       -                    -                     -                      -
         67100 · Telephone and Internet Expense                             -                     -                       -                    -                     -                      -
         67110 · Title Searches                                         2,649                 1,900                       -                    -                     -                      -
         67200 · Travel                                                     -                     -                       -                    -                     -                      -
         67210 · Travel / Relocation allowance                              -                     -                       -                    -                     -                      -
         67400 · Utilities                                                  -                     -                       -                    -                     -                      -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                     -                   -                   -                       -                    -                       -
           68200 · Legal Fees - Ord Course                                     -                   -               1,485                       -                2,805                       -
           68300 · Accntng Fees - Ord Course                                   -                   -                   -                       -                    -                       -
           68400 · Consulting RS                                               -                   -                   -                       -                    -                       -
         Total 68000 · Professional Fee Ord Course                           -                     -               1,485                      -                 2,805                     -
         71000 · U.S. Trustee Fees                                         975                     -               1,950                 58,648                 2,275                   975
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                      -                   -                      -                    -                     -                      -
           72030 · Consulting - Court Retained                                 -                   -                      -                    -                     -                      -
           72050 · Creditor's Committee Fees Expen                             -                   -                      -                    -                     -                      -
        Total 72000 · Prof Fees - Retained Firms                               -                   -                      -                    -                     -                      -
        72100 · DIP Loan Origination Fee                                       -                   -                      -                    -                     -                      -
        81140 · Board Fees                                                     -                   -                      -                    -                     -                      -
        83000 · Tax Expense
          83100 · Property Tax Expense                                      -                     -                    -                      -                     -                      -
          83110 · Municipal Taxes and Fees                                  -                     -                    -                      -                     -                      -
          83200 · Taxes, other - LLC fees                                   -                71,200                  800                    800                   800                    800
        Total 83000 · Tax Expense                                           -                71,200                  800                    800                   800                    800
      Total Expense                                                     4,103                73,100                4,335                 60,027                 6,559                  2,254
  Net Ordinary Income                                                  (4,103)               (71,659)           (293,065)                (60,027)             644,702                 (2,254)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale
       85101 · Refund of Pre-Petition Expense                                  -                   -                      -                    -                     -                      -
       85105 · Settlement Income
     Other Expense                                                          -                      -                   -                       -                    -                      -
  Net Other Income                                                          -                      -                   -                       -                    -                      -
Net Income                                                             (4,103)               (71,659)           (293,065)                (60,027)             644,702                 (2,254)




       42 of 129
                                                                                                                                                                   MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                                Doc 3267               Filed 01/03/19                 Page 43 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-005 Archivolt        P-006 Arlington       P-007 Arrowpoint     P-008 Baleroy        P-009 Bay Village       P-010 Bear Brook
                                                   Debtor:     Invest LLC           Ridge Inves LLC          Invest LLC         Invest LLC             Invest LLC              Invest LLC
                                                Case No.:       17-12574               17-12576              17-12578            17-12580               17-12604               17-12610
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                                -                         -                   -          1,010,000                          -                   -
        40010 · Rent Revenue                                                -                         -                   -                  -                          -                   -
        40020 · Interest Revenue                                            -                         -                   -                  -                          -                   -
        40022 · Structured Settlement Income                                -                         -                   -                  -                          -                   -
        40090 · Other Revenue                                              11                         -                   -                  -                          -                   -
      Total Income                                                         11                         -                   -          1,010,000                          -                   -
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                              -                      -                   -                  -                          -                   -
          50020 · Cost of Sales Real Property                                  -                      -                   -          1,533,338                          -                   -
          50030 · Closing Costs / Prorations                                   -                      -                   -             64,321                          -                   -
          50040 · Structured Settlement Costs                                  -                      -                   -                  -                          -                   -
        Total 50000 · Cost of Goods Sold                                       -                      -                   -          1,597,659                          -                   -
      Total COGS                                                               -                      -                   -          1,597,659                          -                   -
    Gross Profit                                                           11                         -                   -           (587,659)                         -                   -
      Expense
        60020 · Marketing & Media Consulting                                -                       -                     -                     -                    -                      -
        60400 · Bank Charges                                                -                       -                     -                     -                    -                      -
        60500 · Dues and Subscriptions                                      -                       -                     -                     -                    -                      -
        60600 · Equipment Lease                                             -                       -                     -                     -                    -                      -
        61700 · Information Technology                                      -                       -                     -                     -                    -                      -
        61800 · License and Filing Fees                                    49                     479                   528                    98                  479                    479
        61850 · Meals and Entertainment                                     -                       -                     -                     -                    -                      -
        61870 · Moving                                                      -                       -                     -                     -                    -                      -
        62500 · Employee Benefits                                           -                       -                     -                     -                    -                      -
        63300 · Insurance                                                   -                       -                     -                     -                    -                      -
        63400 · Interest                                                    -                       -                     -                     -                    -                      -
        63401 · Int Expense - BK DIP financing                              -                       -                     -                     -                    -                      -
        64800 · Office Expense                                              -                       -                     -                     -                    -                      -
        64900 · Office Supplies                                             -                       -                     -                     -                    -                      -
        65000 · Outside Services                                            -                       -                     -                     -                    -                      -
        65100 · Parking                                                     -                       -                     -                     -                    -                      -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                         -                      -                   -                     -                       -                   -
          66015 · Payroll-Employer Taxes                                       -                      -                   -                     -                       -                   -
          66000 · Payroll - Salaries, Wages, Tax - Other                       -                      -                   -                     -                       -                   -
         Total 66000 · Payroll - Salaries, Wages, Tax                          -                      -                   -                     -                       -                   -
         66020 · Independent Contractors                                       -                      -                   -                     -                       -                   -
         66030 · Postage and Delivery                                          -                      -                   -                     -                       -                   -
         66800 · Rent Expense                                                  -                      -                   -                     -                       -                   -
         66900 · Repairs and Maintenance                                       -                      -                   -                     -                       -                   -
         67000 · Security                                                      -                      -                   -                     -                       -                   -
         67050 · Storage                                                       -                      -                   -                     -                       -                   -
         67100 · Telephone and Internet Expense                                -                      -                   -                     -                       -                   -
         67110 · Title Searches                                                -                      -                   -                     -                       -                   -
         67200 · Travel                                                        -                      -                   -                     -                       -                   -
         67210 · Travel / Relocation allowance                                 -                      -                   -                     -                       -                   -
         67400 · Utilities                                                     -                      -                   -                     -                       -                   -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                     -                      -                   -                  -                          -                   -
           68200 · Legal Fees - Ord Course                                     -                      -                   -              6,435                          -                   -
           68300 · Accntng Fees - Ord Course                                   -                      -                   -                  -                          -                   -
           68400 · Consulting RS                                               -                      -                   -                  -                          -                   -
         Total 68000 · Professional Fee Ord Course                           -                     -                      -              6,435                      -                       -
         71000 · U.S. Trustee Fees                                         975                14,625                    975              1,300                 10,400                     975
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                      -                      -                   -                     -                       -                   -
           72030 · Consulting - Court Retained                                 -                      -                   -                     -                       -                   -
           72050 · Creditor's Committee Fees Expen                             -                      -                   -                     -                       -                   -
        Total 72000 · Prof Fees - Retained Firms                               -                      -                   -                     -                       -                   -
        72100 · DIP Loan Origination Fee                                       -                      -                   -                     -                       -                   -
        81140 · Board Fees                                                     -                      -                   -                     -                       -                   -
        83000 · Tax Expense
          83100 · Property Tax Expense                                      -                      -                     -                   -                      -                      -
          83110 · Municipal Taxes and Fees                                  -                      -                     -                   -                      -                      -
          83200 · Taxes, other - LLC fees                                 800                    800                   800                 800                    800                    800
        Total 83000 · Tax Expense                                         800                    800                   800                 800                    800                    800
      Total Expense                                                     1,824                 15,904                 2,303               8,633                 11,679                  2,254
  Net Ordinary Income                                                  (1,813)               (15,904)                (2,303)          (596,292)               (11,679)                 (2,254)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale
       85101 · Refund of Pre-Petition Expense                                  -                      -                   -                     -                       -                   -
       85105 · Settlement Income
     Other Expense                                                          -                      -                      -                  -                      -                       -
  Net Other Income                                                          -                      -                      -                  -                      -                       -
Net Income                                                             (1,813)               (15,904)                (2,303)          (596,292)               (11,679)                 (2,254)




       43 of 129
                                                                                                                                                                   MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                               Doc 3267           Filed 01/03/19                     Page 44 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-011 Beech Creek P-012 Bishop White    P-013 Black Bass       P-014 Black Locust    P-015 Bluff Point       P-016 Bowman
                                                   Debtor:       Invest LLC        Invest LLC           Invest LLC              Invest LLC           Invest LLC             Invest LLC
                                                Case No.:        17-12616           17-12623            17-12641                17-12648              17-12722              17-12753
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                         1,400,000                  -                       -                    -                        -                  -
        40010 · Rent Revenue                                                 -                  -                       -                    -                        -                  -
        40020 · Interest Revenue                                             -                  -                       -                    -                        -                  -
        40022 · Structured Settlement Income                                 -                  -                       -                    -                        -                  -
        40090 · Other Revenue                                                -                  -                       -                    -                        -                  -
      Total Income                                                   1,400,000                  -                       -                    -                        -                  -
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                            -                  -                       -                    -                        -                  -
          50020 · Cost of Sales Real Property                        1,958,287                  -                       -                    -                        -                  -
          50030 · Closing Costs / Prorations                           103,142                  -                       -                    -                        -                  -
          50040 · Structured Settlement Costs                                -                  -                       -                    -                        -                  -
        Total 50000 · Cost of Goods Sold                             2,061,430                  -                       -                    -                        -                  -
      Total COGS                                                     2,061,430                  -                       -                    -                        -                  -
    Gross Profit                                                      (661,430)                 -                       -                    -                        -                  -
      Expense
        60020 · Marketing & Media Consulting                                  -                -                     -                       -                     -                     -
        60400 · Bank Charges                                                  -                -                     -                       -                     -                     -
        60500 · Dues and Subscriptions                                        -                -                     -                       -                     -                     -
        60600 · Equipment Lease                                               -                -                     -                       -                     -                     -
        61700 · Information Technology                                        -                -                     -                       -                     -                     -
        61800 · License and Filing Fees                                     579              579                   479                     579                   479                   579
        61850 · Meals and Entertainment                                       -                -                     -                       -                     -                     -
        61870 · Moving                                                        -                -                     -                       -                     -                     -
        62500 · Employee Benefits                                             -                -                     -                       -                     -                     -
        63300 · Insurance                                                     -                -                     -                       -                     -                     -
        63400 · Interest                                                      -          655,208                     -                       -                     -                     -
        63401 · Int Expense - BK DIP financing                                -                -                     -                       -                     -                     -
        64800 · Office Expense                                                -                -                     -                       -                     -                     -
        64900 · Office Supplies                                               -                -                     -                       -                     -                     -
        65000 · Outside Services                                              -                -                     -                       -                     -                     -
        65100 · Parking                                                       -                -                     -                       -                     -                     -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                        -                 -                       -                    -                        -                  -
          66015 · Payroll-Employer Taxes                                      -                 -                       -                    -                        -                  -
          66000 · Payroll - Salaries, Wages, Tax - Other                      -                 -                       -                    -                        -                  -
         Total 66000 · Payroll - Salaries, Wages, Tax                         -                 -                       -                    -                        -                  -
         66020 · Independent Contractors                                      -                 -                       -                    -                        -                  -
         66030 · Postage and Delivery                                         -                 -                       -                    -                        -                  -
         66800 · Rent Expense                                                 -                 -                       -                    -                        -                  -
         66900 · Repairs and Maintenance                                      -                 -                       -                    -                        -                  -
         67000 · Security                                                     -                 -                       -                    -                        -                  -
         67050 · Storage                                                      -                 -                       -                    -                        -                  -
         67100 · Telephone and Internet Expense                               -                 -                       -                    -                        -                  -
         67110 · Title Searches                                               -                 -                       -                    -                        -                  -
         67200 · Travel                                                       -                 -                       -                    -                        -                  -
         67210 · Travel / Relocation allowance                                -                 -                       -                    -                        -                  -
         67400 · Utilities                                                    -                 -                       -                    -                        -                  -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                   -                 -                        -                    -                        -                  -
           68200 · Legal Fees - Ord Course                               3,970           250,000                        -                    -                        -                  -
           68300 · Accntng Fees - Ord Course                                 -                 -                        -                    -                        -                  -
           68400 · Consulting RS                                             -                 -                        -                    -                        -                  -
         Total 68000 · Professional Fee Ord Course                       3,970           250,000                     -                      -                     -                      -
         71000 · U.S. Trustee Fees                                       1,950           186,834                   975                  1,300                 3,250                    975
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                     -                 -                       -                    -                        -                  -
           72030 · Consulting - Court Retained                                -                 -                       -                    -                        -                  -
           72050 · Creditor's Committee Fees Expen                            -                 -                       -                    -                        -                  -
        Total 72000 · Prof Fees - Retained Firms                              -                 -                       -                    -                        -                  -
        72100 · DIP Loan Origination Fee                                      -                 -                       -                    -                        -                  -
        81140 · Board Fees                                                    -                 -                       -                    -                        -                  -
        83000 · Tax Expense
          83100 · Property Tax Expense                                       -                  -                   -                       -                     -                      -
          83110 · Municipal Taxes and Fees                                   -                  -                   -                       -                     -                      -
          83200 · Taxes, other - LLC fees                                  800                800                 800                     800                   800                    800
        Total 83000 · Tax Expense                                          800                800                 800                     800                   800                    800
      Total Expense                                                      7,299          1,093,421               2,254                   2,679                 4,529                  2,354
  Net Ordinary Income                                                 (668,729)        (1,093,421)              (2,254)                 (2,679)               (4,529)               (2,354)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale
       85101 · Refund of Pre-Petition Expense                                 -                 -                       -                    -                        -                  -
       85105 · Settlement Income
     Other Expense                                                           -                  -                    -                       -                     -                     -
  Net Other Income                                                           -                  -                    -                       -                     -                     -
Net Income                                                            (668,729)        (1,093,421)              (2,254)                 (2,679)               (4,529)               (2,354)




       44 of 129
                                                                                                                                                                 MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                              Doc 3267              Filed 01/03/19                 Page 45 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-017 Bramley       P-019 Broadsands     P-020 Brynderwen     P-021 Cablestay       P-022 Cannington     P-023 Carbondale
                                                   Debtor:     Invest LLC           Invest LLC            Invest LLC          Invest LLC            Invest LLC          Glen Lot A-5
                                                Case No.:      17-12769              17-12777             17-12793            17-12798               17-12803             17-12807
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                                 -                    -                    -         14,950,000                       -              300,000
        40010 · Rent Revenue                                                 -                    -                    -                  -                       -                    -
        40020 · Interest Revenue                                             -                    -                    -                  -                       -                    -
        40022 · Structured Settlement Income                                 -                    -                    -                  -                       -                    -
        40090 · Other Revenue                                                -                    -                    -                  -                       -                    -
      Total Income                                                           -                    -                    -         14,950,000                       -              300,000
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                            -                    -                    -                  -                       -                    -
          50020 · Cost of Sales Real Property                                -                    -                    -         10,637,228                       -              768,294
          50030 · Closing Costs / Prorations                                 -                    -                    -            776,777                       -               26,498
          50040 · Structured Settlement Costs                                -                    -                    -                  -                       -                    -
        Total 50000 · Cost of Goods Sold                                     -                    -                    -         11,414,005                       -              794,792
      Total COGS                                                             -                    -                    -         11,414,005                       -              794,792
    Gross Profit                                                             -                    -                    -          3,535,995                       -             (494,792)
      Expense
        60020 · Marketing & Media Consulting                                -                     -                    -                  -                       -                    -
        60400 · Bank Charges                                                -                     -                    -                  -                       -                    -
        60500 · Dues and Subscriptions                                      -                     -                    -                  -                       -                    -
        60600 · Equipment Lease                                             -                     -                    -                  -                       -                    -
        61700 · Information Technology                                      -                     -                    -                  -                       -                    -
        61800 · License and Filing Fees                                   479                   679                  975                 49                     679                  200
        61850 · Meals and Entertainment                                     -                     -                    -                  -                       -                    -
        61870 · Moving                                                      -                     -                    -                  -                       -                    -
        62500 · Employee Benefits                                           -                     -                    -                  -                       -                    -
        63300 · Insurance                                                   -                     -                    -                  -                       -                    -
        63400 · Interest                                                    -                     -                    -                  -                       -                    -
        63401 · Int Expense - BK DIP financing                              -                     -                    -                  -                       -                    -
        64800 · Office Expense                                              -                     -                    -                  -                       -                    -
        64900 · Office Supplies                                             -                     -                    -                  -                       -                    -
        65000 · Outside Services                                            -                     -                    -                  -                       -                    -
        65100 · Parking                                                     -                     -                    -                  -                       -                    -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                       -                    -                    -                     -                    -                     -
          66015 · Payroll-Employer Taxes                                     -                    -                    -                     -                    -                     -
          66000 · Payroll - Salaries, Wages, Tax - Other                     -                    -                    -                     -                    -                     -
         Total 66000 · Payroll - Salaries, Wages, Tax                        -                    -                    -                     -                    -                     -
         66020 · Independent Contractors                                     -                    -                    -                     -                    -                     -
         66030 · Postage and Delivery                                        -                    -                    -                     -                    -                     -
         66800 · Rent Expense                                                -                    -                    -                     -                    -                     -
         66900 · Repairs and Maintenance                                     -                    -                    -                     -                    -                     -
         67000 · Security                                                    -                    -                    -                     -                    -                     -
         67050 · Storage                                                     -                    -                    -                     -                    -                     -
         67100 · Telephone and Internet Expense                              -                    -                    -                     -                    -                     -
         67110 · Title Searches                                              -                    -                    -                     -                    -                     -
         67200 · Travel                                                      -                    -                    -                     -                    -                     -
         67210 · Travel / Relocation allowance                               -                    -                    -                     -                    -                     -
         67400 · Utilities                                                   -                    -                    -                     -                    -                     -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                   -                    -                    -                     -                    -                     -
           68200 · Legal Fees - Ord Course                                   -                    -                    -                     -                    -                 3,640
           68300 · Accntng Fees - Ord Course                                 -                    -                    -                     -                    -                     -
           68400 · Consulting RS                                             -                    -                    -                     -                    -                     -
         Total 68000 · Professional Fee Ord Course                          -                     -                    -                  -                     -                   3,640
         71000 · U.S. Trustee Fees                                        975                   975                  975             10,075                 1,950                   1,300
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                    -                    -                    -                     -                    -                     -
           72030 · Consulting - Court Retained                               -                    -                    -                     -                    -                     -
           72050 · Creditor's Committee Fees Expen                           -                    -                    -                     -                    -                     -
        Total 72000 · Prof Fees - Retained Firms                             -                    -                    -                     -                    -                     -
        72100 · DIP Loan Origination Fee                                     -                    -                    -                     -                    -                     -
        81140 · Board Fees                                                   -                    -                    -                     -                    -                     -
        83000 · Tax Expense
          83100 · Property Tax Expense                                     -                    -                    -                    -                     -                       -
          83110 · Municipal Taxes and Fees                                 -                    -                    -                    -                     -                       -
          83200 · Taxes, other - LLC fees                                800                  800                  800                  800                   800                     800
        Total 83000 · Tax Expense                                        800                  800                  800                  800                   800                     800
      Total Expense                                                    2,254                2,454                2,750               10,924                 3,429                   5,940
  Net Ordinary Income                                                 (2,254)               (2,454)              (2,750)          3,525,071                 (3,429)             (500,732)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale
       85101 · Refund of Pre-Petition Expense                                -                    -                    -                     -                    -                     -
       85105 · Settlement Income
     Other Expense                                                         -                     -                    -                   -                      -                     -
  Net Other Income                                                         -                     -                    -                   -                      -                     -
Net Income                                                            (2,254)               (2,454)              (2,750)          3,525,071                 (3,429)             (500,732)




       45 of 129
                                                                                                                                                                MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                               Doc 3267             Filed 01/03/19                  Page 46 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-024 Carbondale     P-025 Carbondale     P-026 Carbondale     P-027 Carbondale       P-028 Carbondale     P-029 Carbondale
                                                   Debtor:     Glen Lot D-22        Glen Lot E-24       Glen Lot GV-13         Glen Lot L-2         Glen Lot SD-14       Glen Lot SD-23
                                                Case No.:       17-12809             17-12811             17-12813              18-10284              17-12817             17-12815
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                          895,000                     -                    -                       -                   -              237,500
        40010 · Rent Revenue                                                -                     -                    -                       -                   -                    -
        40020 · Interest Revenue                                            -                     -                    -                       -                   -                    -
        40022 · Structured Settlement Income                                -                     -                    -                       -                   -                    -
        40090 · Other Revenue                                               -                     -                    -                       -                   -                    -
      Total Income                                                    895,000                     -                    -                       -                   -              237,500
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                            -                    -                    -                       -                   -                    -
          50020 · Cost of Sales Real Property                        1,099,169                    -                    -                       -                   -              125,526
          50030 · Closing Costs / Prorations                            48,343                    -                    -                       -                   -               14,342
          50040 · Structured Settlement Costs                                -                    -                    -                       -                   -                    -
        Total 50000 · Cost of Goods Sold                             1,147,512                    -                    -                       -                   -              139,868
      Total COGS                                                     1,147,512                    -                    -                       -                   -              139,868
    Gross Profit                                                      (252,512)                   -                    -                       -                   -               97,632
      Expense
        60020 · Marketing & Media Consulting                                 -                    -                    -                      -                    -                    -
        60400 · Bank Charges                                                 -                    -                    -                      -                    -                    -
        60500 · Dues and Subscriptions                                       -                    -                    -                      -                    -                    -
        60600 · Equipment Lease                                              -                    -                    -                      -                    -                    -
        61700 · Information Technology                                       -                    -                    -                      -                    -                    -
        61800 · License and Filing Fees                                      -                  100                  100                    200                  100                  200
        61850 · Meals and Entertainment                                      -                    -                    -                      -                    -                    -
        61870 · Moving                                                       -                    -                    -                      -                    -                    -
        62500 · Employee Benefits                                            -                    -                    -                      -                    -                    -
        63300 · Insurance                                                    -                    -                    -                      -                    -                    -
        63400 · Interest                                                     -                    -                    -                      -                    -                    -
        63401 · Int Expense - BK DIP financing                               -                    -                    -                      -                    -                    -
        64800 · Office Expense                                               -                    -                    -                      -                    -                    -
        64900 · Office Supplies                                              -                    -                    -                      -                    -                    -
        65000 · Outside Services                                             -                    -                    -                      -                    -                    -
        65100 · Parking                                                      -                    -                    -                      -                    -                    -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                       -                    -                    -                       -                   -                     -
          66015 · Payroll-Employer Taxes                                     -                    -                    -                       -                   -                     -
          66000 · Payroll - Salaries, Wages, Tax - Other                     -                    -                    -                       -                   -                     -
         Total 66000 · Payroll - Salaries, Wages, Tax                        -                    -                    -                      -                    -                     -
         66020 · Independent Contractors                                     -                    -                    -                      -                    -                     -
         66030 · Postage and Delivery                                        -                    -                    -                      -                    -                     -
         66800 · Rent Expense                                                -                    -                    -                      -                    -                     -
         66900 · Repairs and Maintenance                                     -                    -                    -                      -                    -                     -
         67000 · Security                                                    -                    -                    -                      -                    -                     -
         67050 · Storage                                                     -                    -                    -                      -                    -                     -
         67100 · Telephone and Internet Expense                              -                    -                    -                      -                    -                     -
         67110 · Title Searches                                            750                    -                    -                    750                    -                     -
         67200 · Travel                                                      -                    -                    -                      -                    -                     -
         67210 · Travel / Relocation allowance                               -                    -                    -                      -                    -                     -
         67400 · Utilities                                                   -                    -                    -                      -                    -                     -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                   -                    -                    -                       -                   -                     -
           68200 · Legal Fees - Ord Course                               1,650                    -                    -                       -                  70                 3,075
           68300 · Accntng Fees - Ord Course                                 -                    -                    -                       -                   -                     -
           68400 · Consulting RS                                             -                    -                    -                       -                   -                     -
         Total 68000 · Professional Fee Ord Course                       1,650                    -                    -                      -                   70                 3,075
         71000 · U.S. Trustee Fees                                       1,300                  975                  975                    650                  975                   975
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                    -                    -                    -                       -                   -                     -
           72030 · Consulting - Court Retained                               -                    -                    -                       -                   -                     -
           72050 · Creditor's Committee Fees Expen                           -                    -                    -                       -                   -                     -
        Total 72000 · Prof Fees - Retained Firms                             -                    -                    -                       -                   -                     -
        72100 · DIP Loan Origination Fee                                     -                    -                    -                       -                   -                     -
        81140 · Board Fees                                                   -                    -                    -                       -                   -                     -
        83000 · Tax Expense
          83100 · Property Tax Expense                                       -                   -                    -                        -                  -                      -
          83110 · Municipal Taxes and Fees                                   -                   -                    -                        -                  -                      -
          83200 · Taxes, other - LLC fees                                1,600                 800                  800                      800                800                    860
        Total 83000 · Tax Expense                                        1,600                 800                  800                      800                800                    860
      Total Expense                                                      5,300               1,875                1,875                    2,400              1,945                  5,110
  Net Ordinary Income                                                 (257,812)              (1,875)              (1,875)              (2,400)                (1,945)              92,522
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale
       85101 · Refund of Pre-Petition Expense                                -                    -                    -                       -                   -                     -
       85105 · Settlement Income
     Other Expense                                                           -                    -                    -                    -                      -                    -
  Net Other Income                                                           -                    -                    -                    -                      -                    -
Net Income                                                            (257,812)              (1,875)              (1,875)              (2,400)                (1,945)              92,522




       46 of 129
                                                                                                                                                                 MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                               Doc 3267             Filed 01/03/19                  Page 47 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-030 Carbondale     P-031 Carbondale     P-032 Carbondale     P-036 Carbondale     P-037 Carbondale    P-038 Carbondale
                                                   Debtor:    Glen Mes Lot19       Glen River Mes       Gl Sunda Ponds        Peaks Lot L-1         Spruce 101        Sundanc Lot 15
                                                Case No.:       17-12819             17-12820             17-12822             18-10286             17-12568             17-12569
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                                 -                    -                    -             650,000                    -                      -
        40010 · Rent Revenue                                                 -                    -                    -                   -               17,853                      -
        40020 · Interest Revenue                                             -                    -                    -                   -                    1                      -
        40022 · Structured Settlement Income                                 -                    -                    -                   -                    -                      -
        40090 · Other Revenue                                                -                    -                    -                   -                    -                      -
      Total Income                                                           -                    -                    -             650,000               17,854                      -
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                            -                    -                    -                   -                6,972                      -
          50020 · Cost of Sales Real Property                                -                    -                    -             770,854                    -                      -
          50030 · Closing Costs / Prorations                                 -                    -                    -              36,404                    -                      -
          50040 · Structured Settlement Costs                                -                    -                    -                   -                    -                      -
        Total 50000 · Cost of Goods Sold                                     -                    -                    -             807,258                6,972                      -
      Total COGS                                                             -                    -                    -             807,258                6,972                      -
    Gross Profit                                                             -                    -                    -             (157,258)             10,882                      -
      Expense
        60020 · Marketing & Media Consulting                                 -                    -                    -                    -                    -                    -
        60400 · Bank Charges                                                 -                    -                    -                    -                   40                    -
        60500 · Dues and Subscriptions                                       -                    -                    -                1,515                    -                    -
        60600 · Equipment Lease                                              -                    -                    -                    -                    -                    -
        61700 · Information Technology                                       -                    -                    -                    -                    -                    -
        61800 · License and Filing Fees                                    200                  100                  200                  100                  200                  100
        61850 · Meals and Entertainment                                      -                    -                    -                    -                    -                    -
        61870 · Moving                                                       -                    -                    -                    -                    -                    -
        62500 · Employee Benefits                                            -                    -                    -                    -                    -                    -
        63300 · Insurance                                                    -                    -                    -                    -                    -                    -
        63400 · Interest                                                     -                    -                    -                    -                    -                    -
        63401 · Int Expense - BK DIP financing                               -                    -                    -                    -                    -                    -
        64800 · Office Expense                                               -                    -                    -                    -                    -                    -
        64900 · Office Supplies                                              -                    -                    -                    -                    -                    -
        65000 · Outside Services                                             -                    -                    -                    -                    -                    -
        65100 · Parking                                                      -                    -                    -                    -                    -                    -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                       -                    -                    -                    -                    -                     -
          66015 · Payroll-Employer Taxes                                     -                    -                    -                    -                    -                     -
          66000 · Payroll - Salaries, Wages, Tax - Other                     -                    -                    -                    -                    -                     -
         Total 66000 · Payroll - Salaries, Wages, Tax                        -                    -                    -                    -                    -                    -
         66020 · Independent Contractors                                     -                    -                    -                    -                    -                    -
         66030 · Postage and Delivery                                        -                    -                    -                    -                    -                    -
         66800 · Rent Expense                                                -                    -                    -                    -                    -                    -
         66900 · Repairs and Maintenance                                     -                    -                    -                    -                    -                    -
         67000 · Security                                                    -                    -                    -                    -                    -                    -
         67050 · Storage                                                     -                    -                    -                    -                    -                    -
         67100 · Telephone and Internet Expense                              -                    -                    -                    -                    -                    -
         67110 · Title Searches                                              -                    -                    -                  750                    -                  750
         67200 · Travel                                                      -                    -                    -                    -                    -                    -
         67210 · Travel / Relocation allowance                               -                    -                    -                    -                    -                    -
         67400 · Utilities                                                   -                    -                    -                    -                    -                    -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                   -                   -                    -                     -                   -                      -
           68200 · Legal Fees - Ord Course                                   -              10,727                1,020                 2,460               1,670                      -
           68300 · Accntng Fees - Ord Course                                 -                   -                    -                     -                   -                      -
           68400 · Consulting RS                                             -                   -                    -                     -                   -                      -
         Total 68000 · Professional Fee Ord Course                           -              10,727                1,020                 2,460               1,670                     -
         71000 · U.S. Trustee Fees                                         975               1,950                1,300                 1,300               1,625                   975
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                    -                    -                    -                    -                    -                     -
           72030 · Consulting - Court Retained                               -                    -                    -                    -                    -                     -
           72050 · Creditor's Committee Fees Expen                           -                    -                    -                    -                    -                     -
        Total 72000 · Prof Fees - Retained Firms                             -                    -                    -                    -                    -                     -
        72100 · DIP Loan Origination Fee                                     -                    -                    -                    -                    -                     -
        81140 · Board Fees                                                   -                    -                    -                    -                    -                     -
        83000 · Tax Expense
          83100 · Property Tax Expense                                      -                    -                    -                     -                   -                      -
          83110 · Municipal Taxes and Fees                                  -                    -                    -                     -                   -                      -
          83200 · Taxes, other - LLC fees                                 900                  800                  860                   800                 860                    800
        Total 83000 · Tax Expense                                         900                  800                  860                   800                 860                    800
      Total Expense                                                     2,075               13,577                3,380                 6,925               4,395                  2,625
  Net Ordinary Income                                                   (2,075)             (13,577)              (3,380)            (164,183)              6,488                 (2,625)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale
       85101 · Refund of Pre-Petition Expense                                -                    -                    -                    -                    -                     -
       85105 · Settlement Income
     Other Expense                                                           -                    -                    -                    -                   -                      -
  Net Other Income                                                           -                    -                    -                    -                   -                      -
Net Income                                                              (2,075)             (13,577)              (3,380)            (164,183)              6,488                 (2,625)




       47 of 129
                                                                                                                                                               MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                               Doc 3267              Filed 01/03/19                   Page 48 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-039 Carbondale     P-040 Castle Pines    P-041 Centershot       P-042 Chaplin       P-043 Chestnut        P-044 Chestnut
                                                   Debtor:    Sundanc Lot 16          Invest LLC           Invest LLC           Invest LLC           Invest LLC         Ridge Invest LLC
                                                Case No.:       17-12570              17-12581             17-12586              17-12592            17-12603              17-12614
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                                 -                     -            1,500,000                      -                    -                      -
        40010 · Rent Revenue                                               750                     -                    -                      -                    -                      -
        40020 · Interest Revenue                                             -                     -                    -                      -                    -                      -
        40022 · Structured Settlement Income                                 -                     -                    -                      -                    -                      -
        40090 · Other Revenue                                                -                     -                    -                      -                    -                      -
      Total Income                                                         750                     -            1,500,000                      -                    -                      -
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                            -                     -                    -                      -                    -                      -
          50020 · Cost of Sales Real Property                                -                     -            2,290,700                      -                    -                      -
          50030 · Closing Costs / Prorations                                 -                     -               86,530                      -                    -                      -
          50040 · Structured Settlement Costs                                -                     -                    -                      -                    -                      -
        Total 50000 · Cost of Goods Sold                                     -                     -            2,377,230                      -                    -                      -
      Total COGS                                                             -                     -            2,377,230                      -                    -                      -
    Gross Profit                                                           750                     -             (877,230)                     -                    -                      -
      Expense
        60020 · Marketing & Media Consulting                                 -                     -                   -                      -                   -                     -
        60400 · Bank Charges                                                 -                     -                   -                      -                   -                     -
        60500 · Dues and Subscriptions                                       -                     -                   -                      -                   -                     -
        60600 · Equipment Lease                                              -                     -                   -                      -                   -                     -
        61700 · Information Technology                                       -                     -                   -                      -                   -                     -
        61800 · License and Filing Fees                                    100                   430                  49                    430                 430                   479
        61850 · Meals and Entertainment                                      -                     -                   -                      -                   -                     -
        61870 · Moving                                                       -                     -                   -                      -                   -                     -
        62500 · Employee Benefits                                            -                     -                   -                      -                   -                     -
        63300 · Insurance                                                    -                     -                   -                      -                   -                     -
        63400 · Interest                                                     -                     -                   -                      -                   -                     -
        63401 · Int Expense - BK DIP financing                               -                     -                   -                      -                   -                     -
        64800 · Office Expense                                               -                     -                   -                      -                   -                     -
        64900 · Office Supplies                                              -                     -                   -                      -                   -                     -
        65000 · Outside Services                                             -                     -                   -                      -                   -                     -
        65100 · Parking                                                      -                     -                   -                      -                   -                     -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                       -                     -                       -                   -                    -                      -
          66015 · Payroll-Employer Taxes                                     -                     -                       -                   -                    -                      -
          66000 · Payroll - Salaries, Wages, Tax - Other                     -                     -                       -                   -                    -                      -
         Total 66000 · Payroll - Salaries, Wages, Tax                        -                     -                       -                   -                    -                      -
         66020 · Independent Contractors                                     -                     -                       -                   -                    -                      -
         66030 · Postage and Delivery                                        -                     -                       -                   -                    -                      -
         66800 · Rent Expense                                                -                     -                       -                   -                    -                      -
         66900 · Repairs and Maintenance                                     -                     -                       -                   -                    -                      -
         67000 · Security                                                    -                     -                       -                   -                    -                      -
         67050 · Storage                                                     -                     -                       -                   -                    -                      -
         67100 · Telephone and Internet Expense                              -                     -                       -                   -                    -                      -
         67110 · Title Searches                                            750                     -                       -                   -                    -                      -
         67200 · Travel                                                      -                     -                       -                   -                    -                      -
         67210 · Travel / Relocation allowance                               -                     -                       -                   -                    -                      -
         67400 · Utilities                                                   -                     -                       -                   -                    -                      -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                   -                     -                       -                   -                 -                         -
           68200 · Legal Fees - Ord Course                                   -                     -                       -                   -            95,000                         -
           68300 · Accntng Fees - Ord Course                                 -                     -                       -                   -                 -                         -
           68400 · Consulting RS                                             -                     -                       -                   -                 -                         -
         Total 68000 · Professional Fee Ord Course                           -                     -                    -                     -             95,000                      -
         71000 · U.S. Trustee Fees                                         975                   975                1,625                   975              3,900                  5,525
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                    -                     -                       -                   -                    -                      -
           72030 · Consulting - Court Retained                               -                     -                       -                   -                    -                      -
           72050 · Creditor's Committee Fees Expen                           -                     -                       -                   -                    -                      -
        Total 72000 · Prof Fees - Retained Firms                             -                     -                       -                   -                    -                      -
        72100 · DIP Loan Origination Fee                                     -                     -                       -                   -                    -                      -
        81140 · Board Fees                                                   -                     -                       -                   -                    -                      -
        83000 · Tax Expense
          83100 · Property Tax Expense                                      -                      -                    -                    -                   -                      -
          83110 · Municipal Taxes and Fees                                  -                      -                    -                    -                   -                      -
          83200 · Taxes, other - LLC fees                                 800                    800                  800                  800                 800                    800
        Total 83000 · Tax Expense                                         800                    800                  800                  800                 800                    800
      Total Expense                                                     2,625                  2,205                2,474                2,205             100,130                  6,804
  Net Ordinary Income                                                   (1,875)               (2,205)            (879,704)              (2,205)            (100,130)               (6,804)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale
       85101 · Refund of Pre-Petition Expense                                -                     -                       -                   -                    -                      -
       85105 · Settlement Income
     Other Expense                                                           -                     -                    -                    -                    -                     -
  Net Other Income                                                           -                     -                    -                    -                    -                     -
Net Income                                                              (1,875)               (2,205)            (879,704)              (2,205)            (100,130)               (6,804)




       48 of 129
                                                                                                                                                                MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                                Doc 3267              Filed 01/03/19                Page 49 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-045 Clover Basin    P-046 Coffee Creek P-047 Craven Invest   P-049 Crowfield        P-050 Crystal        P-051 Daleville
                                                   Debtor:       Invest LLC            Invest LLC            LLC              Invest LLC          Woods Invest LLC        Invest LLC
                                                Case No.:        17-12621              17-12627            17-12636            17-12660               17-12676             17-12687
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                          9,550,000                     -          9,270,000                      -                    -                      -
        40010 · Rent Revenue                                                  -                     -                  -                      -                    -                      -
        40020 · Interest Revenue                                              -                     -                  -                      -                    -                      -
        40022 · Structured Settlement Income                                  -                     -                  -                      -                    -                      -
        40090 · Other Revenue                                                 -                     -                  -                      -                    -                      -
      Total Income                                                    9,550,000                     -          9,270,000                      -                    -                      -
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                        (2,000)                    -                  -                      -                    -                      -
          50020 · Cost of Sales Real Property                         8,456,863                     -          9,100,740                      -                    -                      -
          50030 · Closing Costs / Prorations                            594,994                     -            651,140                      -                    -                      -
          50040 · Structured Settlement Costs                                 -                     -                  -                      -                    -                      -
        Total 50000 · Cost of Goods Sold                              9,049,857                     -          9,751,880                      -                    -                      -
      Total COGS                                                      9,049,857                     -          9,751,880                      -                    -                      -
    Gross Profit                                                       500,143                      -           (481,880)                     -                    -                      -
      Expense
        60020 · Marketing & Media Consulting                                  -                     -                  -                    -                      -                    -
        60400 · Bank Charges                                                  -                     -                  -                    -                      -                    -
        60500 · Dues and Subscriptions                                        -                     -                  -                    -                      -                    -
        60600 · Equipment Lease                                               -                     -                  -                    -                      -                    -
        61700 · Information Technology                                        -                     -                  -                    -                      -                    -
        61800 · License and Filing Fees                                       -                   430                  -                  479                    579                  430
        61850 · Meals and Entertainment                                       -                     -                  -                    -                      -                    -
        61870 · Moving                                                        -                     -                  -                    -                      -                    -
        62500 · Employee Benefits                                             -                     -                  -                    -                      -                    -
        63300 · Insurance                                                     -                     -                  -                    -                      -                    -
        63400 · Interest                                                      -                     -            136,617                    -                      -                    -
        63401 · Int Expense - BK DIP financing                                -                     -                  -                    -                      -                    -
        64800 · Office Expense                                                -                     -                  -                    -                      -                    -
        64900 · Office Supplies                                               -                     -                  -                    -                      -                    -
        65000 · Outside Services                                              -                     -                  -                    -                      -                    -
        65100 · Parking                                                       -                     -                  -                    -                      -                    -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                        -                     -                  -                      -                    -                      -
          66015 · Payroll-Employer Taxes                                      -                     -                  -                      -                    -                      -
          66000 · Payroll - Salaries, Wages, Tax - Other                      -                     -                  -                      -                    -                      -
         Total 66000 · Payroll - Salaries, Wages, Tax                         -                     -                  -                      -                    -                      -
         66020 · Independent Contractors                                      -                     -                  -                      -                    -                      -
         66030 · Postage and Delivery                                         -                     -                  -                      -                    -                      -
         66800 · Rent Expense                                                 -                     -                  -                      -                    -                      -
         66900 · Repairs and Maintenance                                      -                     -                  -                      -                    -                      -
         67000 · Security                                                     -                     -                  -                      -                    -                      -
         67050 · Storage                                                      -                     -                  -                      -                    -                      -
         67100 · Telephone and Internet Expense                               -                     -                  -                      -                    -                      -
         67110 · Title Searches                                               -                     -                  -                      -                    -                      -
         67200 · Travel                                                       -                     -                  -                      -                    -                      -
         67210 · Travel / Relocation allowance                                -                     -                  -                      -                    -                      -
         67400 · Utilities                                                    -                     -                  -                      -                    -                      -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                    -                     -                  -                      -                    -                      -
           68200 · Legal Fees - Ord Course                                7,065                     -             22,500                      -                    -                      -
           68300 · Accntng Fees - Ord Course                                  -                     -                  -                      -                    -                      -
           68400 · Consulting RS                                              -                     -                  -                      -                    -                      -
         Total 68000 · Professional Fee Ord Course                        7,065                     -             22,500                   -                       -                    -
         71000 · U.S. Trustee Fees                                        5,850                   975             47,673              11,700                     975                  975
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                     -                     -                  -                      -                    -                      -
           72030 · Consulting - Court Retained                                -                     -                  -                      -                    -                      -
           72050 · Creditor's Committee Fees Expen                            -                     -                  -                      -                    -                      -
        Total 72000 · Prof Fees - Retained Firms                              -                     -                  -                      -                    -                      -
        72100 · DIP Loan Origination Fee                                      -                     -                  -                      -                    -                      -
        81140 · Board Fees                                                    -                     -                  -                      -                    -                      -
        83000 · Tax Expense
          83100 · Property Tax Expense                                       -                     -                   -                   -                     -                       -
          83110 · Municipal Taxes and Fees                                   -                     -                   -                   -                     -                       -
          83200 · Taxes, other - LLC fees                                  800                   800                 800                 800                   800                     800
        Total 83000 · Tax Expense                                          800                   800                 800                 800                   800                     800
      Total Expense                                                     13,715                 2,205             207,589              12,979                 2,354                   2,205
  Net Ordinary Income                                                  486,428                 (2,205)          (689,469)            (12,979)                (2,354)                (2,205)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                                                                                                                                            -
       85101 · Refund of Pre-Petition Expense                                 -                     -                  -                      -                    -                     -
       85105 · Settlement Income                                                                                                                                                         -
     Other Expense                                                           -                      -                  -                   -                      -                      -
  Net Other Income                                                           -                      -                  -                   -                      -                      -
Net Income                                                             486,428                 (2,205)          (689,469)            (12,979)                (2,354)                (2,205)




       49 of 129
                                                                                                                                                                 MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                                 Doc 3267                Filed 01/03/19                    Page 50 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-052 Derbyshire        P-053 Diamond         P-054 Dixville Notch    P-055 Dogwood          P-056 Dollis Brook   P-057 Donnington
                                                   Debtor:      Invest LLC           Cove Invest LLC           Invest LLC         Valley Invest LLC           Invest LLC          Invest LLC
                                                Case No.:       17-12696                17-12705                17-12716              17-12727                17-12735             17-12744
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                          995,000                          -                     -                        -                   -             2,710,000
        40010 · Rent Revenue                                                -                          -                     -                        -                   -               101,262
        40020 · Interest Revenue                                            -                          -                     -                        -                   -                     3
        40022 · Structured Settlement Income                                -                          -                     -                        -                   -                     -
        40090 · Other Revenue                                               -                          -                     -                        -              49,937                     -
      Total Income                                                    995,000                          -                     -                        -              49,937             2,811,265
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                            -                         -                     -                        -                    -               39,419
          50020 · Cost of Sales Real Property                        1,072,460                         -                     -                        -                    -            5,013,609
          50030 · Closing Costs / Prorations                            53,850                         -                     -                        -                    -              260,440
          50040 · Structured Settlement Costs                                -                         -                     -                        -                    -                    -
        Total 50000 · Cost of Goods Sold                             1,126,311                         -                     -                        -                    -            5,313,469
      Total COGS                                                     1,126,311                         -                     -                        -                    -            5,313,469
    Gross Profit                                                      (131,311)                        -                     -                        -              49,937            (2,502,204)
      Expense
        60020 · Marketing & Media Consulting                                -                        -                       -                     -                       -                    -
        60400 · Bank Charges                                                -                        -                       -                     -                       -                    -
        60500 · Dues and Subscriptions                                      -                        -                       -                     -                       -                    -
        60600 · Equipment Lease                                             -                        -                       -                     -                       -                    -
        61700 · Information Technology                                      -                        -                       -                     -                       -                    -
        61800 · License and Filing Fees                                    49                      479                     479                   579                     679                  479
        61850 · Meals and Entertainment                                     -                        -                       -                     -                       -                    -
        61870 · Moving                                                      -                        -                       -                     -                       -                    -
        62500 · Employee Benefits                                           -                        -                       -                     -                       -                    -
        63300 · Insurance                                                   -                        -                       -                     -                       -                    -
        63400 · Interest                                                    -                        -                       -                     -                       -                    -
        63401 · Int Expense - BK DIP financing                              -                        -                       -                     -                       -                    -
        64800 · Office Expense                                              -                        -                       -                     -                       -                    -
        64900 · Office Supplies                                             -                        -                       -                     -                       -                    -
        65000 · Outside Services                                            -                        -                       -                     -                       -                    -
        65100 · Parking                                                     -                        -                       -                     -                       -                    -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                          -                      -                     -                        -                    -                     -
          66015 · Payroll-Employer Taxes                                        -                      -                     -                        -                    -                     -
          66000 · Payroll - Salaries, Wages, Tax - Other                        -                      -                     -                        -                    -                     -
         Total 66000 · Payroll - Salaries, Wages, Tax                           -                      -                     -                     -                       -                    -
         66020 · Independent Contractors                                        -                      -                     -                     -                       -                    -
         66030 · Postage and Delivery                                           -                      -                     -                     -                       -                    -
         66800 · Rent Expense                                                   -                      -                     -                     -                       -                    -
         66900 · Repairs and Maintenance                                        -                      -                     -                     -                       -                    -
         67000 · Security                                                       -                      -                     -                     -                       -                    -
         67050 · Storage                                                        -                      -                     -                     -                       -                    -
         67100 · Telephone and Internet Expense                                 -                      -                     -                     -                       -                    -
         67110 · Title Searches                                                 -                      -                     -                   617                       -                  750
         67200 · Travel                                                         -                      -                     -                     -                       -                    -
         67210 · Travel / Relocation allowance                                  -                      -                     -                     -                       -                    -
         67400 · Utilities                                                      -                      -                     -                     -                       -                    -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                   -                         -                     -                        -                    -                     -
           68200 · Legal Fees - Ord Course                               3,740                         -                     -                        -                1,740                 7,965
           68300 · Accntng Fees - Ord Course                                 -                         -                     -                        -                    -                     -
           68400 · Consulting RS                                             -                         -                     -                        -                    -                     -
         Total 68000 · Professional Fee Ord Course                       3,740                      -                        -                    -                    1,740                 7,965
         71000 · U.S. Trustee Fees                                       1,300                 36,968                      975                1,300                    1,625                 2,600
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                       -                      -                     -                        -                    -                     -
           72030 · Consulting - Court Retained                                  -                      -                     -                        -                    -                     -
           72050 · Creditor's Committee Fees Expen                              -                      -                     -                        -                    -                     -
        Total 72000 · Prof Fees - Retained Firms                                -                      -                     -                        -                    -                     -
        72100 · DIP Loan Origination Fee                                        -                      -                     -                        -                    -                     -
        81140 · Board Fees                                                      -                      -                     -                        -                    -                     -
        83000 · Tax Expense
          83100 · Property Tax Expense                                       -                      -                        -                    -                        -                    -
          83110 · Municipal Taxes and Fees                                   -                      -                        -                    -                        -                    -
          83200 · Taxes, other - LLC fees                                1,600                    800                      800                  800                      800                  800
        Total 83000 · Tax Expense                                        1,600                    800                      800                  800                      800                  800
      Total Expense                                                      6,689                 38,247                    2,254                3,296                    4,844               12,594
  Net Ordinary Income                                                 (138,000)               (38,247)                  (2,254)              (3,296)                 45,093            (2,514,797)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                                -                      -                        -                    -                       -                     -
       85101 · Refund of Pre-Petition Expense                                -                      -                        -                    -                       -                     -
       85105 · Settlement Income                                             -                      -                        -                    -                       -                     -
     Other Expense                                                           -                      -                        -                    -                       -                     -
  Net Other Income                                                           -                      -                        -                    -                       -                     -
Net Income                                                            (138,000)               (38,247)                  (2,254)              (3,296)                 45,093            (2,514,797)




       50 of 129
                                                                                                                                                                         MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                                 Doc 3267              Filed 01/03/19                    Page 51 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-059 Doubleleaf        P-060 Drawspan       P-061 Eldredge       P-062 Elstar Invest   P-063 Emerald Lake   P-064 Fieldpoint
                                                   Debtor:      Invest LLC              Invest LLC          Invest LLC                LLC                Invest LLC          Invest LLC
                                                Case No.:       17-12755                17-12767            17-12775               17-12782              17-12788             17-12794
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                                    -           1,800,000                   -                        -                   -               900,113
        40010 · Rent Revenue                                                    -                   -                   -                        -             260,000                75,203
        40020 · Interest Revenue                                                -                   -                   -                        -                   -                     1
        40022 · Structured Settlement Income                                    -                   -                   -                        -                   -                     -
        40090 · Other Revenue                                                   -                   -              47,375                        -                   -                     -
      Total Income                                                              -           1,800,000              47,375                        -             260,000               975,316
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                               -                   -                      -                     -                  505                8,110
          50020 · Cost of Sales Real Property                                   -           2,420,469                      -                     -                    -              884,029
          50030 · Closing Costs / Prorations                                    -             113,416                      -                     -                    -              107,399
          50040 · Structured Settlement Costs                                   -                   -                      -                     -                    -                    -
        Total 50000 · Cost of Goods Sold                                        -           2,533,884                      -                     -                  505              999,538
      Total COGS                                                                -           2,533,884                      -                     -                  505              999,538
    Gross Profit                                                                -            (733,884)             47,375                        -             259,495                (24,222)
      Expense
        60020 · Marketing & Media Consulting                                 -                       -                   -                      -                     -                    -
        60400 · Bank Charges                                                 -                       -                   -                      -                     -                    -
        60500 · Dues and Subscriptions                                       -                       -                   -                      -                     -                    -
        60600 · Equipment Lease                                              -                       -                   -                      -                     -                    -
        61700 · Information Technology                                       -                       -                   -                      -                     -                    -
        61800 · License and Filing Fees                                    479                     679                 430                    479                   975                  198
        61850 · Meals and Entertainment                                      -                       -                   -                      -                     -                    -
        61870 · Moving                                                       -                       -                   -                      -                     -                    -
        62500 · Employee Benefits                                            -                       -                   -                      -                     -                    -
        63300 · Insurance                                                    -                       -                   -                      -                     -                    -
        63400 · Interest                                                     -                       -                   -                      -                     -                    -
        63401 · Int Expense - BK DIP financing                               -                       -                   -                      -                     -                    -
        64800 · Office Expense                                               -                       -                   -                      -                     -                    -
        64900 · Office Supplies                                              -                       -                   -                      -                     -                    -
        65000 · Outside Services                                             -                       -                   -                      -                     -                    -
        65100 · Parking                                                      -                       -                   -                      -                     -                    -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                          -                     -                    -                     -                    -                      -
          66015 · Payroll-Employer Taxes                                        -                     -                    -                     -                    -                      -
          66000 · Payroll - Salaries, Wages, Tax - Other                        -                     -                    -                     -                    -                      -
         Total 66000 · Payroll - Salaries, Wages, Tax                           -                     -                    -                     -                    -                      -
         66020 · Independent Contractors                                        -                     -                    -                     -                    -                      -
         66030 · Postage and Delivery                                           -                     -                    -                     -                    -                      -
         66800 · Rent Expense                                                   -                     -                    -                     -                    -                      -
         66900 · Repairs and Maintenance                                        -                     -                    -                     -                    -                      -
         67000 · Security                                                       -                     -                    -                     -                    -                      -
         67050 · Storage                                                        -                     -                    -                     -                    -                      -
         67100 · Telephone and Internet Expense                                 -                     -                    -                     -                    -                      -
         67110 · Title Searches                                                 -                     -                    -                     -                    -                      -
         67200 · Travel                                                         -                     -                    -                     -                    -                      -
         67210 · Travel / Relocation allowance                                  -                     -                    -                     -                    -                      -
         67400 · Utilities                                                      -                     -                    -                     -                    -                      -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                      -                     -                    -                     -                    -                     -
           68200 · Legal Fees - Ord Course                                      -                     -                    -                     -                    -                 2,731
           68300 · Accntng Fees - Ord Course                                    -                     -                    -                     -                    -                     -
           68400 · Consulting RS                                                -                     -                    -                     -                    -                     -
         Total 68000 · Professional Fee Ord Course                          -                       -                   -                       -                    -                  2,731
         71000 · U.S. Trustee Fees                                      1,300                   6,500               4,550                  14,625                1,625                  2,275
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                       -                     -                    -                     -                    -                      -
           72030 · Consulting - Court Retained                                  -                     -                    -                     -                    -                      -
           72050 · Creditor's Committee Fees Expen                              -                     -                    -                     -                    -                      -
        Total 72000 · Prof Fees - Retained Firms                                -                     -                    -                     -                    -                      -
        72100 · DIP Loan Origination Fee                                        -                     -                    -                     -                    -                      -
        81140 · Board Fees                                                      -                     -                    -                     -                    -                      -
        83000 · Tax Expense
          83100 · Property Tax Expense                                      -                       -                   -                       -                  108                      -
          83110 · Municipal Taxes and Fees                                  -                       -                   -                       -                    -                      -
          83200 · Taxes, other - LLC fees                                 800                     800                 800                     800                  800                    800
        Total 83000 · Tax Expense                                         800                     800                 800                     800                  908                    800
      Total Expense                                                     2,579                   7,979               5,780                  15,904                3,508                  6,004
  Net Ordinary Income                                                   (2,579)              (741,863)             41,595                 (15,904)             255,987                (30,226)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                                -                      -                   -                       -                    -                      -
       85101 · Refund of Pre-Petition Expense                                -                      -                   -                       -                    -                      -
       85105 · Settlement Income                                             -                      -                   -                       -                    -                      -
     Other Expense                                                           -                      -                   -                       -                    -                      -
  Net Other Income                                                           -                      -                   -                       -                    -                      -
Net Income                                                              (2,579)              (741,863)             41,595                 (15,904)             255,987                (30,226)




       51 of 129
                                                                                                                                                                    MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                                Doc 3267              Filed 01/03/19                    Page 52 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-065 Franconia       P-066 Gateshead       P-067 Glenn Rich       P-068 Goose Rocks    P-069 Goosebrook     P-070 Graeme Park
                                                   Debtor:   Notch Inves LLC          Invest LLC            Invest LLC              Invest LLC           Invest LLC           Invest LLC
                                                Case No.:       17-12797              17-12597              17-12602                17-12611             17-12617             17-12622
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                                   -          1,850,500                         -                   -                     -                     -
        40010 · Rent Revenue                                                   -            132,642                         -              10,000                     -                     -
        40020 · Interest Revenue                                               -                  3                         -                   -                     -                     -
        40022 · Structured Settlement Income                                   -                  -                         -                   -                     -                     -
        40090 · Other Revenue                                                  -                  -                         -              22,192                     -                     -
      Total Income                                                             -          1,983,145                         -              32,192                     -                     -
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                              -             75,073                         -                    -                    -                     -
          50020 · Cost of Sales Real Property                                  -          2,283,885                         -                    -                    -                     -
          50030 · Closing Costs / Prorations                                   -            131,545                         -                    -                    -                     -
          50040 · Structured Settlement Costs                                  -                  -                         -                    -                    -                     -
        Total 50000 · Cost of Goods Sold                                       -          2,490,504                         -                    -                    -                     -
      Total COGS                                                               -          2,490,504                         -                    -                    -                     -
    Gross Profit                                                               -           (507,359)                        -              32,192                     -                     -
      Expense
        60020 · Marketing & Media Consulting                                 -                     -                     -                       -                    -                    -
        60400 · Bank Charges                                                 -                     -                     -                       -                    -                    -
        60500 · Dues and Subscriptions                                       -                     -                     -                       -                    -                    -
        60600 · Equipment Lease                                              -                     -                     -                       -                    -                    -
        61700 · Information Technology                                       -                     -                     -                       -                    -                    -
        61800 · License and Filing Fees                                    579                   149                   579                     479                  430                  479
        61850 · Meals and Entertainment                                      -                     -                     -                       -                    -                    -
        61870 · Moving                                                       -                     -                     -                       -                    -                    -
        62500 · Employee Benefits                                            -                     -                     -                       -                    -                    -
        63300 · Insurance                                                    -                     -                     -                       -                    -                    -
        63400 · Interest                                                     -                     -                     -                       -                    -                    -
        63401 · Int Expense - BK DIP financing                               -                     -                     -                       -                    -                    -
        64800 · Office Expense                                               -                     -                     -                       -                    -                    -
        64900 · Office Supplies                                              -                     -                     -                       -                    -                    -
        65000 · Outside Services                                             -                     -                     -                       -                    -                    -
        65100 · Parking                                                      -                     -                     -                       -                    -                    -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                         -                     -                      -                    -                    -                     -
          66015 · Payroll-Employer Taxes                                       -                     -                      -                    -                    -                     -
          66000 · Payroll - Salaries, Wages, Tax - Other                       -                     -                      -                    -                    -                     -
         Total 66000 · Payroll - Salaries, Wages, Tax                          -                     -                      -                    -                    -                     -
         66020 · Independent Contractors                                       -                     -                      -                    -                    -                     -
         66030 · Postage and Delivery                                          -                     -                      -                    -                    -                     -
         66800 · Rent Expense                                                  -                     -                      -                    -                    -                     -
         66900 · Repairs and Maintenance                                       -                     -                      -                    -                    -                     -
         67000 · Security                                                      -                     -                      -                    -                    -                     -
         67050 · Storage                                                       -                     -                      -                    -                    -                     -
         67100 · Telephone and Internet Expense                                -                     -                      -                    -                    -                     -
         67110 · Title Searches                                                -                     -                      -                    -                    -                     -
         67200 · Travel                                                        -                     -                      -                    -                    -                     -
         67210 · Travel / Relocation allowance                                 -                     -                      -                    -                    -                     -
         67400 · Utilities                                                     -                     -                      -                    -                    -                     -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                     -                  -                         -                    -                    -                     -
           68200 · Legal Fees - Ord Course                                     -              1,635                         -                    -                    -                     -
           68300 · Accntng Fees - Ord Course                                   -                  -                         -                    -                    -                     -
           68400 · Consulting RS                                               -                  -                         -                    -                    -                     -
         Total 68000 · Professional Fee Ord Course                           -                1,635                      -                      -                   -                       -
         71000 · U.S. Trustee Fees                                         975                2,925                    975                 11,375               8,775                   3,900
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                      -                     -                      -                    -                    -                     -
           72030 · Consulting - Court Retained                                 -                     -                      -                    -                    -                     -
           72050 · Creditor's Committee Fees Expen                             -                     -                      -                    -                    -                     -
        Total 72000 · Prof Fees - Retained Firms                               -                     -                      -                    -                    -                     -
        72100 · DIP Loan Origination Fee                                       -                     -                      -                    -                    -                     -
        81140 · Board Fees                                                     -                     -                      -                    -                    -                     -
        83000 · Tax Expense
          83100 · Property Tax Expense                                      -                     -                     -                       -                   -                       -
          83110 · Municipal Taxes and Fees                                  -                     -                     -                       -                   -                       -
          83200 · Taxes, other - LLC fees                                 800                   800                   800                     800                 800                     800
        Total 83000 · Tax Expense                                         800                   800                   800                     800                 800                     800
      Total Expense                                                     2,354                 5,509                 2,354                  12,654              10,005                   5,179
  Net Ordinary Income                                                  (2,354)             (512,868)                (2,354)                19,538              (10,005)                (5,179)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                               -                     -                      -                      -                    -                      -
       85101 · Refund of Pre-Petition Expense                               -                     -                      -                 45,000                    -                      -
       85105 · Settlement Income                                            -                     -                      -                      -                    -                      -
     Other Expense                                                          -                     -                      -                      -                    -                      -
  Net Other Income                                                          -                     -                      -                 45,000                    -                      -
Net Income                                                             (2,354)             (512,868)                (2,354)                64,538              (10,005)                (5,179)




       52 of 129
                                                                                                                                                                    MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                              Doc 3267              Filed 01/03/19                  Page 53 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                              P-071 Grand        P-072 Gravenstein    P-073 Green Gables    P-074 Grenadier       Grumblethorpe       P-076 Hackmatack
                                                   Debtor: Midway Invest LLC        Invest LLC            Invest LLC           Invest LLC           Invest LLC            Invest LLC
                                                Case No.:      17-12628              17-12632             17-12637             17-12643             17-12649              17-12653
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                                -                     -                   -                       -                   -                    -
        40010 · Rent Revenue                                                -                     -              11,800                       -                   -                    -
        40020 · Interest Revenue                                            -                     -                   -                       -                   -                    -
        40022 · Structured Settlement Income                                -                     -                   -                       -                   -                    -
        40090 · Other Revenue                                               -                     -                   -                       -                   -                    -
      Total Income                                                          -                     -              11,800                       -                   -                    -
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                           -                     -                    -                      -                   -                    -
          50020 · Cost of Sales Real Property                               -                     -                    -                      -                   -                    -
          50030 · Closing Costs / Prorations                                -                     -                    -                      -                   -                    -
          50040 · Structured Settlement Costs                               -                     -                    -                      -                   -                    -
        Total 50000 · Cost of Goods Sold                                    -                     -                    -                      -                   -                    -
      Total COGS                                                            -                     -                    -                      -                   -                    -
    Gross Profit                                                            -                     -              11,800                       -                   -                    -
      Expense
        60020 · Marketing & Media Consulting                               -                      -                    -                    -                    -                     -
        60400 · Bank Charges                                               -                      -                    -                    -                    -                     -
        60500 · Dues and Subscriptions                                     -                      -                    -                    -                    -                 1,515
        60600 · Equipment Lease                                            -                      -                    -                    -                    -                     -
        61700 · Information Technology                                     -                      -                    -                    -                    -                     -
        61800 · License and Filing Fees                                4,257                    479                  679                  579                  579                   579
        61850 · Meals and Entertainment                                    -                      -                    -                    -                    -                     -
        61870 · Moving                                                     -                      -                    -                    -                    -                     -
        62500 · Employee Benefits                                          -                      -                    -                    -                    -                     -
        63300 · Insurance                                                  -                      -                    -                    -                    -                     -
        63400 · Interest                                             866,702                      -                    -                    -                    -                     -
        63401 · Int Expense - BK DIP financing                             -                      -                    -                    -                    -                     -
        64800 · Office Expense                                             -                      -                    -                    -                    -                     -
        64900 · Office Supplies                                            -                      -                    -                    -                    -                     -
        65000 · Outside Services                                           -                      -                    -                    -                    -                     -
        65100 · Parking                                                    -                      -                    -                    -                    -                     -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                      -                     -                    -                      -                   -                    -
          66015 · Payroll-Employer Taxes                                    -                     -                    -                      -                   -                    -
          66000 · Payroll - Salaries, Wages, Tax - Other                    -                     -                    -                      -                   -                    -
         Total 66000 · Payroll - Salaries, Wages, Tax                       -                     -                    -                      -                   -                    -
         66020 · Independent Contractors                                    -                     -                    -                      -                   -                    -
         66030 · Postage and Delivery                                       -                     -                    -                      -                   -                    -
         66800 · Rent Expense                                               -                     -                    -                      -                   -                    -
         66900 · Repairs and Maintenance                                    -                     -                    -                      -                   -                    -
         67000 · Security                                                   -                     -                    -                      -                   -                    -
         67050 · Storage                                                    -                     -                    -                      -                   -                    -
         67100 · Telephone and Internet Expense                             -                     -                    -                      -                   -                    -
         67110 · Title Searches                                           600                     -                    -                      -                   -                    -
         67200 · Travel                                                     -                     -                    -                      -                   -                    -
         67210 · Travel / Relocation allowance                              -                     -                    -                      -                   -                    -
         67400 · Utilities                                                  -                     -                    -                      -                   -                    -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                 -                      -                   -                       -                   -                    -
           68200 · Legal Fees - Ord Course                            15,000                      -              24,024                       -                   -                    -
           68300 · Accntng Fees - Ord Course                               -                      -                   -                       -                   -                    -
           68400 · Consulting RS                                           -                      -                   -                       -                   -                    -
         Total 68000 · Professional Fee Ord Course                    15,000                     -               24,024                     -                    -                     -
         71000 · U.S. Trustee Fees                                   259,750                21,833               11,700                   975                  975                   975
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                   -                     -                    -                      -                   -                    -
           72030 · Consulting - Court Retained                              -                     -                    -                      -                   -                    -
           72050 · Creditor's Committee Fees Expen                          -                     -                    -                      -                   -                    -
        Total 72000 · Prof Fees - Retained Firms                            -                     -                    -                      -                   -                    -
        72100 · DIP Loan Origination Fee                                    -                     -                    -                      -                   -                    -
        81140 · Board Fees                                                  -                     -                    -                      -                   -                    -
        83000 · Tax Expense
          83100 · Property Tax Expense                                     -                     -                    -                    -                    -                      -
          83110 · Municipal Taxes and Fees                                 -                     -                    -                    -                    -                      -
          83200 · Taxes, other - LLC fees                                800                   800                  800                  800                  800                    800
        Total 83000 · Tax Expense                                        800                   800                  800                  800                  800                    800
      Total Expense                                                1,147,110                23,112               37,203                2,354                2,354                  3,869
  Net Ordinary Income                                              (1,147,110)             (23,112)              (25,403)             (2,354)              (2,354)                (3,869)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                               -                    -                     -                   -                    -                      -
       85101 · Refund of Pre-Petition Expense                               -                    -                     -                   -                    -                      -
       85105 · Settlement Income                                            -                    -                     -                   -                    -                      -
     Other Expense                                                          -                    -                     -                   -                    -                      -
  Net Other Income                                                          -                    -                     -                   -                    -                      -
Net Income                                                         (1,147,110)             (23,112)              (25,403)             (2,354)              (2,354)                (3,869)




       53 of 129
                                                                                                                                                               MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                                 Doc 3267               Filed 01/03/19                 Page 54 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-077 Haffenburg        P-078 Haralson       P-080 Harringworth    P-081 Hawthorne       P-082 Hazelpoint        P-084 Heilbron
                                                   Debtor:      Invest LLC             Invest LLC             Invest, LLC          Invest LLC            Invest LLC          Manor Invest LLC
                                                Case No.:       17-12659               17-12663               17-12669             18-10291              17-12674               17-12681
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                                    -                     -                    -           2,190,000                         -           5,650,000
        40010 · Rent Revenue                                                    -                     -                    -              94,472                         -                   -
        40020 · Interest Revenue                                                -                     -                    -                   -                         -                   -
        40022 · Structured Settlement Income                                    -                     -                    -                   -                         -                   -
        40090 · Other Revenue                                                   -                     -                    -                   -                         -                   -
      Total Income                                                              -                     -                    -           2,284,472                         -           5,650,000
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                               -                     -                    -              16,414                         -                   -
          50020 · Cost of Sales Real Property                                   -                     -                    -           2,110,466                         -           7,074,546
          50030 · Closing Costs / Prorations                                    -                     -                    -             143,732                         -             352,975
          50040 · Structured Settlement Costs                                   -                     -                    -                   -                         -                   -
        Total 50000 · Cost of Goods Sold                                        -                     -                    -           2,270,612                         -           7,427,521
      Total COGS                                                                -                     -                    -           2,270,612                         -           7,427,521
    Gross Profit                                                                -                     -                    -              13,860                         -          (1,777,521)
      Expense
        60020 · Marketing & Media Consulting                                 -                      -                     -                     -                     -                      -
        60400 · Bank Charges                                                 -                      -                     -                     8                     -                      -
        60500 · Dues and Subscriptions                                       -                      -                     -                     -                     -                      -
        60600 · Equipment Lease                                              -                      -                     -                     -                     -                      -
        61700 · Information Technology                                       -                      -                     -                     -                     -                      -
        61800 · License and Filing Fees                                    630                    579                 1,197                   628                   530                    479
        61850 · Meals and Entertainment                                      -                      -                     -                     -                     -                      -
        61870 · Moving                                                       -                      -                     -                     -                     -                      -
        62500 · Employee Benefits                                            -                      -                     -                     -                     -                      -
        63300 · Insurance                                                    -                      -                     -                     -                     -                      -
        63400 · Interest                                                     -                      -                     -                     -                     -                      -
        63401 · Int Expense - BK DIP financing                               -                      -                     -                     -                     -                      -
        64800 · Office Expense                                               -                      -                     -                     -                     -                      -
        64900 · Office Supplies                                              -                      -                     -                     -                     -                      -
        65000 · Outside Services                                             -                      -                     -                     -                     -                      -
        65100 · Parking                                                      -                      -                     -                     -                     -                      -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                          -                     -                    -                      -                      -                   -
          66015 · Payroll-Employer Taxes                                        -                     -                    -                      -                      -                   -
          66000 · Payroll - Salaries, Wages, Tax - Other                        -                     -                    -                      -                      -                   -
         Total 66000 · Payroll - Salaries, Wages, Tax                        -                        -                    -                      -                      -                   -
         66020 · Independent Contractors                                     -                        -                    -                      -                      -                   -
         66030 · Postage and Delivery                                        -                        -                    -                      -                      -                   -
         66800 · Rent Expense                                                -                        -                    -                      -                      -                   -
         66900 · Repairs and Maintenance                                     -                        -                    -                      -                      -                   -
         67000 · Security                                                    -                        -                    -                      -                      -                   -
         67050 · Storage                                                     -                        -                    -                      -                      -                   -
         67100 · Telephone and Internet Expense                              -                        -                    -                      -                      -                   -
         67110 · Title Searches                                              -                        -                    -                      -                      -                   -
         67200 · Travel                                                      -                        -                    -                      -                      -                   -
         67210 · Travel / Relocation allowance                               -                        -                    -                      -                      -                   -
         67400 · Utilities                                                   -                        -                    -                      -                      -                   -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                   -                        -                    -                      -                      -                   -
           68200 · Legal Fees - Ord Course                                   -                        -                    -                      -                      -                   -
           68300 · Accntng Fees - Ord Course                                 -                        -                    -                      -                      -                   -
           68400 · Consulting RS                                             -                        -                    -                      -                      -                   -
         Total 68000 · Professional Fee Ord Course                           -                      -                      -                   -                      -                     -
         71000 · U.S. Trustee Fees                                         650                    975                    975               1,950                    975                 3,250
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                       -                     -                    -                      -                      -                   -
           72030 · Consulting - Court Retained                                  -                     -                    -                      -                      -                   -
           72050 · Creditor's Committee Fees Expen                              -                     -                    -                      -                      -                   -
        Total 72000 · Prof Fees - Retained Firms                                -                     -                    -                      -                      -                   -
        72100 · DIP Loan Origination Fee                                        -                     -                    -                      -                      -                   -
        81140 · Board Fees                                                      -                     -                    -                      -                      -                   -
        83000 · Tax Expense
          83100 · Property Tax Expense                                      -                      -                      -                    -                      -                     -
          83110 · Municipal Taxes and Fees                                  -                      -                      -                    -                      -                     -
          83200 · Taxes, other - LLC fees                                 800                    800                    800                  800                    800                 1,600
        Total 83000 · Tax Expense                                         800                    800                    800                  800                    800                 1,600
      Total Expense                                                     2,080                  2,354                  2,972                3,386                  2,305                 5,329
  Net Ordinary Income                                                   (2,080)                (2,354)                (2,972)             10,474                 (2,305)            (1,782,850)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                                -                      -                      -                   -                      -                      -
       85101 · Refund of Pre-Petition Expense                                -                      -                      -                   -                      -                      -
       85105 · Settlement Income                                             -                      -                      -                   -                      -                      -
     Other Expense                                                           -                      -                      -                   -                      -                      -
  Net Other Income                                                           -                      -                      -                   -                      -                      -
Net Income                                                              (2,080)                (2,354)                (2,972)             10,474                 (2,305)            (1,782,850)




       54 of 129
                                                                                                                                                                    MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                                Doc 3267              Filed 01/03/19                 Page 55 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-085 Hollyline        P-086 Hornbeam       P-087 Idared       P-088 Imperial Aly    P-092 Lenni Heights P-093 Lilac Meadow
                                                   Debtor:    Owners LLC               Invest LLC         Invest LLC           Invest LLC             Invest LLC          Invest LLC
                                                Case No.:       17-12688               17-12694           17-12701              17-12708               17-12720             17-12728
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                                   -                     -           75,000              7,250,000              101,000                       -
        40010 · Rent Revenue                                                   -                     -                -                      -                    -                       -
        40020 · Interest Revenue                                               -                     -                -                      -                    -                       -
        40022 · Structured Settlement Income                                   -                     -                -                      -                    -                       -
        40090 · Other Revenue                                                  -                     -                -                      -                    -                       -
      Total Income                                                             -                     -           75,000              7,250,000              101,000                       -
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                              -                     -                -                      -                    -                       -
          50020 · Cost of Sales Real Property                                  -                     -          133,411              8,183,874              178,040                       -
          50030 · Closing Costs / Prorations                                   -                     -            6,537                308,682                7,706                       -
          50040 · Structured Settlement Costs                                  -                     -                -                      -                    -                       -
        Total 50000 · Cost of Goods Sold                                       -                     -          139,948              8,492,556              185,746                       -
      Total COGS                                                               -                     -          139,948              8,492,556              185,746                       -
    Gross Profit                                                               -                     -           (64,948)           (1,242,556)              (84,746)                     -
      Expense
        60020 · Marketing & Media Consulting                                 -                      -                  -                     -                      -                    -
        60400 · Bank Charges                                                 -                      -                  -                     -                      -                    -
        60500 · Dues and Subscriptions                                       -                      -                  -                     -                      -                    -
        60600 · Equipment Lease                                              -                      -                  -                     -                      -                    -
        61700 · Information Technology                                       -                      -                  -                     -                      -                    -
        61800 · License and Filing Fees                                    577                    479                579                   479                    149                  479
        61850 · Meals and Entertainment                                      -                      -                  -                     -                      -                    -
        61870 · Moving                                                       -                      -                  -                     -                      -                    -
        62500 · Employee Benefits                                            -                      -                  -                     -                      -                    -
        63300 · Insurance                                                    -                      -                  -                     -                      -                    -
        63400 · Interest                                                     -                      -                  -                     -                      -                    -
        63401 · Int Expense - BK DIP financing                               -                      -                  -                     -                      -                    -
        64800 · Office Expense                                               -                      -                  -                     -                      -                    -
        64900 · Office Supplies                                              -                      -                  -                     -                      -                    -
        65000 · Outside Services                                             -                      -                  -                     -                      -                    -
        65100 · Parking                                                      -                      -                  -                     -                      -                    -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                         -                     -                  -                    -                      -                     -
          66015 · Payroll-Employer Taxes                                       -                     -                  -                    -                      -                     -
          66000 · Payroll - Salaries, Wages, Tax - Other                       -                     -                  -                    -                      -                     -
         Total 66000 · Payroll - Salaries, Wages, Tax                          -                     -                  -                    -                      -                     -
         66020 · Independent Contractors                                       -                     -                  -                    -                      -                     -
         66030 · Postage and Delivery                                          -                     -                  -                    -                      -                     -
         66800 · Rent Expense                                                  -                     -                  -                    -                      -                     -
         66900 · Repairs and Maintenance                                       -                     -                  -                    -                      -                     -
         67000 · Security                                                      -                     -                  -                    -                      -                     -
         67050 · Storage                                                       -                     -                  -                    -                      -                     -
         67100 · Telephone and Internet Expense                                -                     -                  -                    -                      -                     -
         67110 · Title Searches                                                -                     -                  -                    -                      -                     -
         67200 · Travel                                                        -                     -                  -                    -                      -                     -
         67210 · Travel / Relocation allowance                                 -                     -                  -                    -                      -                     -
         67400 · Utilities                                                     -                     -                  -                    -                      -                     -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                     -                     -                 -                     -                      -                     -
           68200 · Legal Fees - Ord Course                                     -                     -             1,500                     -                    405                     -
           68300 · Accntng Fees - Ord Course                                   -                     -                 -                     -                      -                     -
           68400 · Consulting RS                                               -                     -                 -                     -                      -                     -
         Total 68000 · Professional Fee Ord Course                          -                     -                1,500                     -                    405                    -
         71000 · U.S. Trustee Fees                                      1,625                11,375                  975                 2,600                    975               11,700
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                      -                     -                  -                    -                      -                     -
           72030 · Consulting - Court Retained                                 -                     -                  -                    -                      -                     -
           72050 · Creditor's Committee Fees Expen                             -                     -                  -                    -                      -                     -
        Total 72000 · Prof Fees - Retained Firms                               -                     -                  -                    -                      -                     -
        72100 · DIP Loan Origination Fee                                       -                     -                  -                    -                      -                     -
        81140 · Board Fees                                                     -                     -                  -                    -                      -                     -
        83000 · Tax Expense
          83100 · Property Tax Expense                                      -                     -                    -                     -                     -                     -
          83110 · Municipal Taxes and Fees                                  -                     -                    -                     -                     -                     -
          83200 · Taxes, other - LLC fees                                 800                   800                  800                   800                   800                   800
        Total 83000 · Tax Expense                                         800                   800                  800                   800                   800                   800
      Total Expense                                                     3,002                12,654                3,854                 3,879                 2,329                12,979
  Net Ordinary Income                                                  (3,002)               (12,654)            (68,802)           (1,246,435)              (87,075)               (12,979)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                               -                      -                   -                     -                     -                      -
       85101 · Refund of Pre-Petition Expense                               -                      -                   -                     -                     -                      -
       85105 · Settlement Income                                            -                      -                   -                     -                     -                      -
     Other Expense                                                          -                      -                   -                     -                     -                      -
  Net Other Income                                                          -                      -                   -                     -                     -                      -
Net Income                                                             (3,002)               (12,654)            (68,802)           (1,246,435)              (87,075)               (12,979)




       55 of 129
                                                                                                                                                                  MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                                Doc 3267              Filed 01/03/19                 Page 56 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-094 Lilac Valley    P-095 Lincolnshire    P-096 Lonetree       P-097 Longbourn       P-098 Mason Run     P-099 Massabesic
                                                   Debtor:      Invest LLC             Invest LLC          Invest LLC            Invest LLC            Invest LLC          Invest LLC
                                                Case No.:        18-10292              17-12733            17-12740              17-12746              17-12751             18-10293
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                           670,000                      -                     -          8,750,000             4,000,000               799,000
        40010 · Rent Revenue                                                 -                      -                     -                  -                     -                     -
        40020 · Interest Revenue                                             -                      -                     -                  -                     -                     -
        40022 · Structured Settlement Income                                 -                      -                     -                  -                     -                     -
        40090 · Other Revenue                                                -                      -                     -                  -                     -                     -
      Total Income                                                     670,000                      -                     -          8,750,000             4,000,000               799,000
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                            -                      -                     -                  -                     -                     -
          50020 · Cost of Sales Real Property                          735,449                      -                     -          6,199,230             4,161,918               864,862
          50030 · Closing Costs / Prorations                            39,724                      -                     -            469,241               221,597                55,740
          50040 · Structured Settlement Costs                                -                      -                     -                  -                     -                     -
        Total 50000 · Cost of Goods Sold                               775,173                      -                     -          6,668,471             4,383,514               920,602
      Total COGS                                                       775,173                      -                     -          6,668,471             4,383,514               920,602
    Gross Profit                                                       (105,173)                    -                     -          2,081,529              (383,514)             (121,602)
      Expense
        60020 · Marketing & Media Consulting                                  -                     -                   -                     -                     -                     -
        60400 · Bank Charges                                                  -                     -                   -                     -                     -                     -
        60500 · Dues and Subscriptions                                        -                     -                   -                     -                     -                     -
        60600 · Equipment Lease                                               -                     -                   -                     -                     -                     -
        61700 · Information Technology                                        -                     -                   -                     -                     -                     -
        61800 · License and Filing Fees                                     149                   679                 430                   479                   430                     -
        61850 · Meals and Entertainment                                       -                     -                   -                     -                     -                     -
        61870 · Moving                                                        -                     -                   -                     -                     -                     -
        62500 · Employee Benefits                                             -                     -                   -                     -                     -                     -
        63300 · Insurance                                                     -                     -                   -                     -                     -                     -
        63400 · Interest                                                      -                     -                   -                     -                     -                     -
        63401 · Int Expense - BK DIP financing                                -                     -                   -                     -                     -                     -
        64800 · Office Expense                                                -                     -                   -                     -                     -                     -
        64900 · Office Supplies                                               -                     -                   -                     -                     -                     -
        65000 · Outside Services                                              -                     -                   -                     -                     -                     -
        65100 · Parking                                                       -                     -                   -                     -                     -                     -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                        -                     -                     -                     -                   -                     -
          66015 · Payroll-Employer Taxes                                      -                     -                     -                     -                   -                     -
          66000 · Payroll - Salaries, Wages, Tax - Other                      -                     -                     -                     -                   -                     -
         Total 66000 · Payroll - Salaries, Wages, Tax                         -                     -                     -                     -                   -                    -
         66020 · Independent Contractors                                      -                     -                     -                     -                   -                    -
         66030 · Postage and Delivery                                         -                     -                     -                     -                   -                    -
         66800 · Rent Expense                                                 -                     -                     -                     -                   -                    -
         66900 · Repairs and Maintenance                                      -                     -                     -                     -                   -                    -
         67000 · Security                                                     -                     -                     -                     -                   -                    -
         67050 · Storage                                                      -                     -                     -                     -                   -                    -
         67100 · Telephone and Internet Expense                               -                     -                     -                     -                   -                    -
         67110 · Title Searches                                               -                     -                     -                     -                   -                  750
         67200 · Travel                                                       -                     -                     -                     -                   -                    -
         67210 · Travel / Relocation allowance                                -                     -                     -                     -                   -                    -
         67400 · Utilities                                                    -                     -                     -                     -                   -                    -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                    -                     -                     -                     -                   -                     -
           68200 · Legal Fees - Ord Course                                    -                     -                     -                     -                   -                 2,625
           68300 · Accntng Fees - Ord Course                                  -                     -                     -                     -                   -                     -
           68400 · Consulting RS                                              -                     -                     -                     -                   -                     -
         Total 68000 · Professional Fee Ord Course                            -                     -                   -                    -                     -                  2,625
         71000 · U.S. Trustee Fees                                        1,300                 1,625                 975               10,725                 1,950                    975
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                     -                     -                     -                     -                   -                     -
           72030 · Consulting - Court Retained                                -                     -                     -                     -                   -                     -
           72050 · Creditor's Committee Fees Expen                            -                     -                     -                     -                   -                     -
        Total 72000 · Prof Fees - Retained Firms                              -                     -                     -                     -                   -                     -
        72100 · DIP Loan Origination Fee                                      -                     -                     -                     -                   -                     -
        81140 · Board Fees                                                    -                     -                     -                     -                   -                     -
        83000 · Tax Expense
          83100 · Property Tax Expense                                        -                     -                  -                     -                     -                      -
          83110 · Municipal Taxes and Fees                                    -                     -                  -                     -                     -                      -
          83200 · Taxes, other - LLC fees                                   800                   800                800                   800                   800                    800
        Total 83000 · Tax Expense                                           800                   800                800                   800                   800                    800
      Total Expense                                                       2,249                 3,104              2,205                12,004                 3,180                  5,150
  Net Ordinary Income                                                  (107,422)               (3,104)             (2,205)           2,069,525              (386,694)             (126,752)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                                 -                     -                   -                    -                     -                     -
       85101 · Refund of Pre-Petition Expense                                 -                     -                   -                    -                     -                     -
       85105 · Settlement Income                                              -                     -                   -                    -                     -                     -
     Other Expense                                                            -                     -                   -                    -                     -                     -
  Net Other Income                                                            -                     -                   -                    -                     -                     -
Net Income                                                             (107,422)               (3,104)             (2,205)           2,069,525              (386,694)             (126,752)




       56 of 129
                                                                                                                                                                  MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                               Doc 3267               Filed 01/03/19                Page 57 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-100 Melody Lane     P-101 Merrimack       P-102 Mineola       P-103 Monadnock     P-104 Moravian       P-105 Mountain
                                                   Debtor:       Invest LLC          Valley Invest        Invest LLC            Invest LLC         Invest LLC          Spring Invest
                                                Case No.:        17-12757             17-12665             17-12673             17-12682           17-12690              17-12698
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                                  -             100,000                      -                   -           995,000                       -
        40010 · Rent Revenue                                                  -                   -                      -                   -                 -                       -
        40020 · Interest Revenue                                              -                   -                      -                   -                 -                       -
        40022 · Structured Settlement Income                                  -                   -                      -                   -                 -                       -
        40090 · Other Revenue                                                 -                   -                      -                   -                 -                       -
      Total Income                                                            -             100,000                      -                   -           995,000                       -
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                             -                   -                      -                   -                  -                      -
          50020 · Cost of Sales Real Property                                 -             146,811                      -                   -          1,415,169                      -
          50030 · Closing Costs / Prorations                                  -               8,124                      -                   -             59,355                      -
          50040 · Structured Settlement Costs                                 -                   -                      -                   -                  -                      -
        Total 50000 · Cost of Goods Sold                                      -             154,935                      -                   -          1,474,524                      -
      Total COGS                                                              -             154,935                      -                   -          1,474,524                      -
    Gross Profit                                                              -             (54,935)                     -                   -           (479,524)                     -
      Expense
        60020 · Marketing & Media Consulting                                  -                    -                    -                    -                  -                     -
        60400 · Bank Charges                                                  -                    -                    -                    -                  -                     -
        60500 · Dues and Subscriptions                                        -                  277                    -                    -                  -                     -
        60600 · Equipment Lease                                               -                    -                    -                    -                  -                     -
        61700 · Information Technology                                        -                    -                    -                    -                  -                     -
        61800 · License and Filing Fees                                     579                  479                  579                  479                430                   479
        61850 · Meals and Entertainment                                       -                    -                    -                    -                  -                     -
        61870 · Moving                                                        -                    -                    -                    -                  -                     -
        62500 · Employee Benefits                                             -                    -                    -                    -                  -                     -
        63300 · Insurance                                                     -                    -                    -                    -                  -                     -
        63400 · Interest                                                      -                    -                    -                    -                  -                     -
        63401 · Int Expense - BK DIP financing                                -                    -                    -                    -                  -                     -
        64800 · Office Expense                                                -                    -                    -                    -                  -                     -
        64900 · Office Supplies                                               -                    -                    -                    -                  -                     -
        65000 · Outside Services                                              -                    -                    -                    -                  -                     -
        65100 · Parking                                                       -                    -                    -                    -                  -                     -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                        -                      -                   -                   -                    -                    -
          66015 · Payroll-Employer Taxes                                      -                      -                   -                   -                    -                    -
          66000 · Payroll - Salaries, Wages, Tax - Other                      -                      -                   -                   -                    -                    -
         Total 66000 · Payroll - Salaries, Wages, Tax                         -                      -                   -                   -                    -                    -
         66020 · Independent Contractors                                      -                      -                   -                   -                    -                    -
         66030 · Postage and Delivery                                         -                      -                   -                   -                    -                    -
         66800 · Rent Expense                                                 -                      -                   -                   -                    -                    -
         66900 · Repairs and Maintenance                                      -                      -                   -                   -                    -                    -
         67000 · Security                                                     -                      -                   -                   -                    -                    -
         67050 · Storage                                                      -                      -                   -                   -                    -                    -
         67100 · Telephone and Internet Expense                               -                      -                   -                   -                    -                    -
         67110 · Title Searches                                               -                      -                   -                   -                    -                    -
         67200 · Travel                                                       -                      -                   -                   -                    -                    -
         67210 · Travel / Relocation allowance                                -                      -                   -                   -                    -                    -
         67400 · Utilities                                                    -                      -                   -                   -                    -                    -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                    -                    -                     -                   -                  -                     -
           68200 · Legal Fees - Ord Course                                    -                  975                     -                   -              2,865                 2,505
           68300 · Accntng Fees - Ord Course                                  -                    -                     -                   -                  -                     -
           68400 · Consulting RS                                              -                    -                     -                   -                  -                     -
         Total 68000 · Professional Fee Ord Course                            -                  975                    -                    -              2,865                 2,505
         71000 · U.S. Trustee Fees                                          975                  975                  975                  975                975                 1,625
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                     -                      -                   -                   -                    -                    -
           72030 · Consulting - Court Retained                                -                      -                   -                   -                    -                    -
           72050 · Creditor's Committee Fees Expen                            -                      -                   -                   -                    -                    -
        Total 72000 · Prof Fees - Retained Firms                              -                      -                   -                   -                    -                    -
        72100 · DIP Loan Origination Fee                                      -                      -                   -                   -                    -                    -
        81140 · Board Fees                                                    -                      -                   -                   -                    -                    -
        83000 · Tax Expense
          83100 · Property Tax Expense                                       -                    -                    -                    -                   -                     -
          83110 · Municipal Taxes and Fees                                   -                    -                    -                    -                   -                     -
          83200 · Taxes, other - LLC fees                                  800                  800                  800                  800                 800                   800
        Total 83000 · Tax Expense                                          800                  800                  800                  800                 800                   800
      Total Expense                                                      2,354                3,506                2,354                2,254               5,070                 5,409
  Net Ordinary Income                                                   (2,354)             (58,441)              (2,354)              (2,254)           (484,594)               (5,409)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                                -                    -                    -                    -                   -                     -
       85101 · Refund of Pre-Petition Expense                                -                    -                    -                    -                   -                     -
       85105 · Settlement Income                                             -                    -                    -                    -                   -                     -
     Other Expense                                                           -                    -                    -                    -                   -                     -
  Net Other Income                                                           -                    -                    -                    -                   -                     -
Net Income                                                              (2,354)             (58,441)              (2,354)              (2,254)           (484,594)               (5,409)




       57 of 129
                                                                                                                                                              MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                                Doc 3267              Filed 01/03/19                  Page 58 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-106 Mt. Holly       P-107 Mutsu Invest    P-108 Newville       P-109 Old Carbon     P-110 Old Maitland    P-111 Owl Ridge
                                                   Debtor:     Invest LLC                 LLC              Invest LLC            Invest LLC            Invest LLC           Invest LLC
                                                Case No.:       17-12707               17-12719            17-12734              17-12743              17-12752             17-12763
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                          155,000                 90,000              81,000                      -             5,400,000               85,000
        40010 · Rent Revenue                                                -                      -                   -                      -                     -                    -
        40020 · Interest Revenue                                            -                      -                   -                      -                     -                    -
        40022 · Structured Settlement Income                                -                      -                   -                      -                     -                    -
        40090 · Other Revenue                                               -                      -                   -                      -                     -                    -
      Total Income                                                    155,000                 90,000              81,000                      -             5,400,000               85,000
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                           -                      -                   -                      -                     -                    -
          50020 · Cost of Sales Real Property                         147,211                158,175             154,499                      -             8,505,866              112,299
          50030 · Closing Costs / Prorations                           11,566                  7,389               7,052                      -               150,287                7,069
          50040 · Structured Settlement Costs                               -                      -                   -                      -                     -                    -
        Total 50000 · Cost of Goods Sold                              158,777                165,564             161,551                      -             8,656,153              119,367
      Total COGS                                                      158,777                165,564             161,551                      -             8,656,153              119,367
    Gross Profit                                                       (3,777)                (75,564)            (80,551)                    -            (3,256,153)              (34,367)
      Expense
        60020 · Marketing & Media Consulting                                 -                      -                   -                     -                     -                    -
        60400 · Bank Charges                                                 -                      -                   -                     -                     -                    -
        60500 · Dues and Subscriptions                                     277                      -                   -                     -                     -                    -
        60600 · Equipment Lease                                              -                      -                   -                     -                     -                    -
        61700 · Information Technology                                       -                      -                   -                     -                     -                    -
        61800 · License and Filing Fees                                    579                    479                 479                   579                   479                  530
        61850 · Meals and Entertainment                                      -                      -                   -                     -                     -                    -
        61870 · Moving                                                       -                      -                   -                     -                     -                    -
        62500 · Employee Benefits                                            -                      -                   -                     -                     -                    -
        63300 · Insurance                                                    -                      -                   -                     -                     -                    -
        63400 · Interest                                                     -                      -                   -                     -                     -                    -
        63401 · Int Expense - BK DIP financing                               -                      -                   -                     -                     -                    -
        64800 · Office Expense                                               -                      -                   -                     -                     -                    -
        64900 · Office Supplies                                              -                      -                   -                     -                     -                    -
        65000 · Outside Services                                             -                      -                   -                     -                     -                    -
        65100 · Parking                                                      -                      -                   -                     -                     -                    -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                         -                    -                     -                   -                     -                      -
          66015 · Payroll-Employer Taxes                                       -                    -                     -                   -                     -                      -
          66000 · Payroll - Salaries, Wages, Tax - Other                       -                    -                     -                   -                     -                      -
         Total 66000 · Payroll - Salaries, Wages, Tax                          -                    -                     -                   -                     -                      -
         66020 · Independent Contractors                                       -                    -                     -                   -                     -                      -
         66030 · Postage and Delivery                                          -                    -                     -                   -                     -                      -
         66800 · Rent Expense                                                  -                    -                     -                   -                     -                      -
         66900 · Repairs and Maintenance                                       -                    -                     -                   -                     -                      -
         67000 · Security                                                      -                    -                     -                   -                     -                      -
         67050 · Storage                                                       -                    -                     -                   -                     -                      -
         67100 · Telephone and Internet Expense                                -                    -                     -                   -                     -                      -
         67110 · Title Searches                                                -                  750                     -                   -                     -                      -
         67200 · Travel                                                        -                    -                     -                   -                     -                      -
         67210 · Travel / Relocation allowance                                 -                    -                     -                   -                     -                      -
         67400 · Utilities                                                     -                    -                     -                   -                     -                      -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                  -                      -                    -                     -                    -                      -
           68200 · Legal Fees - Ord Course                              3,090                  3,045                2,190                     -               19,170                  4,530
           68300 · Accntng Fees - Ord Course                                -                      -                    -                     -                    -                      -
           68400 · Consulting RS                                            -                      -                    -                     -                    -                      -
         Total 68000 · Professional Fee Ord Course                      3,090                  3,045                2,190                     -               19,170                  4,530
         71000 · U.S. Trustee Fees                                        975                    975                  975                   975                2,925                    975
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                      -                    -                     -                   -                     -                      -
           72030 · Consulting - Court Retained                                 -                    -                     -                   -                     -                      -
           72050 · Creditor's Committee Fees Expen                             -                    -                     -                   -                     -                      -
        Total 72000 · Prof Fees - Retained Firms                               -                    -                     -                   -                     -                      -
        72100 · DIP Loan Origination Fee                                       -                    -                     -                   -                     -                      -
        81140 · Board Fees                                                     -                    -                     -                   -                     -                      -
        83000 · Tax Expense
          83100 · Property Tax Expense                                      -                      -                    -                    -                     -                      -
          83110 · Municipal Taxes and Fees                                  -                      -                    -                    -                     -                      -
          83200 · Taxes, other - LLC fees                                 800                    800                  800                  800                   800                    800
        Total 83000 · Tax Expense                                         800                    800                  800                  800                   800                    800
      Total Expense                                                     5,721                  6,049                4,444                2,354                23,374                  6,835
  Net Ordinary Income                                                  (9,498)                (81,613)            (84,995)               (2,354)           (3,279,527)              (41,202)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                               -                       -                   -                     -                     -                     -
       85101 · Refund of Pre-Petition Expense                               -                       -                   -                     -                     -                     -
       85105 · Settlement Income                                            -                       -                   -                     -                     -                     -
     Other Expense                                                          -                       -                   -                     -                     -                     -
  Net Other Income                                                          -                       -                   -                     -                     -                     -
Net Income                                                             (9,498)                (81,613)            (84,995)               (2,354)           (3,279,527)              (41,202)




       58 of 129
                                                                                                                                                                  MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                                Doc 3267             Filed 01/03/19                 Page 59 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-112 Papirovka       P-113 Pawtuckaway    P-114 Pemberley       Pemigewasset       P-116 Pennhurst       P-117 Pepperwood
                                                   Debtor:      Invest LLC             Invest LLC          Invest LLC            Invest             Invest LLC             Invest LLC
                                                Case No.:       17-12774               17-12783            17-12790             17-12800            18-10296               17-12804
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                                   -                    -          2,650,000                     -         21,500,000               800,000
        40010 · Rent Revenue                                                   -                    -                  -                     -            541,050                     -
        40020 · Interest Revenue                                               -                    -                  -                     -                  -                     -
        40022 · Structured Settlement Income                                   -                    -                  -                     -                  -                     -
        40090 · Other Revenue                                                  -                    -                  -                     -                279                     -
      Total Income                                                             -                    -          2,650,000                     -         22,041,329               800,000
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                              -                    -                  -                     -            153,190                      -
          50020 · Cost of Sales Real Property                                  -                    -          2,997,905                     -         19,525,752              1,009,819
          50030 · Closing Costs / Prorations                                   -                    -            150,525                     -            802,994                 75,938
          50040 · Structured Settlement Costs                                  -                    -                  -                     -                  -                      -
        Total 50000 · Cost of Goods Sold                                       -                    -          3,148,430                     -         20,481,937              1,085,757
      Total COGS                                                               -                    -          3,148,430                     -         20,481,937              1,085,757
    Gross Profit                                                               -                    -           (498,430)                    -          1,559,393               (285,757)
      Expense
        60020 · Marketing & Media Consulting                                 -                      -                  -                     -                  -                       -
        60400 · Bank Charges                                                 -                      -                  -                     -             10,354                       -
        60500 · Dues and Subscriptions                                       -                      -                  -                     -                  -                       -
        60600 · Equipment Lease                                              -                      -                  -                     -                  -                       -
        61700 · Information Technology                                       -                      -                  -                     -                  -                       -
        61800 · License and Filing Fees                                    479                    479                 98                   479                 49                     149
        61850 · Meals and Entertainment                                      -                      -                  -                     -                  -                       -
        61870 · Moving                                                       -                      -                  -                     -                  -                       -
        62500 · Employee Benefits                                            -                      -                  -                     -                  -                       -
        63300 · Insurance                                                    -                      -                  -                     -                  -                       -
        63400 · Interest                                                     -                      -                  -                     -                  -                       -
        63401 · Int Expense - BK DIP financing                               -                      -                  -                     -                  -                       -
        64800 · Office Expense                                               -                      -                  -                     -                  -                       -
        64900 · Office Supplies                                              -                      -                  -                     -                  -                       -
        65000 · Outside Services                                             -                      -                  -                     -                  -                       -
        65100 · Parking                                                      -                      -                  -                     -                  -                       -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                         -                    -                     -                  -                     -                    -
          66015 · Payroll-Employer Taxes                                       -                    -                     -                  -                     -                    -
          66000 · Payroll - Salaries, Wages, Tax - Other                       -                    -                     -                  -                     -                    -
         Total 66000 · Payroll - Salaries, Wages, Tax                          -                    -                     -                  -                     -                    -
         66020 · Independent Contractors                                       -                    -                     -                  -                     -                    -
         66030 · Postage and Delivery                                          -                    -                     -                  -                     -                    -
         66800 · Rent Expense                                                  -                    -                     -                  -                     -                    -
         66900 · Repairs and Maintenance                                       -                    -                     -                  -                     -                    -
         67000 · Security                                                      -                    -                     -                  -                     -                    -
         67050 · Storage                                                       -                    -                     -                  -                     -                    -
         67100 · Telephone and Internet Expense                                -                    -                     -                  -                     -                    -
         67110 · Title Searches                                                -                    -                     -                  -                     -                    -
         67200 · Travel                                                        -                    -                     -                  -                     -                    -
         67210 · Travel / Relocation allowance                                 -                    -                     -                  -                     -                    -
         67400 · Utilities                                                     -                    -                     -                  -                     -                    -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                     -                    -                     -                  -                     -                   -
           68200 · Legal Fees - Ord Course                                     -                    -                     -                  -                     -               1,635
           68300 · Accntng Fees - Ord Course                                   -                    -                     -                  -                     -                   -
           68400 · Consulting RS                                               -                    -                     -                  -                     -                   -
         Total 68000 · Professional Fee Ord Course                           -                     -                   -                     -                  -                  1,635
         71000 · U.S. Trustee Fees                                         975                14,625               2,600                   975             10,737                  1,300
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                      -                    -                     -                  -                     -                    -
           72030 · Consulting - Court Retained                                 -                    -                     -                  -                     -                    -
           72050 · Creditor's Committee Fees Expen                             -                    -                     -                  -                     -                    -
        Total 72000 · Prof Fees - Retained Firms                               -                    -                     -                  -                     -                    -
        72100 · DIP Loan Origination Fee                                       -                    -                     -                  -                     -                    -
        81140 · Board Fees                                                     -                    -                     -                  -                     -                    -
        83000 · Tax Expense
          83100 · Property Tax Expense                                      -                      -                   -                   -                    -                      -
          83110 · Municipal Taxes and Fees                                  -                      -                   -                   -                    -                      -
          83200 · Taxes, other - LLC fees                                 800                    800                 800                 800                  800                    800
        Total 83000 · Tax Expense                                         800                    800                 800                 800                  800                    800
      Total Expense                                                     2,254                 15,904               3,498               2,254               21,941                  3,884
  Net Ordinary Income                                                  (2,254)               (15,904)           (501,928)              (2,254)          1,537,452               (289,641)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                               -                      -                   -                    -                   -                      -
       85101 · Refund of Pre-Petition Expense                               -                      -                   -                    -                   -                      -
       85105 · Settlement Income                                            -                      -                   -                    -                   -                      -
     Other Expense                                                          -                      -                   -                    -                   -                      -
  Net Other Income                                                          -                      -                   -                    -                   -                      -
Net Income                                                             (2,254)               (15,904)           (501,928)              (2,254)          1,537,452               (289,641)




       59 of 129
                                                                                                                                                               MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                                Doc 3267             Filed 01/03/19                Page 60 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-118 Pinney Invest P-119 Pinova Invest   P-120 Quarterpost    P-121 Red Woods     P-122 Ridgecrest       P-123 Riley Creek
                                                   Debtor:          LLC                 LLC               Invest LLC           Invest LLC          Invest LLC             Invest LLC
                                                Case No.:         17-12808            17-12812             17-12816            17-12824            17-12821                17-12826
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                          3,125,000                    -           5,950,000                    -                      -                    -
        40010 · Rent Revenue                                                  -                    -                   -                    -                      -                    -
        40020 · Interest Revenue                                              -                    -                   -                    -                      -                    -
        40022 · Structured Settlement Income                                  -                    -                   -                    -                      -                    -
        40090 · Other Revenue                                                 -                    -                   -                    -                      -                    -
      Total Income                                                    3,125,000                    -           5,950,000                    -                      -                    -
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                             -                    -                   -                    -                      -                    -
          50020 · Cost of Sales Real Property                         3,343,353                    -           5,227,247                    -                      -                    -
          50030 · Closing Costs / Prorations                            183,413                    -             336,159                    -                      -                    -
          50040 · Structured Settlement Costs                                 -                    -                   -                    -                      -                    -
        Total 50000 · Cost of Goods Sold                              3,526,766                    -           5,563,405                    -                      -                    -
      Total COGS                                                      3,526,766                    -           5,563,405                    -                      -                    -
    Gross Profit                                                       (401,766)                   -             386,595                    -                      -                    -
      Expense
        60020 · Marketing & Media Consulting                                  -                    -                    -                   -                   -                       -
        60400 · Bank Charges                                                  -                    -                    -                   -                   -                       -
        60500 · Dues and Subscriptions                                        -                    -                    -                   -                   -                       -
        60600 · Equipment Lease                                               -                    -                    -                   -                   -                       -
        61700 · Information Technology                                        -                    -                    -                   -                   -                       -
        61800 · License and Filing Fees                                       -                  479                  149                 975                 430                     430
        61850 · Meals and Entertainment                                       -                    -                    -                   -                   -                       -
        61870 · Moving                                                        -                    -                    -                   -                   -                       -
        62500 · Employee Benefits                                             -                    -                    -                   -                   -                       -
        63300 · Insurance                                                     -                    -                    -                   -                   -                       -
        63400 · Interest                                                      -                    -                    -                   -                   -                       -
        63401 · Int Expense - BK DIP financing                                -                    -                    -                   -                   -                       -
        64800 · Office Expense                                                -                    -                    -                   -                   -                       -
        64900 · Office Supplies                                               -                    -                    -                   -                   -                       -
        65000 · Outside Services                                              -                    -                    -                   -                   -                       -
        65100 · Parking                                                       -                    -                    -                   -                   -                       -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                        -                    -                    -                   -                      -                    -
          66015 · Payroll-Employer Taxes                                      -                    -                    -                   -                      -                    -
          66000 · Payroll - Salaries, Wages, Tax - Other                      -                    -                    -                   -                      -                    -
         Total 66000 · Payroll - Salaries, Wages, Tax                         -                    -                    -                   -                      -                    -
         66020 · Independent Contractors                                      -                    -                    -                   -                      -                    -
         66030 · Postage and Delivery                                         -                    -                    -                   -                      -                    -
         66800 · Rent Expense                                                 -                    -                    -                   -                      -                    -
         66900 · Repairs and Maintenance                                      -                    -                    -                   -                      -                    -
         67000 · Security                                                     -                    -                    -                   -                      -                    -
         67050 · Storage                                                      -                    -                    -                   -                      -                    -
         67100 · Telephone and Internet Expense                               -                    -                    -                   -                      -                    -
         67110 · Title Searches                                               -                    -                    -                   -                      -                    -
         67200 · Travel                                                       -                    -                    -                   -                      -                    -
         67210 · Travel / Relocation allowance                                -                    -                    -                   -                      -                    -
         67400 · Utilities                                                    -                    -                    -                   -                      -                    -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                    -                    -                   -                    -                      -                    -
           68200 · Legal Fees - Ord Course                                    -                    -               7,864                  473                      -                    -
           68300 · Accntng Fees - Ord Course                                  -                    -                   -                    -                      -                    -
           68400 · Consulting RS                                              -                    -                   -                    -                      -                    -
         Total 68000 · Professional Fee Ord Course                            -                    -               7,864                 473                    -                      -
         71000 · U.S. Trustee Fees                                       32,657                  975               5,525               2,925                  975                 11,700
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                     -                    -                    -                   -                      -                    -
           72030 · Consulting - Court Retained                                -                    -                    -                   -                      -                    -
           72050 · Creditor's Committee Fees Expen                            -                    -                    -                   -                      -                    -
        Total 72000 · Prof Fees - Retained Firms                              -                    -                    -                   -                      -                    -
        72100 · DIP Loan Origination Fee                                      -                    -                    -                   -                      -                    -
        81140 · Board Fees                                                    -                    -                    -                   -                      -                    -
        83000 · Tax Expense
          83100 · Property Tax Expense                                        -                   -                    -                   -                   -                       -
          83110 · Municipal Taxes and Fees                                    -                   -                    -                   -                   -                       -
          83200 · Taxes, other - LLC fees                                   800                 800                  800                 800                 800                     800
        Total 83000 · Tax Expense                                           800                 800                  800                 800                 800                     800
      Total Expense                                                      33,457               2,254               14,338               5,173               2,205                  12,930
  Net Ordinary Income                                                  (435,223)             (2,254)             372,256              (5,173)              (2,205)               (12,930)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                                 -                   -                    -                   -                    -                      -
       85101 · Refund of Pre-Petition Expense                                 -                   -                    -                   -                    -                      -
       85105 · Settlement Income                                              -                   -                    -                   -                    -                      -
     Other Expense                                                            -                   -                    -                   -                    -                      -
  Net Other Income                                                            -                   -                    -                   -                    -                      -
Net Income                                                             (435,223)             (2,254)             372,256              (5,173)              (2,205)               (12,930)




       60 of 129
                                                                                                                                                              MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                                 Doc 3267             Filed 01/03/19                    Page 61 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-124 Rising Sun       P-125 Sachs Bridge   P-126 Sagebrook       P-127 Seven Stars    P-128 Silk City       P-129 Silver Maple
                                                   Debtor:      Invest LLC              Invest LLC          Invest LLC            Invest LLC          Invest LLC             Invest LLC
                                                Case No.:       17-12828                18-10297            17-12830               17-12832           17-12834                17-12836
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                                    -            1,100,000                     -             250,000                      -            8,500,000
        40010 · Rent Revenue                                                    -                    -                     -                   -                      -                    -
        40020 · Interest Revenue                                                -                    -                     -                   -                      -                    -
        40022 · Structured Settlement Income                                    -                    -                     -                   -                      -                    -
        40090 · Other Revenue                                                   -                    -                     -                   -                      -                    -
      Total Income                                                              -            1,100,000                     -             250,000                      -            8,500,000
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                               -                   -                      -                   -                      -                    -
          50020 · Cost of Sales Real Property                                   -             653,352                      -             342,626                      -            7,898,620
          50030 · Closing Costs / Prorations                                    -              78,489                      -              22,523                      -              393,595
          50040 · Structured Settlement Costs                                   -                   -                      -                   -                      -                    -
        Total 50000 · Cost of Goods Sold                                        -             731,841                      -             365,149                      -            8,292,215
      Total COGS                                                                -             731,841                      -             365,149                      -            8,292,215
    Gross Profit                                                                -             368,159                      -            (115,149)                     -             207,785
      Expense
        60020 · Marketing & Media Consulting                                 -                       -                   -                      -                  -                       -
        60400 · Bank Charges                                                 -                       -                   -                      -                  -                       -
        60500 · Dues and Subscriptions                                       -                       -                   -                      -                  -                       -
        60600 · Equipment Lease                                              -                       -                   -                      -                  -                       -
        61700 · Information Technology                                       -                       -                   -                      -                  -                       -
        61800 · License and Filing Fees                                    479                     579                 579                    149                479                       -
        61850 · Meals and Entertainment                                      -                       -                   -                      -                  -                       -
        61870 · Moving                                                       -                       -                   -                      -                  -                       -
        62500 · Employee Benefits                                            -                       -                   -                      -                  -                       -
        63300 · Insurance                                                    -                       -                   -                      -                  -                       -
        63400 · Interest                                                     -                       -                   -                      -                  -                       -
        63401 · Int Expense - BK DIP financing                               -                       -                   -                      -                  -                       -
        64800 · Office Expense                                               -                       -                   -                      -                  -                       -
        64900 · Office Supplies                                              -                       -                   -                      -                  -                       -
        65000 · Outside Services                                             -                       -                   -                      -                  -                       -
        65100 · Parking                                                      -                       -                   -                      -                  -                       -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                          -                    -                     -                    -                     -                    -
          66015 · Payroll-Employer Taxes                                        -                    -                     -                    -                     -                    -
          66000 · Payroll - Salaries, Wages, Tax - Other                        -                    -                     -                    -                     -                    -
         Total 66000 · Payroll - Salaries, Wages, Tax                           -                    -                     -                    -                     -                    -
         66020 · Independent Contractors                                        -                    -                     -                    -                     -                    -
         66030 · Postage and Delivery                                           -                    -                     -                    -                     -                    -
         66800 · Rent Expense                                                   -                    -                     -                    -                     -                    -
         66900 · Repairs and Maintenance                                        -                    -                     -                    -                     -                    -
         67000 · Security                                                       -                    -                     -                    -                     -                    -
         67050 · Storage                                                        -                    -                     -                    -                     -                    -
         67100 · Telephone and Internet Expense                                 -                    -                     -                    -                     -                    -
         67110 · Title Searches                                                 -                  750                     -                    -                     -                    -
         67200 · Travel                                                         -                    -                     -                    -                     -                    -
         67210 · Travel / Relocation allowance                                  -                    -                     -                    -                     -                    -
         67400 · Utilities                                                      -                    -                     -                    -                     -                    -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                      -                   -                   -                      -                      -                    -
           68200 · Legal Fees - Ord Course                                      -              11,520              10,898                  1,260                      -                    -
           68300 · Accntng Fees - Ord Course                                    -                   -                   -                      -                      -                    -
           68400 · Consulting RS                                                -                   -                   -                      -                      -                    -
         Total 68000 · Professional Fee Ord Course                          -                  11,520              10,898                  1,260                   -                       -
         71000 · U.S. Trustee Fees                                      1,950                   1,625               1,300                  1,300              20,765                   7,150
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                       -                    -                     -                    -                     -                    -
           72030 · Consulting - Court Retained                                  -                    -                     -                    -                     -                    -
           72050 · Creditor's Committee Fees Expen                              -                    -                     -                    -                     -                    -
        Total 72000 · Prof Fees - Retained Firms                                -                    -                     -                    -                     -                    -
        72100 · DIP Loan Origination Fee                                        -                    -                     -                    -                     -                    -
        81140 · Board Fees                                                      -                    -                     -                    -                     -                    -
        83000 · Tax Expense
          83100 · Property Tax Expense                                      -                       -                   -                      -                   -                       -
          83110 · Municipal Taxes and Fees                                  -                       -                   -                      -                   -                       -
          83200 · Taxes, other - LLC fees                                 800                     800                 800                    800                 800                     800
        Total 83000 · Tax Expense                                         800                     800                 800                    800                 800                     800
      Total Expense                                                     3,229                  15,274              13,577                  3,509              22,044                   7,950
  Net Ordinary Income                                                   (3,229)               352,885             (13,577)              (118,658)            (22,044)               199,835
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                                -                      -                   -                      -                   -                      -
       85101 · Refund of Pre-Petition Expense                                -                      -                   -                      -                   -                      -
       85105 · Settlement Income                                             -                      -              54,267                      -                   -                      -
     Other Expense                                                           -                      -                   -                      -                   -                      -
  Net Other Income                                                           -                      -              54,267                      -                   -                      -
Net Income                                                              (3,229)               352,885              40,689               (118,658)            (22,044)               199,835




       61 of 129
                                                                                                                                                                  MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                                Doc 3267                Filed 01/03/19                    Page 62 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-138 Silverthorne     P-139 Springline       P-140 Springvale       P-141 Squaretop       P-142 Stayman       P-143 Steele Hill
                                                   Debtor:       Invest LLC            Invest LLC             Invest LLC             Invest LLC           Invest LLC           Invest LLC
                                                Case No.:        17-12582              17-12585               17-12585               17-12589             17-12594             17-12598
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                           900,000               900,000                410,000                         -                   -             165,000
        40010 · Rent Revenue                                                 -                     -                      -                         -                   -                   -
        40020 · Interest Revenue                                             -                     -                      -                         -                   -                   -
        40022 · Structured Settlement Income                                 -                     -                      -                         -                   -                   -
        40090 · Other Revenue                                                -                     -                      -                         -                   -                   -
      Total Income                                                     900,000               900,000                410,000                         -                   -             165,000
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                             -                     -                     -                         -                   -                   -
          50020 · Cost of Sales Real Property                         1,192,052             1,164,664               501,108                         -                   -             144,388
          50030 · Closing Costs / Prorations                             67,070                66,484                26,328                         -                   -              13,623
          50040 · Structured Settlement Costs                                 -                     -                     -                         -                   -                   -
        Total 50000 · Cost of Goods Sold                              1,259,122             1,231,148               527,436                         -                   -             158,011
      Total COGS                                                      1,259,122             1,231,148               527,436                         -                   -             158,011
    Gross Profit                                                       (359,122)             (331,148)              (117,436)                       -                   -                6,989
      Expense
        60020 · Marketing & Media Consulting                                  -                     -                      -                      -                    -                     -
        60400 · Bank Charges                                                  -                     -                      -                      -                    -                     -
        60500 · Dues and Subscriptions                                        -                     -                  6,094                      -                    -                     -
        60600 · Equipment Lease                                               -                     -                      -                      -                    -                     -
        61700 · Information Technology                                        -                     -                      -                      -                    -                     -
        61800 · License and Filing Fees                                     530                   579                    579                    430                  479                    49
        61850 · Meals and Entertainment                                       -                     -                      -                      -                    -                     -
        61870 · Moving                                                        -                     -                      -                      -                    -                     -
        62500 · Employee Benefits                                             -                     -                      -                      -                    -                     -
        63300 · Insurance                                                     -                     -                      -                      -                    -                     -
        63400 · Interest                                                      -                     -                      -                      -                    -                     -
        63401 · Int Expense - BK DIP financing                                -                     -                      -                      -                    -                     -
        64800 · Office Expense                                                -                     -                      -                      -                    -                     -
        64900 · Office Supplies                                               -                     -                      -                      -                    -                     -
        65000 · Outside Services                                              -                     -                      -                      -                    -                     -
        65100 · Parking                                                       -                     -                      -                      -                    -                     -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                        -                        -                      -                     -                   -                       -
          66015 · Payroll-Employer Taxes                                      -                        -                      -                     -                   -                       -
          66000 · Payroll - Salaries, Wages, Tax - Other                      -                        -                      -                     -                   -                       -
         Total 66000 · Payroll - Salaries, Wages, Tax                         -                        -                   -                        -                   -                       -
         66020 · Independent Contractors                                      -                        -                   -                        -                   -                       -
         66030 · Postage and Delivery                                         -                        -                   -                        -                   -                       -
         66800 · Rent Expense                                                 -                        -                   -                        -                   -                       -
         66900 · Repairs and Maintenance                                      -                        -                   -                        -                   -                       -
         67000 · Security                                                     -                        -                   -                        -                   -                       -
         67050 · Storage                                                      -                        -                   -                        -                   -                       -
         67100 · Telephone and Internet Expense                               -                        -                   -                        -                   -                       -
         67110 · Title Searches                                               -                        -                 750                        -                   -                       -
         67200 · Travel                                                       -                        -                   -                        -                   -                       -
         67210 · Travel / Relocation allowance                                -                        -                   -                        -                   -                       -
         67400 · Utilities                                                    -                        -                   -                        -                   -                       -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                    -                     -                     -                         -                   -                    -
           68200 · Legal Fees - Ord Course                                4,258                 4,352                13,780                         -                   -                   75
           68300 · Accntng Fees - Ord Course                                  -                     -                     -                         -                   -                    -
           68400 · Consulting RS                                              -                     -                     -                         -                   -                    -
         Total 68000 · Professional Fee Ord Course                        4,258                 4,352                13,780                      -                     -                    75
         71000 · U.S. Trustee Fees                                        1,300                 1,625                 1,950                 41,979                   975                 1,300
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                     -                        -                      -                     -                   -                       -
           72030 · Consulting - Court Retained                                -                        -                      -                     -                   -                       -
           72050 · Creditor's Committee Fees Expen                            -                        -                      -                     -                   -                       -
        Total 72000 · Prof Fees - Retained Firms                              -                        -                      -                     -                   -                       -
        72100 · DIP Loan Origination Fee                                      -                        -                      -                     -                   -                       -
        81140 · Board Fees                                                    -                        -                      -                     -                   -                       -
        83000 · Tax Expense
          83100 · Property Tax Expense                                        -                     -                     -                      -                    -                      -
          83110 · Municipal Taxes and Fees                                    -                     -                     -                      -                    -                      -
          83200 · Taxes, other - LLC fees                                   800                   800                   800                    800                  800                    800
        Total 83000 · Tax Expense                                           800                   800                   800                    800                  800                    800
      Total Expense                                                       6,888                 7,356                23,953                 43,209                2,254                  2,224
  Net Ordinary Income                                                  (366,010)             (338,504)              (141,389)              (43,209)              (2,254)                 4,765
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                                 -                     -                      -                     -                    -                      -
       85101 · Refund of Pre-Petition Expense                                 -                     -                      -                     -                    -                      -
       85105 · Settlement Income                                              -                     -                      -                     -                    -                      -
     Other Expense                                                            -                     -                      -                     -                    -                      -
  Net Other Income                                                            -                     -                      -                     -                    -                      -
Net Income                                                             (366,010)             (338,504)              (141,389)              (43,209)              (2,254)                 4,765




       62 of 129
                                                                                                                                                                     MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                                Doc 3267               Filed 01/03/19                  Page 63 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-144 Stepstone       P-145 Strawberry         P-146 Sturmer      P-147 Summerfree     P-150 Thornbury        P-152 Thunder
                                                   Debtor:      Invest LLC           Fields Invest        Pippin Invest LLC        Invest LLC       Farm Invest LLC       Basin Invest LLC
                                                Case No.:       17-12606              17-12613                17-12629             17-12635            17-12651              17-12657
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                                   -                      -                   -                     -                     -                      -
        40010 · Rent Revenue                                                   -                      -             225,000                     -                     -                      -
        40020 · Interest Revenue                                               -                      -                   -                     -                     -                      -
        40022 · Structured Settlement Income                                   -                      -                   -                     -                     -                      -
        40090 · Other Revenue                                                  -                      -                   -                     -                     -                      -
      Total Income                                                             -                      -             225,000                     -                     -                      -
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                              -                      -                    -                   -                      -                      -
          50020 · Cost of Sales Real Property                                  -                      -                    -              (2,000)                     -                      -
          50030 · Closing Costs / Prorations                                   -                      -                    -                   -                      -                      -
          50040 · Structured Settlement Costs                                  -                      -                    -                   -                      -                      -
        Total 50000 · Cost of Goods Sold                                       -                      -                    -              (2,000)                     -                      -
      Total COGS                                                               -                      -                    -              (2,000)                     -                      -
    Gross Profit                                                               -                      -             225,000               2,000                       -                      -
      Expense
        60020 · Marketing & Media Consulting                                 -                     -                       -                    -                   -                     -
        60400 · Bank Charges                                                 -                     -                       -                    -                   -                     -
        60500 · Dues and Subscriptions                                       -                     -                       -                    -                   -                     -
        60600 · Equipment Lease                                              -                     -                       -                    -                   -                     -
        61700 · Information Technology                                       -                     -                       -                    -                   -                     -
        61800 · License and Filing Fees                                    679                   479                     579                  479                 479                   479
        61850 · Meals and Entertainment                                      -                     -                       -                    -                   -                     -
        61870 · Moving                                                       -                     -                       -                    -                   -                     -
        62500 · Employee Benefits                                            -                     -                       -                    -                   -                     -
        63300 · Insurance                                                    -                     -                       -                    -                   -                     -
        63400 · Interest                                                     -                     -                       -                    -                   -                     -
        63401 · Int Expense - BK DIP financing                               -                     -                       -                    -                   -                     -
        64800 · Office Expense                                               -                     -                       -                    -                   -                     -
        64900 · Office Supplies                                              -                     -                       -                    -                   -                     -
        65000 · Outside Services                                             -                     -                       -                    -                   -                     -
        65100 · Parking                                                      -                     -                       -                    -                   -                     -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                         -                      -                    -                    -                     -                      -
          66015 · Payroll-Employer Taxes                                       -                      -                    -                    -                     -                      -
          66000 · Payroll - Salaries, Wages, Tax - Other                       -                      -                    -                    -                     -                      -
         Total 66000 · Payroll - Salaries, Wages, Tax                          -                      -                    -                    -                     -                      -
         66020 · Independent Contractors                                       -                      -                    -                    -                     -                      -
         66030 · Postage and Delivery                                          -                      -                    -                    -                     -                      -
         66800 · Rent Expense                                                  -                      -                    -                    -                     -                      -
         66900 · Repairs and Maintenance                                       -                      -                    -                    -                     -                      -
         67000 · Security                                                      -                      -                    -                    -                     -                      -
         67050 · Storage                                                       -                      -                    -                    -                     -                      -
         67100 · Telephone and Internet Expense                                -                      -                    -                    -                     -                      -
         67110 · Title Searches                                                -                      -                    -                    -                     -                      -
         67200 · Travel                                                        -                      -                    -                    -                     -                      -
         67210 · Travel / Relocation allowance                                 -                      -                    -                    -                     -                      -
         67400 · Utilities                                                     -                      -                    -                    -                     -                      -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                     -                      -                    -                    -                     -                      -
           68200 · Legal Fees - Ord Course                                     -                      -                    -                  805                     -                      -
           68300 · Accntng Fees - Ord Course                                   -                      -                    -                    -                     -                      -
           68400 · Consulting RS                                               -                      -                    -                    -                     -                      -
         Total 68000 · Professional Fee Ord Course                           -                     -                      -                 805                    -                      -
         71000 · U.S. Trustee Fees                                         975                   975                 10,725              28,037                2,925                    975
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                      -                      -                    -                    -                     -                      -
           72030 · Consulting - Court Retained                                 -                      -                    -                    -                     -                      -
           72050 · Creditor's Committee Fees Expen                             -                      -                    -                    -                     -                      -
        Total 72000 · Prof Fees - Retained Firms                               -                      -                    -                    -                     -                      -
        72100 · DIP Loan Origination Fee                                       -                      -                    -                    -                     -                      -
        81140 · Board Fees                                                     -                      -                    -                    -                     -                      -
        83000 · Tax Expense
          83100 · Property Tax Expense                                      -                     -                       -                   -                    -                      -
          83110 · Municipal Taxes and Fees                                  -                     -                       -                   -                    -                      -
          83200 · Taxes, other - LLC fees                                 800                   800                     800                 800                  800                    800
        Total 83000 · Tax Expense                                         800                   800                     800                 800                  800                    800
      Total Expense                                                     2,454                 2,254                  12,104              30,121                4,204                  2,254
  Net Ordinary Income                                                  (2,454)                (2,254)               212,896              (28,121)             (4,204)                (2,254)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                               -                      -                      -                    -                   -                      -
       85101 · Refund of Pre-Petition Expense                               -                      -                      -                    -                   -                      -
       85105 · Settlement Income                                            -                      -                      -                    -                   -                      -
     Other Expense                                                          -                      -                      -                    -                   -                      -
  Net Other Income                                                          -                      -                      -                    -                   -                      -
Net Income                                                             (2,454)                (2,254)               212,896              (28,121)             (4,204)                (2,254)




       63 of 129
                                                                                                                                                                  MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                                Doc 3267              Filed 01/03/19                     Page 64 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-155 Vallecito       P-156 Varga Invest    P-157 Wetterhorn       P-158 White Birch    P-159 White Dome     P-164 Wildernest
                                                   Debtor:     Invest LLC                 LLC               Invest LLC             Invest LLC           Invest LLC           Invest LLC
                                                Case No.:      17-12675                17-12685             17-12693                17-12702             17-12709             17-12723
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                                   -                    -                       -                    -            400,000                950,000
        40010 · Rent Revenue                                                   -                    -                       -                    -                  -                      -
        40020 · Interest Revenue                                               -                    -                       -                    -                  -                      -
        40022 · Structured Settlement Income                                   -                    -                       -                    -                  -                      -
        40090 · Other Revenue                                                  -                    -                       -                    -                  -                      -
      Total Income                                                             -                    -                       -                    -            400,000                950,000
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                              -                    -                       -                    -                  -                      -
          50020 · Cost of Sales Real Property                                  -                    -                       -                    -            825,238              2,301,702
          50030 · Closing Costs / Prorations                                   -                    -                       -                    -             32,467                 50,779
          50040 · Structured Settlement Costs                                  -                    -                       -                    -                  -                      -
        Total 50000 · Cost of Goods Sold                                       -                    -                       -                    -            857,705              2,352,481
      Total COGS                                                               -                    -                       -                    -            857,705              2,352,481
    Gross Profit                                                               -                    -                       -                    -            (457,705)           (1,402,481)
      Expense
        60020 · Marketing & Media Consulting                                -                       -                    -                       -                    -                    -
        60400 · Bank Charges                                                -                       -                    -                       -                    -                    -
        60500 · Dues and Subscriptions                                      -                       -                    -                       -                    -                    -
        60600 · Equipment Lease                                             -                       -                    -                       -                    -                    -
        61700 · Information Technology                                      -                       -                    -                       -                    -                    -
        61800 · License and Filing Fees                                   530                     430                  530                     479                  430                  100
        61850 · Meals and Entertainment                                     -                       -                    -                       -                    -                    -
        61870 · Moving                                                      -                       -                    -                       -                    -                    -
        62500 · Employee Benefits                                           -                       -                    -                       -                    -                    -
        63300 · Insurance                                                   -                       -                    -                       -                    -                    -
        63400 · Interest                                                    -                       -                    -                       -                    -                    -
        63401 · Int Expense - BK DIP financing                              -                       -                    -                       -                    -                    -
        64800 · Office Expense                                              -                       -                    -                       -                    -                    -
        64900 · Office Supplies                                             -                       -                    -                       -                    -                    -
        65000 · Outside Services                                            -                       -                    -                       -                    -                    -
        65100 · Parking                                                     -                       -                    -                       -                    -                    -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                         -                    -                       -                    -                    -                      -
          66015 · Payroll-Employer Taxes                                       -                    -                       -                    -                    -                      -
          66000 · Payroll - Salaries, Wages, Tax - Other                       -                    -                       -                    -                    -                      -
         Total 66000 · Payroll - Salaries, Wages, Tax                          -                    -                       -                    -                    -                      -
         66020 · Independent Contractors                                       -                    -                       -                    -                    -                      -
         66030 · Postage and Delivery                                          -                    -                       -                    -                    -                      -
         66800 · Rent Expense                                                  -                    -                       -                    -                    -                      -
         66900 · Repairs and Maintenance                                       -                    -                       -                    -                    -                      -
         67000 · Security                                                      -                    -                       -                    -                    -                      -
         67050 · Storage                                                       -                    -                       -                    -                    -                      -
         67100 · Telephone and Internet Expense                                -                    -                       -                    -                    -                      -
         67110 · Title Searches                                                -                    -                       -                    -                    -                      -
         67200 · Travel                                                        -                    -                       -                    -                    -                      -
         67210 · Travel / Relocation allowance                                 -                    -                       -                    -                    -                      -
         67400 · Utilities                                                     -                    -                       -                    -                    -                      -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                     -                    -                       -                    -                   -                      -
           68200 · Legal Fees - Ord Course                                     -                    -                       -                    -               2,310                  4,650
           68300 · Accntng Fees - Ord Course                                   -                    -                       -                    -                   -                      -
           68400 · Consulting RS                                               -                    -                       -                    -                   -                      -
         Total 68000 · Professional Fee Ord Course                          -                      -                     -                      -                2,310                  4,650
         71000 · U.S. Trustee Fees                                        975                 14,625                   975                 14,625                1,300                  1,300
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                      -                    -                       -                    -                    -                      -
           72030 · Consulting - Court Retained                                 -                    -                       -                    -                    -                      -
           72050 · Creditor's Committee Fees Expen                             -                    -                       -                    -                    -                      -
        Total 72000 · Prof Fees - Retained Firms                               -                    -                       -                    -                    -                      -
        72100 · DIP Loan Origination Fee                                       -                    -                       -                    -                    -                      -
        81140 · Board Fees                                                     -                    -                       -                    -                    -                      -
        83000 · Tax Expense
          83100 · Property Tax Expense                                      -                      -                    -                       -                    -                      -
          83110 · Municipal Taxes and Fees                                  -                      -                    -                       -                    -                      -
          83200 · Taxes, other - LLC fees                                 800                    800                  800                     800                  800                    800
        Total 83000 · Tax Expense                                         800                    800                  800                     800                  800                    800
      Total Expense                                                     2,305                 15,855                2,305                  15,904                4,840                  6,850
  Net Ordinary Income                                                   (2,305)               (15,855)              (2,305)               (15,904)            (462,545)           (1,409,331)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                                -                      -                    -                      -                    -                     -
       85101 · Refund of Pre-Petition Expense                                -                      -                    -                      -                    -                     -
       85105 · Settlement Income                                             -                      -                    -                      -                    -                     -
     Other Expense                                                           -                      -                    -                      -                    -                     -
  Net Other Income                                                           -                      -                    -                      -                    -                     -
Net Income                                                              (2,305)               (15,855)              (2,305)               (15,904)            (462,545)           (1,409,331)




       64 of 129
                                                                                                                                                                    MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                                Doc 3267           Filed 01/03/19                 Page 65 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-165 Willow Grove P-166 Winding Road P-167 Zestar Invest    P-187 695 Buggy       P-188 Deerfield Park   P-207 Frog Rock
                                                   Debtor:       Invest LLC            Invest             LLC                Circle, LLC            Invest LLC           Investments
                                                Case No.:        17-12732            17-12739            17-12792            18-10670                18-10673             18-10733
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                                 -                   -                    -          1,800,000                8,735,000                    -
        40010 · Rent Revenue                                             3,750                   -                    -                  -                        -                  271
        40020 · Interest Revenue                                             -                   -                    -                 21                        -                    -
        40022 · Structured Settlement Income                                 -                   -                    -                  -                        -                    -
        40090 · Other Revenue                                                -                   -                    -                  -                        -                    -
      Total Income                                                       3,750                   -                    -          1,800,021                8,735,000                  271
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                             -                  -                    -                  8                      244                 4,348
          50020 · Cost of Sales Real Property                                 -                  -                    -          1,639,549                6,695,002                (2,162)
          50030 · Closing Costs / Prorations                             (5,925)                 -                    -            134,682                  505,830                     -
          50040 · Structured Settlement Costs                                 -                  -                    -                  -                        -                     -
        Total 50000 · Cost of Goods Sold                                 (5,925)                 -                    -          1,774,239                7,201,076                 2,186
      Total COGS                                                         (5,925)                 -                    -          1,774,239                7,201,076                 2,186
    Gross Profit                                                         9,675                   -                    -             25,782                1,533,924                (1,915)
      Expense
        60020 · Marketing & Media Consulting                                  -                  -                    -                  -                        -                     -
        60400 · Bank Charges                                                  -                  -                    -                  8                        -                     3
        60500 · Dues and Subscriptions                                        -                  -                    -                  -                        -                     -
        60600 · Equipment Lease                                               -                  -                    -                  -                        -                     -
        61700 · Information Technology                                        -                  -                    -                  -                        -                     -
        61800 · License and Filing Fees                                     479              1,109                  579                  -                        -                     -
        61850 · Meals and Entertainment                                       -                  -                    -                  -                        -                     -
        61870 · Moving                                                        -                  -                    -                  -                        -                     -
        62500 · Employee Benefits                                             -                  -                    -                  -                        -                     -
        63300 · Insurance                                                     -                  -                    -                  -                        -                     -
        63400 · Interest                                                      -            520,000                    -                  -                        -                     -
        63401 · Int Expense - BK DIP financing                                -                  -                    -                  -                        -                     -
        64800 · Office Expense                                                -                  -                    -                  -                        -                     -
        64900 · Office Supplies                                               -                  -                    -                  -                        -                     -
        65000 · Outside Services                                              -                  -                    -                  -                        -                     -
        65100 · Parking                                                       -                  -                    -                  -                        -                     -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                        -                  -                    -                     -                     -                      -
          66015 · Payroll-Employer Taxes                                      -                  -                    -                     -                     -                      -
          66000 · Payroll - Salaries, Wages, Tax - Other                      -                  -                    -                     -                     -                      -
         Total 66000 · Payroll - Salaries, Wages, Tax                         -                  -                    -                     -                     -                      -
         66020 · Independent Contractors                                      -                  -                    -                     -                     -                      -
         66030 · Postage and Delivery                                         -                  -                    -                     -                     -                      -
         66800 · Rent Expense                                                 -                  -                    -                     -                     -                      -
         66900 · Repairs and Maintenance                                      -                  -                    -                     -                     -                      -
         67000 · Security                                                     -                  -                    -                     -                     -                      -
         67050 · Storage                                                      -                  -                    -                     -                     -                      -
         67100 · Telephone and Internet Expense                               -                  -                    -                     -                     -                      -
         67110 · Title Searches                                               -                  -                    -                     -                     -                      -
         67200 · Travel                                                       -                  -                    -                     -                     -                      -
         67210 · Travel / Relocation allowance                                -                  -                    -                     -                     -                      -
         67400 · Utilities                                                    -                  -                    -                     -                     -                      -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                    -                  -                    -                     -                     -                      -
           68200 · Legal Fees - Ord Course                                    -                  -                    -                     -                 5,001                      -
           68300 · Accntng Fees - Ord Course                                  -                  -                    -                     -                     -                      -
           68400 · Consulting RS                                              -                  -                    -                     -                     -                      -
         Total 68000 · Professional Fee Ord Course                           -                   -                   -                    -                   5,001                    -
         71000 · U.S. Trustee Fees                                       1,625              42,568              21,132                  975                     975                  975
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                     -                  -                    -                     -                     -                      -
           72030 · Consulting - Court Retained                                -                  -                    -                     -                     -                      -
           72050 · Creditor's Committee Fees Expen                            -                  -                    -                     -                     -                      -
        Total 72000 · Prof Fees - Retained Firms                              -                  -                    -                     -                     -                      -
        72100 · DIP Loan Origination Fee                                      -                  -                    -                     -                     -                      -
        81140 · Board Fees                                                    -                  -                    -                     -                     -                      -
        83000 · Tax Expense
          83100 · Property Tax Expense                                       -                   -                   -                   -                        -                    -
          83110 · Municipal Taxes and Fees                                   -                   -                   -                   -                        -                    -
          83200 · Taxes, other - LLC fees                                  800                 800                 800               1,600                      800                    -
        Total 83000 · Tax Expense                                          800                 800                 800               1,600                      800                    -
      Total Expense                                                      2,904             564,477              22,511               2,583                    6,776                  978
  Net Ordinary Income                                                    6,771            (564,477)            (22,511)             23,199                1,527,148                (2,893)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                                -                   -                   -                   -                        -                     -
       85101 · Refund of Pre-Petition Expense                            2,578                   -                   -                 668                        -                 1,120
       85105 · Settlement Income                                             -                   -                   -                   -                        -                     -
     Other Expense                                                           -                   -                   -             102,745                        -                     -
  Net Other Income                                                       2,578                   -                   -            (102,077)                       -                 1,120
Net Income                                                               9,349            (564,477)            (22,511)            (78,878)               1,527,148                (1,773)




       65 of 129
                                                                                                                                                                MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                              Doc 3267                Filed 01/03/19                 Page 66 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                             P-048 Crossbeam      P-287 Kirkstead       Silverleaf Funding       Summit Cut             Topchord
                                                   Debtor:      Invest LLC        Inves Huron St.               LLC           Investments LLC       Investments LLC          WCBL 1
                                                Case No.:       17-12650             18-10675               17-12837             17-12640              17-12664             17-12754
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                                 -             650,671                 30,000                       -          1,100,000                      -
        40010 · Rent Revenue                                                 -                   -                      -                       -              5,400                      -
        40020 · Interest Revenue                                             -                   -                      -                       -               (182)                     -
        40022 · Structured Settlement Income                                 -                   -                      -                       -                  -                      -
        40090 · Other Revenue                                                -                   -                  9,796                       -                  -                      -
      Total Income                                                           -             650,671                 39,796                       -          1,105,218                      -
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                            -                      -                   -                       -              7,287                      -
          50020 · Cost of Sales Real Property                                -                      -             160,275                       -          1,412,256                      -
          50030 · Closing Costs / Prorations                                 -                      -               6,596                       -             82,961                      -
          50040 · Structured Settlement Costs                                -                      -                   -                       -                  -                      -
        Total 50000 · Cost of Goods Sold                                     -                      -             166,871                       -          1,502,504                      -
      Total COGS                                                             -                      -             166,871                       -          1,502,504                      -
    Gross Profit                                                             -             650,671                (127,075)                     -           (397,286)                     -
      Expense
        60020 · Marketing & Media Consulting                                 -                    -                      -                    -                     -                    -
        60400 · Bank Charges                                                 -                    -                      -                    -                     8                    -
        60500 · Dues and Subscriptions                                       -                    -                      -                    -                     -                    -
        60600 · Equipment Lease                                              -                    -                      -                    -                     -                    -
        61700 · Information Technology                                       -                    -                      -                    -                     -                    -
        61800 · License and Filing Fees                                    149                  628                    479                  479                   679                  579
        61850 · Meals and Entertainment                                      -                    -                      -                    -                     -                    -
        61870 · Moving                                                       -                    -                      -                    -                     -                    -
        62500 · Employee Benefits                                            -                    -                      -                    -                     -                    -
        63300 · Insurance                                                    -                    -                      -                    -                     -                    -
        63400 · Interest                                                     -                    -                      -                    -                     -                    -
        63401 · Int Expense - BK DIP financing                               -                    -                      -                    -                     -                    -
        64800 · Office Expense                                               -                    -                      -                    -                     -                    -
        64900 · Office Supplies                                              -                    -                      -                    -                     -                    -
        65000 · Outside Services                                             -                    -                      -                    -                     -                    -
        65100 · Parking                                                      -                    -                      -                    -                     -                    -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                       -                      -                    -                      -                     -                   -
          66015 · Payroll-Employer Taxes                                     -                      -                    -                      -                     -                   -
          66000 · Payroll - Salaries, Wages, Tax - Other                     -                      -                    -                      -                     -                   -
         Total 66000 · Payroll - Salaries, Wages, Tax                        -                      -                   -                       -                     -                   -
         66020 · Independent Contractors                                     -                      -                   -                       -                     -                   -
         66030 · Postage and Delivery                                        -                      -                   -                       -                     -                   -
         66800 · Rent Expense                                                -                      -                   -                       -                     -                   -
         66900 · Repairs and Maintenance                                     -                      -                   -                       -                     -                   -
         67000 · Security                                                    -                      -                   -                       -                     -                   -
         67050 · Storage                                                     -                      -                   -                       -                     -                   -
         67100 · Telephone and Internet Expense                              -                      -                   -                       -                     -                   -
         67110 · Title Searches                                              -                      -              18,287                       -                     -                   -
         67200 · Travel                                                      -                      -                   -                       -                     -                   -
         67210 · Travel / Relocation allowance                               -                      -                   -                       -                     -                   -
         67400 · Utilities                                                   -                      -                 216                       -                     -                   -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                   -                      -                    -                      -                  -                      -
           68200 · Legal Fees - Ord Course                                   -                      -                8,435                      -              3,210                      -
           68300 · Accntng Fees - Ord Course                                 -                      -                    -                      -                  -                      -
           68400 · Consulting RS                                             -                      -                    -                      -                  -                      -
         Total 68000 · Professional Fee Ord Course                           -                    -                  8,435                   -                 3,210                     -
         71000 · U.S. Trustee Fees                                         650                  975                  1,625              10,400                 1,625                   975
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                    -                      -                    -                      -                     -                   -
           72030 · Consulting - Court Retained                               -                      -                    -                      -                     -                   -
           72050 · Creditor's Committee Fees Expen                           -                      -                    -                      -                     -                   -
        Total 72000 · Prof Fees - Retained Firms                             -                      -                    -                      -                     -                   -
        72100 · DIP Loan Origination Fee                                     -                      -                    -                      -                     -                   -
        81140 · Board Fees                                                   -                      -                    -                      -                     -                   -
        83000 · Tax Expense
          83100 · Property Tax Expense                                      -                    -                      -                    -                     -                      -
          83110 · Municipal Taxes and Fees                                  -                    -                      -                    -                     -                      -
          83200 · Taxes, other - LLC fees                                 800                    -                      -                  800                   800                    800
        Total 83000 · Tax Expense                                         800                    -                      -                  800                   800                    800
      Total Expense                                                     1,599                1,603                 29,041               11,679                 6,322                  2,354
  Net Ordinary Income                                                  (1,599)             649,068                (156,116)            (11,679)             (403,608)                (2,354)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                               -                    -                       -                   -                     -                      -
       85101 · Refund of Pre-Petition Expense                               -                    -                       -                   -                     -                      -
       85105 · Settlement Income                                            -                    -                       -                   -                     -                      -
     Other Expense                                                          -                    -                       -                   -                     -                      -
  Net Other Income                                                          -                    -                       -                   -                     -                      -
Net Income                                                             (1,599)             649,068                (156,116)            (11,679)             (403,608)                (2,354)




       66 of 129
                                                                                                                                                                  MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                           Doc 3267             Filed 01/03/19                Page 67 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018
                                                                              Whiteacre Funding
                                                   Debtor:   WCBL 2                  LLC           WMIF 1         WMIF 2          WMIF 3         WMIF 3a           WMIF 4
                                                Case No.:    17-12758             17-12713         17-12768       17-12772        17-12776       17-12780         17-12784
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                              -                  -        710,896               -               -       241,001            260,000
        40010 · Rent Revenue                                              -            142,998          7,831               -               -             -             50,553
        40020 · Interest Revenue                                          -             22,000         45,051          22,500          16,177             -              7,583
        40022 · Structured Settlement Income                              -                  -              -               -               -             -                  -
        40090 · Other Revenue                                             -                  -            300               -               -             -                  -
      Total Income                                                        -            164,998        764,078          22,500          16,177       241,001            318,136
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                         -             57,361              -                -               -            -                  -
          50020 · Cost of Sales Real Property                             -                  -        744,953                -               -      227,000            260,000
          50030 · Closing Costs / Prorations                              -                  -              -                -               -            -              7,147
          50040 · Structured Settlement Costs                             -                  -              -                -               -            -                  -
        Total 50000 · Cost of Goods Sold                                  -             57,361        744,953                -               -      227,000            267,147
      Total COGS                                                          -             57,361        744,953                -               -      227,000            267,147
    Gross Profit                                                          -            107,637          19,124         22,500          16,177         14,001            50,988
      Expense
        60020 · Marketing & Media Consulting                              -                  -                -              -               -            -                   -
        60400 · Bank Charges                                              -                  -                -              -               -            -                   -
        60500 · Dues and Subscriptions                                    -                  -                -              -               -            -                   -
        60600 · Equipment Lease                                           -                  -                -              -               -            -                   -
        61700 · Information Technology                                    -                  -                -              -               -            -                   -
        61800 · License and Filing Fees                                 579              1,573              479            579             628          579                 679
        61850 · Meals and Entertainment                                   -                  -                -              -               -            -                   -
        61870 · Moving                                                    -                  -                -              -               -            -                   -
        62500 · Employee Benefits                                         -                  -                -              -               -            -                   -
        63300 · Insurance                                                 -              4,342                -              -               -            -                   -
        63400 · Interest                                                  -                  -                -              -               -            -                   -
        63401 · Int Expense - BK DIP financing                            -                  -                -              -               -            -                   -
        64800 · Office Expense                                            -                  -                -              -               -            -                   -
        64900 · Office Supplies                                           -                  -                -              -               -            -                   -
        65000 · Outside Services                                          -                  -                -              -               -            -                   -
        65100 · Parking                                                   -                  -                -              -               -            -                   -
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                                    -                   -               -              -               -              -                 -
          66015 · Payroll-Employer Taxes                                  -                   -               -              -               -              -                 -
          66000 · Payroll - Salaries, Wages, Tax - Other                  -                   -               -              -               -              -                 -
         Total 66000 · Payroll - Salaries, Wages, Tax                     -                  -               -               -               -              -                 -
         66020 · Independent Contractors                                  -                  -               -               -               -              -                 -
         66030 · Postage and Delivery                                     -                  -               -               -               -              -                 -
         66800 · Rent Expense                                             -                  -               -               -               -              -                 -
         66900 · Repairs and Maintenance                                  -                  -               -               -               -              -                 -
         67000 · Security                                                 -                375               -               -               -              -                 -
         67050 · Storage                                                  -                  -               -               -               -              -                 -
         67100 · Telephone and Internet Expense                           -                  -               -               -               -              -                 -
         67110 · Title Searches                                           -              8,140           9,716             916               -              -               700
         67200 · Travel                                                   -                  -               -               -               -              -                 -
         67210 · Travel / Relocation allowance                            -                  -               -               -               -              -                 -
         67400 · Utilities                                                -                702               -               -               -              -                 -
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                                -              2,500               -              -               -               -                -
           68200 · Legal Fees - Ord Course                                -             79,672          21,665         26,723           4,627               -            1,563
           68300 · Accntng Fees - Ord Course                              -                  -               -              -               -               -                -
           68400 · Consulting RS                                          -                  -               -              -               -               -                -
         Total 68000 · Professional Fee Ord Course                        -             82,172          21,665         26,723           4,627             -              1,563
         71000 · U.S. Trustee Fees                                      975              3,250           3,250          1,300             975           650                975
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                                 -                   -               -              -               -              -                 -
           72030 · Consulting - Court Retained                            -                   -               -              -               -              -                 -
           72050 · Creditor's Committee Fees Expen                        -                   -               -              -               -              -                 -
        Total 72000 · Prof Fees - Retained Firms                          -                   -               -              -               -              -                 -
        72100 · DIP Loan Origination Fee                                  -                   -               -              -               -              -                 -
        81140 · Board Fees                                                -                   -               -              -               -              -                 -
        83000 · Tax Expense
          83100 · Property Tax Expense                                    -              7,801           3,426         14,334               -              -                 -
          83110 · Municipal Taxes and Fees                                -              3,691               -              -               -              -                 -
          83200 · Taxes, other - LLC fees                               800              1,600               -            800             800            800               800
        Total 83000 · Tax Expense                                       800             13,091           3,426         15,134             800            800               800
      Total Expense                                                   2,354            113,645          38,536         44,653           7,030          2,029             4,717
  Net Ordinary Income                                               (2,354)              (6,008)       (19,411)       (22,153)          9,147         11,972            46,272
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                            -                    -              -              -         (13,710)       (26,745)           (6,168)
       85101 · Refund of Pre-Petition Expense                            -                3,132              -              -               -              -                 -
       85105 · Settlement Income                                         -                    -              -              -               -              -                 -
     Other Expense                                                       -                    -              -              -               -              -                 -
  Net Other Income                                                       -                3,132              -              -         (13,710)       (26,745)           (6,168)
Net Income                                                          (2,354)              (2,876)       (19,411)       (22,153)         (4,563)       (14,773)           40,104




       67 of 129
                                                                                                                                                    MOR-2 P&L filing to NOV30 2018
                                  Case 17-12560-KJC                         Doc 3267   Filed 01/03/19   Page 68 of 129


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through November 30, 2018

                                                   Debtor:   TOTAL
                                                Case No.:
  Ordinary Income/Expense
      Income
        40005 · Sales Proceeds / Note Payoff                 150,055,681
        40010 · Rent Revenue                                   1,868,268
        40020 · Interest Revenue                                 146,702
        40022 · Structured Settlement Income                      87,673
        40090 · Other Revenue                                    397,930
      Total Income                                           152,556,253
      Cost of Goods Sold
        50000 · Cost of Goods Sold
          50010 · Rental Property Cost Operations                419,652
          50020 · Cost of Sales Real Property                150,708,152
          50030 · Closing Costs / Prorations                   8,232,112
          50040 · Structured Settlement Costs                      1,282
        Total 50000 · Cost of Goods Sold                     159,361,199
      Total COGS                                             159,361,199
    Gross Profit                                              (6,804,945)
      Expense
        60020 · Marketing & Media Consulting                     337,120
        60400 · Bank Charges                                      18,523
        60500 · Dues and Subscriptions                            27,357
        60600 · Equipment Lease                                    1,520
        61700 · Information Technology                           448,195
        61800 · License and Filing Fees                          102,883
        61850 · Meals and Entertainment                            3,456
        61870 · Moving                                            20,487
        62500 · Employee Benefits                                216,561
        63300 · Insurance                                        117,977
        63400 · Interest                                       2,178,528
        63401 · Int Expense - BK DIP financing                 4,593,667
        64800 · Office Expense                                   165,019
        64900 · Office Supplies                                   23,367
        65000 · Outside Services                                  29,132
        65100 · Parking                                           53,588
        66000 · Payroll - Salaries, Wages, Tax
          66005 · Payroll-Service Fees                             7,339
          66015 · Payroll-Employer Taxes                         414,022
          66000 · Payroll - Salaries, Wages, Tax - Other       5,569,876
         Total 66000 · Payroll - Salaries, Wages, Tax          5,991,237
         66020 · Independent Contractors                           6,000
         66030 · Postage and Delivery                             31,498
         66800 · Rent Expense                                    558,065
         66900 · Repairs and Maintenance                          30,657
         67000 · Security                                          9,750
         67050 · Storage                                           7,087
         67100 · Telephone and Internet Expense                   78,054
         67110 · Title Searches                                  141,395
         67200 · Travel                                           83,949
         67210 · Travel / Relocation allowance                    90,000
         67400 · Utilities                                        16,545
         68000 · Professional Fee Ord Course
           68100 · Consulting - Ord Course                        43,364
           68200 · Legal Fees - Ord Course                     1,591,377
           68300 · Accntng Fees - Ord Course                      60,657
           68400 · Consulting RS                                  10,238
         Total 68000 · Professional Fee Ord Course             1,705,635
         71000 · U.S. Trustee Fees                             2,123,658
         72000 · Prof Fees - Retained Firms
           72010 · Legal - Court Retained                     28,069,418
           72030 · Consulting - Court Retained                17,368,753
           72050 · Creditor's Committee Fees Expen                26,338
        Total 72000 · Prof Fees - Retained Firms              45,464,508
        72100 · DIP Loan Origination Fee                       1,575,000
        81140 · Board Fees                                       972,059
        83000 · Tax Expense
          83100 · Property Tax Expense                            27,320
          83110 · Municipal Taxes and Fees                         4,269
          83200 · Taxes, other - LLC fees                        375,480
        Total 83000 · Tax Expense                                407,069
      Total Expense                                           67,629,549
  Net Ordinary Income                                        (74,434,495)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                    (46,623)
       85101 · Refund of Pre-Petition Expense                     85,840
       85105 · Settlement Income                                  69,267
     Other Expense                                               103,845
  Net Other Income                                                 4,638
Net Income                                                   (74,429,856)




       68 of 129
                                                                                                                   MOR-2 P&L filing to NOV30 2018
                                      Case 17-12560-KJC                     Doc 3267                 Filed 01/03/19                  Page 69 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        1. Woodbridge          Bellflower Funding        Brise Soleil         Carbondale Glen
                                                        Debtor: Notes     Group LLC                    LLC            Investments LLC         Sweetgrass LLC

                                                      Case No.:   1.      17-12560                 18-10507              17-12762                17-12564
ASSETS
  Current Assets
    Total Checking/Savings                                        2.          24,251,049                          -                      -                      -
    Other Current Assets
       11010 · Miscellaneous Receivable
       11500 · Vendor Deposits                                                       1,068                        -                      -                      -
       11510 · Property Manager Advance
       14010 · Due From Shapiro
       14020 · Prepaid Expenses                                                   32,370                          -                      -                      -
       14025 · Professional Retainers                                            254,801                          -                      -                      -
    Total Other Current Assets                                                   288,239                          -                      -                      -
  Total Current Assets                                                        24,539,288                          -                      -                      -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                      9,638                        -                      -                      -
       15120 · Software                                                              9,780                        -                      -                      -
       15130 · Proceeds from sale of property                                        (3,100)                      -                      -                      -
    Total 15000 · Furniture and Equipment                                         16,318                          -                      -                      -
  Total Fixed Assets                                                              16,318                          -                      -                      -
  Other Assets
    18000 · Property / Loan Investment                            3.                      -              1,200,000              195,000                 160,000
    18050 · Property proceeds/notepayoff                                                  -               (507,106)                      -            (1,363,109)
    18100 · Pre-Pet Capitalized Improvement                       4.                      -                    132               11,310               1,181,525
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                              310                        -                      -                      -
       18230 · Post-Pet Property Taxes                                                    -                70,012                   4,026                   7,455
       18240 · Post-Pet Insurance                                                    7,536                 19,115                     253                   5,454
       18250 · Post-Pet Interest                                                          -                       -                      -                      -
       18260 · Post-Pet Utilities Costs                                              3,748                    1,491                      -                  1,830
       18270 · Post-Pet Other Costs                                                    281                    1,874                 3,366                   6,845
       18280 · Rental property major improveme
    Total 18200 · Post Pet Capitalized Improvemen                 4.              11,875                   92,492                   7,645                21,584
    18300 · Structured Settlements                                5.                 1,893                        -                      -                      -
  Total Other Assets                                                              13,768                  785,518               213,955                         -
TOTAL ASSETS                                                                  24,569,374                  785,518               213,955                         -
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                           11,528,626                          -                      -                      -
       Total Accounts Payable                                     6.          11,528,626                          -                      -                      -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                  11,578,057                          -                      -                   479
           20115 · Misc Current Liability/Payable                                         -                       -                      -                      -
           20120 · Tenant Deposit & Prepaid Rent
           24400 · Due (to)/from Group or Affiliate                           20,434,877                  (651,227)              12,484                (903,976)
           24500 · DIP Lender Note Payable                        7.          40,217,933                          -                      -                      -
       Total Other Current Liabilities                                        72,230,867                  (651,227)              12,484                (903,497)

    Total Current Liabilities                                                 83,759,493                  (651,227)              12,484                (903,497)
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.         318,614,069                 1,200,132              206,310               1,341,525
       25250 · Due to Noteholders                                 8.
       25300 · Due to Unitholders                                 8.
    Total Long Term Liabilities                                              318,614,069                 1,200,132              206,310               1,341,525
  Total Liabilities                                                          402,373,562                  548,905               218,794                 438,028
  Equity
    30000 · Opening Balance Equity                                9.         (315,912,675)                        -                      -                   (479)
    Retained Earnings/(Losses): Post-Pet Prior Period             9.           (5,568,552)                        -                      -                      -
    Net Income/(Loss): Post Petition Current Period                           (56,322,961)                236,613                   (4,839)            (437,549)
  Total Equity                                                               (377,804,188)                236,613                   (4,839)            (438,028)
TOTAL LIABILITIES & EQUITY                                                    24,569,374                  785,518               213,955                         -




        69 of 129
                                                                                                                                                            MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                     Doc 3267              Filed 01/03/19                   Page 70 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                                            Inactive Property           Ironsides           Under Debtor
                                                        Debtor: Notes Holding Companies        Companies            Investments LLC           Control

                                                      Case No.:   1.       Various              Various                17-12714             Non-Debtor
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                   -                        -                      -                   -
    Other Current Assets
       11010 · Miscellaneous Receivable
       11500 · Vendor Deposits                                                         -                        -                      -                   -
       11510 · Property Manager Advance
       14010 · Due From Shapiro
       14020 · Prepaid Expenses                                                        -                        -                      -                   -
       14025 · Professional Retainers                                                  -                        -                      -                   -
    Total Other Current Assets                                                         -                        -                      -                   -
  Total Current Assets                                                                 -                        -                      -                   -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                        -                        -                      -                   -
       15120 · Software                                                                -                        -                      -                   -
       15130 · Proceeds from sale of property                                          -                        -                      -                   -
    Total 15000 · Furniture and Equipment                                              -                        -                      -                   -
  Total Fixed Assets                                                                   -                        -                      -                   -
  Other Assets
    18000 · Property / Loan Investment                            3.                   -                        -           1,290,000                      -
    18050 · Property proceeds/notepayoff                                               -                        -                      -                   -
    18100 · Pre-Pet Capitalized Improvement                       4.                   -                        -                      -                   -
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                              -                   4,950               35,677                      -
       18230 · Post-Pet Property Taxes                                                 -                        -              27,285                      -
       18240 · Post-Pet Insurance                                                      -                        -              15,903                    381
       18250 · Post-Pet Interest                                                       -                        -                      -                   -
       18260 · Post-Pet Utilities Costs                                                -                        -                      -                   -
       18270 · Post-Pet Other Costs                                                    -                        -                 1,120                    -
       18280 · Rental property major improveme
    Total 18200 · Post Pet Capitalized Improvemen                 4.                   -                   4,950               79,985                    381
    18300 · Structured Settlements                                5.                   -                        -                      -                   -
  Total Other Assets                                                                   -                   4,950            1,369,985                    381
TOTAL ASSETS                                                                           -                   4,950            1,369,985                    381
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                  49                         -              35,713                      -
       Total Accounts Payable                                     6.                 49                         -              35,713                      -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                           -                        -                      -                   -
           20115 · Misc Current Liability/Payable                                      -                        -                      -                   -
           20120 · Tenant Deposit & Prepaid Rent
           24400 · Due (to)/from Group or Affiliate                              311,719                  23,724               48,375                72,040
           24500 · DIP Lender Note Payable                        7.                   -                        -                      -                   -
       Total Other Current Liabilities                                           311,719                  23,724               48,375                72,040

    Total Current Liabilities                                                    311,768                  23,724               84,088                72,040
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.                   -                        -           1,290,000                      -
       25250 · Due to Noteholders                                 8.
       25300 · Due to Unitholders                                 8.
    Total Long Term Liabilities                                                        -                        -           1,290,000                      -
  Total Liabilities                                                              311,768                  23,724            1,374,088                72,040
  Equity
    30000 · Opening Balance Equity                                9.                 (49)                       -                      -                   -
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                   -                     (49)                      -                   -
    Net Income/(Loss): Post Petition Current Period                             (311,719)              (18,725)                   (4,103)            (71,659)
  Total Equity                                                                  (311,768)              (18,774)                   (4,103)            (71,659)
TOTAL LIABILITIES & EQUITY                                                             -                   4,950            1,369,985                    381




        70 of 129
                                                                                                                                                      MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                        Doc 3267             Filed 01/03/19                     Page 71 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-001 215 North 12th P-002 Addison Park        P-003 Anchorpoint        P-004 Arborvitae
                                                        Debtor: Notes          St LLC            Invest LLC                Invest LLC              Invest LLC

                                                      Case No.:   1.         17-12561             17-12563                 17-12566                17-12572
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                         -                    -                        -                       -
    Other Current Assets
       11010 · Miscellaneous Receivable
       11500 · Vendor Deposits                                                               -                    -                        -                       -
       11510 · Property Manager Advance
       14010 · Due From Shapiro
       14020 · Prepaid Expenses                                                              -                    -                        -                       -
       14025 · Professional Retainers                                                        -                    -                        -                       -
    Total Other Current Assets                                                               -                    -                        -                       -
  Total Current Assets                                                                       -                    -                        -                       -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                              -                    -                        -                       -
       15120 · Software                                                                      -                    -                        -                       -
       15130 · Proceeds from sale of property                                                -                    -                        -                       -
    Total 15000 · Furniture and Equipment                                                    -                    -                        -                       -
  Total Fixed Assets                                                                         -                    -                        -                       -
  Other Assets
    18000 · Property / Loan Investment                            3.              1,000,000           18,200,000                  753,000                  96,000
    18050 · Property proceeds/notepayoff                                          (1,082,152)                     -              (798,211)                         -
    18100 · Pre-Pet Capitalized Improvement                       4.                 53,785            4,179,941                   20,212                     9,872
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                    -         7,004,814                           -                       -
       18230 · Post-Pet Property Taxes                                               23,453             219,799                    18,428                     2,195
       18240 · Post-Pet Insurance                                                       1,736            49,514                       2,272                     126
       18250 · Post-Pet Interest                                                             -                    -                        -                       -
       18260 · Post-Pet Utilities Costs                                                 2,511                3,706                       17                        -
       18270 · Post-Pet Other Costs                                                       667                5,821                    4,282                   1,683
       18280 · Rental property major improveme
    Total 18200 · Post Pet Capitalized Improvemen                 4.                 28,367            7,283,654                   24,999                     4,005
    18300 · Structured Settlements                                5.                         -                    -                        -                       -
  Total Other Assets                                                                         -        29,663,594                           -              109,877
TOTAL ASSETS                                                                                 -        29,663,594                           -              109,877
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                          -          111,140                            -                       -
       Total Accounts Payable                                     6.                         -          111,140                            -                       -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                            2,217                4,567                 20,212                          -
           20115 · Misc Current Liability/Payable                                            -                    -                        -                       -
           20120 · Tenant Deposit & Prepaid Rent
           24400 · Due (to)/from Group or Affiliate                                (761,861)           8,560,357                (1,418,399)                   6,259
           24500 · DIP Lender Note Payable                        7.                         -                    -                        -                       -
       Total Other Current Liabilities                                             (759,644)           8,564,923                (1,398,187)                   6,259

    Total Current Liabilities                                                      (759,644)           8,676,063                (1,398,187)                   6,259
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.              1,053,785           21,052,124                  773,212                 105,872
       25250 · Due to Noteholders                                 8.
       25300 · Due to Unitholders                                 8.
    Total Long Term Liabilities                                                   1,053,785           21,052,124                  773,212                 105,872
  Total Liabilities                                                                 294,141           29,728,187                 (624,975)                112,131
  Equity
    30000 · Opening Balance Equity                                9.                    (1,076)              (4,567)              (19,727)                         -
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                    9,140                     -                   (8,816)                      -
    Net Income/(Loss): Post Petition Current Period                                (302,205)             (60,027)                 653,518                     (2,254)
  Total Equity                                                                     (294,141)             (64,593)                 624,975                     (2,254)
TOTAL LIABILITIES & EQUITY                                                                   -        29,663,594                           -              109,877




        71 of 129
                                                                                                                                                              MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                      Doc 3267                Filed 01/03/19                   Page 72 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-005 Archivolt         P-006 Arlington        P-007 Arrowpoint        P-008 Baleroy Invest
                                                        Debtor: Notes     Invest LLC            Ridge Inves LLC           Invest LLC                  LLC

                                                      Case No.:   1.       17-12574                17-12576               17-12578                  17-12580
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                       -                      -                       -                         -
    Other Current Assets
       11010 · Miscellaneous Receivable
       11500 · Vendor Deposits                                                             -                      -                       -                         -
       11510 · Property Manager Advance
       14010 · Due From Shapiro
       14020 · Prepaid Expenses                                                            -                      -                       -                         -
       14025 · Professional Retainers                                                      -                      -                       -                         -
    Total Other Current Assets                                                             -                      -                       -                         -
  Total Current Assets                                                                     -                      -                       -                         -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                            -                      -                       -                         -
       15120 · Software                                                                    -                      -                       -                         -
       15130 · Proceeds from sale of property                                              -                      -                       -                         -
    Total 15000 · Furniture and Equipment                                                  -                      -                       -                         -
  Total Fixed Assets                                                                       -                      -                       -                         -
  Other Assets
    18000 · Property / Loan Investment                            3.                       -            6,300,000                611,000                  1,434,400
    18050 · Property proceeds/notepayoff                                                   -                      -                       -              (1,533,321)
    18100 · Pre-Pet Capitalized Improvement                       4.                       -            6,183,009                 44,074                    82,502
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                  -            3,085,807                         -                         -
       18230 · Post-Pet Property Taxes                                                     -              118,344                 13,866                       8,355
       18240 · Post-Pet Insurance                                                          -               59,963                      126                          -
       18250 · Post-Pet Interest                                                           -                      -                       -                         -
       18260 · Post-Pet Utilities Costs                                                    -                  2,504                       -                    3,536
       18270 · Post-Pet Other Costs                                                        -                      -                  1,683                     4,527
       18280 · Rental property major improveme
    Total 18200 · Post Pet Capitalized Improvemen                 4.                       -            3,266,619                 15,675                    16,419
    18300 · Structured Settlements                                5.                       -                      -                       -                         -
  Total Other Assets                                                                       -           15,749,627                670,749                            -
TOTAL ASSETS                                                                               -           15,749,627                670,749                            -
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                        -               79,744                         -                         -
       Total Accounts Payable                                     6.                       -               79,744                         -                         -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                               -                   958                     258                     1,083
           20115 · Misc Current Liability/Payable                                          -                      -                       -                         -
           20120 · Tenant Deposit & Prepaid Rent
           24400 · Due (to)/from Group or Affiliate                                   1,813             3,812,526                 17,978                   (920,286)
           24500 · DIP Lender Note Payable                        7.                       -                      -                       -                         -
       Total Other Current Liabilities                                                1,813             3,813,483                 18,236                   (919,204)

    Total Current Liabilities                                                         1,813             3,893,227                 18,236                   (919,204)
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.                       -           11,873,262                655,074                  1,516,578
       25250 · Due to Noteholders                                 8.
       25300 · Due to Unitholders                                 8.
    Total Long Term Liabilities                                                            -           11,873,262                655,074                  1,516,578
  Total Liabilities                                                                   1,813            15,766,489                673,310                   597,374
  Equity
    30000 · Opening Balance Equity                                9.                       -                   (958)                  (258)                    (1,083)
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                       -                      -                       -                         -
    Net Income/(Loss): Post Petition Current Period                                   (1,813)             (15,904)                   (2,303)               (596,292)
  Total Equity                                                                        (1,813)             (16,862)                   (2,561)               (597,374)
TOTAL LIABILITIES & EQUITY                                                                 -           15,749,627                670,749                            -




        72 of 129
                                                                                                                                                               MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                       Doc 3267               Filed 01/03/19                     Page 73 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-009 Bay Village       P-010 Bear Brook        P-011 Beech Creek        P-012 Bishop White
                                                        Debtor: Notes      Invest LLC              Invest LLC               Invest LLC               Invest LLC

                                                      Case No.:   1.        17-12604               17-12610                 17-12616                 17-12623
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                        -                      -                        -                       -
    Other Current Assets
       11010 · Miscellaneous Receivable
       11500 · Vendor Deposits                                                              -                      -                        -                       -
       11510 · Property Manager Advance
       14010 · Due From Shapiro
       14020 · Prepaid Expenses                                                             -                      -                        -                       -
       14025 · Professional Retainers                                                       -                      -                        -                       -
    Total Other Current Assets                                                              -                      -                        -                       -
  Total Current Assets                                                                      -                      -                        -                       -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                             -                      -                        -                       -
       15120 · Software                                                                     -                      -                        -                       -
       15130 · Proceeds from sale of property                                               -                      -                        -                       -
    Total 15000 · Furniture and Equipment                                                   -                      -                        -                       -
  Total Fixed Assets                                                                        -                      -                        -                       -
  Other Assets
    18000 · Property / Loan Investment                            3.             8,900,000                 90,000                1,472,500                35,000,000
    18050 · Property proceeds/notepayoff                                                    -                      -             (1,963,754)              (3,510,000)
    18100 · Pre-Pet Capitalized Improvement                       4.             1,671,696                    5,811                465,906                  923,438
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                          651,267                         -                        -               175,671
       18230 · Post-Pet Property Taxes                                             101,299                    2,195                    8,150                286,988
       18240 · Post-Pet Insurance                                                   22,111                      126                    7,786                     502
       18250 · Post-Pet Interest                                                            -                      -                        -               106,250
       18260 · Post-Pet Utilities Costs                                                1,081                       -                   2,516                        -
       18270 · Post-Pet Other Costs                                                         -                 1,683                    6,896                    6,425
       18280 · Rental property major improveme
    Total 18200 · Post Pet Capitalized Improvemen                 4.               775,757                    4,005                 25,348                  575,836
    18300 · Structured Settlements                                5.                        -                      -                        -                       -
  Total Other Assets                                                            11,347,453                 99,816                           -             32,989,274
TOTAL ASSETS                                                                    11,347,453                 99,816                           -             32,989,274
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                 55,600                         -                        -               213,611
       Total Accounts Payable                                     6.                55,600                         -                        -               213,611
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                            260                        -                   5,389                 22,431
           20115 · Misc Current Liability/Payable                                           -                      -                        -                       -
           20120 · Tenant Deposit & Prepaid Rent
           24400 · Due (to)/from Group or Affiliate                                153,084                    6,259              (1,267,134)              15,376,835
           24500 · DIP Lender Note Payable                        7.                        -                      -                        -                       -
       Total Other Current Liabilities                                             153,344                    6,259              (1,261,745)              15,399,266

    Total Current Liabilities                                                      208,944                    6,259              (1,261,745)              15,612,878
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.            11,150,448                 95,811                1,935,863                18,492,249
       25250 · Due to Noteholders                                 8.
       25300 · Due to Unitholders                                 8.
    Total Long Term Liabilities                                                 11,150,448                 95,811                1,935,863                18,492,249
  Total Liabilities                                                             11,359,392                102,070                  674,118                34,105,127
  Equity
    30000 · Opening Balance Equity                                9.                    (260)                      -                   (5,389)               (22,431)
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                        -                      -                        -                       -
    Net Income/(Loss): Post Petition Current Period                                (11,679)                   (2,254)             (668,729)               (1,093,421)
  Total Equity                                                                     (11,939)                   (2,254)             (674,118)               (1,115,853)
TOTAL LIABILITIES & EQUITY                                                      11,347,453                 99,816                           -             32,989,274




        73 of 129
                                                                                                                                                                MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                       Doc 3267                Filed 01/03/19                     Page 74 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-013 Black Bass        P-014 Black Locust       P-015 Bluff Point        P-016 Bowman
                                                        Debtor: Notes      Invest LLC               Invest LLC              Invest LLC              Invest LLC

                                                      Case No.:   1.       17-12641                 17-12648                 17-12722               17-12753
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                       -                        -                        -                      -
    Other Current Assets
       11010 · Miscellaneous Receivable
       11500 · Vendor Deposits                                                             -                        -                        -                      -
       11510 · Property Manager Advance
       14010 · Due From Shapiro
       14020 · Prepaid Expenses                                                            -                        -                        -                      -
       14025 · Professional Retainers                                                      -                        -                        -                      -
    Total Other Current Assets                                                             -                        -                        -                      -
  Total Current Assets                                                                     -                        -                        -                      -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                            -                        -                        -                      -
       15120 · Software                                                                    -                        -                        -                      -
       15130 · Proceeds from sale of property                                              -                        -                        -                      -
    Total 15000 · Furniture and Equipment                                                  -                        -                        -                      -
  Total Fixed Assets                                                                       -                        -                        -                      -
  Other Assets
    18000 · Property / Loan Investment                            3.              110,000                  125,000               13,200,000                90,000
    18050 · Property proceeds/notepayoff                                                   -                        -             (1,500,000)                       -
    18100 · Pre-Pet Capitalized Improvement                       4.                  6,372                    9,705              1,537,161                    4,432
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                  -                15,959                  318,065                         -
       18230 · Post-Pet Property Taxes                                                2,658                    2,658                163,147                    1,733
       18240 · Post-Pet Insurance                                                       126                      273                 13,986                      126
       18250 · Post-Pet Interest                                                           -                        -                        -                      -
       18260 · Post-Pet Utilities Costs                                                    -                        -                     510                       -
       18270 · Post-Pet Other Costs                                                   1,983                    2,007                    1,995                  1,713
       18280 · Rental property major improveme
    Total 18200 · Post Pet Capitalized Improvemen                 4.                  4,767                 20,897                  497,702                    3,573
    18300 · Structured Settlements                                5.                       -                        -                        -                      -
  Total Other Assets                                                              121,139                  155,602               13,734,863                98,005
TOTAL ASSETS                                                                      121,139                  155,602               13,734,863                98,005
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                        -                        -                82,480                         -
       Total Accounts Payable                                     6.                       -                        -                82,480                         -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                               -                        -                20,399                         -
           20115 · Misc Current Liability/Payable                                          -                        -                        -                      -
           20120 · Tenant Deposit & Prepaid Rent
           24400 · Due (to)/from Group or Affiliate                                   7,021                 23,576                (1,069,530)                  5,927
           24500 · DIP Lender Note Payable                        7.                       -                        -                        -                      -
       Total Other Current Liabilities                                                7,021                 23,576                (1,049,130)                  5,927

    Total Current Liabilities                                                         7,021                 23,576                 (966,650)                   5,927
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.              116,372                  134,705               14,726,442                94,432
       25250 · Due to Noteholders                                 8.
       25300 · Due to Unitholders                                 8.
    Total Long Term Liabilities                                                   116,372                  134,705               14,726,442                94,432
  Total Liabilities                                                               123,393                  158,281               13,759,792               100,359
  Equity
    30000 · Opening Balance Equity                                9.                       -                        -                (20,399)                       -
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                       -                        -                        -                      -
    Net Income/(Loss): Post Petition Current Period                                   (2,254)                  (2,679)                  (4,529)                (2,354)
  Total Equity                                                                        (2,254)                  (2,679)               (24,928)                  (2,354)
TOTAL LIABILITIES & EQUITY                                                        121,139                  155,602               13,734,863                98,005




        74 of 129
                                                                                                                                                               MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                     Doc 3267                 Filed 01/03/19                     Page 75 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-017 Bramley          P-019 Broadsands         P-020 Brynderwen         P-021 Cablestay
                                                        Debtor: Notes     Invest LLC              Invest LLC               Invest LLC               Invest LLC

                                                      Case No.:   1.      17-12769                 17-12777                 17-12793                17-12798
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                      -                        -                        -                      -
    Other Current Assets
       11010 · Miscellaneous Receivable
       11500 · Vendor Deposits                                                            -                        -                        -                      -
       11510 · Property Manager Advance
       14010 · Due From Shapiro
       14020 · Prepaid Expenses                                                           -                        -                        -                      -
       14025 · Professional Retainers                                                     -                        -                        -                      -
    Total Other Current Assets                                                            -                        -                        -                      -
  Total Current Assets                                                                    -                        -                        -                      -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                           -                        -                        -                      -
       15120 · Software                                                                   -                        -                        -                      -
       15130 · Proceeds from sale of property                                             -                        -                        -                      -
    Total 15000 · Furniture and Equipment                                                 -                        -                        -                      -
  Total Fixed Assets                                                                      -                        -                        -                      -
  Other Assets
    18000 · Property / Loan Investment                            3.             500,000                 345,000                            -            4,000,000
    18050 · Property proceeds/notepayoff                                                  -                        -                        -           (10,638,871)
    18100 · Pre-Pet Capitalized Improvement                       4.              57,140                  23,790                            -            5,897,792
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                 -                        -                        -              561,943
       18230 · Post-Pet Property Taxes                                               7,854                    2,199                         -               46,791
       18240 · Post-Pet Insurance                                                      126                      126                         -                  1,169
       18250 · Post-Pet Interest                                                          -                        -                        -                      -
       18260 · Post-Pet Utilities Costs                                                   -                        -                        -                  4,401
       18270 · Post-Pet Other Costs                                               16,935                      5,629                         -              126,775
       18280 · Rental property major improveme
    Total 18200 · Post Pet Capitalized Improvemen                 4.              24,915                      7,955                         -              741,079
    18300 · Structured Settlements                                5.                      -                        -                        -                      -
  Total Other Assets                                                             582,055                 376,745                            -                      -
TOTAL ASSETS                                                                     582,055                 376,745                            -                      -
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                       -                        -                        -                      -
       Total Accounts Payable                                     6.                      -                        -                        -                      -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                              -                        -                        -                   744
           20115 · Misc Current Liability/Payable                                         -                        -                        -              137,042
           20120 · Tenant Deposit & Prepaid Rent
           24400 · Due (to)/from Group or Affiliate                               27,169                  10,409                       2,750            (13,429,672)
           24500 · DIP Lender Note Payable                        7.                      -                        -                        -                      -
       Total Other Current Liabilities                                            27,169                  10,409                       2,750            (13,291,886)

    Total Current Liabilities                                                     27,169                  10,409                       2,750            (13,291,886)
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.             557,140                 368,790                            -            9,767,560
       25250 · Due to Noteholders                                 8.
       25300 · Due to Unitholders                                 8.
    Total Long Term Liabilities                                                  557,140                 368,790                            -            9,767,560
  Total Liabilities                                                              584,309                 379,199                       2,750             (3,524,326)
  Equity
    30000 · Opening Balance Equity                                9.                      -                        -                        -                   (744)
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                      -                        -                        -                      -
    Net Income/(Loss): Post Petition Current Period                                  (2,254)                  (2,454)                  (2,750)           3,525,071
  Total Equity                                                                       (2,254)                  (2,454)                  (2,750)           3,524,326
TOTAL LIABILITIES & EQUITY                                                       582,055                 376,745                            -                      -




        75 of 129
                                                                                                                                                               MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                       Doc 3267                 Filed 01/03/19                  Page 76 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-022 Cannington         P-023 Carbondale       P-024 Carbondale       P-025 Carbondale
                                                        Debtor: Notes      Invest LLC               Glen Lot A-5          Glen Lot D-22          Glen Lot E-24

                                                      Case No.:   1.        17-12803                17-12807               17-12809               17-12811
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                        -                       -                      -                      -
    Other Current Assets
       11010 · Miscellaneous Receivable
       11500 · Vendor Deposits                                                              -                       -                      -                      -
       11510 · Property Manager Advance
       14010 · Due From Shapiro
       14020 · Prepaid Expenses                                                             -                       -                      -                      -
       14025 · Professional Retainers                                                       -                       -                      -                      -
    Total Other Current Assets                                                              -                       -                      -                      -
  Total Current Assets                                                                      -                       -                      -                      -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                             -                       -                      -                      -
       15120 · Software                                                                     -                       -                      -                      -
       15130 · Proceeds from sale of property                                               -                       -                      -                      -
    Total 15000 · Furniture and Equipment                                                   -                       -                      -                      -
  Total Fixed Assets                                                                        -                       -                      -                      -
  Other Assets
    18000 · Property / Loan Investment                            3.             4,850,000                 650,000                 80,000                 90,000
    18050 · Property proceeds/notepayoff                                                    -              (768,294)            (1,102,471)                       -
    18100 · Pre-Pet Capitalized Improvement                       4.             2,993,667                 101,463               1,005,321                12,433
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                          40,368                           -                      -                      -
       18230 · Post-Pet Property Taxes                                             88,131                   15,022                 10,551                    2,658
       18240 · Post-Pet Insurance                                                  22,932                       126                        -                   126
       18250 · Post-Pet Interest                                                            -                       -                      -                      -
       18260 · Post-Pet Utilities Costs                                                6,092                        -                 3,966                       -
       18270 · Post-Pet Other Costs                                                37,948                      1,683                  2,633                  1,683
       18280 · Rental property major improveme
    Total 18200 · Post Pet Capitalized Improvemen                 4.              195,472                   16,831                 17,150                    4,467
    18300 · Structured Settlements                                5.                        -                       -                      -                      -
  Total Other Assets                                                             8,039,139                          -                      -             106,900
TOTAL ASSETS                                                                     8,039,139                          -                      -             106,900
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                38,277                           -                      -                      -
       Total Accounts Payable                                     6.               38,277                           -                      -                      -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                           3,847                        -                  307                        -
           20115 · Misc Current Liability/Payable                                           -                       -                      -                      -
           20120 · Tenant Deposit & Prepaid Rent
           24400 · Due (to)/from Group or Affiliate                               164,624                  (250,731)              (827,509)                  6,342
           24500 · DIP Lender Note Payable                        7.                        -                       -                      -                      -
       Total Other Current Liabilities                                            168,471                  (250,731)              (827,202)                  6,342

    Total Current Liabilities                                                     206,748                  (250,731)              (827,202)                  6,342
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.             7,839,667                 751,463               1,085,321               102,433
       25250 · Due to Noteholders                                 8.
       25300 · Due to Unitholders                                 8.
    Total Long Term Liabilities                                                  7,839,667                 751,463               1,085,321               102,433
  Total Liabilities                                                              8,046,415                 500,732                258,119                108,775
  Equity
    30000 · Opening Balance Equity                                9.                   (3,847)                      -                  (307)                      -
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                        -                       -                      -                      -
    Net Income/(Loss): Post Petition Current Period                                    (3,429)             (500,732)              (257,812)                  (1,875)
  Total Equity                                                                         (7,276)             (500,732)              (258,119)                  (1,875)
TOTAL LIABILITIES & EQUITY                                                       8,039,139                          -                      -             106,900




        76 of 129
                                                                                                                                                             MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                       Doc 3267                 Filed 01/03/19                    Page 77 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-026 Carbondale         P-027 Carbondale         P-028 Carbondale        P-029 Carbondale
                                                        Debtor: Notes    Glen Lot GV-13             Glen Lot L-2           Glen Lot SD-14          Glen Lot SD-23

                                                      Case No.:   1.        17-12813                 18-10284                17-12817                17-12815
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                        -                        -                       -                       -
    Other Current Assets
       11010 · Miscellaneous Receivable
       11500 · Vendor Deposits                                                              -                        -                       -                       -
       11510 · Property Manager Advance
       14010 · Due From Shapiro
       14020 · Prepaid Expenses                                                             -                        -                       -                       -
       14025 · Professional Retainers                                                       -                        -                       -                       -
    Total Other Current Assets                                                              -                        -                       -                       -
  Total Current Assets                                                                      -                        -                       -                       -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                             -                        -                       -                       -
       15120 · Software                                                                     -                        -                       -                       -
       15130 · Proceeds from sale of property                                               -                        -                       -                       -
    Total 15000 · Furniture and Equipment                                                   -                        -                       -                       -
  Total Fixed Assets                                                                        -                        -                       -                       -
  Other Assets
    18000 · Property / Loan Investment                            3.               95,000                  120,000                  105,000                 115,000
    18050 · Property proceeds/notepayoff                                                    -                        -                       -              (125,526)
    18100 · Pre-Pet Capitalized Improvement                       4.               10,811                   11,700                      8,043                   7,954
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                   -                        -                       -                       -
       18230 · Post-Pet Property Taxes                                                 2,658                    2,658                     733                    733
       18240 · Post-Pet Insurance                                                        126                      126                     126                    126
       18250 · Post-Pet Interest                                                            -                        -                       -                       -
       18260 · Post-Pet Utilities Costs                                                     -                        -                       -                       -
       18270 · Post-Pet Other Costs                                                    1,683                    3,385                   1,713                   1,713
       18280 · Rental property major improveme
    Total 18200 · Post Pet Capitalized Improvemen                 4.                   4,467                    6,169                   2,572                   2,572
    18300 · Structured Settlements                                5.                        -                        -                       -                       -
  Total Other Assets                                                              110,278                  137,869                  115,615                          -
TOTAL ASSETS                                                                      110,278                  137,869                  115,615                          -
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                         -                        -                       -                       -
       Total Accounts Payable                                     6.                        -                        -                       -                       -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                                -                        -                       -                       -
           20115 · Misc Current Liability/Payable                                           -                        -                       -                       -
           20120 · Tenant Deposit & Prepaid Rent
           24400 · Due (to)/from Group or Affiliate                                    6,342                    8,569                   4,517               (215,476)
           24500 · DIP Lender Note Payable                        7.                        -                        -                       -                       -
       Total Other Current Liabilities                                                 6,342                    8,569                   4,517               (215,476)

    Total Current Liabilities                                                          6,342                    8,569                   4,517               (215,476)
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.              105,811                  131,700                  113,043                 122,954
       25250 · Due to Noteholders                                 8.
       25300 · Due to Unitholders                                 8.
    Total Long Term Liabilities                                                   105,811                  131,700                  113,043                 122,954
  Total Liabilities                                                               112,153                  140,269                  117,560                  (92,522)
  Equity
    30000 · Opening Balance Equity                                9.                        -                        -                       -                       -
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                        -                        -                       -                       -
    Net Income/(Loss): Post Petition Current Period                                    (1,875)                  (2,400)                 (1,945)              92,522
  Total Equity                                                                         (1,875)                  (2,400)                 (1,945)              92,522
TOTAL LIABILITIES & EQUITY                                                        110,278                  137,869                  115,615                          -




        77 of 129
                                                                                                                                                                MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                       Doc 3267                 Filed 01/03/19                    Page 78 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-030 Carbondale         P-031 Carbondale       P-032 Carbondale Gl       P-036 Carbondale
                                                        Debtor: Notes    Glen Mes Lot19           Glen River Mes           Sunda Ponds              Peaks Lot L-1

                                                      Case No.:   1.        17-12819                17-12820                 17-12822                 18-10286
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                        -                       -                        -                       -
    Other Current Assets
       11010 · Miscellaneous Receivable
       11500 · Vendor Deposits                                                              -                       -                        -                       -
       11510 · Property Manager Advance
       14010 · Due From Shapiro
       14020 · Prepaid Expenses                                                             -                       -                        -                       -
       14025 · Professional Retainers                                                       -                       -                        -                       -
    Total Other Current Assets                                                              -                       -                        -                       -
  Total Current Assets                                                                      -                       -                        -                       -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                             -                       -                        -                       -
       15120 · Software                                                                     -                       -                        -                       -
       15130 · Proceeds from sale of property                                               -                       -                        -                       -
    Total 15000 · Furniture and Equipment                                                   -                       -                        -                       -
  Total Fixed Assets                                                                        -                       -                        -                       -
  Other Assets
    18000 · Property / Loan Investment                            3.              105,000                 1,350,000                 820,000                 550,000
    18050 · Property proceeds/notepayoff                                                    -                       -                        -              (770,596)
    18100 · Pre-Pet Capitalized Improvement                       4.               13,061                 4,059,013                  63,375                 207,236
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                   -              151,302                           -                       -
       18230 · Post-Pet Property Taxes                                                 3,391                16,247                      5,865                    3,648
       18240 · Post-Pet Insurance                                                        273                21,421                        126                     290
       18250 · Post-Pet Interest                                                            -                       -                        -                       -
       18260 · Post-Pet Utilities Costs                                                     -               22,697                           -                   2,051
       18270 · Post-Pet Other Costs                                                    1,713                31,520                   13,704                      7,370
       18280 · Rental property major improveme
    Total 18200 · Post Pet Capitalized Improvemen                 4.                   5,377               243,188                   19,696                  13,360
    18300 · Structured Settlements                                5.                        -                       -                        -                       -
  Total Other Assets                                                              123,438                 5,652,200                 903,071                          -
TOTAL ASSETS                                                                      123,438                 5,652,200                 903,071                          -
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                         -                  4,655                         -                       -
       Total Accounts Payable                                     6.                        -                  4,655                         -                       -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                                -               25,067                           -                     75
           20115 · Misc Current Liability/Payable                                           -                       -                        -                       -
           20120 · Tenant Deposit & Prepaid Rent
           24400 · Due (to)/from Group or Affiliate                                    7,452               255,339                   23,076                 (593,053)
           24500 · DIP Lender Note Payable                        7.                        -                       -                        -                       -
       Total Other Current Liabilities                                                 7,452               280,406                   23,076                 (592,978)

    Total Current Liabilities                                                          7,452               285,061                   23,076                 (592,978)
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.              118,061                 5,405,783                 883,375                 757,236
       25250 · Due to Noteholders                                 8.
       25300 · Due to Unitholders                                 8.
    Total Long Term Liabilities                                                   118,061                 5,405,783                 883,375                 757,236
  Total Liabilities                                                               125,513                 5,690,844                 906,451                 164,258
  Equity
    30000 · Opening Balance Equity                                9.                        -               (25,067)                         -                     (75)
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                        -                       -                        -                       -
    Net Income/(Loss): Post Petition Current Period                                    (2,075)              (13,577)                    (3,380)             (164,183)
  Total Equity                                                                         (2,075)              (38,644)                    (3,380)             (164,258)
TOTAL LIABILITIES & EQUITY                                                        123,438                 5,652,200                 903,071                          -




        78 of 129
                                                                                                                                                                 MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                       Doc 3267                 Filed 01/03/19                   Page 79 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-037 Carbondale         P-038 Carbondale        P-039 Carbondale        P-040 Castle Pines
                                                        Debtor: Notes      Spruce 101             Sundanc Lot 15          Sundanc Lot 16             Invest LLC

                                                      Case No.:   1.        17-12568                17-12569                17-12570                 17-12581
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                        -                       -                       -                        -
    Other Current Assets
       11010 · Miscellaneous Receivable
       11500 · Vendor Deposits                                                              -                       -                       -                        -
       11510 · Property Manager Advance
       14010 · Due From Shapiro
       14020 · Prepaid Expenses                                                             -                       -                       -                        -
       14025 · Professional Retainers                                                       -                       -                       -                        -
    Total Other Current Assets                                                              -                       -                       -                        -
  Total Current Assets                                                                      -                       -                       -                        -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                             -                       -                       -                        -
       15120 · Software                                                                     -                       -                       -                        -
       15130 · Proceeds from sale of property                                               -                       -                       -                        -
    Total 15000 · Furniture and Equipment                                                   -                       -                       -                        -
  Total Fixed Assets                                                                        -                       -                       -                        -
  Other Assets
    18000 · Property / Loan Investment                            3.              750,000                  105,000                 105,000                  100,000
    18050 · Property proceeds/notepayoff                                                    -                       -                       -                        -
    18100 · Pre-Pet Capitalized Improvement                       4.               86,822                      9,419                10,069                      9,731
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                   -                       -                       -                        -
       18230 · Post-Pet Property Taxes                                             17,095                        733                     733                         -
       18240 · Post-Pet Insurance                                                      1,270                     126                     126                      126
       18250 · Post-Pet Interest                                                            -                       -                       -                        -
       18260 · Post-Pet Utilities Costs                                                  121                        -                       -                        -
       18270 · Post-Pet Other Costs                                                    4,558                   1,713                   2,203                    1,683
       18280 · Rental property major improveme
    Total 18200 · Post Pet Capitalized Improvemen                 4.               23,043                      2,572                   3,062                    1,809
    18300 · Structured Settlements                                5.                        -                       -                       -                        -
  Total Other Assets                                                              859,865                  116,991                 118,131                  111,540
TOTAL ASSETS                                                                      859,865                  116,991                 118,131                  111,540
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                         -                       -                       -                        -
       Total Accounts Payable                                     6.                        -                       -                       -                        -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                                -                       -                       -                        -
           20115 · Misc Current Liability/Payable                                           -                       -                       -                        -
           20120 · Tenant Deposit & Prepaid Rent
           24400 · Due (to)/from Group or Affiliate                                16,038                      5,197                   4,937                    4,014
           24500 · DIP Lender Note Payable                        7.                        -                       -                       -                        -
       Total Other Current Liabilities                                             16,038                      5,197                   4,937                    4,014

    Total Current Liabilities                                                      16,038                      5,197                   4,937                    4,014
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.              836,822                  114,419                 115,069                  109,731
       25250 · Due to Noteholders                                 8.
       25300 · Due to Unitholders                                 8.
    Total Long Term Liabilities                                                   836,822                  114,419                 115,069                  109,731
  Total Liabilities                                                               852,860                  119,616                 120,006                  113,745
  Equity
    30000 · Opening Balance Equity                                9.                     518                        -                       -                        -
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                   9,057                        -                       -                        -
    Net Income/(Loss): Post Petition Current Period                                    (2,569)                 (2,625)                 (1,875)                  (2,205)
  Total Equity                                                                         7,006                   (2,625)                 (1,875)                  (2,205)
TOTAL LIABILITIES & EQUITY                                                        859,865                  116,991                 118,131                  111,540




        79 of 129
                                                                                                                                                                MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                       Doc 3267                Filed 01/03/19                  Page 80 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-041 Centershot       P-042 Chaplin Invest      P-043 Chestnut        P-044 Chestnut
                                                        Debtor: Notes      Invest LLC                 LLC                  Invest LLC         Ridge Invest LLC

                                                      Case No.:   1.       17-12586                 17-12592               17-12603              17-12614
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                       -                        -                     -                      -
    Other Current Assets
       11010 · Miscellaneous Receivable
       11500 · Vendor Deposits                                                             -                        -                     -                      -
       11510 · Property Manager Advance
       14010 · Due From Shapiro
       14020 · Prepaid Expenses                                                            -                        -                     -                      -
       14025 · Professional Retainers                                                      -                        -                     -                      -
    Total Other Current Assets                                                             -                        -                     -                      -
  Total Current Assets                                                                     -                        -                     -                      -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                            -                        -                     -                      -
       15120 · Software                                                                    -                        -                     -                      -
       15130 · Proceeds from sale of property                                              -                        -                     -                      -
    Total 15000 · Furniture and Equipment                                                  -                        -                     -                      -
  Total Fixed Assets                                                                       -                        -                     -                      -
  Other Assets
    18000 · Property / Loan Investment                            3.             1,400,000                 100,000               5,312,447             4,700,000
    18050 · Property proceeds/notepayoff                                        (2,290,736)                         -                     -                      -
    18100 · Pre-Pet Capitalized Improvement                       4.              865,717                   10,121               2,080,384             2,145,536
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                             2,942                         -             309,674               901,983
       18230 · Post-Pet Property Taxes                                             17,531                      2,658               98,566                58,474
       18240 · Post-Pet Insurance                                                      502                       273               29,903                18,833
       18250 · Post-Pet Interest                                                           -                        -                     -                      -
       18260 · Post-Pet Utilities Costs                                                293                          -                 487                   2,639
       18270 · Post-Pet Other Costs                                                   3,750                    1,683                  539                77,417
       18280 · Rental property major improveme
    Total 18200 · Post Pet Capitalized Improvemen                 4.               25,019                      4,614              439,169              1,059,345
    18300 · Structured Settlements                                5.                       -                        -                     -                      -
  Total Other Assets                                                                       -               114,735               7,832,000             7,904,882
TOTAL ASSETS                                                                               -               114,735               7,832,000             7,904,882
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                        -                        -              49,833                83,178
       Total Accounts Payable                                     6.                       -                        -              49,833                83,178
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                           123                          -                 315                        -
           20115 · Misc Current Liability/Payable                                          -                        -                     -                      -
           20120 · Tenant Deposit & Prepaid Rent
           24400 · Due (to)/from Group or Affiliate                             (1,386,013)                    6,868              506,967              1,113,585
           24500 · DIP Lender Note Payable                        7.                       -                        -                     -                      -
       Total Other Current Liabilities                                          (1,385,891)                    6,868              507,283              1,113,585

    Total Current Liabilities                                                   (1,385,891)                    6,868              557,115              1,196,763
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.             2,265,717                 110,121               7,375,428             6,714,923
       25250 · Due to Noteholders                                 8.
       25300 · Due to Unitholders                                 8.
    Total Long Term Liabilities                                                  2,265,717                 110,121               7,375,428             6,714,923
  Total Liabilities                                                               879,826                  116,989               7,932,543             7,911,686
  Equity
    30000 · Opening Balance Equity                                9.                   (123)                      (49)                (413)                      -
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                       -                        -                     -                      -
    Net Income/(Loss): Post Petition Current Period                               (879,704)                    (2,205)            (100,130)                 (6,804)
  Total Equity                                                                    (879,826)                    (2,254)            (100,543)                 (6,804)
TOTAL LIABILITIES & EQUITY                                                                 -               114,735               7,832,000             7,904,882




        80 of 129
                                                                                                                                                            MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                       Doc 3267                 Filed 01/03/19                      Page 81 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-045 Clover Basin       P-046 Coffee Creek       P-047 Craven Invest       P-049 Crowfield
                                                        Debtor: Notes       Invest LLC               Invest LLC                  LLC                  Invest LLC

                                                      Case No.:   1.        17-12621                 17-12627                  17-12636                17-12660
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                        -                        -                         -                      -
    Other Current Assets
       11010 · Miscellaneous Receivable
       11500 · Vendor Deposits                                                              -                        -                         -                      -
       11510 · Property Manager Advance
       14010 · Due From Shapiro
       14020 · Prepaid Expenses                                                             -                        -                         -                      -
       14025 · Professional Retainers                                                       -                        -                         -                      -
    Total Other Current Assets                                                              -                        -                         -                      -
  Total Current Assets                                                                      -                        -                         -                      -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                             -                        -                         -                      -
       15120 · Software                                                                     -                        -                         -                      -
       15130 · Proceeds from sale of property                                               -                        -                         -                      -
    Total 15000 · Furniture and Equipment                                                   -                        -                         -                      -
  Total Fixed Assets                                                                        -                        -                         -                      -
  Other Assets
    18000 · Property / Loan Investment                            3.              3,500,000                  90,000                 8,725,000               5,200,000
    18050 · Property proceeds/notepayoff                                         (8,461,478)                         -              (9,100,403)                       -
    18100 · Pre-Pet Capitalized Improvement                       4.              4,918,467                     9,436                 236,732               1,390,049
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                           21,131                           -                 49,602               2,079,025
       18230 · Post-Pet Property Taxes                                                 6,801                    2,658                  52,749                  94,450
       18240 · Post-Pet Insurance                                                      (3,538)                    126                       502                23,108
       18250 · Post-Pet Interest                                                            -                        -                 24,068                         -
       18260 · Post-Pet Utilities Costs                                                7,073                         -                         -                  2,212
       18270 · Post-Pet Other Costs                                                 11,543                      1,683                  11,750                     2,400
       18280 · Rental property major improveme
    Total 18200 · Post Pet Capitalized Improvemen                 4.                43,011                      4,467                 138,671               2,201,195
    18300 · Structured Settlements                                5.                        -                        -                         -                      -
  Total Other Assets                                                                        -               103,903                            -            8,791,245
TOTAL ASSETS                                                                                -               103,903                            -            8,791,245
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                         -                        -                         -              259,479
       Total Accounts Payable                                     6.                        -                        -                         -              259,479
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                           6,999                         -                    4,000                14,328
           20115 · Misc Current Liability/Payable                                           -                        -                180,000                         -
           20120 · Tenant Deposit & Prepaid Rent
           24400 · Due (to)/from Group or Affiliate                              (8,871,092)                    6,772               (4,444,263)             2,102,788
           24500 · DIP Lender Note Payable                        7.                        -                        -                         -                      -
       Total Other Current Liabilities                                           (8,864,093)                    6,772               (4,260,263)             2,117,116

    Total Current Liabilities                                                    (8,864,093)                    6,772               (4,260,263)             2,376,596
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.              8,384,664                  99,436                 4,953,732               6,441,956
       25250 · Due to Noteholders                                 8.
       25300 · Due to Unitholders                                 8.
    Total Long Term Liabilities                                                   8,384,664                  99,436                 4,953,732               6,441,956
  Total Liabilities                                                                (479,429)                106,208                   693,469               8,818,552
  Equity
    30000 · Opening Balance Equity                                9.                   (6,999)                   (100)                    (4,000)             (14,328)
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                        -                        -                         -                      -
    Net Income/(Loss): Post Petition Current Period                                486,428                      (2,205)              (689,469)                (12,979)
  Total Equity                                                                     479,429                      (2,305)              (693,469)                (27,307)
TOTAL LIABILITIES & EQUITY                                                                  -               103,903                            -            8,791,245




        81 of 129
                                                                                                                                                                  MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                        Doc 3267                Filed 01/03/19                   Page 82 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-050 Crystal Woods       P-051 Daleville        P-052 Derbyshire       P-053 Diamond Cove
                                                        Debtor: Notes        Invest LLC             Invest LLC              Invest LLC               Invest LLC

                                                      Case No.:   1.         17-12676               17-12687                17-12696                 17-12705
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                         -                      -                       -                       -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                                             -                       -                       -
       11500 · Vendor Deposits                                                               -                      -                       -                       -
       11510 · Property Manager Advance                                                                             -                       -                       -
       14010 · Due From Shapiro                                                                                     -                       -                       -
       14020 · Prepaid Expenses                                                              -                      -                       -                       -
       14025 · Professional Retainers                                                        -                      -                       -                       -
    Total Other Current Assets                                                               -                      -                       -                       -
  Total Current Assets                                                                       -                      -                       -                       -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                              -                      -                       -                       -
       15120 · Software                                                                      -                      -                       -                       -
       15130 · Proceeds from sale of property                                                -                      -                       -                       -
    Total 15000 · Furniture and Equipment                                                    -                      -                       -                       -
  Total Fixed Assets                                                                         -                      -                       -                       -
  Other Assets
    18000 · Property / Loan Investment                            3.                125,000                  90,500               1,017,450              38,282,208
    18050 · Property proceeds/notepayoff                                                     -                      -            (1,070,533)                        -
    18100 · Pre-Pet Capitalized Improvement                       4.                    9,670                14,276                 34,195                 444,683
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                    -                      -                       -              466,119
       18230 · Post-Pet Property Taxes                                                  2,658                  2,658                   6,323               414,098
       18240 · Post-Pet Insurance                                                         126                    126                   3,552                29,223
       18250 · Post-Pet Interest                                                             -
       18260 · Post-Pet Utilities Costs                                                      -                      -                  2,408                23,838
       18270 · Post-Pet Other Costs                                                     1,683                  4,908                   6,605                    7,394
       18280 · Rental property major improveme                                                                      -                       -                       -
    Total 18200 · Post Pet Capitalized Improvemen                 4.                    4,467                  7,692                18,888                 940,671
    18300 · Structured Settlements                                5.                         -                      -                       -                       -
  Total Other Assets                                                                139,137                 112,468                         -            39,667,563
TOTAL ASSETS                                                                        139,137                 112,468                         -            39,667,563
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                          -                      -                     (1)              140,463
       Total Accounts Payable                                     6.                         -                      -                     (1)              140,463
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                                 -                      -                   664                 14,756
           20115 · Misc Current Liability/Payable                                            -
           20120 · Tenant Deposit & Prepaid Rent                                                                    -                       -                       -
           24400 · Due (to)/from Group or Affiliate                                     6,821                  9,995               (913,644)              3,859,989
           24500 · DIP Lender Note Payable                        7.                         -                      -                       -                       -
       Total Other Current Liabilities                                                  6,821                  9,995               (912,980)              3,874,745

    Total Current Liabilities                                                           6,821                  9,995               (912,981)              4,015,208
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.                134,670                 104,776               1,051,645              35,705,358
       25250 · Due to Noteholders                                 8.                                                -                       -                       -
       25300 · Due to Unitholders                                 8.                                                -                       -                       -
    Total Long Term Liabilities                                                     134,670                 104,776               1,051,645              35,705,358
  Total Liabilities                                                                 141,491                 114,771                138,664               39,720,566
  Equity
    30000 · Opening Balance Equity                                9.                         -                    (98)                  (664)               (14,756)
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                         -                      -                       -                       -
    Net Income/(Loss): Post Petition Current Period                                     (2,354)                (2,205)             (138,000)                (38,247)
  Total Equity                                                                          (2,354)                (2,303)             (138,664)                (53,003)
TOTAL LIABILITIES & EQUITY                                                          139,137                 112,468                         -            39,667,563




        82 of 129
                                                                                                                                                                MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                        Doc 3267                 Filed 01/03/19                     Page 83 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-054 Dixville Notch       P-055 Dogwood           P-056 Dollis Brook      P-057 Donnington
                                                        Debtor: Notes       Invest LLC            Valley Invest LLC            Invest LLC             Invest LLC

                                                      Case No.:   1.         17-12716                 17-12727                 17-12735                17-12744
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                         -                        -                       -                       -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                      -                        -                       -                       -
       11500 · Vendor Deposits                                                               -                        -                       -                       -
       11510 · Property Manager Advance                                                      -                        -                       -                       -
       14010 · Due From Shapiro                                                              -                        -                       -                       -
       14020 · Prepaid Expenses                                                              -                        -                       -                       -
       14025 · Professional Retainers                                                        -                        -                       -                       -
    Total Other Current Assets                                                               -                        -                       -                       -
  Total Current Assets                                                                       -                        -                       -                       -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                              -                        -                       -                       -
       15120 · Software                                                                      -                        -                       -                       -
       15130 · Proceeds from sale of property                                                -                        -                       -                       -
    Total 15000 · Furniture and Equipment                                                    -                        -                       -                       -
  Total Fixed Assets                                                                         -                        -                       -                       -
  Other Assets
    18000 · Property / Loan Investment                            3.                150,000                  110,000                 1,000,000              4,089,895
    18050 · Property proceeds/notepayoff                                                     -                        -                       -            (5,018,615)
    18100 · Pre-Pet Capitalized Improvement                       4.                    9,591                    9,665                170,557                796,787
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                    -                24,703                   17,291                         -
       18230 · Post-Pet Property Taxes                                                  3,351                    2,658                 24,961                119,856
       18240 · Post-Pet Insurance                                                         126                      126                    3,323                    336
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                      -                        -                   5,489                   1,163
       18270 · Post-Pet Other Costs                                                     1,683                    1,683                    5,303               10,578
       18280 · Rental property major improveme                                               -                        -                       -                       -
    Total 18200 · Post Pet Capitalized Improvemen                 4.                    5,160                 29,170                   56,366                131,933
    18300 · Structured Settlements                                5.                         -                        -                       -                       -
  Total Other Assets                                                                164,751                  148,835                 1,226,923                        -
TOTAL ASSETS                                                                        164,751                  148,835                 1,226,923                        -
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                          -                        -                   1,567                       -
       Total Accounts Payable                                     6.                         -                        -                   1,567                       -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                                 -                        -                    358                      46
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                             -                        -                       -                       -
           24400 · Due (to)/from Group or Affiliate                                     7,414                 32,466                      9,706            (2,372,410)
           24500 · DIP Lender Note Payable                        7.                         -                        -                       -                       -
       Total Other Current Liabilities                                                  7,414                 32,466                   10,064              (2,372,363)

    Total Current Liabilities                                                           7,414                 32,466                   11,631              (2,372,363)
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.                159,591                  119,665                 1,170,557              4,886,682
       25250 · Due to Noteholders                                 8.                         -                        -                       -                       -
       25300 · Due to Unitholders                                 8.                         -                        -                       -                       -
    Total Long Term Liabilities                                                     159,591                  119,665                 1,170,557              4,886,682
  Total Liabilities                                                                 167,005                  152,131                 1,182,188              2,514,319
  Equity
    30000 · Opening Balance Equity                                9.                         -                        -                    (358)                   479
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                         -                        -                       -                   2,746
    Net Income/(Loss): Post Petition Current Period                                     (2,254)                  (3,296)               45,093              (2,517,544)
  Total Equity                                                                          (2,254)                  (3,296)               44,735              (2,514,319)
TOTAL LIABILITIES & EQUITY                                                          164,751                  148,835                 1,226,923                        -




        83 of 129
                                                                                                                                                                  MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                      Doc 3267                Filed 01/03/19                  Page 84 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-059 Doubleleaf        P-060 Drawspan         P-061 Eldredge        P-062 Elstar Invest
                                                        Debtor: Notes      Invest LLC              Invest LLC            Invest LLC                 LLC

                                                      Case No.:   1.       17-12755                17-12767              17-12775                17-12782
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                       -                      -                     -                       -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                    -                      -                     -                       -
       11500 · Vendor Deposits                                                             -                      -                     -                       -
       11510 · Property Manager Advance                                                    -                      -                     -                       -
       14010 · Due From Shapiro                                                            -                      -                     -                       -
       14020 · Prepaid Expenses                                                            -                      -                     -                       -
       14025 · Professional Retainers                                                      -                      -                     -                       -
    Total Other Current Assets                                                             -                      -                     -                       -
  Total Current Assets                                                                     -                      -                     -                       -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                            -                      -                     -                       -
       15120 · Software                                                                    -                      -                     -                       -
       15130 · Proceeds from sale of property                                              -                      -                     -                       -
    Total 15000 · Furniture and Equipment                                                  -                      -                     -                       -
  Total Fixed Assets                                                                       -                      -                     -                       -
  Other Assets
    18000 · Property / Loan Investment                            3.             1,285,000              1,035,000              5,625,000               7,220,000
    18050 · Property proceeds/notepayoff                                                   -           (2,420,469)                      -                       -
    18100 · Pre-Pet Capitalized Improvement                       4.              629,559                904,712               3,795,996               1,702,158
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                             3,238              441,720               1,210,067               1,586,502
       18230 · Post-Pet Property Taxes                                             16,293                 13,162                102,152                  128,873
       18240 · Post-Pet Insurance                                                       789                   6,921              25,343                   22,752
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                    -                  5,639                 6,387                   2,382
       18270 · Post-Pet Other Costs                                                   3,200               13,315                 82,062                      580
       18280 · Rental property major improveme                                             -                      -                     -                       -
    Total 18200 · Post Pet Capitalized Improvemen                 4.               23,520                480,756               1,426,011               1,741,089
    18300 · Structured Settlements                                5.                       -                      -                     -                       -
  Total Other Assets                                                             1,938,079                        -           10,847,007              10,663,247
TOTAL ASSETS                                                                     1,938,079                        -           10,847,007              10,663,247
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                   8,209                   5,500              45,515                   43,656
       Total Accounts Payable                                     6.                  8,209                   5,500              45,515                   43,656
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                               -                   938                   798                     403
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                           -                      -                     -                       -
           24400 · Due (to)/from Group or Affiliate                                17,890              (1,122,766)             1,460,841               1,980,084
           24500 · DIP Lender Note Payable                        7.                       -                      -                     -                       -
       Total Other Current Liabilities                                             17,890              (1,121,827)             1,461,640               1,980,487

    Total Current Liabilities                                                      26,099              (1,116,327)             1,507,154               2,024,143
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.             1,914,559              1,859,129              9,299,154               8,655,411
       25250 · Due to Noteholders                                 8.                       -                      -                     -                       -
       25300 · Due to Unitholders                                 8.                       -                      -                     -                       -
    Total Long Term Liabilities                                                  1,914,559              1,859,129              9,299,154               8,655,411
  Total Liabilities                                                              1,940,658               742,802              10,806,308              10,679,554
  Equity
    30000 · Opening Balance Equity                                9.                       -                   (938)                 (896)                   (403)
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                       -                      -                     -                       -
    Net Income/(Loss): Post Petition Current Period                                   (2,579)            (741,863)               41,595                  (15,904)
  Total Equity                                                                        (2,579)            (742,802)               40,698                  (16,307)
TOTAL LIABILITIES & EQUITY                                                       1,938,079                        -           10,847,007              10,663,247




        84 of 129
                                                                                                                                                            MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                        Doc 3267             Filed 01/03/19                    Page 85 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-063 Emerald Lake     P-064 Fieldpoint        P-065 Franconia         P-066 Gateshead
                                                        Debtor: Notes       Invest LLC            Invest LLC           Notch Inves LLC            Invest LLC

                                                      Case No.:   1.        17-12788              17-12794                17-12797                17-12794
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                       -                      -                       -                       -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                    -                      -                       -                       -
       11500 · Vendor Deposits                                                             -                      -                       -                       -
       11510 · Property Manager Advance                                                    -                      -                       -                       -
       14010 · Due From Shapiro                                                            -                      -                       -                       -
       14020 · Prepaid Expenses                                                            -                      -                       -                       -
       14025 · Professional Retainers                                                      -                      -                       -                       -
    Total Other Current Assets                                                             -                      -                       -                       -
  Total Current Assets                                                                     -                      -                       -                       -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                            -                      -                       -                       -
       15120 · Software                                                                    -                      -                       -                       -
       15130 · Proceeds from sale of property                                              -                      -                       -                       -
    Total 15000 · Furniture and Equipment                                                  -                      -                       -                       -
  Total Fixed Assets                                                                       -                      -                       -                       -
  Other Assets
    18000 · Property / Loan Investment                            3.              6,700,000              800,000                 100,000               2,000,000
    18050 · Property proceeds/notepayoff                                                   -             (884,029)                        -            (2,284,158)
    18100 · Pre-Pet Capitalized Improvement                       4.              1,938,531                21,346                    9,397               183,613
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                              3,670               13,914                         -                       -
       18230 · Post-Pet Property Taxes                                              83,667                 16,433                    2,658                44,651
       18240 · Post-Pet Insurance                                                   46,543                 10,547                      273                23,905
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                    -                   290                        -                  5,021
       18270 · Post-Pet Other Costs                                                    1,060                      -                  1,683                   1,859
       18280 · Rental property major improveme                                             -              21,499                          -               25,108
    Total 18200 · Post Pet Capitalized Improvemen                 4.               134,940                62,683                     4,614               100,545
    18300 · Structured Settlements                                5.                       -                      -                       -                       -
  Total Other Assets                                                              8,773,471                       -              114,011                          -
TOTAL ASSETS                                                                      8,773,471                       -              114,011                          -
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                 66,979                        -                       -                       -
       Total Accounts Payable                                     6.                66,979                        -                       -                       -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                               -                 4,100                        -                  3,727
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                           -                      -                       -                       -
           24400 · Due (to)/from Group or Affiliate                                (188,026)             (776,218)                   6,968             (1,670,347)
           24500 · DIP Lender Note Payable                        7.                       -                      -                       -                       -
       Total Other Current Liabilities                                             (188,026)             (772,118)                   6,968             (1,666,620)

    Total Current Liabilities                                                      (121,047)             (772,118)                   6,968             (1,666,620)
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.              8,638,531              806,346                 109,397               2,183,613
       25250 · Due to Noteholders                                 8.                       -                      -                       -                       -
       25300 · Due to Unitholders                                 8.                       -                      -                       -                       -
    Total Long Term Liabilities                                                   8,638,531              806,346                 109,397               2,183,613
  Total Liabilities                                                               8,517,484               34,228                 116,365                 516,993
  Equity
    30000 · Opening Balance Equity                                9.                       -                 (4,002)                      -                  (4,125)
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                39,495                   7,143                        -               16,969
    Net Income/(Loss): Post Petition Current Period                                216,492                (37,369)                   (2,354)            (529,837)
  Total Equity                                                                     255,987                (34,228)                   (2,354)            (516,993)
TOTAL LIABILITIES & EQUITY                                                        8,773,471                       -              114,011                          -




        85 of 129
                                                                                                                                                             MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                       Doc 3267               Filed 01/03/19                 Page 86 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-067 Glenn Rich        P-068 Goose Rocks        P-069 Goosebrook         P-070 Graeme Park
                                                        Debtor: Notes      Invest LLC               Invest LLC               Invest LLC               Invest LLC

                                                      Case No.:   1.       17-12602                 17-12611                 17-12617                 17-12622
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                       -                        -                        -                        -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                    -                        -                        -                        -
       11500 · Vendor Deposits                                                             -                        -                        -                        -
       11510 · Property Manager Advance                                                    -                        -                        -                        -
       14010 · Due From Shapiro                                                            -                        -                        -                        -
       14020 · Prepaid Expenses                                                            -                        -                        -                        -
       14025 · Professional Retainers                                                      -                        -                        -                        -
    Total Other Current Assets                                                             -                        -                        -                        -
  Total Current Assets                                                                     -                        -                        -                        -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                            -                        -                        -                        -
       15120 · Software                                                                    -                        -                        -                        -
       15130 · Proceeds from sale of property                                              -                        -                        -                        -
    Total 15000 · Furniture and Equipment                                                  -                        -                        -                        -
  Total Fixed Assets                                                                       -                        -                        -                        -
  Other Assets
    18000 · Property / Loan Investment                            3.              120,000                 6,750,000               4,000,000                9,500,000
    18050 · Property proceeds/notepayoff                                                   -                        -                        -                        -
    18100 · Pre-Pet Capitalized Improvement                       4.               17,253                 8,594,949               1,063,533                  185,062
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                  -              1,927,673               1,856,041                  335,395
       18230 · Post-Pet Property Taxes                                                2,641                 103,363                 50,622                   156,871
       18240 · Post-Pet Insurance                                                       126                    50,746               23,441                    11,564
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                    -                    4,104                   2,892                    8,455
       18270 · Post-Pet Other Costs                                                   3,387                    67,080                        -                58,319
       18280 · Rental property major improveme                                             -                        -                        -                        -
    Total 18200 · Post Pet Capitalized Improvemen                 4.                  6,154               2,152,966               1,932,996                  570,603
    18300 · Structured Settlements                                5.                       -                        -                        -                        -
  Total Other Assets                                                              143,407                17,497,915               6,996,529               10,255,665
TOTAL ASSETS                                                                      143,407                17,497,915               6,996,529               10,255,665
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                        -                   81,349              241,537                    57,409
       Total Accounts Payable                                     6.                       -                   81,349              241,537                    57,409
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                               -                    1,142                   2,526                    7,516
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                           -                        -                        -                        -
           24400 · Due (to)/from Group or Affiliate                                   8,508               2,811,408               1,791,235                  568,902
           24500 · DIP Lender Note Payable                        7.                       -                        -                        -                        -
       Total Other Current Liabilities                                                8,508               2,812,551               1,793,761                  576,417

    Total Current Liabilities                                                         8,508               2,893,900               2,035,298                  633,826
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.              137,253                14,540,620               4,973,860                9,634,534
       25250 · Due to Noteholders                                 8.                       -                        -                        -                        -
       25300 · Due to Unitholders                                 8.                       -                        -                        -                        -
    Total Long Term Liabilities                                                   137,253                14,540,620               4,973,860                9,634,534
  Total Liabilities                                                               145,761                17,434,520               7,009,158               10,268,360
  Equity
    30000 · Opening Balance Equity                                9.                       -                   (1,142)                  (2,624)                  (7,516)
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                       -                        -                        -                        -
    Net Income/(Loss): Post Petition Current Period                                   (2,354)                  64,538               (10,005)                     (5,179)
  Total Equity                                                                        (2,354)                  63,395               (12,629)                 (12,695)
TOTAL LIABILITIES & EQUITY                                                        143,407                17,497,915               6,996,529               10,255,665




        86 of 129
                                                                                                                                                             MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                        Doc 3267               Filed 01/03/19                    Page 87 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-071 Grand Midway      P-072 Gravenstein       P-073 Green Gables     P-074 Grenadier
                                                        Debtor: Notes       Invest LLC             Invest LLC               Invest LLC            Invest LLC

                                                      Case No.:   1.         17-12628               17-12632                17-12637              17-12643
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                        -                       -                      -                      -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                     -                       -                      -                      -
       11500 · Vendor Deposits                                                              -                       -                   650                       -
       11510 · Property Manager Advance                                                     -                       -                      -                      -
       14010 · Due From Shapiro                                                             -                       -                      -                      -
       14020 · Prepaid Expenses                                                             -                       -                      -                      -
       14025 · Professional Retainers                                                       -                       -                      -                      -
    Total Other Current Assets                                                              -                       -                   650                       -
  Total Current Assets                                                                      -                       -                   650                       -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                             -                       -                      -                      -
       15120 · Software                                                                     -                       -                      -                      -
       15130 · Proceeds from sale of property                                               -                       -                      -                      -
    Total 15000 · Furniture and Equipment                                                   -                       -                      -                      -
  Total Fixed Assets                                                                        -                       -                      -                      -
  Other Assets
    18000 · Property / Loan Investment                            3.             36,000,000              4,750,000               10,250,000              100,000
    18050 · Property proceeds/notepayoff                                                    -                       -                      -                      -
    18100 · Pre-Pet Capitalized Improvement                       4.               712,820               2,597,224                 274,761                   5,656
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                         1,119,958              2,900,823                1,381,075                       -
       18230 · Post-Pet Property Taxes                                             597,287                  55,262                  93,344                     733
       18240 · Post-Pet Insurance                                                        502                41,422                      259                    126
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                     -                  2,381                   7,501                      -
       18270 · Post-Pet Other Costs                                                     3,381               12,651                  16,100                   1,743
       18280 · Rental property major improveme                                              -                       -                      -                      -
    Total 18200 · Post Pet Capitalized Improvemen                 4.              1,721,128              3,012,539                1,498,279                  2,602
    18300 · Structured Settlements                                5.                        -                       -                      -                      -
  Total Other Assets                                                             38,433,948             10,359,762               12,023,041              108,258
TOTAL ASSETS                                                                     38,433,948             10,359,762               12,023,691              108,258
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                220,072                  32,118                  51,682                        -
       Total Accounts Payable                                     6.               220,072                  32,118                  51,682                        -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                        45,000                      504                101,305                        -
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                            -                       -                      -                      -
           24400 · Due (to)/from Group or Affiliate                              28,815,755              3,085,138                1,585,100                  4,956
           24500 · DIP Lender Note Payable                        7.                        -                       -                      -                      -
       Total Other Current Liabilities                                           28,860,755              3,085,643                1,686,405                  4,956

    Total Current Liabilities                                                    29,080,827              3,117,760                1,738,086                  4,956
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.             10,545,231              7,265,618               10,412,312              105,656
       25250 · Due to Noteholders                                 8.                        -                       -                      -                      -
       25300 · Due to Unitholders                                 8.                        -                       -                      -                      -
    Total Long Term Liabilities                                                  10,545,231              7,265,618               10,412,312              105,656
  Total Liabilities                                                              39,626,058             10,383,378               12,150,398              110,612
  Equity
    30000 · Opening Balance Equity                                9.                (45,000)                    (504)              (101,305)                      -
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                        -                       -                      -                      -
    Net Income/(Loss): Post Petition Current Period                              (1,147,110)               (23,112)                 (25,403)                 (2,354)
  Total Equity                                                                   (1,192,110)               (23,616)                (126,708)                 (2,354)
TOTAL LIABILITIES & EQUITY                                                       38,433,948             10,359,762               12,023,691              108,258




        87 of 129
                                                                                                                                                             MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                     Doc 3267                 Filed 01/03/19                    Page 88 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        Grumblethorpe          P-076 Hackmatack         P-077 Haffenburg        P-078 Haralson
                                                        Debtor: Notes     Invest LLC               Invest LLC              Invest LLC             Invest LLC

                                                      Case No.:   1.      17-12649                 17-12653                17-12659               17-12663
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                      -                        -                       -                      -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                   -                        -                       -                      -
       11500 · Vendor Deposits                                                            -                        -                       -                      -
       11510 · Property Manager Advance                                                   -                        -                       -                      -
       14010 · Due From Shapiro                                                           -                        -                       -                      -
       14020 · Prepaid Expenses                                                           -                        -                       -                      -
       14025 · Professional Retainers                                                     -                        -                       -                      -
    Total Other Current Assets                                                            -                        -                       -                      -
  Total Current Assets                                                                    -                        -                       -                      -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                           -                        -                       -                      -
       15120 · Software                                                                   -                        -                       -                      -
       15130 · Proceeds from sale of property                                             -                        -                       -                      -
    Total 15000 · Furniture and Equipment                                                 -                        -                       -                      -
  Total Fixed Assets                                                                      -                        -                       -                      -
  Other Assets
    18000 · Property / Loan Investment                            3.             120,000                 575,000                           -             160,000
    18050 · Property proceeds/notepayoff                                                  -                        -                       -                      -
    18100 · Pre-Pet Capitalized Improvement                       4.                 5,565                55,235                           -                 6,414
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                 -                        -                       -                      -
       18230 · Post-Pet Property Taxes                                               2,658                    3,603                        -                 4,044
       18240 · Post-Pet Insurance                                                      273                    1,548                        -                   126
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                   -                   2,384                        -                      -
       18270 · Post-Pet Other Costs                                                  1,683                    8,794                        -                 1,683
       18280 · Rental property major improveme                                            -                        -                       -                      -
    Total 18200 · Post Pet Capitalized Improvemen                 4.                 4,614                16,329                           -                 5,854
    18300 · Structured Settlements                                5.                      -                        -                       -                      -
  Total Other Assets                                                             130,179                 646,564                           -             172,268
TOTAL ASSETS                                                                     130,179                 646,564                           -             172,268
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                       -                        -                       -                      -
       Total Accounts Payable                                     6.                      -                        -                       -                      -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                              -                     763                        -                      -
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                          -                        -                       -                      -
           24400 · Due (to)/from Group or Affiliate                                  6,968                20,198                      2,080                  8,208
           24500 · DIP Lender Note Payable                        7.                      -                        -                       -                      -
       Total Other Current Liabilities                                               6,968                20,960                      2,080                  8,208

    Total Current Liabilities                                                        6,968                20,960                      2,080                  8,208
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.             125,565                 630,235                           -             166,414
       25250 · Due to Noteholders                                 8.                      -                        -                       -                      -
       25300 · Due to Unitholders                                 8.                      -                        -                       -                      -
    Total Long Term Liabilities                                                  125,565                 630,235                           -             166,414
  Total Liabilities                                                              132,533                 651,195                      2,080              174,622
  Equity
    30000 · Opening Balance Equity                                9.                      -                    (763)                       -                      -
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                      -                        -                   (100)                      -
    Net Income/(Loss): Post Petition Current Period                                  (2,354)                  (3,869)                 (1,980)                (2,354)
  Total Equity                                                                       (2,354)                  (4,632)                 (2,080)                (2,354)
TOTAL LIABILITIES & EQUITY                                                       130,179                 646,564                           -             172,268




        88 of 129
                                                                                                                                                             MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                        Doc 3267               Filed 01/03/19                    Page 89 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-080 Harringworth       P-081 Hawthorne         P-082 Hazelpoint         P-084 Heilbron
                                                        Debtor: Notes       Invest, LLC             Invest LLC              Invest LLC           Manor Invest LLC

                                                      Case No.:   1.        17-12669                18-10291                17-12674                17-12681
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                        -               47,393                          -                       -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                     -                       -                       -                       -
       11500 · Vendor Deposits                                                              -                       -                       -                       -
       11510 · Property Manager Advance                                                     -                       -                       -                       -
       14010 · Due From Shapiro                                                             -                       -                       -                       -
       14020 · Prepaid Expenses                                                             -                       -                       -                       -
       14025 · Professional Retainers                                                       -                       -                       -                       -
    Total Other Current Assets                                                              -                       -                       -                       -
  Total Current Assets                                                                      -               47,393                          -                       -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                             -                       -                       -                       -
       15120 · Software                                                                     -                       -                       -                       -
       15130 · Proceeds from sale of property                                               -                       -                       -                       -
    Total 15000 · Furniture and Equipment                                                   -                       -                       -                       -
  Total Fixed Assets                                                                        -                       -                       -                       -
  Other Assets
    18000 · Property / Loan Investment                            3.                        -            2,080,000                          -             6,300,000
    18050 · Property proceeds/notepayoff                                                    -            (2,110,466)                        -            (7,062,562)
    18100 · Pre-Pet Capitalized Improvement                       4.                        -                  1,050                        -              384,159
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                   -                       -                       -              309,716
       18230 · Post-Pet Property Taxes                                                      -               13,088                          -               42,143
       18240 · Post-Pet Insurance                                                           -                  8,974                        -               16,169
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                     -                    522                        -                  1,859
       18270 · Post-Pet Other Costs                                                         -                  6,831                        -                  8,516
       18280 · Rental property major improveme                                              -                       -                       -                       -
    Total 18200 · Post Pet Capitalized Improvemen                 4.                        -               29,416                          -              378,403
    18300 · Structured Settlements                                5.                        -                       -                       -                       -
  Total Other Assets                                                                        -                       -                       -                       -
TOTAL ASSETS                                                                                -               47,393                          -                       -
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                         -                     49                        -                       -
       Total Accounts Payable                                     6.                        -                     49                        -                       -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                                -                  1,050                        -                  5,312
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                            -                       -                       -                       -
           24400 · Due (to)/from Group or Affiliate                                    2,972             (2,047,357)                   2,403             (4,885,318)
           24500 · DIP Lender Note Payable                        7.                        -                       -                       -                       -
       Total Other Current Liabilities                                                 2,972             (2,046,307)                   2,403             (4,880,006)

    Total Current Liabilities                                                          2,972             (2,046,258)                   2,403             (4,880,006)
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.                        -            2,081,050                          -             6,668,168
       25250 · Due to Noteholders                                 8.                        -                       -                       -                       -
       25300 · Due to Unitholders                                 8.                        -                       -                       -                       -
    Total Long Term Liabilities                                                             -            2,081,050                          -             6,668,168
  Total Liabilities                                                                    2,972                34,792                     2,403              1,788,162
  Equity
    30000 · Opening Balance Equity                                9.                        -                  2,128                      (98)                 (5,312)
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                    (100)               12,307                          -                       -
    Net Income/(Loss): Post Petition Current Period                                    (2,872)                 (1,834)                 (2,305)           (1,782,850)
  Total Equity                                                                         (2,972)              12,602                     (2,403)           (1,788,162)
TOTAL LIABILITIES & EQUITY                                                                  -               47,393                          -                       -




        89 of 129
                                                                                                                                                               MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                      Doc 3267                Filed 01/03/19                     Page 90 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-085 Hollyline         P-086 Hornbeam         P-087 Idared Invest     P-088 Imperial Aly
                                                        Debtor: Notes    Owners LLC                Invest LLC                  LLC                Invest LLC

                                                      Case No.:   1.       17-12688                17-12694                 17-12701               17-12708
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                       -                      -                        -                        -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                    -                      -                        -                        -
       11500 · Vendor Deposits                                                             -                      -                        -                        -
       11510 · Property Manager Advance                                                    -                      -                        -                        -
       14010 · Due From Shapiro                                                            -                      -                        -                        -
       14020 · Prepaid Expenses                                                            -                      -                        -                        -
       14025 · Professional Retainers                                                      -                      -                        -                        -
    Total Other Current Assets                                                             -                      -                        -                        -
  Total Current Assets                                                                     -                      -                        -                        -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                            -                      -                        -                        -
       15120 · Software                                                                    -                      -                        -                        -
       15130 · Proceeds from sale of property                                              -                      -                        -                        -
    Total 15000 · Furniture and Equipment                                                  -                      -                        -                        -
  Total Fixed Assets                                                                       -                      -                        -                        -
  Other Assets
    18000 · Property / Loan Investment                            3.            1,499,000               9,500,000                  118,500               7,600,000
    18050 · Property proceeds/notepayoff                                                   -                      -               (133,688)             (8,183,874)
    18100 · Pre-Pet Capitalized Improvement                       4.              540,914               2,052,340                      9,421               305,954
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                          48,138               1,899,021                          -               205,971
       18230 · Post-Pet Property Taxes                                             28,885                 93,446                       2,531                50,261
       18240 · Post-Pet Insurance                                                       625               21,182                        126                 16,134
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                   19                  3,022                        -                  3,230
       18270 · Post-Pet Other Costs                                                12,856                       40                     3,110                  2,325
       18280 · Rental property major improveme                                             -                      -                        -                        -
    Total 18200 · Post Pet Capitalized Improvemen                 4.               90,523               2,016,711                      5,767               277,920
    18300 · Structured Settlements                                5.                       -                      -                        -                        -
  Total Other Assets                                                            2,130,437              13,569,051                          -                        -
TOTAL ASSETS                                                                    2,130,437              13,569,051                          -                        -
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                   9,736               57,484                           -                    414
       Total Accounts Payable                                     6.                  9,736               57,484                           -                    414
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                               -                   544                         -                  4,631
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                           -                      -                        -                        -
           24400 · Due (to)/from Group or Affiliate                                83,789               2,119,647                  (59,119)             (6,599,482)
           24500 · DIP Lender Note Payable                        7.                       -                      -                        -                        -
       Total Other Current Liabilities                                             83,789               2,120,190                  (59,119)             (6,594,851)

    Total Current Liabilities                                                      93,525               2,177,674                  (59,119)             (6,594,437)
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.            2,039,914              11,404,575                  127,921               7,845,504
       25250 · Due to Noteholders                                 8.                       -                      -                        -                        -
       25300 · Due to Unitholders                                 8.                       -                      -                        -                        -
    Total Long Term Liabilities                                                 2,039,914              11,404,575                  127,921               7,845,504
  Total Liabilities                                                             2,133,439              13,582,249                   68,802               1,251,067
  Equity
    30000 · Opening Balance Equity                                9.                       -                   (544)                       -                  (4,631)
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                     (49)                     -                        -                        -
    Net Income/(Loss): Post Petition Current Period                                   (2,953)             (12,654)                 (68,802)             (1,246,435)
  Total Equity                                                                        (3,002)             (13,198)                 (68,802)             (1,251,067)
TOTAL LIABILITIES & EQUITY                                                      2,130,437              13,569,051                          -                        -




        90 of 129
                                                                                                                                                              MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                        Doc 3267            Filed 01/03/19                   Page 91 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-092 Lenni Heights P-093 Lilac Meadow      P-094 Lilac Valley       P-095 Lincolnshire
                                                        Debtor: Notes       Invest LLC          Invest LLC             Invest LLC                Invest LLC

                                                      Case No.:   1.         17-12720           17-12728                18-10292                 17-12733
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                        -                  -                         -                       -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                     -                  -                         -                       -
       11500 · Vendor Deposits                                                              -                  -                         -                       -
       11510 · Property Manager Advance                                                     -                  -                         -                       -
       14010 · Due From Shapiro                                                             -                  -                         -                       -
       14020 · Prepaid Expenses                                                             -                  -                         -                       -
       14025 · Professional Retainers                                                       -                  -                         -                       -
    Total Other Current Assets                                                              -                  -                         -                       -
  Total Current Assets                                                                      -                  -                         -                       -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                             -                  -                         -                       -
       15120 · Software                                                                     -                  -                         -                       -
       15130 · Proceeds from sale of property                                               -                  -                         -                       -
    Total 15000 · Furniture and Equipment                                                   -                  -                         -                       -
  Total Fixed Assets                                                                        -                  -                         -                       -
  Other Assets
    18000 · Property / Loan Investment                            3.               165,000            9,000,000                 555,000                3,100,000
    18050 · Property proceeds/notepayoff                                           (178,040)                   -               (736,539)                         -
    18100 · Pre-Pet Capitalized Improvement                       4.                    7,186         1,835,373                 168,862                1,890,878
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                   -         1,715,742                          -               58,149
       18230 · Post-Pet Property Taxes                                                  4,044          111,250                     6,896                 61,104
       18240 · Post-Pet Insurance                                                        126            26,647                     1,023                      502
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                     -              1,375                    771                       680
       18270 · Post-Pet Other Costs                                                     1,683                  -                   3,987                      350
       18280 · Rental property major improveme                                              -                  -                         -                       -
    Total 18200 · Post Pet Capitalized Improvemen                 4.                    5,854         1,855,014                  12,677                 120,785
    18300 · Structured Settlements                                5.                        -                  -                         -                       -
  Total Other Assets                                                                        -        12,690,387                          -             5,111,663
TOTAL ASSETS                                                                                -        12,690,387                          -             5,111,663
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                         -           89,805                           -               20,668
       Total Accounts Payable                                     6.                        -           89,805                           -               20,668
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                                -               516                          -               36,269
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                            -                  -                         -                       -
           24400 · Due (to)/from Group or Affiliate                                 (85,111)          2,301,412                (616,440)                103,221
           24500 · DIP Lender Note Payable                        7.                        -                  -                         -                       -
       Total Other Current Liabilities                                              (85,111)          2,301,928                (616,440)                139,490

    Total Current Liabilities                                                       (85,111)          2,391,733                (616,440)                160,158
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.               172,186           10,312,149                 723,862                4,990,878
       25250 · Due to Noteholders                                 8.                        -                  -                         -                       -
       25300 · Due to Unitholders                                 8.                        -                  -                         -                       -
    Total Long Term Liabilities                                                    172,186           10,312,149                 723,862                4,990,878
  Total Liabilities                                                                 87,075           12,703,882                 107,422                5,151,036
  Equity
    30000 · Opening Balance Equity                                9.                        -               (516)                        -               (36,269)
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                        -                  -                    (100)                        -
    Net Income/(Loss): Post Petition Current Period                                 (87,075)            (12,979)               (107,322)                    (3,104)
  Total Equity                                                                      (87,075)            (13,495)               (107,422)                 (39,373)
TOTAL LIABILITIES & EQUITY                                                                  -        12,690,387                          -             5,111,663




        91 of 129
                                                                                                                                                            MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                      Doc 3267               Filed 01/03/19                   Page 92 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-096 Lonetree         P-097 Longbourn        P-098 Mason Run       P-099 Massabesic
                                                        Debtor: Notes     Invest LLC              Invest LLC             Invest LLC            Invest LLC

                                                      Case No.:   1.      17-12740                17-12746               17-12751               18-10293
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                      -                      -                      -                      -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                   -                      -                      -                      -
       11500 · Vendor Deposits                                                            -                      -                      -                      -
       11510 · Property Manager Advance                                                   -                      -                      -                      -
       14010 · Due From Shapiro                                                           -                      -                      -                      -
       14020 · Prepaid Expenses                                                           -                      -                      -                      -
       14025 · Professional Retainers                                                     -                      -                      -                      -
    Total Other Current Assets                                                            -                      -                      -                      -
  Total Current Assets                                                                    -                      -                      -                      -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                           -                      -                      -                      -
       15120 · Software                                                                   -                      -                      -                      -
       15130 · Proceeds from sale of property                                             -                      -                      -                      -
    Total 15000 · Furniture and Equipment                                                 -                      -                      -                      -
  Total Fixed Assets                                                                      -                      -                      -                      -
  Other Assets
    18000 · Property / Loan Investment                            3.             135,000               2,990,000              2,600,000               765,000
    18050 · Property proceeds/notepayoff                                                  -            (6,178,836)            (4,154,495)             (867,011)
    18100 · Pre-Pet Capitalized Improvement                       4.                 9,931             2,322,285              1,348,961                94,212
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                 -              740,143                138,996                     148
       18230 · Post-Pet Property Taxes                                               3,351                37,502                 32,222                    2,145
       18240 · Post-Pet Insurance                                                      273                16,230                 10,421                        -
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                   -                  2,694                  3,790                   906
       18270 · Post-Pet Other Costs                                                       -               69,981                 20,105                    4,599
       18280 · Rental property major improveme                                            -                      -                      -                      -
    Total 18200 · Post Pet Capitalized Improvemen                 4.                 3,624               866,550                205,534                    7,799
    18300 · Structured Settlements                                5.                      -                      -                      -                      -
  Total Other Assets                                                             148,555                         -                      -                      -
TOTAL ASSETS                                                                     148,555                         -                      -                      -
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                       -                      -                      -                      -
       Total Accounts Payable                                     6.                      -                      -                      -                      -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                              -                   249                17,311                     308
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                          -                      -                      -                      -
           24400 · Due (to)/from Group or Affiliate                                  5,929             (7,212,877)            (3,504,780)             (732,460)
           24500 · DIP Lender Note Payable                        7.                      -                      -                      -                      -
       Total Other Current Liabilities                                               5,929             (7,212,628)            (3,487,468)             (732,152)

    Total Current Liabilities                                                        5,929             (7,212,628)            (3,487,468)             (732,152)
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.             144,931               5,143,352              3,891,572               859,212
       25250 · Due to Noteholders                                 8.                      -                      -                      -                      -
       25300 · Due to Unitholders                                 8.                      -                      -                      -                      -
    Total Long Term Liabilities                                                  144,931               5,143,352              3,891,572               859,212
  Total Liabilities                                                              150,860               (2,069,276)              404,104               127,060
  Equity
    30000 · Opening Balance Equity                                9.                  (100)                   (249)              (17,409)                   (308)
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                      -                      -                      -                      -
    Net Income/(Loss): Post Petition Current Period                                  (2,205)           2,069,525               (386,694)              (126,752)
  Total Equity                                                                       (2,305)           2,069,276               (404,104)              (127,060)
TOTAL LIABILITIES & EQUITY                                                       148,555                         -                      -                      -




        92 of 129
                                                                                                                                                           MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                       Doc 3267                Filed 01/03/19                    Page 93 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-100 Melody Lane        P-101 Merrimack       P-102 Mineola Invest      P-103 Monadnock
                                                        Debtor: Notes       Invest LLC             Valley Invest               LLC                  Invest LLC

                                                      Case No.:   1.        17-12757                17-12665                17-12673                17-12682
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                        -                      -                        -                       -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                     -                      -                        -                       -
       11500 · Vendor Deposits                                                              -                      -                        -                       -
       11510 · Property Manager Advance                                                     -                      -                        -                       -
       14010 · Due From Shapiro                                                             -                      -                        -                       -
       14020 · Prepaid Expenses                                                             -                      -                        -                       -
       14025 · Professional Retainers                                                       -                      -                        -                       -
    Total Other Current Assets                                                              -                      -                        -                       -
  Total Current Assets                                                                      -                      -                        -                       -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                             -                      -                        -                       -
       15120 · Software                                                                     -                      -                        -                       -
       15130 · Proceeds from sale of property                                               -                      -                        -                       -
    Total 15000 · Furniture and Equipment                                                   -                      -                        -                       -
  Total Fixed Assets                                                                        -                      -                        -                       -
  Other Assets
    18000 · Property / Loan Investment                            3.               100,000                 120,000                 120,000                 160,000
    18050 · Property proceeds/notepayoff                                                    -             (146,811)                         -                       -
    18100 · Pre-Pet Capitalized Improvement                       4.                10,228                  20,824                     5,367                   9,976
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                   -                      -                        -                       -
       18230 · Post-Pet Property Taxes                                                 2,658                   2,751                   2,658                   3,351
       18240 · Post-Pet Insurance                                                        126                    126                      126                     273
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                     -                      -                        -                       -
       18270 · Post-Pet Other Costs                                                    1,683                   3,110                   1,683                   1,683
       18280 · Rental property major improveme                                              -                      -                        -                       -
    Total 18200 · Post Pet Capitalized Improvemen                 4.                   4,467                   5,987                   4,467                   5,307
    18300 · Structured Settlements                                5.                        -                      -                        -                       -
  Total Other Assets                                                               114,695                         -               129,834                 175,283
TOTAL ASSETS                                                                       114,695                         -               129,834                 175,283
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                         -                      -                        -                       -
       Total Accounts Payable                                     6.                        -                      -                        -                       -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                                -                      -                        -                       -
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                            -                      -                        -                       -
           24400 · Due (to)/from Group or Affiliate                                    6,821               (82,383)                    6,821                   7,561
           24500 · DIP Lender Note Payable                        7.                        -                      -                        -                       -
       Total Other Current Liabilities                                                 6,821               (82,383)                    6,821                   7,561

    Total Current Liabilities                                                          6,821               (82,383)                    6,821                   7,561
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.               110,228                 140,824                 125,367                 169,976
       25250 · Due to Noteholders                                 8.                        -                      -                        -                       -
       25300 · Due to Unitholders                                 8.                        -                      -                        -                       -
    Total Long Term Liabilities                                                    110,228                 140,824                 125,367                 169,976
  Total Liabilities                                                                117,049                  58,441                 132,188                 177,537
  Equity
    30000 · Opening Balance Equity                                9.                        -                      -                        -                       -
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                        -                      -                        -                       -
    Net Income/(Loss): Post Petition Current Period                                    (2,354)             (58,441)                    (2,354)                 (2,254)
  Total Equity                                                                         (2,354)             (58,441)                    (2,354)                 (2,254)
TOTAL LIABILITIES & EQUITY                                                         114,695                         -               129,834                 175,283




        93 of 129
                                                                                                                                                               MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                      Doc 3267              Filed 01/03/19                      Page 94 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-104 Moravian        P-105 Mountain         P-106 Mt. Holly Invest     P-107 Mutsu Invest
                                                        Debtor: Notes     Invest LLC           Spring Invest                 LLC                       LLC

                                                      Case No.:   1.      17-12690              17-12698                   17-12707                 17-12719
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                     -                      -                          -                         -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                  -                      -                          -                         -
       11500 · Vendor Deposits                                                           -                      -                          -                         -
       11510 · Property Manager Advance                                                  -                      -                          -                         -
       14010 · Due From Shapiro                                                          -                      -                          -                         -
       14020 · Prepaid Expenses                                                          -                      -                          -                         -
       14025 · Professional Retainers                                                    -                      -                          -                         -
    Total Other Current Assets                                                           -                      -                          -                         -
  Total Current Assets                                                                   -                      -                          -                         -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                          -                      -                          -                         -
       15120 · Software                                                                  -                      -                          -                         -
       15130 · Proceeds from sale of property                                            -                      -                          -                         -
    Total 15000 · Furniture and Equipment                                                -                      -                          -                         -
  Total Fixed Assets                                                                     -                      -                          -                         -
  Other Assets
    18000 · Property / Loan Investment                            3.            1,342,500             3,600,000                    125,000                  140,000
    18050 · Property proceeds/notepayoff                                       (1,414,545)                      -                 (147,488)                (158,175)
    18100 · Pre-Pet Capitalized Improvement                       4.              46,918               439,769                        16,550                   13,678
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                -                 3,349                           -                         -
       18230 · Post-Pet Property Taxes                                               7,951              54,422                         2,971                    2,658
       18240 · Post-Pet Insurance                                                    9,676                   126                        253                      126
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                              2,972                      -                       158                          -
       18270 · Post-Pet Other Costs                                                  4,528                 7,594                       2,556                    1,713
       18280 · Rental property major improveme                                           -                      -                          -                         -
    Total 18200 · Post Pet Capitalized Improvemen                 4.              25,127                65,491                         5,938                    4,497
    18300 · Structured Settlements                                5.                     -                      -                          -                         -
  Total Other Assets                                                                     -            4,105,260                            -                         -
TOTAL ASSETS                                                                             -            4,105,260                            -                         -
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                      -                      -                          -                         -
       Total Accounts Payable                                     6.                     -                      -                          -                         -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                          380                    275                           -                         -
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                         -                      -                          -                         -
           24400 · Due (to)/from Group or Affiliate                              (904,363)              72,048                    (132,052)                 (72,065)
           24500 · DIP Lender Note Payable                        7.                     -                      -                          -                         -
       Total Other Current Liabilities                                           (903,983)              72,323                    (132,052)                 (72,065)

    Total Current Liabilities                                                    (903,983)              72,323                    (132,052)                 (72,065)
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.            1,388,957             4,038,719                    141,550                  153,678
       25250 · Due to Noteholders                                 8.                     -                      -                          -                         -
       25300 · Due to Unitholders                                 8.                     -                      -                          -                         -
    Total Long Term Liabilities                                                 1,388,957             4,038,719                    141,550                  153,678
  Total Liabilities                                                              484,974              4,111,042                        9,498                   81,613
  Equity
    30000 · Opening Balance Equity                                9.                  (380)                 (373)                          -                         -
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                     -                      -                          -                         -
    Net Income/(Loss): Post Petition Current Period                              (484,594)                 (5,409)                    (9,498)               (81,613)
  Total Equity                                                                   (484,974)                 (5,782)                    (9,498)               (81,613)
TOTAL LIABILITIES & EQUITY                                                               -            4,105,260                            -                         -




        94 of 129
                                                                                                                                                            MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                        Doc 3267               Filed 01/03/19                  Page 95 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-108 Newville Invest     P-109 Old Carbon        P-110 Old Maitland       P-111 Owl Ridge
                                                        Debtor: Notes           LLC                  Invest LLC               Invest LLC              Invest LLC

                                                      Case No.:   1.          17-12734               17-12743                 17-12752                17-12763
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                          -                      -                        -                      -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                       -                      -                        -                      -
       11500 · Vendor Deposits                                                                -                      -                        -                      -
       11510 · Property Manager Advance                                                       -                      -                        -                      -
       14010 · Due From Shapiro                                                               -                      -                        -                      -
       14020 · Prepaid Expenses                                                               -                      -                        -                      -
       14025 · Professional Retainers                                                         -                      -                        -                      -
    Total Other Current Assets                                                                -                      -                        -                      -
  Total Current Assets                                                                        -                      -                        -                      -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                               -                      -                        -                      -
       15120 · Software                                                                       -                      -                        -                      -
       15130 · Proceeds from sale of property                                                 -                      -                        -                      -
    Total 15000 · Furniture and Equipment                                                     -                      -                        -                      -
  Total Fixed Assets                                                                          -                      -                        -                      -
  Other Assets
    18000 · Property / Loan Investment                            3.                  137,500               110,000                 7,500,000                 95,000
    18050 · Property proceeds/notepayoff                                             (154,499)                       -             (8,504,814)              (112,299)
    18100 · Pre-Pet Capitalized Improvement                       4.                     11,558                 5,690                723,571                  12,802
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                     -                      -               240,025                         -
       18230 · Post-Pet Property Taxes                                                    3,351                 2,658                 14,702                     2,658
       18240 · Post-Pet Insurance                                                             -                   126                 22,537                      126
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                       -                      -                   3,580                       -
       18270 · Post-Pet Other Costs                                                       2,090                 1,683                      400                   1,713
       18280 · Rental property major improveme                                                -                      -                        -                      -
    Total 18200 · Post Pet Capitalized Improvemen                 4.                      5,441                 4,467                281,243                     4,497
    18300 · Structured Settlements                                5.                          -                      -                        -                      -
  Total Other Assets                                                                          -             120,157                           -                      -
TOTAL ASSETS                                                                                  -             120,157                           -                      -
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                           -                      -                        -                      -
       Total Accounts Payable                                     6.                          -                      -                        -                      -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                                  -                      -                   1,108                       -
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                              -                      -                        -                      -
           24400 · Due (to)/from Group or Affiliate                                   (64,063)                  6,821              (4,944,044)               (66,600)
           24500 · DIP Lender Note Payable                        7.                          -                      -                        -                      -
       Total Other Current Liabilities                                                (64,063)                  6,821              (4,942,936)               (66,600)

    Total Current Liabilities                                                         (64,063)                  6,821              (4,942,936)               (66,600)
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.                  149,058               115,690                 8,223,571                107,802
       25250 · Due to Noteholders                                 8.                          -                      -                        -                      -
       25300 · Due to Unitholders                                 8.                          -                      -                        -                      -
    Total Long Term Liabilities                                                       149,058               115,690                 8,223,571                107,802
  Total Liabilities                                                                      84,995             122,511                 3,280,635                 41,202
  Equity
    30000 · Opening Balance Equity                                9.                          -                      -                   (1,108)                     -
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                          -                      -                        -                      -
    Net Income/(Loss): Post Petition Current Period                                   (84,995)                  (2,354)            (3,279,527)               (41,202)
  Total Equity                                                                        (84,995)                  (2,354)            (3,280,635)               (41,202)
TOTAL LIABILITIES & EQUITY                                                                    -             120,157                           -                      -




        95 of 129
                                                                                                                                                             MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                      Doc 3267                 Filed 01/03/19                  Page 96 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-112 Papirovka         P-113 Pawtuckaway      P-114 Pemberley         P-115 Pemigewasset
                                                        Debtor: Notes      Invest LLC               Invest LLC            Invest LLC                  Invest

                                                      Case No.:   1.       17-12774                 17-12783              17-12790                  17-12800
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                       -                       -                      -                         -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                    -                       -                      -                         -
       11500 · Vendor Deposits                                                             -                       -                      -                         -
       11510 · Property Manager Advance                                                    -                       -                      -                         -
       14010 · Due From Shapiro                                                            -                       -                      -                         -
       14020 · Prepaid Expenses                                                            -                       -                      -                         -
       14025 · Professional Retainers                                                      -                       -                      -                         -
    Total Other Current Assets                                                             -                       -                      -                         -
  Total Current Assets                                                                     -                       -                      -                         -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                            -                       -                      -                         -
       15120 · Software                                                                    -                       -                      -                         -
       15130 · Proceeds from sale of property                                              -                       -                      -                         -
    Total 15000 · Furniture and Equipment                                                  -                       -                      -                         -
  Total Fixed Assets                                                                       -                       -                      -                         -
  Other Assets
    18000 · Property / Loan Investment                            3.              185,000               13,500,000             1,660,000                  150,000
    18050 · Property proceeds/notepayoff                                                   -                       -           (2,993,047)                          -
    18100 · Pre-Pet Capitalized Improvement                       4.               11,156                3,705,710             1,284,482                       9,839
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                  -             2,736,263                20,916                            -
       18230 · Post-Pet Property Taxes                                                4,044                166,768                20,948                       3,351
       18240 · Post-Pet Insurance                                                       126                 38,414                        -                      273
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                    -                   1,358                 1,083                          -
       18270 · Post-Pet Other Costs                                                   1,683                 70,890                   5,619                     1,683
       18280 · Rental property major improveme                                             -                       -                      -                         -
    Total 18200 · Post Pet Capitalized Improvemen                 4.                  5,854              3,013,694                48,565                       5,307
    18300 · Structured Settlements                                5.                       -                       -                      -                         -
  Total Other Assets                                                              202,010               20,219,403                        -               165,146
TOTAL ASSETS                                                                      202,010               20,219,403                        -               165,146
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                        -               115,787                        -                         -
       Total Accounts Payable                                     6.                       -               115,787                        -                         -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                               -                       -                 1,385                          -
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                           -                       -                      -                         -
           24400 · Due (to)/from Group or Affiliate                                   8,108              3,122,653             (2,442,554)                     7,561
           24500 · DIP Lender Note Payable                        7.                       -                       -                      -                         -
       Total Other Current Liabilities                                                8,108              3,122,653             (2,441,169)                     7,561

    Total Current Liabilities                                                         8,108              3,238,440             (2,441,169)                     7,561
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.              196,156               16,996,867             2,944,482                  159,839
       25250 · Due to Noteholders                                 8.                       -                       -                      -                         -
       25300 · Due to Unitholders                                 8.                       -                       -                      -                         -
    Total Long Term Liabilities                                                   196,156               16,996,867             2,944,482                  159,839
  Total Liabilities                                                               204,264               20,235,307               503,313                  167,400
  Equity
    30000 · Opening Balance Equity                                9.                       -                       -                 (1,385)                        -
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                       -                       -                      -                         -
    Net Income/(Loss): Post Petition Current Period                                   (2,254)              (15,904)             (501,928)                      (2,254)
  Total Equity                                                                        (2,254)              (15,904)             (503,313)                      (2,254)
TOTAL LIABILITIES & EQUITY                                                        202,010               20,219,403                        -               165,146




        96 of 129
                                                                                                                                                               MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                      Doc 3267               Filed 01/03/19                      Page 97 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-116 Pennhurst       P-117 Pepperwood         P-118 Pinney Invest       P-119 Pinova Invest
                                                        Debtor: Notes      Invest LLC             Invest LLC                  LLC                       LLC

                                                      Case No.:   1.       18-10296               17-12804                  17-12808                  17-12812
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                      -                       -                         -                         -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                   -                       -                         -                         -
       11500 · Vendor Deposits                                                            -                       -                         -                         -
       11510 · Property Manager Advance                                                   -                       -                         -                         -
       14010 · Due From Shapiro                                                           -                       -                         -                         -
       14020 · Prepaid Expenses                                                           -                       -                         -                         -
       14025 · Professional Retainers                                                     -                       -                         -                         -
    Total Other Current Assets                                                            -                       -                         -                         -
  Total Current Assets                                                                    -                       -                         -                         -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                           -                       -                         -                         -
       15120 · Software                                                                   -                       -                         -                         -
       15130 · Proceeds from sale of property                                             -                       -                         -                         -
    Total 15000 · Furniture and Equipment                                                 -                       -                         -                         -
  Total Fixed Assets                                                                      -                       -                         -                         -
  Other Assets
    18000 · Property / Loan Investment                            3.           19,525,000               814,500                  1,800,000                   300,000
    18050 · Property proceeds/notepayoff                                       (19,615,874)           (1,011,126)                (3,332,783)                          -
    18100 · Pre-Pet Capitalized Improvement                       4.                   452              189,609                  1,390,506                    16,752
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                 -                       -                103,527                            -
       18230 · Post-Pet Property Taxes                                             82,094                    2,317                  22,777                       6,586
       18240 · Post-Pet Insurance                                                         -                     28                     8,537                       126
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                               8,328                  1,739                     3,028                          -
       18270 · Post-Pet Other Costs                                                       -                  2,934                     4,408                     1,683
       18280 · Rental property major improveme                                            -                       -                         -                         -
    Total 18200 · Post Pet Capitalized Improvemen                 4.               90,422                    7,017                 142,277                       8,396
    18300 · Structured Settlements                                5.                      -                       -                         -                         -
  Total Other Assets                                                                      -                       -                         -                325,148
TOTAL ASSETS                                                                              -                       -                         -                325,148
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                       -                       -                         -                         -
       Total Accounts Payable                                     6.                      -                       -                         -                         -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                           452                   2,148                     2,145                          -
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                          -                       -                         -                         -
           24400 · Due (to)/from Group or Affiliate                            (21,102,052)             (711,011)                (2,755,146)                  10,650
           24500 · DIP Lender Note Payable                        7.                      -                       -                         -                         -
       Total Other Current Liabilities                                         (21,101,600)             (708,863)                (2,753,001)                  10,650

    Total Current Liabilities                                                  (21,101,600)             (708,863)                (2,753,001)                  10,650
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.           19,525,452              1,000,652                 3,190,467                   316,752
       25250 · Due to Noteholders                                 8.                      -                       -                         -                         -
       25300 · Due to Unitholders                                 8.                      -                       -                         -                         -
    Total Long Term Liabilities                                                19,525,452              1,000,652                 3,190,467                   316,752
  Total Liabilities                                                             (1,576,148)             291,789                    437,466                   327,402
  Equity
    30000 · Opening Balance Equity                                9.               38,696                    (2,148)                   (2,243)                        -
    Retained Earnings/(Losses): Post-Pet Prior Period             9.               90,663                         -                         -                         -
    Net Income/(Loss): Post Petition Current Period                             1,446,789               (289,641)                 (435,223)                      (2,254)
  Total Equity                                                                  1,576,148               (291,789)                 (437,466)                      (2,254)
TOTAL LIABILITIES & EQUITY                                                                -                       -                         -                325,148




        97 of 129
                                                                                                                                                                 MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                       Doc 3267                Filed 01/03/19                    Page 98 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-120 Quarterpost        P-121 Red Woods         P-122 Ridgecrest        P-123 Riley Creek
                                                        Debtor: Notes      Invest LLC               Invest LLC              Invest LLC              Invest LLC

                                                      Case No.:   1.        17-12816                17-12824                17-12821                 17-12826
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                        -                       -                       -                        -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                     -                       -                       -                        -
       11500 · Vendor Deposits                                                              -                       -                       -                        -
       11510 · Property Manager Advance                                                     -                       -                       -                        -
       14010 · Due From Shapiro                                                             -                       -                       -                        -
       14020 · Prepaid Expenses                                                             -                       -                       -                        -
       14025 · Professional Retainers                                                       -                       -                       -                        -
    Total Other Current Assets                                                              -                       -                       -                        -
  Total Current Assets                                                                      -                       -                       -                        -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                             -                       -                       -                        -
       15120 · Software                                                                     -                       -                       -                        -
       15130 · Proceeds from sale of property                                               -                       -                       -                        -
    Total 15000 · Furniture and Equipment                                                   -                       -                       -                        -
  Total Fixed Assets                                                                        -                       -                       -                        -
  Other Assets
    18000 · Property / Loan Investment                            3.             1,285,000                          -              100,000                7,760,000
    18050 · Property proceeds/notepayoff                                         (5,227,012)                        -                       -                        -
    18100 · Pre-Pet Capitalized Improvement                       4.             3,921,766                 215,457                  10,375                3,400,578
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                 27                        -                       -             1,827,759
       18230 · Post-Pet Property Taxes                                                 7,134                81,445                     2,658                138,601
       18240 · Post-Pet Insurance                                                      2,766                        -                    126                 27,628
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                3,195                        -                       -                17,051
       18270 · Post-Pet Other Costs                                                    7,126                     225                   1,683                 73,595
       18280 · Rental property major improveme                                              -                       -                       -                        -
    Total 18200 · Post Pet Capitalized Improvemen                 4.                20,246                  81,670                     4,467              2,084,634
    18300 · Structured Settlements                                5.                        -                       -                       -                        -
  Total Other Assets                                                                        -              297,127                 114,842               13,245,212
TOTAL ASSETS                                                                                -              297,127                 114,842               13,245,212
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                         -                       -                       -                72,154
       Total Accounts Payable                                     6.                        -                       -                       -                72,154
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                           1,031                        -                       -                29,542
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                            -                       -                       -                        -
           24400 · Due (to)/from Group or Affiliate                              (5,579,022)               302,300                     6,672              2,049,647
           24500 · DIP Lender Note Payable                        7.                        -                       -                       -                        -
       Total Other Current Liabilities                                           (5,577,991)               302,300                     6,672              2,079,189

    Total Current Liabilities                                                    (5,577,991)               302,300                     6,672              2,151,343
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.             5,206,766                          -              110,375               11,136,440
       25250 · Due to Noteholders                                 8.                        -                       -                       -                        -
       25300 · Due to Unitholders                                 8.                        -                       -                       -                        -
    Total Long Term Liabilities                                                  5,206,766                          -              110,375               11,136,440
  Total Liabilities                                                               (371,225)                302,300                 117,047               13,287,783
  Equity
    30000 · Opening Balance Equity                                9.                   (1,031)                      -                       -               (29,640)
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                        -                       -                       -                        -
    Net Income/(Loss): Post Petition Current Period                                372,256                     (5,173)                 (2,205)              (12,930)
  Total Equity                                                                     371,225                     (5,173)                 (2,205)              (42,570)
TOTAL LIABILITIES & EQUITY                                                                  -              297,127                 114,842               13,245,212




        98 of 129
                                                                                                                                                                MOR-3 Bal Sheet NOV30 2018
                                      Case 17-12560-KJC                       Doc 3267                Filed 01/03/19                  Page 99 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-124 Rising Sun        P-125 Sachs Bridge     P-126 Sagebrook       P-127 Seven Stars
                                                        Debtor: Notes      Invest LLC               Invest LLC            Invest LLC            Invest LLC

                                                      Case No.:   1.       17-12828                 18-10297              17-12830               17-12832
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                       -                      -                      -                       -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                    -                      -                      -                       -
       11500 · Vendor Deposits                                                             -                      -                      -                       -
       11510 · Property Manager Advance                                                    -                      -                      -                       -
       14010 · Due From Shapiro                                                            -                      -                      -                       -
       14020 · Prepaid Expenses                                                            -                      -                      -                       -
       14025 · Professional Retainers                                                      -                      -                      -                       -
    Total Other Current Assets                                                             -                      -                      -                       -
  Total Current Assets                                                                     -                      -                      -                       -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                            -                      -                      -                       -
       15120 · Software                                                                    -                      -                      -                       -
       15130 · Proceeds from sale of property                                              -                      -                      -                       -
    Total 15000 · Furniture and Equipment                                                  -                      -                      -                       -
  Total Fixed Assets                                                                       -                      -                      -                       -
  Other Assets
    18000 · Property / Loan Investment                            3.             3,000,000                3,000,000            5,925,000                300,000
    18050 · Property proceeds/notepayoff                                                   -               (653,352)                     -             (343,436)
    18100 · Pre-Pet Capitalized Improvement                       4.              431,922                  173,856             1,245,974                 25,305
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                          78,177                         -               52,320                         -
       18230 · Post-Pet Property Taxes                                             37,491                   50,750                71,882                 11,555
       18240 · Post-Pet Insurance                                                     8,427                    126                   6,648                   126
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                 327                       -                    69                        -
       18270 · Post-Pet Other Costs                                                16,970                   71,004                   6,209                  6,450
       18280 · Rental property major improveme                                             -                      -                      -                       -
    Total 18200 · Post Pet Capitalized Improvemen                 4.              141,392                  121,881               137,129                 18,131
    18300 · Structured Settlements                                5.                       -                      -                      -                       -
  Total Other Assets                                                             3,573,314                2,642,384            7,308,103                         -
TOTAL ASSETS                                                                     3,573,314                2,642,384            7,308,103                         -
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                18,937                         -               36,371                         -
       Total Accounts Payable                                     6.               18,937                         -               36,371                         -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                       10,195                   16,888                10,810                     780
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                           -                      -                      -                       -
           24400 · Due (to)/from Group or Affiliate                               180,829                  (884,356)              60,948               (206,647)
           24500 · DIP Lender Note Payable                        7.                       -                      -                      -                       -
       Total Other Current Liabilities                                            191,024                  (867,468)              71,758               (205,867)

    Total Current Liabilities                                                     209,961                  (867,468)             108,130               (205,867)
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.             3,376,777                3,173,856            7,170,094                325,305
       25250 · Due to Noteholders                                 8.                       -                      -                      -                       -
       25300 · Due to Unitholders                                 8.                       -                      -                      -                       -
    Total Long Term Liabilities                                                  3,376,777                3,173,856            7,170,094                325,305
  Total Liabilities                                                              3,586,738                2,306,388            7,278,224                119,438
  Equity
    30000 · Opening Balance Equity                                9.               (10,195)                 (16,888)             (10,810)                    (780)
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                       -                      -                      -                       -
    Net Income/(Loss): Post Petition Current Period                                   (3,229)              352,885                40,689               (118,658)
  Total Equity                                                                     (13,424)                335,996                29,879               (119,438)
TOTAL LIABILITIES & EQUITY                                                       3,573,314                2,642,384            7,308,103                         -




        99 of 129
                                                                                                                                                            MOR-3 Bal Sheet NOV30 2018
                                    Case 17-12560-KJC                       Doc 3267               Filed 01/03/19                     Page 100 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-128 Silk City       P-129 Silver Maple       P-138 Silverthorne      P-139 Springline
                                                        Debtor: Notes     Invest LLC             Invest LLC                Invest LLC             Invest LLC

                                                      Case No.:   1.      17-12834                17-12836                 17-12582               17-12585
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                      -                        -                      -                       -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                   -                        -                      -                       -
       11500 · Vendor Deposits                                                            -                        -                      -                       -
       11510 · Property Manager Advance                                                   -                        -                      -                       -
       14010 · Due From Shapiro                                                           -                        -                      -                       -
       14020 · Prepaid Expenses                                                           -                        -                      -                       -
       14025 · Professional Retainers                                                     -                        -                      -                       -
    Total Other Current Assets                                                            -                        -                      -                       -
  Total Current Assets                                                                    -                        -                      -                       -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                           -                        -                      -                       -
       15120 · Software                                                                   -                        -                      -                       -
       15130 · Proceeds from sale of property                                             -                        -                      -                       -
    Total 15000 · Furniture and Equipment                                                 -                        -                      -                       -
  Total Fixed Assets                                                                      -                        -                      -                       -
  Other Assets
    18000 · Property / Loan Investment                            3.            2,950,000               6,500,000                1,150,000              1,100,000
    18050 · Property proceeds/notepayoff                                                  -            (7,900,432)              (1,192,052)            (1,164,564)
    18100 · Pre-Pet Capitalized Improvement                       4.            1,295,429               1,107,975                  24,237                 41,063
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                       3,176,691                244,644                      1,500                  1,200
       18230 · Post-Pet Property Taxes                                             51,424                 39,932                   15,783                 15,783
       18240 · Post-Pet Insurance                                                  26,743                    7,614                     126                    126
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                              4,537                         -                   324                    216
       18270 · Post-Pet Other Costs                                                28,913                     268                       82                   6,176
       18280 · Rental property major improveme                                            -                        -                      -                       -
    Total 18200 · Post Pet Capitalized Improvemen                 4.            3,288,308                292,457                   17,815                 23,501
    18300 · Structured Settlements                                5.                      -                        -                      -                       -
  Total Other Assets                                                            7,533,737                          -                      -                       -
TOTAL ASSETS                                                                    7,533,737                          -                      -                       -
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                28,553                          -                      -                       -
       Total Accounts Payable                                     6.               28,553                          -                      -                       -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                          362                          -                    70                        -
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                          -                        -                      -                       -
           24400 · Due (to)/from Group or Affiliate                             3,354,143              (7,805,433)                (808,227)              (802,559)
           24500 · DIP Lender Note Payable                        7.                      -                        -                      -                       -
       Total Other Current Liabilities                                          3,354,505              (7,805,433)                (808,157)              (802,559)

    Total Current Liabilities                                                   3,383,058              (7,805,433)                (808,157)              (802,559)
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.            4,173,085               7,605,598                1,174,237              1,141,063
       25250 · Due to Noteholders                                 8.                      -                        -                      -                       -
       25300 · Due to Unitholders                                 8.                      -                        -                      -                       -
    Total Long Term Liabilities                                                 4,173,085               7,605,598                1,174,237              1,141,063
  Total Liabilities                                                             7,556,143                (199,835)                366,080                338,504
  Equity
    30000 · Opening Balance Equity                                9.                  (362)                        -                    (70)                      -
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                      -                        -                      -                       -
    Net Income/(Loss): Post Petition Current Period                                (22,044)              199,835                  (366,010)              (338,504)
  Total Equity                                                                     (22,406)              199,835                  (366,080)              (338,504)
TOTAL LIABILITIES & EQUITY                                                      7,533,737                          -                      -                       -




        100 of 129
                                                                                                                                                             MOR-3 Bal Sheet NOV30 2018
                                    Case 17-12560-KJC                       Doc 3267               Filed 01/03/19                 Page 101 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-140 Springvale       P-141 Squaretop       P-142 Stayman          P-143 Steele Hill
                                                        Debtor: Notes      Invest LLC             Invest LLC           Invest LLC              Invest LLC

                                                      Case No.:   1.       18-10298               17-12589             17-12594                17-12598
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                       -                     -                     -                        -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                    -                     -                     -                        -
       11500 · Vendor Deposits                                                             -                     -                     -                        -
       11510 · Property Manager Advance                                                    -                     -                     -                        -
       14010 · Due From Shapiro                                                            -                     -                     -                        -
       14020 · Prepaid Expenses                                                            -                     -                     -                        -
       14025 · Professional Retainers                                                      -                     -                     -                        -
    Total Other Current Assets                                                             -                     -                     -                        -
  Total Current Assets                                                                     -                     -                     -                        -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                            -                     -                     -                        -
       15120 · Software                                                                    -                     -                     -                        -
       15130 · Proceeds from sale of property                                              -                     -                     -                        -
    Total 15000 · Furniture and Equipment                                                  -                     -                     -                        -
  Total Fixed Assets                                                                       -                     -                     -                        -
  Other Assets
    18000 · Property / Loan Investment                            3.             2,750,000             8,400,000               90,000                  125,000
    18050 · Property proceeds/notepayoff                                          (501,108)                      -                     -              (144,388)
    18100 · Pre-Pet Capitalized Improvement                       4.                       -           9,713,449                  7,790                 15,808
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                  -           5,379,519                       -                        -
       18230 · Post-Pet Property Taxes                                             22,302                106,830                  2,658                   1,485
       18240 · Post-Pet Insurance                                                     126                 75,370                    126                     126
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                    -              68,286                       -                        -
       18270 · Post-Pet Other Costs                                                60,400                122,500                  1,683                   1,968
       18280 · Rental property major improveme                                             -                     -                     -                        -
    Total 18200 · Post Pet Capitalized Improvemen                 4.               82,827              5,752,505                  4,467                   3,580
    18300 · Structured Settlements                                5.                       -                     -                     -                        -
  Total Other Assets                                                             2,331,719            23,865,954              102,257                           -
TOTAL ASSETS                                                                     2,331,719            23,865,954              102,257                           -
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                        -             114,421                       -                        -
       Total Accounts Payable                                     6.                       -             114,421                       -                        -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                               -                 709                       -                        -
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                           -                     -                     -                        -
           24400 · Due (to)/from Group or Affiliate                               (276,892)            5,706,165                  6,721               (145,573)
           24500 · DIP Lender Note Payable                        7.                       -                     -                     -                        -
       Total Other Current Liabilities                                            (276,892)            5,706,873                  6,721               (145,573)

    Total Current Liabilities                                                     (276,892)            5,821,294                  6,721               (145,573)
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.             2,750,000            18,088,577               97,790                  140,808
       25250 · Due to Noteholders                                 8.                       -                     -                     -                        -
       25300 · Due to Unitholders                                 8.                       -                     -                     -                        -
    Total Long Term Liabilities                                                  2,750,000            18,088,577               97,790                  140,808
  Total Liabilities                                                              2,473,108            23,909,871              104,511                     (4,765)
  Equity
    30000 · Opening Balance Equity                                9.                       -                 (709)                     -                        -
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                  (100)                      -                     -                        -
    Net Income/(Loss): Post Petition Current Period                               (141,289)              (43,209)                 (2,254)                 4,765
  Total Equity                                                                    (141,389)              (43,918)                 (2,254)                 4,765
TOTAL LIABILITIES & EQUITY                                                       2,331,719            23,865,954              102,257                           -




        101 of 129
                                                                                                                                                          MOR-3 Bal Sheet NOV30 2018
                                    Case 17-12560-KJC                       Doc 3267                Filed 01/03/19                     Page 102 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-144 Stepstone         P-145 Strawberry          P-146 Sturmer         P-147 Summerfree
                                                        Debtor: Notes      Invest LLC             Fields Invest         Pippin Invest LLC           Invest LLC

                                                      Case No.:   1.       17-12606                17-12613                 17-12629                17-12635
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                       -                       -                        -                      -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                    -                       -                        -                      -
       11500 · Vendor Deposits                                                             -                       -                        -                      -
       11510 · Property Manager Advance                                                    -                       -                        -                      -
       14010 · Due From Shapiro                                                            -                       -                        -                      -
       14020 · Prepaid Expenses                                                            -                       -                        -                      -
       14025 · Professional Retainers                                                      -                       -                        -                      -
    Total Other Current Assets                                                             -                       -                        -                      -
  Total Current Assets                                                                     -                       -                        -                      -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                            -                       -                        -                      -
       15120 · Software                                                                    -                       -                        -                      -
       15130 · Proceeds from sale of property                                              -                       -                        -                      -
    Total 15000 · Furniture and Equipment                                                  -                       -                        -                      -
  Total Fixed Assets                                                                       -                       -                        -                      -
  Other Assets
    18000 · Property / Loan Investment                            3.              110,000                 122,500               90,000,000               3,300,000
    18050 · Property proceeds/notepayoff                                                   -                       -                        -                      -
    18100 · Pre-Pet Capitalized Improvement                       4.                  9,099                   7,505              3,792,036               2,679,044
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                  -                       -               218,088               2,640,229
       18230 · Post-Pet Property Taxes                                                2,658                        -             1,088,220                 22,240
       18240 · Post-Pet Insurance                                                       126                     126                 54,114                     9,420
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                    -                       -                86,968                     5,501
       18270 · Post-Pet Other Costs                                                   1,683                   1,683                381,952                 49,019
       18280 · Rental property major improveme                                             -                       -                        -                      -
    Total 18200 · Post Pet Capitalized Improvemen                 4.                  4,467                   1,809              1,829,342               2,726,409
    18300 · Structured Settlements                                5.                       -                       -                        -                      -
  Total Other Assets                                                              123,566                 131,814               95,621,378               8,705,453
TOTAL ASSETS                                                                      123,566                 131,814               95,621,378               8,705,453
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                        -                       -               565,581                         -
       Total Accounts Payable                                     6.                       -                       -               565,581                         -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                               -                       -                39,571                 25,799
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                           -                       -                        -                      -
           24400 · Due (to)/from Group or Affiliate                                   6,921                   4,063              1,115,837               3,247,033
           24500 · DIP Lender Note Payable                        7.                       -                       -                        -                      -
       Total Other Current Liabilities                                                6,921                   4,063              1,155,408               3,272,832

    Total Current Liabilities                                                         6,921                   4,063              1,720,989               3,272,832
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.              119,099                 130,005               93,727,064               5,486,541
       25250 · Due to Noteholders                                 8.                       -                       -                        -                      -
       25300 · Due to Unitholders                                 8.                       -                       -                        -                      -
    Total Long Term Liabilities                                                   119,099                 130,005               93,727,064               5,486,541
  Total Liabilities                                                               126,020                 134,068               95,448,053               8,759,373
  Equity
    30000 · Opening Balance Equity                                9.                       -                       -               (39,571)                (25,799)
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                       -                       -                        -                      -
    Net Income/(Loss): Post Petition Current Period                                   (2,454)                 (2,254)              212,896                 (28,121)
  Total Equity                                                                        (2,454)                 (2,254)              173,325                 (53,920)
TOTAL LIABILITIES & EQUITY                                                        123,566                 131,814               95,621,378               8,705,453




        102 of 129
                                                                                                                                                               MOR-3 Bal Sheet NOV30 2018
                                    Case 17-12560-KJC                       Doc 3267                  Filed 01/03/19                   Page 103 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-150 Thornbury         P-152 Thunder Basin       P-155 Vallecito        P-156 Varga Invest
                                                        Debtor: Notes   Farm Invest LLC              Invest LLC             Invest LLC                  LLC

                                                      Case No.:   1.       17-12651                  17-12657               17-12675                 17-12685
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                       -                         -                       -                      -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                    -                         -                       -                      -
       11500 · Vendor Deposits                                                             -                         -                       -                      -
       11510 · Property Manager Advance                                                    -                         -                       -                      -
       14010 · Due From Shapiro                                                            -                         -                       -                      -
       14020 · Prepaid Expenses                                                            -                         -                       -                      -
       14025 · Professional Retainers                                                      -                         -                       -                      -
    Total Other Current Assets                                                             -                         -                       -                      -
  Total Current Assets                                                                     -                         -                       -                      -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                            -                         -                       -                      -
       15120 · Software                                                                    -                         -                       -                      -
       15130 · Proceeds from sale of property                                              -                         -                       -                      -
    Total 15000 · Furniture and Equipment                                                  -                         -                       -                      -
  Total Fixed Assets                                                                       -                         -                       -                      -
  Other Assets
    18000 · Property / Loan Investment                            3.            4,925,000                   200,000                 105,000               13,549,000
    18050 · Property proceeds/notepayoff                                                   -                         -                       -                      -
    18100 · Pre-Pet Capitalized Improvement                       4.            3,077,002                       9,851                13,878                6,889,210
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                         191,889                            -                       -             2,576,160
       18230 · Post-Pet Property Taxes                                             93,884                       4,044                  2,658                267,225
       18240 · Post-Pet Insurance                                                       802                       126                    273                 95,902
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                    -                         -                       -                  2,350
       18270 · Post-Pet Other Costs                                                   2,400                     1,683                  1,683                     500
       18280 · Rental property major improveme                                             -                         -                       -                      -
    Total 18200 · Post Pet Capitalized Improvemen                 4.              288,975                       5,854                  4,614               2,942,137
    18300 · Structured Settlements                                5.                       -                         -                       -                      -
  Total Other Assets                                                            8,290,977                   215,705                 123,492               23,380,347
TOTAL ASSETS                                                                    8,290,977                   215,705                 123,492               23,380,347
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                39,585                            -                       -              102,137
       Total Accounts Payable                                     6.               39,585                            -                       -              102,137
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                    1,112,938                            -                      70                   423
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                           -                         -                       -                      -
           24400 · Due (to)/from Group or Affiliate                               294,534                       8,108                  6,919               3,523,696
           24500 · DIP Lender Note Payable                        7.                       -                         -                       -                      -
       Total Other Current Liabilities                                          1,407,472                       8,108                  6,989               3,524,120

    Total Current Liabilities                                                   1,447,057                       8,108                  6,989               3,626,257
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.            7,961,061                   209,851                 118,878               19,770,467
       25250 · Due to Noteholders                                 8.                       -                         -                       -                      -
       25300 · Due to Unitholders                                 8.                       -                         -                       -                      -
    Total Long Term Liabilities                                                 7,961,061                   209,851                 118,878               19,770,467
  Total Liabilities                                                             9,408,118                   217,959                 125,867               23,396,724
  Equity
    30000 · Opening Balance Equity                                9.            (1,112,938)                          -                    (70)                   (521)
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                       -                         -                       -                      -
    Net Income/(Loss): Post Petition Current Period                                   (4,204)                   (2,254)                (2,305)               (15,855)
  Total Equity                                                                  (1,117,142)                     (2,254)                (2,375)               (16,376)
TOTAL LIABILITIES & EQUITY                                                      8,290,977                   215,705                 123,492               23,380,347




        103 of 129
                                                                                                                                                                MOR-3 Bal Sheet NOV30 2018
                                    Case 17-12560-KJC                       Doc 3267                 Filed 01/03/19                    Page 104 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-157 Wetterhorn        P-158 White Birch       P-159 White Dome       P-164 Wildernest
                                                        Debtor: Notes      Invest LLC              Invest LLC              Invest LLC             Invest LLC

                                                      Case No.:   1.       17-12693                 17-12702                17-12709              17-12723
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                       -                        -                      -                      -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                    -                        -                      -                      -
       11500 · Vendor Deposits                                                             -                        -                      -                      -
       11510 · Property Manager Advance                                                    -                        -                      -                      -
       14010 · Due From Shapiro                                                            -                        -                      -                      -
       14020 · Prepaid Expenses                                                            -                        -                      -                      -
       14025 · Professional Retainers                                                      -                        -                      -                      -
    Total Other Current Assets                                                             -                        -                      -                      -
  Total Current Assets                                                                     -                        -                      -                      -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                            -                        -                      -                      -
       15120 · Software                                                                    -                        -                      -                      -
       15130 · Proceeds from sale of property                                              -                        -                      -                      -
    Total 15000 · Furniture and Equipment                                                  -                        -                      -                      -
  Total Fixed Assets                                                                       -                        -                      -                      -
  Other Assets
    18000 · Property / Loan Investment                            3.               95,000                3,100,000                750,000                100,000
    18050 · Property proceeds/notepayoff                                                   -                        -             (825,238)            (2,301,637)
    18100 · Pre-Pet Capitalized Improvement                       4.               15,051                2,350,831                 54,794               2,187,820
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                                  -             2,962,237                         -                 2,950
       18230 · Post-Pet Property Taxes                                                2,658                 54,174                 18,488                    5,349
       18240 · Post-Pet Insurance                                                       126                 25,873                      273                       -
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                    -                   1,061                       -                 1,785
       18270 · Post-Pet Other Costs                                                   1,683                 80,514                     1,683                 3,733
       18280 · Rental property major improveme                                             -                        -                      -                      -
    Total 18200 · Post Pet Capitalized Improvemen                 4.                  4,467              3,123,860                 20,444                 13,817
    18300 · Structured Settlements                                5.                       -                        -                      -                      -
  Total Other Assets                                                              114,518                8,574,691                         -                      -
TOTAL ASSETS                                                                      114,518                8,574,691                         -                      -
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                        -                29,478                         -                      -
       Total Accounts Payable                                     6.                       -                29,478                         -                      -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                               -                     20                        -                 1,295
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                           -                        -                      -                      -
           24400 · Due (to)/from Group or Affiliate                                   6,772              3,176,498                (342,249)              (878,489)
           24500 · DIP Lender Note Payable                        7.                       -                        -                      -                      -
       Total Other Current Liabilities                                                6,772              3,176,519                (342,249)              (877,194)

    Total Current Liabilities                                                         6,772              3,205,996                (342,249)              (877,194)
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.              110,051                5,384,619                804,794               2,287,820
       25250 · Due to Noteholders                                 8.                       -                        -                      -                      -
       25300 · Due to Unitholders                                 8.                       -                        -                      -                      -
    Total Long Term Liabilities                                                   110,051                5,384,619                804,794               2,287,820
  Total Liabilities                                                               116,823                8,590,615                462,545               1,410,626
  Equity
    30000 · Opening Balance Equity                                9.                       -                     (20)                      -                 (1,295)
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                       -                        -                      -                      -
    Net Income/(Loss): Post Petition Current Period                                   (2,305)              (15,904)               (462,545)            (1,409,331)
  Total Equity                                                                        (2,305)              (15,924)               (462,545)            (1,410,626)
TOTAL LIABILITIES & EQUITY                                                        114,518                8,574,691                         -                      -




        104 of 129
                                                                                                                                                             MOR-3 Bal Sheet NOV30 2018
                                    Case 17-12560-KJC                        Doc 3267            Filed 01/03/19                      Page 105 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-165 Willow Grove P-166 Winding Road        P-167 Zestar Invest       P-187 695 Buggy
                                                        Debtor: Notes       Invest LLC           Invest                     LLC                   Circle, LLC

                                                      Case No.:   1.        17-12732            17-12739                  17-12792                17-12714
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                       -                    -                         -                       -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                    -                    -                         -                       -
       11500 · Vendor Deposits                                                             -                    -                         -                       -
       11510 · Property Manager Advance                                                    -                    -                         -                       -
       14010 · Due From Shapiro                                                            -                    -                         -                       -
       14020 · Prepaid Expenses                                                            -                    -                         -                       -
       14025 · Professional Retainers                                                      -                    -                         -                       -
    Total Other Current Assets                                                             -                    -                         -                       -
  Total Current Assets                                                                     -                    -                         -                       -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                            -                    -                         -                       -
       15120 · Software                                                                    -                    -                         -                       -
       15130 · Proceeds from sale of property                                              -                    -                         -                       -
    Total 15000 · Furniture and Equipment                                                  -                    -                         -                       -
  Total Fixed Assets                                                                       -                    -                         -                       -
  Other Assets
    18000 · Property / Loan Investment                            3.             9,820,000          14,550,000                 2,800,000               1,375,000
    18050 · Property proceeds/notepayoff                                                   -                    -                         -            (1,676,920)
    18100 · Pre-Pet Capitalized Improvement                       4.                    738          5,484,872                 1,351,563                 301,159
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                           48,180           5,235,608                 3,399,388                          -
       18230 · Post-Pet Property Taxes                                             119,263            186,435                     47,324                          -
       18240 · Post-Pet Insurance                                                   13,438             98,872                     17,045                       754
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                4,767               7,315                     4,109                        7
       18270 · Post-Pet Other Costs                                                    7,556                 600                     9,233                        -
       18280 · Rental property major improveme                                             -                    -                         -                       -
    Total 18200 · Post Pet Capitalized Improvemen                 4.               193,205           5,528,829                 3,477,099                       761
    18300 · Structured Settlements                                5.                       -                    -                         -                       -
  Total Other Assets                                                            10,013,943          25,563,701                 7,628,662                          -
TOTAL ASSETS                                                                    10,013,943          25,563,701                 7,628,662                          -
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                 60,994            115,525                             -                       -
       Total Accounts Payable                                     6.                60,994            115,525                             -                       -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                            378                1,308                     1,686                        -
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                           -                    -                         -                       -
           24400 · Due (to)/from Group or Affiliate                                123,600           6,013,032                 4,012,145               (1,660,472)
           24500 · DIP Lender Note Payable                        7.                       -                    -                         -                       -
       Total Other Current Liabilities                                             123,978           6,014,340                 4,013,831               (1,660,472)

    Total Current Liabilities                                                      184,973           6,129,865                 4,013,831               (1,660,472)
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.             9,820,000          19,999,621                 3,639,028               1,676,159
       25250 · Due to Noteholders                                 8.                       -                    -                         -                       -
       25300 · Due to Unitholders                                 8.                       -                    -                         -                       -
    Total Long Term Liabilities                                                  9,820,000          19,999,621                 3,639,028               1,676,159
  Total Liabilities                                                             10,004,973          26,129,486                 7,652,859                  15,687
  Equity
    30000 · Opening Balance Equity                                9.                    (378)              (1,308)                   (1,686)              63,191
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                    750                     -                     (100)               (73,813)
    Net Income/(Loss): Post Petition Current Period                                    8,599          (564,477)                  (22,411)                    (5,065)
  Total Equity                                                                         8,971          (565,785)                  (24,197)                 (15,687)
TOTAL LIABILITIES & EQUITY                                                      10,013,943          25,563,701                 7,628,662                          -




        105 of 129
                                                                                                                                                             MOR-3 Bal Sheet NOV30 2018
                                    Case 17-12560-KJC                         Doc 3267                Filed 01/03/19                     Page 106 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        P-188 Deerfield Park      P-207 Frog Rock         P-048 Crossbeam          P-287 Kirkstead
                                                        Debtor: Notes       Invest LLC              Investments              Invest LLC            Inves Huron St.

                                                      Case No.:   1.         17-12714                17-12714                 17-12650                18-10675
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                         -                    956                         -                      -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                      -                       -                        -                      -
       11500 · Vendor Deposits                                                               -                       -                        -                      -
       11510 · Property Manager Advance                                                      -                       -                        -                      -
       14010 · Due From Shapiro                                                              -              500,000                           -                      -
       14020 · Prepaid Expenses                                                              -                       -                        -                      -
       14025 · Professional Retainers                                                        -                       -                        -                      -
    Total Other Current Assets                                                               -              500,000                           -                      -
  Total Current Assets                                                                       -              500,956                           -                      -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                              -                       -                        -                      -
       15120 · Software                                                                      -                       -                        -                      -
       15130 · Proceeds from sale of property                                                -                       -                        -                      -
    Total 15000 · Furniture and Equipment                                                    -                       -                        -                      -
  Total Fixed Assets                                                                         -                       -                        -                      -
  Other Assets
    18000 · Property / Loan Investment                            3.               4,500,000              7,125,000                           -                      -
    18050 · Property proceeds/notepayoff                                          (6,694,877)             (7,125,000)                         -                      -
    18100 · Pre-Pet Capitalized Improvement                       4.               2,160,812                         -                        -                      -
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                               7,150                        -                        -                      -
       18230 · Post-Pet Property Taxes                                                       -                       -                        -                      -
       18240 · Post-Pet Insurance                                                       (2,898)                      -                        -                      -
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                      -                       -                        -                      -
       18270 · Post-Pet Other Costs                                                  29,813                          -                        -                      -
       18280 · Rental property major improveme                                               -                       -                        -                      -
    Total 18200 · Post Pet Capitalized Improvemen                 4.                 34,065                          -                        -                      -
    18300 · Structured Settlements                                5.                         -                       -                        -                      -
  Total Other Assets                                                                         -                       -                        -                      -
TOTAL ASSETS                                                                                 -              500,956                           -                      -
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                          -                       -                        -                    49
       Total Accounts Payable                                     6.                         -                       -                        -                    49
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                                 -                       -                        -                      -
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                             -                       -                        -                      -
           24400 · Due (to)/from Group or Affiliate                               (8,187,960)             (6,854,001)                    1,599              (649,117)
           24500 · DIP Lender Note Payable                        7.                         -                       -                        -                      -
       Total Other Current Liabilities                                            (8,187,960)             (6,854,001)                    1,599              (649,117)

    Total Current Liabilities                                                     (8,187,960)             (6,854,001)                    1,599              (649,068)
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.               6,660,812              7,125,000                           -                      -
       25250 · Due to Noteholders                                 8.                         -                       -                        -                      -
       25300 · Due to Unitholders                                 8.                         -                       -                        -                      -
    Total Long Term Liabilities                                                    6,660,812              7,125,000                           -                      -
  Total Liabilities                                                               (1,527,148)               270,999                      1,599              (649,068)
  Equity
    30000 · Opening Balance Equity                                9.                         -              231,730                           -                      -
    Retained Earnings/(Losses): Post-Pet Prior Period             9.               1,535,293                    (3,657)                       -                      -
    Net Income/(Loss): Post Petition Current Period                                     (8,145)                 1,884                    (1,599)             649,068
  Total Equity                                                                     1,527,148                229,957                      (1,599)             649,068
TOTAL LIABILITIES & EQUITY                                                                   -              500,956                           -                      -




        106 of 129
                                                                                                                                                                 MOR-3 Bal Sheet NOV30 2018
                                    Case 17-12560-KJC                        Doc 3267                Filed 01/03/19                  Page 107 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                        Silverleaf Funding          Summit Cut             Topchord
                                                        Debtor: Notes           LLC              Investments LLC       Investments LLC        WCBL 1

                                                      Case No.:   1.        17-12837                17-12640              17-12664            17-12754
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                      (0)                      -                     -                    -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                      -                     -                     -                    -
       11500 · Vendor Deposits                                                               -                     -                     -                    -
       11510 · Property Manager Advance                                                      -                     -                     -                    -
       14010 · Due From Shapiro                                                              -                     -                     -                    -
       14020 · Prepaid Expenses                                                              -                     -                     -                    -
       14025 · Professional Retainers                                                        -                     -                     -                    -
    Total Other Current Assets                                                               -                     -                     -                    -
  Total Current Assets                                                                    (0)                      -                     -                    -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                              -                     -                     -                    -
       15120 · Software                                                                      -                     -                     -                    -
       15130 · Proceeds from sale of property                                                -                     -                     -                    -
    Total 15000 · Furniture and Equipment                                                    -                     -                     -                    -
  Total Fixed Assets                                                                         -                     -                     -                    -
  Other Assets
    18000 · Property / Loan Investment                            3.               835,000              18,900,000             1,533,333                      -
    18050 · Property proceeds/notepayoff                                           (160,174)                       -           (1,412,256)                    -
    18100 · Pre-Pet Capitalized Improvement                       4.                15,215               1,468,218               172,281                      -
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                               185                627,884                   1,942                    -
       18230 · Post-Pet Property Taxes                                              56,401                 221,964                31,926                      -
       18240 · Post-Pet Insurance                                                   57,441                  18,370                11,512                      -
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                4,162                   4,719                  894                     -
       18270 · Post-Pet Other Costs                                                    4,649                11,030                    615                     -
       18280 · Rental property major improveme                                               -                     -                     -                    -
    Total 18200 · Post Pet Capitalized Improvemen                 4.               122,838                 883,967                46,890                      -
    18300 · Structured Settlements                                5.                         -                     -                     -                    -
  Total Other Assets                                                               812,879              21,252,185               340,247                      -
TOTAL ASSETS                                                                       812,879              21,252,185               340,247                      -
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                     346                112,045                       -                    -
       Total Accounts Payable                                     6.                    346                112,045                       -                    -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                        10,157                  19,520                    880                     -
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                             -                     -                     -                    -
           24400 · Due (to)/from Group or Affiliate                                133,649                 902,784              (962,180)                2,014
           24500 · DIP Lender Note Payable                        7.                         -                     -                     -                    -
       Total Other Current Liabilities                                             143,806                 922,304              (961,299)                2,014

    Total Current Liabilities                                                      144,153               1,034,349              (961,299)                2,014
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.               835,000              20,249,036             1,705,614            (701,857)
       25250 · Due to Noteholders                                 8.                         -                     -                     -                    -
       25300 · Due to Unitholders                                 8.                         -                     -                     -          702,197
    Total Long Term Liabilities                                                    835,000              20,249,036             1,705,614                   340
  Total Liabilities                                                                979,153              21,283,385               744,315                 2,354
  Equity
    30000 · Opening Balance Equity                                9.                (10,157)               (19,520)                   (460)                   -
    Retained Earnings/(Losses): Post-Pet Prior Period             9.               (136,770)                       -                  942                     -
    Net Income/(Loss): Post Petition Current Period                                 (19,346)               (11,679)             (404,550)                (2,354)
  Total Equity                                                                     (166,274)               (31,199)             (404,068)                (2,354)
TOTAL LIABILITIES & EQUITY                                                         812,879              21,252,185               340,247                      -




        107 of 129
                                                                                                                                                         MOR-3 Bal Sheet NOV30 2018
                                    Case 17-12560-KJC                    Doc 3267                 Filed 01/03/19                 Page 108 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018
                                                                                             Whiteacre Funding
                                                        Debtor: Notes   WCBL 2                     LLC                WMIF 1           WMIF 2                  WMIF 3

                                                      Case No.:   1.    17-12758                 17-12713             17-12768         17-12772               17-12776
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                    -                        -                 -                 -                      -
    Other Current Assets
       11010 · Miscellaneous Receivable                                                 -                        -                 -                 -                      -
       11500 · Vendor Deposits                                                          -                        -                 -                 -                      -
       11510 · Property Manager Advance                                                 -                        -                 -                 -                      -
       14010 · Due From Shapiro                                                         -                        -                 -                 -                      -
       14020 · Prepaid Expenses                                                         -                        -                 -                 -                      -
       14025 · Professional Retainers                                                   -                        -                 -                 -                      -
    Total Other Current Assets                                                          -                        -                 -                 -                      -
  Total Current Assets                                                                  -                        -                 -                 -                      -
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                         -                        -                 -                 -                      -
       15120 · Software                                                                 -                        -                 -                 -                      -
       15130 · Proceeds from sale of property                                           -                        -                 -                 -                      -
    Total 15000 · Furniture and Equipment                                               -                        -                 -                 -                      -
  Total Fixed Assets                                                                    -                        -                 -                 -                      -
  Other Assets
    18000 · Property / Loan Investment                            3.                    -             3,895,000           2,091,500                  -              483,000
    18050 · Property proceeds/notepayoff                                                -                        -         (744,953)                 -              (243,000)
    18100 · Pre-Pet Capitalized Improvement                       4.                    -                33,258                    -                 -                      -
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                               -                   3,604                  -                 -                      -
       18230 · Post-Pet Property Taxes                                                  -               200,416             50,510                   -               16,119
       18240 · Post-Pet Insurance                                                       -               146,128             15,256              5,175                       -
       18250 · Post-Pet Interest
       18260 · Post-Pet Utilities Costs                                                 -                75,360                    -                 -                      -
       18270 · Post-Pet Other Costs                                                     -                33,043                  65                  -                      -
       18280 · Rental property major improveme                                          -                        -                 -                 -                      -
    Total 18200 · Post Pet Capitalized Improvemen                 4.                    -               458,552             65,831              5,175                16,119
    18300 · Structured Settlements                                5.                    -                        -                 -                 -                      -
  Total Other Assets                                                                    -             4,386,810           1,412,378             5,175               256,119
TOTAL ASSETS                                                                            -             4,386,810           1,412,378             5,175               256,119
LIABILITIES & EQUITY
  Liabilities
    Current Liabilities
       Accounts Payable
           20000 · Accounts Payable                                                     -                   3,595              3,481                 -                      -
       Total Accounts Payable                                     6.                    -                   3,595              3,481                 -                      -
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                       6,249                    3,654                  -                 -                      -
           20115 · Misc Current Liability/Payable
           20120 · Tenant Deposit & Prepaid Rent                                        -                        -                 -                 -                      -
           24400 · Due (to)/from Group or Affiliate                                (3,895)              491,426            (663,241)         28,241                 (237,265)
           24500 · DIP Lender Note Payable                        7.                    -                        -                 -                 -                      -
       Total Other Current Liabilities                                             2,354                495,079            (663,241)         28,241                 (237,265)

    Total Current Liabilities                                                      2,354                498,675            (659,760)         28,241                 (237,265)
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.                    -             3,895,000         (19,709,052)     (66,740,616)           (269,136,320)
       25250 · Due to Noteholders                                 8.                    -                        -       12,378,102       42,706,218             220,175,655
       25300 · Due to Unitholders                                 8.                    -                        -        9,422,500       24,033,484              49,440,612
    Total Long Term Liabilities                                                         -             3,895,000           2,091,550               (914)             479,947
  Total Liabilities                                                                2,354              4,393,675           1,431,790          27,327                 242,682
  Equity
    30000 · Opening Balance Equity                                9.                    -                   (3,989)                -                 -               18,000
    Retained Earnings/(Losses): Post-Pet Prior Period             9.                    -                   6,459                  -                 -                  2,467
    Net Income/(Loss): Post Petition Current Period                                (2,354)                  (9,335)         (19,411)         (22,153)                 (7,030)
  Total Equity                                                                     (2,354)                  (6,865)         (19,411)         (22,153)                13,437
TOTAL LIABILITIES & EQUITY                                                              -             4,386,810           1,412,378             5,175               256,119




        108 of 129
                                                                                                                                                         MOR-3 Bal Sheet NOV30 2018
                                    Case 17-12560-KJC                     Doc 3267            Filed 01/03/19               Page 109 of 129


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of November 30, 2018

                                                        Debtor: Notes   WMIF 3a          WMIF 4           TOTAL

                                                      Case No.:   1.    17-12780         17-12784
ASSETS
  Current Assets
    Total Checking/Savings                                        2.                -                -    24,299,398.46
    Other Current Assets
       11010 · Miscellaneous Receivable                                             -                -                -
       11500 · Vendor Deposits                                                      -                -            1,718
       11510 · Property Manager Advance                                             -                -                -
       14010 · Due From Shapiro                                                     -                -         500,000
       14020 · Prepaid Expenses                                                     -                -          32,370
       14025 · Professional Retainers                                               -                -         254,801
    Total Other Current Assets                                                      -                -         788,889
  Total Current Assets                                                              -                -      25,088,287
  Fixed Assets
    15000 · Furniture and Equipment
       15110 · Office Equipment                                                     -                -            9,638
       15120 · Software                                                             -                -            9,780
       15130 · Proceeds from sale of property                                       -                -           (3,100)
    Total 15000 · Furniture and Equipment                                           -                -          16,318
  Total Fixed Assets                                                                -                -          16,318
  Other Assets
    18000 · Property / Loan Investment                            3.        1,197,000         970,000      604,802,733
    18050 · Property proceeds/notepayoff                                   (1,197,000)        (580,000)    (164,478,201)
    18100 · Pre-Pet Capitalized Improvement                       4.                -                -     139,431,558
    18200 · Post Pet Capitalized Improvemen
       18210 · Post-Petition Construction                                           -                -      65,596,114
       18230 · Post-Pet Property Taxes                                              -          23,210         7,771,932
       18240 · Post-Pet Insurance                                                   -          13,145         1,567,313
       18250 · Post-Pet Interest                                                                               130,318
       18260 · Post-Pet Utilities Costs                                             -                -         489,931
       18270 · Post-Pet Other Costs                                                 -                -        2,034,066
       18280 · Rental property major improveme                                      -                -          46,607
    Total 18200 · Post Pet Capitalized Improvemen                 4.                -          36,355       77,636,280
    18300 · Structured Settlements                                5.                -                -            1,893
  Total Other Assets                                                                -         426,355      657,394,263
TOTAL ASSETS                                                                        -         426,355      682,498,868
LIABILITIES & EQUITY                                                                                                  -
  Liabilities                                                                                                         -
    Current Liabilities                                                                                               -
       Accounts Payable                                                                                               -
           20000 · Accounts Payable                                                 -                -      15,135,633
       Total Accounts Payable                                     6.                -                -      15,135,633
       Other Current Liabilities
           20110 · Pre-Petition AP Scheduled                                        -                -      13,265,082
           20115 · Misc Current Liability/Payable                                                              317,042
           20120 · Tenant Deposit & Prepaid Rent                                    -                -                -
           24400 · Due (to)/from Group or Affiliate                        (1,182,285)        (691,178)               -
           24500 · DIP Lender Note Payable                        7.                -                -      40,217,933
       Total Other Current Liabilities                                     (1,182,285)        (691,178)     53,800,057

    Total Current Liabilities                                              (1,182,285)        (691,178)     68,935,690
    Long Term Liabilities
       25200 · Due to / (from) Funds/Holdco                       8.     (333,784,266)    (310,312,543)               -
       25250 · Due to Noteholders                                 8.      256,037,976     247,121,021      778,418,972
       25300 · Due to Unitholders                                 8.       78,943,348      64,157,951      226,700,092
    Total Long Term Liabilities                                             1,197,058         966,429     1,005,119,064
  Total Liabilities                                                           14,773          275,251     1,074,054,754
  Equity
    30000 · Opening Balance Equity                                9.                -         111,000      (317,126,030)
    Retained Earnings/(Losses): Post-Pet Prior Period             9.          (26,745)          (1,573)      (4,087,093)
    Net Income/(Loss): Post Petition Current Period                           11,972           41,676       (70,342,764)
  Total Equity                                                                (14,773)        151,104      (391,555,886)
TOTAL LIABILITIES & EQUITY                                                          -         426,355      682,498,868




        109 of 129
                                                                                                                                      MOR-3 Bal Sheet NOV30 2018
                    Case 17-12560-KJC              Doc 3267         Filed 01/03/19        Page 110 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                               Case No. 17-12560 (KJC)
(Jointly Administered)                                                               Reporting Period: 11/30/2018

Notes to the 11/30/2018 Balance Sheets

Note 1.   Each column in the financial statements represents the financial activities for one Debtor affiliate. For
          internal tracking purposes, each property or asset (loan) has been assigned a unique property number,
          shown as P-XXX. Debtor entities that have more then one property or asset attributed to them will not have
          a unique property identifier in the column heading, as there is more than one property or asset accounted
          for through that Debtor.

Note 2.   Cash shown on the balance sheet of any of the property companies represents the amount held by the
          property manager in joint accounts that they control.

Note 3.    The Debtors' representatives are conducting an exhaustive search and analysis to establish the existence
          and cost of the assets of the Debtor companies. When assets are discovered and ownership established,
          they are recorded at their purchase price or note face value to the "Properties/Loan Investment" account.
          Estimates are sometimes used.

Note 4.    Capitalized improvements are recorded based on cost and have been broken into pre and post filing. Pre-
          petition improvements were recorded based on pre-petition records of the Debtor and have generally not
          been verified. Current expenditures towards properties held for sale are recorded as post-petition capitalized
          improvements. All costs associated with performing or non-performing loans are capitalized.


Note 5.   A small part of the Debtor's business was to purchase annuities at a discount. Very little related
          documentation has been identified, though they are believed to exist. Research about the value and
          existence of structured settlements is ongoing.

Note 6.   Post-Petition Accounts Payable are generally paid within one to two weeks of entry into the payables
          system. Some invoices appear aged due to their having been submitted late or because their payment was
          delayed waiting for approval. Post Petition Accounts Payable are broken out between accrued professional
          fees and payables from operations on MOR-4. Pre-Petition payables were not historically recorded and
          have been tabulated based on invoices found. Such amounts are likely to change.

Note 7.   The Debtors' DIP loan had a drawn $40,217,933.47 balance as of November 30, 2018.

Note 8.   The amounts recorded in the books for intercompany loans from fund entities prior to the filing have been
          ignored herein because they did not accurately reflect monies transferred, nor the amounts reflected on the
          face of the intercompany notes. Instead, the payable from each property company herein reflects the actual
          costs incurred to acquire, maintain, and service the properties or loans. A balancing entry has been
          recorded at Woodbridge Group to reflect the difference between amounts received by the consolidated
          business from note and unit investors, and amounts identified to date as having been spent on
          properties/loans. As additional costs are identified, this intercompany loan at the Group level is expected to
          decrease.

Note 9.   Equity: The Debtors' operations have been recorded and their balance sheets reconstructed in the post-
          petition period so that the balance in Opening Equity would represent the estimated difference between
          amounts borrowed or invested (by fund and unit holders) and the cost of assets acquired with lender or
          investor funds.




  110 of 129                                                                                  MOR-3 Balance Sheet Notes
                       Case 17-12560-KJC                     Doc 3267         Filed 01/03/19            Page 111 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                          Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                         Reporting Period: 11/30/2018


                                                    STATUS OF POSTPETITION TAXES

All taxes paid, other than real property taxes, relate to the Woodbridge Group of Companies, LLC


                                                    Beginning       Amount                                                          Ending
                                                      Tax         Withheld or   Amount               Date          964.29             Tax
Federal                                             Liability       Accrued      Paid                Paid*         or EFT           Liability
Withholding                                           None        $    32,851 $   32,851            various         EFT           $         -
FICA-Employee                                         None             10,385     10,385            various         EFT                     -
FICA-Employer                                         None              9,474      9,474            various         EFT                     -
Unemployment                                          None                  -         -             various         EFT                     -
Income                                                None                  -         -               n/a            n/a                    -
Other                                                 None                  -         -               n/a            n/a                    -
  Total Federal Taxes                                             $    52,711 $   52,711                                          $         -
State and Local
Withholding                                           None        $      4,742    $     4,742         n/a           EFT           $           -
Sales                                                 None                   -              -         n/a           n/a                       -
Excise                                                None                   -              -         n/a           n/a                       -
Unemployment                                          None                   -              -         n/a           n/a                       -
State Disability Insurance                            None                 773            773         n/a           EFT                       -
Real Property Taxes - Property Level Entities         None              42,227         42,227         n/a           n/a                       -
Personal Property Taxes                               None                   -              -                                                 -
Other                                                 None                   -              -         n/a            n/a                      -
  Total State and Local                               None              47,743         47,743         n/a            n/a                      -
Total Taxes                                                       $    100,454    $   100,454                                     $           -




                                          SUMMARY OF UNPAID POSTPETITION DEBTS


                                                                                  Number of Days Past Due
                                                     Current            0-30        31-60       61-90              Over 90              Total
Accounts Payable                                      2,439,313       1,659,802       80,607       1,880              14,323           4,195,925
Accrued Professional Fees                             2,747,027       3,007,093      695,294     608,847           3,881,447          10,939,708
    Total Post Petition Accounts Payable**            5,186,340       4,666,895      775,901     610,727           3,895,770          15,135,633

DIP Lender Note Payable                              40,217,933              -             -               -                  -       40,217,933
Payable to Noteholders***                                  TBD            TBD           TBD             TBD                TBD              TBD


Total Postpetition Debts                        $    45,404,274   $ 4,666,895     $   775,901   $    610,727   $   3,895,770      $ 55,353,567

* The Debtor uses a payroll company. The entire amount required for payroll and taxes is paid by EFT on the payroll pay date.
** Aged Accounts Payable are due to invoices being submitted late, being held for lack of approval to pay, or submitted late due to
required court approval and waiting period. Bills are generally paid within 2 weeks of being submitted for payment.
*** Payables to Noteholders cannot be determined at this time due to lack of reliable data.




                                                                                                                                         FORM MOR-4
                                                                                                                                              (04/07)
    111 of 129
                      Case 17-12560-KJC               Doc 3267         Filed 01/03/19         Page 112 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                      Case No. 17-12560 (KJC)
(Jointly Administered)                                                                      Reporting Period: 11/30/2018


                          ACCOUNTS RECEIVABLE RECONCILIATION AND AGING*

 Woodbridge Group
 Accounts Receivable Reconciliation*                                                                           Amount
  Total Accounts Receivable at the beginning of the reporting period                                            n/a
    + Amounts billed during the period                                                                          n/a
    - Amounts collected during the period                                                                       n/a
    - Amounts assumed by buyer on sold properties                                                               n/a
  Total Accounts Receivable at the end of the reporting period                                               $      -

 Accounts Receivable Aging*                                                                                    Amount
  0 - 30 days old                                                                                               n/a
  31 - 60 days old                                                                                              n/a
  61 - 90 days old                                                                                              n/a
  91+ days old                                                                                                  n/a
  Total Accounts Receivable                                                                                  $      -
  Amount considered uncollectible (Bad Debt)                                                                    n/a
  Accounts Receivable (Net)                                                                                     n/a
  Miscellaneous Receivables                                                                                  $      -

 * Woodbridge Group does not have sales, customer billing, or traditional accounts receivable. As of 11/30/2018
 Woodbridge had sold all of it's rental properties, so it no longer receives regular rent revenue from properties held for
 the purpose of producing income. Current rent revenue consists of the rents from investment properties in Colorado
 recently sold and based on a final accounting provided by the property manager, from an REO property that is listed for
 sale, and occasional rent of properties for special events. Rent revenue is transitory and unpredictable, so Woodbridge
 does not use Accounts Receivable for unpaid rent.




   112 of 129                                                                                                                MOR-5a
                                                  Case 17-12560-KJC                   Doc 3267              Filed 01/03/19                 Page 113 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                    Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                                                                                    Reporting Period: 11/30/2018
                                                                                     DEBTOR QUESTIONNAIRE
                                                             1) Have any assets been       2) Have any funds been       3) Have all postpetition   4) Are workers                5) Has any bank account been opened
                                                             sold or transferred outside   disbursed from any           tax returns been timely    compensation, general         during the reporting period? If yes,
                                                             the normal course of          account other than a         filed? If no, provide an   liability and other           provide documentation identifying the
                                                             business this reporting       debtor in possession         explanation below.         necessary insurance           opened account(s). If an investment
                                                             period? If yes, provide an    account this reporting                                  coverages in effect? If no,   account has been opened provide the
                                                             explanation below.            period? If yes, provide an                              provide an explanation        required documentation pursuant to the
  #                        Name of Entity           Case #                                 explanation below.                                      below. *                      Delaware Local Rule 4001-3.
   1      Woodbridge Group of Companies, LLC      17-12560               No                            No                           Yes                      Note 1.                              No
   2      215 North 12th Street, LLC              17-12561               No                            No                           Yes                      Note 1.                              No
   3      Addison Park Investments, LLC           17-12563               No                            No                           Yes                      Note 1.                              No
   4      Anchorpoint Investments, LLC            17-12566               No                            No                           Yes                      Note 1.                              No
   5      Arborvitae Investments, LLC             17-12572               No                            No                           Yes                      Note 1.                              No
   6      Archivolt Investments, LLC              17-12574               No                            No                           Yes                      Note 1.                              No
   7      Arlington Ridge Investments, LLC        17-12576               No                            No                           Yes                      Note 1.                              No
   8      Arrowpoint Investments, LLC             17-12578               No                            No                           Yes                      Note 1.                              No
   9      Baleroy Investments, LLC                17-12580               No                            No                           Yes                      Note 1.                              No
  10      Basswood Holding, LLC                   17-12600               No                            No                           Yes                      Note 1.                              No
  11      Bay Village Investments, LLC            17-12604               No                            No                           Yes                      Note 1.                              No
  12      Bear Brook Investments, LLC             17-12610               No                            No                           Yes                      Note 1.                              No
  13      Beech Creek Investments, LLC            17-12616               No                            No                           Yes                      Note 1.                              No
  14      Bishop White Investments, LLC           17-12623               No                            No                           Yes                      Note 1.                              No
  15      Black Bass Investments, LLC             17-12641               No                            No                           Yes                      Note 1.                              No
  16      Black Locust Investments, LLC           17-12648               No                            No                           Yes                      Note 1.                              No
  17      Bluff Point Investments, LLC            17-12722               No                            No                           Yes                      Note 1.                              No
  18      Bowman Investments, LLC                 17-12753               No                            No                           Yes                      Note 1.                              No
  19      Bramley Investments, LLC                17-12769               No                            No                           Yes                      Note 1.                              No
  20      Brise Soleil Investments, LLC           17-12762               No                            No                           Yes                      Note 1.                              No
  21      Broadsands Investments, LLC             17-12777               No                            No                           Yes                      Note 1.                              No
  22      Brynderwen Investments, LLC             17-12793               No                            No                           Yes                      Note 1.                              No
  23      Cablestay Investments, LLC              17-12798               No                            No                           Yes                      Note 1.                              No
  24      Cannington Investments, LLC             17-12803               No                            No                           Yes                      Note 1.                              No
  25      Carbondale Doocy, LLC                   17-12805               No                            No                           Yes                      Note 1.                              No
  26      Carbondale Glen Lot A-5, LLC            17-12807               No                            No                           Yes                      Note 1.                              No
  27      Carbondale Glen Lot D-22, LLC           17-12809               No                            No                           Yes                      Note 1.                              No
  28      Carbondale Glen Lot E-24, LLC           17-12811               No                            No                           Yes                      Note 1.                              No
  29      Carbondale Glen Lot GV-13, LLC          17-12813               No                            No                           Yes                      Note 1.                              No
  30      Carbondale Glen Lot SD-14, LLC          17-12817               No                            No                           Yes                      Note 1.                              No
  31      Carbondale Glen Lot SD-23, LLC          17-12815               No                            No                           Yes                      Note 1.                              No
  32      Carbondale Glen Mesa Lot 19, LLC        17-12819               No                            No                           Yes                      Note 1.                              No
  33      Carbondale Glen River Mesa, LLC         17-12820               No                            No                           Yes                      Note 1.                              No
  34      Carbondale Glen Sundance Ponds, LLC     17-12822               No                            No                           Yes                      Note 1.                              No
  35      Carbondale Glen Sweetgrass Vista, LLC   17-12564               No                            No                           Yes                      Note 1.                              No
  36      Carbondale Spruce 101, LLC              17-12568               No                            No                           Yes                      Note 1.                              No
  37      Carbondale Sundance Lot 15, LLC         17-12569               No                            No                           Yes                      Note 1.                              No
  38      Carbondale Sundance Lot 16, LLC         17-12570               No                            No                           Yes                      Note 1.                              No
  39      Castle Pines Investments, LLC           17-12581               No                            No                           Yes                      Note 1.                              No
  40      Centershot Investments, LLC             17-12586               No                            No                           Yes                      Note 1.                              No



       113 of 129                                                                                                                                                                                                MOR-5b
                                                    Case 17-12560-KJC                   Doc 3267              Filed 01/03/19                 Page 114 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                      Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                                                                                      Reporting Period: 11/30/2018
                                                                                       DEBTOR QUESTIONNAIRE
                                                               1) Have any assets been       2) Have any funds been       3) Have all postpetition   4) Are workers                5) Has any bank account been opened
                                                               sold or transferred outside   disbursed from any           tax returns been timely    compensation, general         during the reporting period? If yes,
                                                               the normal course of          account other than a         filed? If no, provide an   liability and other           provide documentation identifying the
                                                               business this reporting       debtor in possession         explanation below.         necessary insurance           opened account(s). If an investment
                                                               period? If yes, provide an    account this reporting                                  coverages in effect? If no,   account has been opened provide the
                                                               explanation below.            period? If yes, provide an                              provide an explanation        required documentation pursuant to the
  #                       Name of Entity              Case #                                 explanation below.                                      below. *                      Delaware Local Rule 4001-3.
  41      Chaplin Investments, LLC                  17-12592               No                            No                           Yes                      Note 1.                              No
  42      Chestnut Investments, LLC                 17-12603               No                            No                           Yes                      Note 1.                              No
  43      Chestnut Ridge Investments, LLC           17-12614               No                            No                           Yes                      Note 1.                              No
  44      Clover Basin Investments, LLC             17-12621               No                            No                           Yes                      Note 1.                              No
  45      Coffee Creek Investments, LLC             17-12627               No                            No                           Yes                      Note 1.                              No
  46      Craven Investments, LLC                   17-12636               No                            No                           Yes                      Note 1.                              No
  47      Crossbeam Investments, LLC                17-12650               No                            No                           Yes                      Note 1.                              No
  48      Crowfield Investments, LLC                17-12660               No                            No                           Yes                      Note 1.                              No
  49      Crystal Valley Holdings, LLC              17-12666               No                            No                           Yes                      Note 1.                              No
  50      Crystal Woods Investments, LLC            17-12676               No                            No                           Yes                      Note 1.                              No
  51      Cuco Settlement, LLC                      17-12679               No                            No                           Yes                      Note 1.                              No
  52      Daleville Investments, LLC                17-12687               No                            No                           Yes                      Note 1.                              No
  53      Derbyshire Investments, LLC               17-12696               No                            No                           Yes                      Note 1.                              No
  54      Diamond Cove Investments, LLC             17-12705               No                            No                           Yes                      Note 1.                              No
  55      Dixville Notch Investments, LLC           17-12716               No                            No                           Yes                      Note 1.                              No
  56      Dogwood Valley Investments, LLC           17-12727               No                            No                           Yes                      Note 1.                              No
  57      Dollis Brook Investments, LLC             17-12735               No                            No                           Yes                      Note 1.                              No
  58      Donnington Investments, LLC               17-12744               No                            No                           Yes                      Note 1.                              No
  59      Doubleleaf Investments, LLC               17-12755               No                            No                           Yes                      Note 1.                              No
  60      Drawspan Investments, LLC                 17-12767               No                            No                           Yes                      Note 1.                              No
  61      Eldredge Investments, LLC                 17-12775               No                            No                           Yes                      Note 1.                              No
  62      Elstar Investments, LLC                   17-12782               No                            No                           Yes                      Note 1.                              No
  63      Emerald Lake Investments, LLC             17-12788               No                            No                           Yes                      Note 1.                              No
  64      Fieldpoint Investments, LLC               17-12794               No                            No                           Yes                      Note 1.                              No
  65      Franconia Notch Investments, LLC          17-12797               No                            No                           Yes                      Note 1.                              No
  66      Gateshead Investments, LLC                17-12597               No                            No                           Yes                      Note 1.                              No
  67      Glenn Rich Investments, LLC               17-12602               No                            No                           Yes                      Note 1.                              No
  68      Goose Rocks Investments, LLC              17-12611               No                            No                           Yes                      Note 1.                              No
  69      Goosebrook Investments, LLC               17-12617               No                            No                           Yes                      Note 1.                              No
  70      Graeme Park Investments, LLC              17-12622               No                            No                           Yes                      Note 1.                              No
  71      Grand Midway Investments, LLC             17-12628               No                            No                           Yes                      Note 1.                              No
  72      Gravenstein Investments, LLC              17-12632               No                            No                           Yes                      Note 1.                              No
  73      Green Gables Investments, LLC             17-12637               No                            No                           Yes                      Note 1.                              No
  74      Grenadier Investments, LLC                17-12643               No                            No                           Yes                      Note 1.                              No
  75      Grumblethorpe Investments, LLC            17-12649               No                            No                           Yes                      Note 1.                              No
  76      H11 Silk City Holding Company, LLC        17-12833               No                            No                           Yes                      Note 1.                              No
  77      H12 White Birch Holding Company, LLC      17-12699               No                            No                           Yes                      Note 1.                              No
  78      H13 Bay Village Holding Company, LLC      17-12591               No                            No                           Yes                      Note 1.                              No
  79      H14 Dixville Notch Holding Company, LLC   17-12712               No                            No                           Yes                      Note 1.                              No
  80      H15 Bear Brook Holding Company, LLC       17-12607               No                            No                           Yes                      Note 1.                              No



       114 of 129                                                                                                                                                                                                  MOR-5b
                                                  Case 17-12560-KJC                   Doc 3267              Filed 01/03/19                 Page 115 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                    Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                                                                                    Reporting Period: 11/30/2018
                                                                                     DEBTOR QUESTIONNAIRE
                                                             1) Have any assets been       2) Have any funds been       3) Have all postpetition   4) Are workers                5) Has any bank account been opened
                                                             sold or transferred outside   disbursed from any           tax returns been timely    compensation, general         during the reporting period? If yes,
                                                             the normal course of          account other than a         filed? If no, provide an   liability and other           provide documentation identifying the
                                                             business this reporting       debtor in possession         explanation below.         necessary insurance           opened account(s). If an investment
                                                             period? If yes, provide an    account this reporting                                  coverages in effect? If no,   account has been opened provide the
                                                             explanation below.            period? If yes, provide an                              provide an explanation        required documentation pursuant to the
   #                    Name of Entity              Case #                                 explanation below.                                      below. *                      Delaware Local Rule 4001-3.
  81    H16 Monadnock Holding Company, LLC        17-12678               No                            No                           Yes                      Note 1.                              No
  82    H17 Pemigewasset Holding Company, LLC     17-12799               No                            No                           Yes                      Note 1.                              No
  83    H19 Emerald Lake Holding Company, LLC     17-12785               No                            No                           Yes                      Note 1.                              No
  84    H2 Arlington Ridge Holding Company, LLC   17-12575               No                            No                           Yes                      Note 1.                              No
  85    H20 Bluff Point Holding Company, LLC      17-12715               No                            No                           Yes                      Note 1.                              No
  86    H21 Summerfree Holding Company, LLC       17-12631               No                            No                           Yes                      Note 1.                              No
  87    H22 Papirovka Holding Company, LLC        17-12770               No                            No                           Yes                      Note 1.                              No
  88    H23 Pinova Holding Company, LLC           17-12810               No                            No                           Yes                      Note 1.                              No
  89    H24 Stayman Holding Company, LLC          17-12590               No                            No                           Yes                      Note 1.                              No
  90    H25 Elstar Holding Company, LLC           17-12779               No                            No                           Yes                      Note 1.                              No
  91    H26 Gravenstein Holding Company, LLC      17-12630               No                            No                           Yes                      Note 1.                              No
  92    H27 Grenadier Holding Company, LLC        17-12642               No                            No                           Yes                      Note 1.                              No
  93    H28 Black Locust Holding Company, LLC     17-12647               No                            No                           Yes                      Note 1.                              No
  94    H29 Zestar Holding Company, LLC           17-12789               No                            No                           Yes                      Note 1.                              No
  95    H30 Silver Maple Holding Company, LLC     17-12835               No                            No                           Yes                      Note 1.                              No
  96    H31 Addison Park Holding Company, LLC     17-12562               No                            No                           Yes                      Note 1.                              No
  97    H32 Arborvitae Holding Company, LLC       17-12567               No                            No                           Yes                      Note 1.                              No
  98    H35 Hornbeam Holding Company, LLC         17-12691               No                            No                           Yes                      Note 1.                              No
  99    H36 Sturmer Pippin Holding Company, LLC   17-12625               No                            No                           Yes                      Note 1.                              No
  100   H37 Idared Holding Company, LLC           17-12697               No                            No                           Yes                      Note 1.                              No
  101   H38 Mutsu Holding Company, LLC            17-12711               No                            No                           Yes                      Note 1.                              No
  102   H39 Haralson Holding Company, LLC         17-12661               No                            No                           Yes                      Note 1.                              No
  103   H4 Pawtuckaway Holding Company, LLC       17-12778               No                            No                           Yes                      Note 1.                              No
  104   H40 Bramley Holding Company, LLC          17-12766               No                            No                           Yes                      Note 1.                              No
  105   H41 Grumblethorpe Holding Company, LLC    17-12646               No                            No                           Yes                      Note 1.                              No
  106   H43 Lenni Heights Holding Company, LLC    17-12717               No                            No                           Yes                      Note 1.                              No
  107   H44 Green Gables Holding Company, LLC     17-12634               No                            No                           Yes                      Note 1.                              No
  108   H46 Beech Creek Holding Company, LLC      17-12612               No                            No                           Yes                      Note 1.                              No
  109   H47 Summit Cut Holding Company, LLC       17-12638               No                            No                           Yes                      Note 1.                              No
  110   H49 Bowman Holding Company, LLC           17-12725               No                            No                           Yes                      Note 1.                              No
  111   H5 Chestnut Ridge Holding Company, LLC    17-12608               No                            No                           Yes                      Note 1.                              No
  112   H51 Old Carbon Holding Company, LLC       17-12738               No                            No                           Yes                      Note 1.                              No
  113   H52 Willow Grove Holding Company, LLC     17-12729               No                            No                           Yes                      Note 1.                              No
  114   H53 Black Bass Holding Company, LLC       17-12639               No                            No                           Yes                      Note 1.                              No
  115   H54 Seven Stars Holding Company, LLC      17-12831               No                            No                           Yes                      Note 1.                              No
  116   H55 Old Maitland Holding Company, LLC     17-12747               No                            No                           Yes                      Note 1.                              No
  117   H56 Craven Holding Company, LLC           17-12633               No                            No                           Yes                      Note 1.                              No
  118   H58 Baleroy Holding Company, LLC          17-12579               No                            No                           Yes                      Note 1.                              No
  119   H59 Rising Sun Holding Company, LLC       17-12827               No                            No                           Yes                      Note 1.                              No
  120   H6 Lilac Meadow Holding Company, LLC      17-12724               No                            No                           Yes                      Note 1.                              No



    115 of 129                                                                                                                                                                                                   MOR-5b
                                                    Case 17-12560-KJC                   Doc 3267              Filed 01/03/19                 Page 116 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                      Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                                                                                      Reporting Period: 11/30/2018
                                                                                       DEBTOR QUESTIONNAIRE
                                                               1) Have any assets been       2) Have any funds been       3) Have all postpetition   4) Are workers                5) Has any bank account been opened
                                                               sold or transferred outside   disbursed from any           tax returns been timely    compensation, general         during the reporting period? If yes,
                                                               the normal course of          account other than a         filed? If no, provide an   liability and other           provide documentation identifying the
                                                               business this reporting       debtor in possession         explanation below.         necessary insurance           opened account(s). If an investment
                                                               period? If yes, provide an    account this reporting                                  coverages in effect? If no,   account has been opened provide the
                                                               explanation below.            period? If yes, provide an                              provide an explanation        required documentation pursuant to the
   #                    Name of Entity                Case #                                 explanation below.                                      below. *                      Delaware Local Rule 4001-3.
  121   H60 Moravian Holding Company, LLC           17-12686               No                            No                           Yes                      Note 1.                              No
  122   H61 Grand Midway Holding Company, LLC       17-12626               No                            No                           Yes                      Note 1.                              No
  123   H65 Thornbury Farm Holding Company, LLC     17-12644               No                            No                           Yes                      Note 1.                              No
  124   H66 Heilbron Manor Holding Company, LLC     17-12677               No                            No                           Yes                      Note 1.                              No
  125   H68 Graeme Park Holding Company, LLC        17-12620               No                            No                           Yes                      Note 1.                              No
  126   H7 Dogwood Valley Holding Company, LLC      17-12721               No                            No                           Yes                      Note 1.                              No
  127   H70 Bishop White Holding Company, LLC       17-12619               No                            No                           Yes                      Note 1.                              No
  128   H74 Imperial Aly Holding Company, LLC       17-12704               No                            No                           Yes                      Note 1.                              No
  129   H76 Diamond Cove Holding Company, LLC       17-12700               No                            No                           Yes                      Note 1.                              No
  130   H8 Melody Lane Holding Company, LLC         17-12756               No                            No                           Yes                      Note 1.                              No
  131   H9 Strawberry Fields Holding Company, LLC   17-12609               No                            No                           Yes                      Note 1.                              No
  132   Hackmatack Investments, LLC                 17-12653               No                            No                           Yes                      Note 1.                              No
  133   Haffenburg Investments, LLC                 17-12659               No                            No                           Yes                      Note 1.                              No
  134   Haralson Investments, LLC                   17-12663               No                            No                           Yes                      Note 1.                              No
  135   Harringworth Investments, LLC               17-12669               No                            No                           Yes                      Note 1.                              No
  136   Hazelpoint Investments, LLC                 17-12674               No                            No                           Yes                      Note 1.                              No
  137   Heilbron Manor Investments, LLC             17-12681               No                            No                           Yes                      Note 1.                              No
  138   Hollyline Holdings, LLC                     17-12684               No                            No                           Yes                      Note 1.                              No
  139   Hollyline Owners, LLC                       17-12688               No                            No                           Yes                      Note 1.                              No
  140   Hornbeam Investments, LLC                   17-12694               No                            No                           Yes                      Note 1.                              No
  141   Idared Investments, LLC                     17-12701               No                            No                           Yes                      Note 1.                              No
  142   Imperial Aly Investments, LLC               17-12708               No                            No                           Yes                      Note 1.                              No
  143   Ironsides Investments, LLC                  17-12714               No                            No                           Yes                      Note 1.                              No
  144   Lenni Heights Investments, LLC              17-12720               No                            No                           Yes                      Note 1.                              No
  145   Lilac Meadow Investments, LLC               17-12728               No                            No                           Yes                      Note 1.                              No
  146   Lincolnshire Investments, LLC               17-12733               No                            No                           Yes                      Note 1.                              No
  147   Lonetree Investments, LLC                   17-12740               No                            No                           Yes                      Note 1.                              No
  148   Longbourn Investments, LLC                  17-12746               No                            No                           Yes                      Note 1.                              No
  149   M10 Gateshead Holding Company, LLC          17-12593               No                            No                           Yes                      Note 1.                              No
  150   M11 Anchorpoint Holding Company, LLC        17-12565               No                            No                           Yes                      Note 1.                              No
  151   M13 Cablestay Holding Company, LLC          17-12795               No                            No                           Yes                      Note 1.                              No
  152   M14 Crossbeam Holding Company, LLC          17-12645               No                            No                           Yes                      Note 1.                              No
  153   M15 Doubleleaf Holding Company, LLC         17-12749               No                            No                           Yes                      Note 1.                              No
  154   M17 Lincolnshire Holding Company, LLC       17-12730               No                            No                           Yes                      Note 1.                              No
  155   M19 Arrowpoint Holding Company, LLC         17-12577               No                            No                           Yes                      Note 1.                              No
  156   M22 Drawspan Holding Company, LLC           17-12764               No                            No                           Yes                      Note 1.                              No
  157   M24 Fieldpoint Holding Company, LLC         17-12791               No                            No                           Yes                      Note 1.                              No
  158   M25 Centershot Holding Company, LLC         17-12583               No                            No                           Yes                      Note 1.                              No
  159   M26 Archivolt Holding Company, LLC          17-12573               No                            No                           Yes                      Note 1.                              No
  160   M27 Brise Soleil Holding Company, LLC       17-12760               No                            No                           Yes                      Note 1.                              No



    116 of 129                                                                                                                                                                                                     MOR-5b
                                                   Case 17-12560-KJC                   Doc 3267              Filed 01/03/19                 Page 117 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                     Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                                                                                     Reporting Period: 11/30/2018
                                                                                      DEBTOR QUESTIONNAIRE
                                                              1) Have any assets been       2) Have any funds been       3) Have all postpetition   4) Are workers                5) Has any bank account been opened
                                                              sold or transferred outside   disbursed from any           tax returns been timely    compensation, general         during the reporting period? If yes,
                                                              the normal course of          account other than a         filed? If no, provide an   liability and other           provide documentation identifying the
                                                              business this reporting       debtor in possession         explanation below.         necessary insurance           opened account(s). If an investment
                                                              period? If yes, provide an    account this reporting                                  coverages in effect? If no,   account has been opened provide the
                                                              explanation below.            period? If yes, provide an                              provide an explanation        required documentation pursuant to the
   #                   Name of Entity                Case #                                 explanation below.                                      below. *                      Delaware Local Rule 4001-3.
  161   M28 Broadsands Holding Company, LLC        17-12773               No                            No                           Yes                      Note 1.                              No
  162   M29 Brynderwen Holding Company, LLC        17-12781               No                            No                           Yes                      Note 1.                              No
  163   M31 Cannington Holding Company, LLC        17-12801               No                            No                           Yes                      Note 1.                              No
  164   M32 Dollis Brook Holding Company, LLC      17-12731               No                            No                           Yes                      Note 1.                              No
  165   M33 Harringworth Holding Company, LLC      17-12667               No                            No                           Yes                      Note 1.                              No
  166   M34 Quarterpost Holding Company, LLC       17-12814               No                            No                           Yes                      Note 1.                              No
  167   M36 Springline Holding Company, LLC        17-12584               No                            No                           Yes                      Note 1.                              No
  168   M37 Topchord Holding Company, LLC          17-12662               No                            No                           Yes                      Note 1.                              No
  169   M38 Pemberley Holding Company, LLC         17-12787               No                            No                           Yes                      Note 1.                              No
  170   M39 Derbyshire Holding Company, LLC        17-12692               No                            No                           Yes                      Note 1.                              No
  171   M40 Longbourn Holding Company, LLC         17-12742               No                            No                           Yes                      Note 1.                              No
  172   M41 Silverthorne Holding Company, LLC      17-12838               No                            No                           Yes                      Note 1.                              No
  173   M43 White Dome Holding Company, LLC        17-12706               No                            No                           Yes                      Note 1.                              No
  174   M44 Wildernest Holding Company, LLC        17-12718               No                            No                           Yes                      Note 1.                              No
  175   M45 Clover Basin Holding Company, LLC      17-12618               No                            No                           Yes                      Note 1.                              No
  176   M46 Owl Ridge Holding Company, LLC         17-12759               No                            No                           Yes                      Note 1.                              No
  177   M48 Vallecito Holding Company, LLC         17-12670               No                            No                           Yes                      Note 1.                              No
  178   M49 Squaretop Holding Company, LLC         17-12588               No                            No                           Yes                      Note 1.                              No
  179   M5 Stepstone Holding Company, LLC          17-12601               No                            No                           Yes                      Note 1.                              No
  180   M50 Wetterhorn Holding Company, LLC        17-12689               No                            No                           Yes                      Note 1.                              No
  181   M51 Coffee Creek Holding Company, LLC      17-12624               No                            No                           Yes                      Note 1.                              No
  182   M53 Castle Pines Holding Company, LLC      17-12571               No                            No                           Yes                      Note 1.                              No
  183   M54 Lonetree Holding Company, LLC          17-12737               No                            No                           Yes                      Note 1.                              No
  184   M56 Haffenburg Holding Company, LLC        17-12656               No                            No                           Yes                      Note 1.                              No
  185   M57 Ridgecrest Holding Company, LLC        17-12818               No                            No                           Yes                      Note 1.                              No
  186   M60 Thunder Basin Holding Company, LLC     17-12654               No                            No                           Yes                      Note 1.                              No
  187   M61 Mineola Holding Company, LLC           17-12668               No                            No                           Yes                      Note 1.                              No
  188   M62 Sagebrook Holding Company, LLC         17-12829               No                            No                           Yes                      Note 1.                              No
  189   M63 Crowfield Holding Company, LLC         17-12655               No                            No                           Yes                      Note 1.                              No
  190   M67 Mountain Spring Holding Company, LLC   17-12695               No                            No                           Yes                      Note 1.                              No
  191   M68 Goosebrook Holding Company, LLC        17-12615               No                            No                           Yes                      Note 1.                              No
  192   M70 Pinney Holding Company, LLC            17-12806               No                            No                           Yes                      Note 1.                              No
  193   M71 Eldredge Holding Company, LLC          17-12771               No                            No                           Yes                      Note 1.                              No
  194   M72 Daleville Holding Company, LLC         17-12683               No                            No                           Yes                      Note 1.                              No
  195   M73 Mason Run Holding Company, LLC         17-12748               No                            No                           Yes                      Note 1.                              No
  196   M74 Varga Holding Company, LLC             17-12680               No                            No                           Yes                      Note 1.                              No
  197   M75 Riley Creek Holding Company, LLC       17-12825               No                            No                           Yes                      Note 1.                              No
  198   M76 Chaplin Holding Company, LLC           17-12587               No                            No                           Yes                      Note 1.                              No
  199   M79 Chestnut Holding Company, LLC          17-12595               No                            No                           Yes                      Note 1.                              No
  200   M80 Hazelpoint Holding Company, LLC        17-12672               No                            No                           Yes                      Note 1.                              No



    117 of 129                                                                                                                                                                                                    MOR-5b
                                                Case 17-12560-KJC                       Doc 3267              Filed 01/03/19                 Page 118 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                      Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                                                                                      Reporting Period: 11/30/2018
                                                                                       DEBTOR QUESTIONNAIRE
                                                               1) Have any assets been       2) Have any funds been       3) Have all postpetition   4) Are workers                5) Has any bank account been opened
                                                               sold or transferred outside   disbursed from any           tax returns been timely    compensation, general         during the reporting period? If yes,
                                                               the normal course of          account other than a         filed? If no, provide an   liability and other           provide documentation identifying the
                                                               business this reporting       debtor in possession         explanation below.         necessary insurance           opened account(s). If an investment
                                                               period? If yes, provide an    account this reporting                                  coverages in effect? If no,   account has been opened provide the
                                                               explanation below.            period? If yes, provide an                              provide an explanation        required documentation pursuant to the
   #                    Name of Entity                Case #                                 explanation below.                                      below. *                      Delaware Local Rule 4001-3.
  201   M83 Mt. Holly Holding Company, LLC          17-12703               No                            No                           Yes                      Note 1.                              No
  202   M85 Glenn Rich Holding Company, LLC         17-12599               No                            No                           Yes                      Note 1.                              No
  203   M86 Steele Hill Holding Company, LLC        17-12596               No                            No                           Yes                      Note 1.                              No
  204   M87 Hackmatack Hills Holding Company, LLC   17-12652               No                            No                           Yes                      Note 1.                              No
  205   M88 Franconia Notch Holding Company, LLC    17-12796               No                            No                           Yes                      Note 1.                              No
  206   M9 Donnington Holding Company, LLC          17-12741               No                            No                           Yes                      Note 1.                              No
  207   M90 Merrimack Valley Holding Company, LLC   17-12658               No                            No                           Yes                      Note 1.                              No
  208   M91 Newville Holding Company, LLC           17-12726               No                            No                           Yes                      Note 1.                              No
  209   M92 Crystal Woods Holding Company, LLC      17-12671               No                            No                           Yes                      Note 1.                              No
  210   M93 Goose Rocks Holding Company, LLC        17-12605               No                            No                           Yes                      Note 1.                              No
  211   M94 Winding Road Holding Company, LLC       17-12736               No                            No                           Yes                      Note 1.                              No
  212   M95 Pepperwood Holding Company, LLC         17-12802               No                            No                           Yes                      Note 1.                              No
  213   M97 Red Wood Holding Company, LLC           17-12823               No                            No                           Yes                      Note 1.                              No
  214   M99 Ironsides Holding Company, LLC          17-12710               No                            No                           Yes                      Note 1.                              No
  215   Mason Run Investments, LLC                  17-12751               No                            No                           Yes                      Note 1.                              No
  216   Melody Lane Investments, LLC                17-12757               No                            No                           Yes                      Note 1.                              No
  217   Merrimack Valley Investments, LLC           17-12665               No                            No                           Yes                      Note 1.                              No
  218   Mineola Investments, LLC                    17-12673               No                            No                           Yes                      Note 1.                              No
  219   Monadnock Investments, LLC                  17-12682               No                            No                           Yes                      Note 1.                              No
  220   Moravian Investments, LLC                   17-12690               No                            No                           Yes                      Note 1.                              No
  221   Mountain Spring Investments, LLC            17-12698               No                            No                           Yes                      Note 1.                              No
  222   Mt. Holly Investments, LLC                  17-12707               No                            No                           Yes                      Note 1.                              No
  223   Mutsu Investments, LLC                      17-12719               No                            No                           Yes                      Note 1.                              No
  224   Newville Investments, LLC                   17-12734               No                            No                           Yes                      Note 1.                              No
  225   Old Carbon Investments, LLC                 17-12743               No                            No                           Yes                      Note 1.                              No
  226   Old Maitland Investments, LLC               17-12752               No                            No                           Yes                      Note 1.                              No
  227   Owl Ridge Investments, LLC                  17-12763               No                            No                           Yes                      Note 1.                              No
  228   Papirovka Investments, LLC                  17-12774               No                            No                           Yes                      Note 1.                              No
  229   Pawtuckaway Investments, LLC                17-12783               No                            No                           Yes                      Note 1.                              No
  230   Pemberley Investments, LLC                  17-12790               No                            No                           Yes                      Note 1.                              No
  231   Pemigewasset Investments, LLC               17-12800               No                            No                           Yes                      Note 1.                              No
  232   Pepperwood Investments, LLC                 17-12804               No                            No                           Yes                      Note 1.                              No
  233   Pinney Investments, LLC                     17-12808               No                            No                           Yes                      Note 1.                              No
  234   Pinova Investments, LLC                     17-12812               No                            No                           Yes                      Note 1.                              No
  235   Quarterpost Investments, LLC                17-12816               No                            No                           Yes                      Note 1.                              No
  236   Red Woods Investments, LLC                  17-12824               No                            No                           Yes                      Note 1.                              No
  237   Ridgecrest Investments, LLC                 17-12821               No                            No                           Yes                      Note 1.                              No
  238   Riley Creek Investments, LLC                17-12826               No                            No                           Yes                      Note 1.                              No
  239   Rising Sun Investments, LLC                 17-12828               No                            No                           Yes                      Note 1.                              No
  240   Sagebrook Investments, LLC                  17-12830               No                            No                           Yes                      Note 1.                              No



    118 of 129                                                                                                                                                                                                     MOR-5b
                                                Case 17-12560-KJC                      Doc 3267              Filed 01/03/19                 Page 119 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                     Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                                                                                     Reporting Period: 11/30/2018
                                                                                      DEBTOR QUESTIONNAIRE
                                                              1) Have any assets been       2) Have any funds been       3) Have all postpetition   4) Are workers                5) Has any bank account been opened
                                                              sold or transferred outside   disbursed from any           tax returns been timely    compensation, general         during the reporting period? If yes,
                                                              the normal course of          account other than a         filed? If no, provide an   liability and other           provide documentation identifying the
                                                              business this reporting       debtor in possession         explanation below.         necessary insurance           opened account(s). If an investment
                                                              period? If yes, provide an    account this reporting                                  coverages in effect? If no,   account has been opened provide the
                                                              explanation below.            period? If yes, provide an                              provide an explanation        required documentation pursuant to the
   #                     Name of Entity              Case #                                 explanation below.                                      below. *                      Delaware Local Rule 4001-3.
  241   Seven Stars Investments, LLC               17-12832               No                            No                           Yes                      Note 1.                              No
  242   Silk City Investments, LLC                 17-12834               No                            No                           Yes                      Note 1.                              No
  243   Silver Maple Investments, LLC              17-12836               No                            No                           Yes                      Note 1.                              No
  244   Silverleaf Funding, LLC                    17-12837               No                            No                           Yes                      Note 1.                              No
  245   Silverthorne Investments, LLC              17-12582               No                            No                           Yes                      Note 1.                              No
  246   Springline Investments, LLC                17-12585               No                            No                           Yes                      Note 1.                              No
  247   Squaretop Investments, LLC                 17-12589               No                            No                           Yes                      Note 1.                              No
  248   Stayman Investments, LLC                   17-12594               No                            No                           Yes                      Note 1.                              No
  249   Steele Hill Investments, LLC               17-12598               No                            No                           Yes                      Note 1.                              No
  250   Stepstone Investments, LLC                 17-12606               No                            No                           Yes                      Note 1.                              No
  251   Strawberry Fields Investments, LLC         17-12613               No                            No                           Yes                      Note 1.                              No
  252   Sturmer Pippin Investments, LLC            17-12629               No                            No                           Yes                      Note 1.                              No
  253   Summerfree Investments, LLC                17-12635               No                            No                           Yes                      Note 1.                              No
  254   Summit Cut Investments, LLC                17-12640               No                            No                           Yes                      Note 1.                              No
  255   Thornbury Farm Investments, LLC            17-12651               No                            No                           Yes                      Note 1.                              No
  256   Thunder Basin Investments, LLC             17-12657               No                            No                           Yes                      Note 1.                              No
  257   Topchord Investments, LLC                  17-12664               No                            No                           Yes                      Note 1.                              No
  258   Vallecito Investments, LLC                 17-12675               No                            No                           Yes                      Note 1.                              No
  259   Varga Investments, LLC                     17-12685               No                            No                           Yes                      Note 1.                              No
  260   Wetterhorn Investments, LLC                17-12693               No                            No                           Yes                      Note 1.                              No
  261   White Birch Investments, LLC               17-12702               No                            No                           Yes                      Note 1.                              No
  262   White Dome Investments, LLC                17-12709               No                            No                           Yes                      Note 1.                              No
  263   Whiteacre Funding, LLC                     17-12713               No                            No                           Yes                      Note 1.                              No
  264   Wildernest Investments, LLC                17-12723               No                            No                           Yes                      Note 1.                              No
  265   Willow Grove Investments, LLC              17-12732               No                            No                           Yes                      Note 1.                              No
  266   Winding Road Investments, LLC              17-12739               No                            No                           Yes                      Note 1.                              No
  267   WMF Management, LLC                        17-12745               No                            No                           Yes                      Note 1.                              No
  268   Woodbridge Capital Investments, LLC        17-12750               No                            No                           Yes                      Note 1.                              No
  269   Woodbridge Commercial Bridge Loan Fund 1, L17-12754               No                            No                           Yes                      Note 1.                              No
  270   Woodbridge Commercial Bridge Loan Fund 2, L17-12758               No                            No                           Yes                      Note 1.                              No
  271   Woodbridge Investments, LLC                17-12761               No                            No                           Yes                      Note 1.                              No
  272   Woodbridge Mezzanine Fund 1, LLC           17-12765               No                            No                           Yes                      Note 1.                              No
  273   Woodbridge Mortgage Investment Fund 1, LLC 17-12768               No                            No                           Yes                      Note 1.                              No
  274   Woodbridge Mortgage Investment Fund 2, LLC 17-12772               No                            No                           Yes                      Note 1.                              No
  275   Woodbridge Mortgage Investment Fund 3, LLC 17-12776               No                            No                           Yes                      Note 1.                              No
  276   Woodbridge Mortgage Investment Fund 3A, LL 17-12780               No                            No                           Yes                      Note 1.                              No
  277   Woodbridge Mortgage Investment Fund 4, LLC 17-12784               No                            No                           Yes                      Note 1.                              No
  278   Woodbridge Structured Funding, LLC         17-12786               No                            No                           Yes                      Note 1.                              No
  279   Zestar Investments, LLC                    17-12792               No                            No                           Yes                      Note 1.                              No
        SECOND ROUND FILERS: FILED 02/09/2018



    119 of 129                                                                                                                                                                                                    MOR-5b
                                                        Case 17-12560-KJC                       Doc 3267              Filed 01/03/19                 Page 120 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                              Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                                                                                              Reporting Period: 11/30/2018
                                                                                               DEBTOR QUESTIONNAIRE
                                                                       1) Have any assets been       2) Have any funds been       3) Have all postpetition   4) Are workers                5) Has any bank account been opened
                                                                       sold or transferred outside   disbursed from any           tax returns been timely    compensation, general         during the reporting period? If yes,
                                                                       the normal course of          account other than a         filed? If no, provide an   liability and other           provide documentation identifying the
                                                                       business this reporting       debtor in possession         explanation below.         necessary insurance           opened account(s). If an investment
                                                                       period? If yes, provide an    account this reporting                                  coverages in effect? If no,   account has been opened provide the
                                                                       explanation below.            period? If yes, provide an                              provide an explanation        required documentation pursuant to the
   #                       Name of Entity                   Case #                                   explanation below.                                      below. *                      Delaware Local Rule 4001-3.
  280     Carbondale Glen Lot L-2, LLC                    18-10284                  No                           No                           Yes                      Note 1.                              No
  281     Carbondale Peaks Lot L-1, LLC                   18-10286                  No                           No                           Yes                      Note 1.                              No
  282     H18 Massabesic Holding Company, LLC             18-10287                  No                           No                           Yes                      Note 1.                              No
  283     H33 Hawthorn Holding Company, LLC               18-10288                  No                           No                           Yes                      Note 1.                              No
  284     H50 Sachs Bridge Holding Company, LLC           18-10289                  No                           No                           Yes                      Note 1.                              No
  285     H64 Pennhurst Holding Company, LLC              18-10290                  No                           No                           Yes                      Note 1.                              No
  286     Hawthorn Investments, LLC                       18-10291                  No                           No                           Yes                      Note 1.                              No
  287     Lilac Valley Investments, LLC                   18-10292                  No                           No                           Yes                      Note 1.                              No
  288     Massabesic Investments, LLC                     18-10293                  No                           No                           Yes                      Note 1.                              No
  289     M58 Springvale Holding Company, LLC             18-10294                  No                           No                           Yes                      Note 1.                              No
  290     M96 Lilac Valley Holding Company, LLC           18-10295                  No                           No                           Yes                      Note 1.                              No
  291     Pennhurst Investments, LLC                      18-10296                  No                           No                           Yes                      Note 1.                              No
  292     Sachs Bridge Investments, LLC                   18-10297                  No                           No                           Yes                      Note 1.                              No
  293     Springvale Investments, LLC                     18-10298                  No                           No                           Yes                      Note 1.                              No
          THIRD ROUND FILERS: FILED 03/09/2018
  294     Bellflower Funding, LLC                         18-10507                  No                           No                           Yes                      Note 1.                              No
  295     Wall 123, LLC                                   18-10508                  No                           No                           Yes                      Note 1.                              No
          FOURTH ROUND FILERS: FILED 03/23/2018
  296     695 Buggy Circle, LLC                           18-10670                  No                           No                           Yes                      Note 1.                              No
  297     Buggy Circle Holdings, LLC                      18-10672                  No                           No                           Yes                      Note 1.                              No
  298     Deerfield Park Investments, LLC                 18-10673                  No                           No                           Yes                      Note 1.                              No
  299     Kirkstead Investments, LLC                      18-10675                  No                           No                           Yes                      Note 1.                              No
  300     M16 Kirkstead Holding Company, LLC              18-10676                  No                           No                           Yes                      Note 1.                              No
  301     H10 Deerfield Park Holding Company, LLC         18-10674                  No                           No                           Yes                      Note 1.                              No
  302     Blazingstar Funding, LLC                        18-10671                  No                           No                           Yes                      Note 1.                              No
          FIFTH ROUND FILERS: FILED 03/27/2018
  303     Frog Rock Investments, LLC                      18-10733                  No                           No                           Yes                      Note 1.                              No
  304     M77 Frog Rock Holding Company, LLC              18-10734                  No                           No                           Yes                      Note 1.                              No
  305     Mount Washington Investments, LLC               18-10736                  No                           No                           Yes                      Note 1.                              No
  306     M89 Mount Washington Holding Company,           18-10735                  No                           No                           Yes                      Note 1.                              No
          LLC

        * The Debtor has the necessary and adequate workers comp insurance. The Debtor has liability and fire or builders risk insurance on all properties with structures. Properties with structures in California have
          earthquake insurance.




    120 of 129                                                                                                                                                                                                              MOR-5b
                                                               Case 17-12560-KJC                             Doc 3267                Filed 01/03/19                     Page 121 of 129

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                                                        Case No. 17-12560 (KJC)
Debtors                                                                                                                                                                                                                        Reporting Period: 11/30/2018
                                                                                                            INSURANCE SCHEDULE
                                                                                                                                                            Effective   Expiration                                            Current        Coverage
         Name of Debtor / Insured                     Address                             City    State    Zip       Term              Policy #               Date         Date                   Type of Insurance          Premium         Amount
Carbondale Glen Owners LLC          115 Midland Loop                             Carbondale        CO     81623   1 year     05XT-6720-01-29-CLBP-CO       9/28/2018    12/28/2018   Businessowners                      $        185.41    $1,500,000.00
Emerald Lake Investments LLC        4030 Longridge Ave                           Sherman Oaks      CA     91423   1 year     30116-21-43                  12/31/2017    12/31/2018   Tenant Occupied Dwelling            $    12,312.17     $3,351,000.00
Emerald Lake Investments LLC        4030 Longridge Ave                           Sherman Oaks      CA     91423   1 year     VSEQ313954                     1/4/2018     1/4/2019    Earthquake                          $    12,434.00     $3,435,750.00
Dollis Brook Investments, LLC       38 Diamond A Ranch Road                      Carbondale        CO     81623   1 year     O5XV392501                   12/15/2018    1/15/2019    Commercial                          $        365.00      $915,497.00
Summit Cut Investments, LLC         385 Trousdale Place                          Beverly Hills     CA     90210   1 year     HGB0127095                    1/19/2018    1/18/2019    Vacant Dwelling                     $      6,672.96    $3,000,000.00
Whiteacre Funding, LLC              709 S Alamo St                               Refugio           TX     78377   1 year     18LAP752899                  2/22/2018     2/22/2019    Property and Liability (Blanket)         $11,377.80      $450,000.00
Whiteacre Funding, LLC              277 Broughton Lane                           Villanova         PA     19085   1 year     18LAP752899                  2/22/2018     2/22/2019    Property and Liability (Blanket)    $    22,931.04     $2,600,000.00
Silverleaf Funding, LLC             6502 S Marshfield Ave                        Chicago            IL    60636   1 year     18LAP752899                  2/22/2018     2/22/2019    Property and Liability (Blanket)    $     2,536.15       $275,000.00
Silverleaf Funding, LLC             15635 Dobson Ave.                            Dolton             IL    60419   1 year     18LAP752899                  2/22/2018     2/22/2019    Property and Liability (Blanket)    $     1,220.34       $125,000.00
Silverleaf Funding, LLC             603 Ridge Road                               Homewood           IL    60430   1 year     18LAP752899                  2/22/2018     2/22/2019    Property and Liability (Blanket)    $     4,115.11       $275,000.00
Silverleaf Funding, LLC             6657 Wabash                                  Chicago            IL    60637   1 year     18LAP752899                  2/22/2018     2/22/2019    Property and Liability (Blanket)    $     1,264.20       $130,000.00
Silverleaf Funding, LLC             7017 South Stewart                           Chicago            IL    60621   1 year     18LAP752899                  2/22/2018     2/22/2019    Property and Liability (Blanket)    $     1,878.24       $200,000.00
Silverleaf Funding, LLC             1468 State Street                            East St. Louis     IL    62205   1 year     18LAP752899                  2/22/2018     2/22/2019    Property and Liability (Blanket)    $    14,964.00     $1,000,000.00
Ironsides Investments, LLC          8607 Honoapilani Hwy                         Lahaina            HI    96761   1 year     18LAP752899                  2/22/2018     2/22/2019    Property and Liability (Blanket)    $        123.84    $3,500,000.00
Ironsides Investments, LLC          211 Barkentine Drive                         Saint Mary's      GA     31158   1 year     18LAP752899                  2/22/2018     2/22/2019    Property and Liability (Blanket)    $     8,792.64       $400,000.00
Bellflower Funding LLC              6287 Memorial Dr                             Stone Mountain    GA     30083   1 year     0799/REO702 Asset #130619      3/8/2018    2/22/2019    Property And Liability              $      5,179.91      $600,000.00
Bellflower Funding LLC              50 W. 96th St                                New York          Ny     10025   1 year     0799/REO702 Asset # 124297     3/8/2018    2/22/2019    Property And Liability              $        963.53      $100,000.00
Bellflower Funding LLC              5 Ledyard ave                                Cazenovia         NY     13035   1 year     0799/REO702 Asset # 124297     3/8/2018    2/22/2019    Property And Liability              $    10,243.91     $1,200,000.00
Woodbridge Mtg Investments          1042 W 67th St                               Cazenovia         NY     60621   1 year     18LAP752899                   2/22/2018    2/22/2019    Property and Liability (Blanket)    $      3,044.40      $295,000.00
Woodbridge Mtg Investments          1621 W 67th St                               Chicago            IL    60636   1 year     18LAP752899                   2/22/2018    2/22/2019    Property and Liability (Blanket)    $      3,065.04      $297,000.00
Woodbridge Mtg Investments          7719 Lowe Ave                                Chicago            IL    60620   1 year     18LAP752899                   2/22/2018    2/22/2019    Property and Liability (Blanket)    $      3,054.72      $296,000.00
Woodbridge Mtg Investments          6925 S Ada St                                Chicago            IL    60636   1 year     18LAP752899                   2/22/2018    2/22/2019    Property and Liability (Blanket)    $      3,065.04      $297,000.00
Woodbridge Mtg Investments          6718 S Union                                 Chicago            IL    60621   1 year     18LAP752899                   2/22/2018    2/22/2019    Property and Liability (Blanket)    $      2,064.00      $200,000.00
Woodbridge Mtg Investments          7145 S Emerald Ave                           Chicago            IL    60621   1 year     18LAP752899                   2/22/2018    2/22/2019    Property and Liability (Blanket)    $      2,838.00      $275,000.00
Woodbridge Mtg Investments          6050 Hermitage ave                           Chicago            IL    60621   1 year     18LAP752899                   2/22/2018    2/22/2019    Property and Liability (Blanket)    $      2,064.00      $200,000.00
Woodbridge Mtg Investments          6410 S Honore St                             Chicago            IL    60636   1 year     18LAP752899                   2/22/2018    2/22/2019    Property and Liability (Blanket)    $      2,982.48      $289,000.00
Woodbridge Mtg Investments          6600 S Marquette Rd                          Chicago            IL    60637   1 year     18LAP752899                   2/22/2018    2/22/2019    Property and Liability (Blanket)    $      2,218.80      $215,000.00
Woodbridge Mtg Investments          637 E 88th Pl                                Chicago            IL    60619   1 year     18LAP752899                   2/22/2018    2/22/2019    Property and Liability (Blanket)    $      1,806.00      $175,000.00
Woodbridge Mtg Investments          6228 S Artesian Ave                          Chicago            IL    60629   1 year     18LAP752899                   2/22/2018    2/22/2019    Property and Liability (Blanket)    $      1,444.80      $140,000.00
Woodbridge Mtg Investments          24637 S Wildwood Trail                       Crete              IL    60417   1 year     18LAP752899                   2/22/2018    2/22/2019    Property and Liability (Blanket)    $      2,270.40      $220,000.00
Woodbridge Mtg Investments          1604 A St NE                                 Washington        DC     20002   1 year     18LAP752899                   2/22/2018    2/22/2019    Property and Liability (Blanket)    $    10,320.00     $1,000,000.00
Woodbridge Mtg Investments          4550 Warrensville Center                     Cleveland         OH     44128   1 year     18LAP752899                   2/22/2018    2/22/2019    Property and Liability (Blanket)    $      3,870.00      $250,000.00
Woodbridge Mtg Investments          802 N Wharton St                             El Campo          TX     77437   1 year     18LAP752899                   2/22/2018    2/22/2019    Property and Liability (Blanket)    $      3,741.00      $250,000.00
Woodbridge Mtg Investments          420 NW 5th St                                Evansville         IN    47708   1 year     18LAP752899                   2/22/2018    2/22/2019    Property and Liability (Blanket )   $    52,374.00     $3,500,000.00
Red Woods investments LLC           4494-4496 State Rte 42 N                     Kiamesha Lake     NY     12751   1 year     18LAP752899                   3/20/2018    2/22/2019    Property and Liability (Blanket)    $    11,520.49     $1,400,000.00
Woodbridge Mtg Investments Fund 4   6178 Castlebrook Dr                          Summerfield       NC     27358   1 year     18LAP752899                   2/22/2018    2/22/2019    Property and Liability (Blanket)    $      9,619.76    $1,800,000.00
Silverleaf Funding, LLC             780 E 164th St                               South Holland      IL    60473   1 year     18LAP752899                   10/3/2018    2/22/2019    Property and Liability (Blanket)    $        964.26      $240,000.00
Bellflower Funding LLC              91 North St                                  Litchfield        CT     6759    1 Year     18LAP752899                  10/23/2018    2/22/2019    Property and Liability (Blanket)    $      5,174.66    $1,500,000.00
Grand Midway Investments, LLC       800 Stradella Rd                             Los Angeles       CA     90077   1 year     PH213188                      2/24/2018    2/24/2019    CPL                                 $        502.00    $1,000,000.00
Cannington Investments, LLC         1118 Tower Rd                                Beverly Hills     CA     90210   6 Months   HGB0129536                     9/3/2018     3/3/2019    Vacant Dwelling                     $      7,763.68    $2,700,000.00
White Birch Investments, LLC        25211 Jim Bridger Rd                         Hidden Hills      CA     91302   1 year     HGB0128076                    3/19/2018    3/19/2019    Builders Risk                       $    19,298.91     $5,700,000.00
Bay Village Investment, LLC         1432 Tanager Way                             Los Angeles       CA     90069   1 year     PH213700                      3/21/2018    3/21/2019    CPL                                 $        502.00    $1,000,000.00
Bluff Point Investments, LLC        9212 Nightingale Dr                          Los Angeles       CA     90069   1 year     HGB0127624                    3/24/2018    3/24/2019    Vacant Dwelling                     $    10,078.56     $2,200,000.00
Winding Road Investments, LLC       10721 Stradella Ct                           Los Angeles       CA     90077   1 year     HGB0127814                    3/28/2018    3/28/2019    Builders Risk (Step Up)             $    71,030.80    $13,000,000.00
White Birch Investments, LLC        25211 Jim Bridger Rd                         Hidden Hills      CA     91302   1 year     VSEQ329528                     4/2/2018     4/2/2019    Earthquake                          $      6,574.00    $5,500,000.00
Arborvitae Investments, LLC         43 Indian Paintbrush Aspen Glen
                                    Carbondale CO                                Carbondale        CO     81623   1 Year     AES105233601                 4/16/2018     4/16/2019    Vacant Land Liability               $     7,956.75     $1,000,000.00
Arrowpoint Investments, LLC         125 River Park Aspen Glen Carbondale CO
                                                                                 Carbondale        CO     81623   1 year     AES105233601                 4/16/2018     4/16/2019    Vacant Land Liability               Blanket            $1,000,000.00
Bear Brook Investments, LLC         TBD Spire Ridge Way - Lot H-10, Aspen Glen
                                    Filing No. 6 Aspen Glen Carbondale CO
                                                                                 Carbondale        CO     81623   1 Year     AES105233601                 4/16/2018     4/16/2019    Vacant Land Liability               Blanket            $1,000,000.00
Black Bass Investments, LLC         TBD Sweetgrass - Lot D-20, Aspen Glen
                                    Filing No. 1 Aspen Glen Carbondale CO        Carbondale        CO     81623   1 Year     AES105233601                 4/16/2018     4/16/2019    Vacant Land Liability               Blanket            $1,000,000.00
                                    TBD Brookie, Aspen Glen Carbondale CO
Black Locust Investments, LLC
                                    Lot RFM - 12                                 Carbondale        CO     81623   1 Year     AES105233601                 4/16/2018     4/16/2019    Vacant Land Liability               Blanket            $1,000,000.00
Bowman Investments, LLC             TBD Golden Bear - Lot 15, The Fairways at
                                    Aspen Glen Aspen Glen Carbondale CO
                                                                                 Carbondale        CO     81623   1 Year     AES105233601                 4/16/2018     4/16/2019    Vacant Land Liability               Blanket            $1,000,000.00




      121 of 129
                                                                                                                                                                                                                                                        Insurance
                                                                 Case 17-12560-KJC                          Doc 3267             Filed 01/03/19           Page 122 of 129

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                                    Case No. 17-12560 (KJC)
Debtors                                                                                                                                                                                                    Reporting Period: 11/30/2018
                                                                                                            INSURANCE SCHEDULE
                                                                                                                                              Effective   Expiration                                      Current        Coverage
       Name of Debtor / Insured                         Address                           City   State    Zip      Term            Policy #     Date        Date                   Type of Insurance     Premium         Amount
Bramley Investments, LLC              719-761 Perry Ridge Carbondale CO Lots 9,
                                      10, 11, 12 and 13 Block V RVR Phase 8 (5
                                      Lots)                                      Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Brise Soleil Investments, LLC         TBD East Diamond A Ranch Road Lot E-33
                                                                                 Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Brise Soleil Investments, LLC         TBD Midland Loop [Lots near house] Aspen
                                      Glen Carbondale CO Lot WP-4                Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Broadsands Investments, LLC           TBD Sundance Trail - Lots SD-7, SD-13 and
                                      SD-24, Aspen Glen Filing 4 Aspen Glen
                                      Carbondale CO (3 Lots)                     Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Carbondale Glen Lot E-24, LLC         225 Diamond A Ranch Road Aspen Glen
                                      Carbondale CO                              Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Carbondale Glen Lot GV-13, LLC        TBD Mariposa - Lot GV-13, Aspen Glen
                                      Filing 2 Aspen Glen Carbondale CO          Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Carbondale Glen Lot SD-14, LLC        TBD Sundance Trail - Lot SD-14, Aspen Glen
                                      Filing 4 Aspen Glen Carbondale CO
                                                                                 Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Carbondale Glen Mesa Lot 19, LLC      TBD Golden Stone Drive Aspen Glen
                                      Carbondale CO                              Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Carbondale Glen Sundance Ponds, LLC   TBD Bald Eagle Way/Sundance Trail Aspen
                                      Glen Carbondale CO Lot SD-2, SD-3, SD-4,
                                      SD-5, SD-6, SD-20                          Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Carbondale Sundance Lot 15, LLC       TBD Sundance Trail - Lot SD-15, Aspen Glen
                                      Filing 4 Aspen Glen Carbondale CO
                                                                                 Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Carbondale Sundance Lot 16, LLC       TBD Sundance Trail - Lot SD-16, Aspen Glen
                                      Filing 4 Aspen Glen Carbondale CO
                                                                                 Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Castle Pines Investments, LLC         34 Mariposa Aspen Glen Carbondale CO       Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Chaplin Investments, LLC              TBD Golden Stone Drive - Lot 13, Roaring
                                      Fork Mesa at Aspen Glen Aspen Glen
                                      Carbondale CO                              Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Coffee Creek Investments, LLC         82 Fox Prowl Aspen Glen Carbondale CO
                                                                                 Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Crystal Woods Investments, LLC        16 Puma Aspen Glen Carbondale CO           Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Daleville Investments, LLC            39 Buffalo Lane Aspen Glen Carbondale CO
                                                                                 Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Dixville Notch Investments, LLC       177 W. Diamond A Ranch Road Aspen Glen
                                      Carbondale CO                              Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Dogwood Valley Investments, LLC       Lot WP3, Garfield CO                       Garfield         CO             1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Franconia Notch Investments, LLC      TBD Wader Lane, Lot 54, Roaring Fork
                                      Mesa Aspen Glen Carbondale CO              Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Glenn Rich Investments, LLC           4123 Crystal Bridge Drive Carbondale CO
                                                                                 Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Grenadier Investments, LLC            TBD Sundance Trail, Lot SD-12, Aspen Glen
                                      Aspen Glen Carbondale CO                   Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Grumblethorpe Investments, LLC        61 Wader Aspen Glen Carbondale CO          Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Haralson Investments, LLC             245 Midland Loop - Lot L20, Aspen Glen
                                      Filing No. 3 Aspen Glen Carbondale CO      Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Lonetree Investments, LLC             TBD Wader, Lot 53, Roaring Fork Mesa
                                      Aspen Glen Carbondale CO                   Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Melody Lane Investments, LLC          19 Sage Court Aspen Glen Carbondale CO
                                                                                 Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Mineola Investments, LLC              67 Puma Aspen Glen Carbondale CO           Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Monadnock Investments, LLC            336 Golden Stone Aspen Glen Carbondale
                                      CO                                         Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Mountain Spring Investments, LLC      TBD Epply Drive OR Block: 11 Lot: R-79
                                      Epply Dr Aspen CO                          Aspen            CO             1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00
Old Carbon Investments, LLC           43 Puma Aspen Glen Carbondale CO           Carbondale       CO     81623   1 Year   AES105233601        4/16/2018   4/16/2019    Vacant Land Liability           Blanket          $1,000,000.00




       122 of 129
                                                                                                                                                                                                                                    Insurance
                                                                    Case 17-12560-KJC                                Doc 3267                 Filed 01/03/19             Page 123 of 129

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                                                    Case No. 17-12560 (KJC)
Debtors                                                                                                                                                                                                                    Reporting Period: 11/30/2018
                                                                                                                     INSURANCE SCHEDULE
                                                                                                                                                            Effective    Expiration                                       Current        Coverage
        Name of Debtor / Insured                       Address                                  City      State    Zip      Term                Policy #      Date         Date                    Type of Insurance     Premium         Amount
Papirovka Investments, LLC           478 W. Diamond A Ranch Road Aspen Glen
                                     Carbondale CO                                       Carbondale        CO     81623   1 Year      AES105233601         4/16/2018     4/16/2019     Vacant Land Liability           Blanket          $1,000,000.00
Pemigewasset Investments, LLC        324 Golden Stone Aspen Glen Carbondale
                                     CO                                                  Carbondale        CO     81623   1 Year      AES105233601         4/16/2018     4/16/2019     Vacant Land Liability           Blanket          $1,000,000.00
Pinova Investments, LLC              0241 Rivers Bend Road Aspen Glen
                                     Carbondale CO                                       Carbondale        CO     81623   1 Year      AES105233601         4/16/2018     4/16/2019     Vacant Land Liability           Blanket          $1,000,000.00
Ridgecrest Investments, LLC          0057 W Diamond A Ranch Road Aspen Glen
                                     Carbondale CO                                       Carbondale        CO     81623   1 Year      AES105233601         4/16/2018     4/16/2019     Vacant Land Liability           Blanket          $1,000,000.00
Stayman Investments, LLC             TBD Horseshoe - Lot H14, Aspen Glen Filing
                                     No. 7 Aspen Glen Carbondale CO                      Carbondale        CO     81623   1 Year      AES105233601         4/16/2018     4/16/2019     Vacant Land Liability           Blanket          $1,000,000.00
Stepstone Investments, LLC           505 East Diamond A Ranch Road Aspen
                                     Glen Carbondale CO                                  Carbondale        CO     81623   1 Year      AES105233601         4/16/2018     4/16/2019     Vacant Land Liability           Blanket          $1,000,000.00
Strawberry Fields Investments, LLC   TBD Sundance Trail Aspen Glen Carbondale
                                     CO Lot SD-19                                        Carbondale        CO     81623   1 Year      AES105233601         4/16/2018     4/16/2019     Vacant Land Liability           Blanket          $1,000,000.00
Thunder Basin Investments, LLC       167 Midland Loop - Lot L-19, Aspen Glen
                                     Filing 3 Aspen Glen Carbondale CO
                                                                                         Carbondale        CO     81623   1 Year      AES105233601         4/16/2018     4/16/2019     Vacant Land Liability           Blanket          $1,000,000.00
Vallecito Investments, LLC           TBD Golden Stone - Lot 32, Roaring Fork
                                     Mesa at Aspen Glen Filing 2 Aspen Glen
                                     Carbondale CO                                       Carbondale        CO     81623   1 Year      AES105233601         4/16/2018     4/16/2019     Vacant Land Liability           Blanket          $1,000,000.00
Wetterhorn Investments, LLC          TBD Vacant Land - Lot H-35, Aspen Glen
                                     Filing 6 Aspen Glen Carbondale CO                   Carbondale        CO     81623   1 Year      AES105233601         4/16/2018     4/16/2019     Vacant Land Liability           Blanket          $1,000,000.00
Carbondale Glen Lot L-2, LLC         39 Midland Loop Aspen Glen Carbondale,
                                     CO                                                  Carbondale        CO     81623   1 Year      AES105233601         4/16/2018     4/16/2019     Vacant Land Liability           Blanket          $1,000,000.00
Sachs Bridge Investments, LLC        Multiple Lots River Valley Ranch - Lots 4, 5,
                                     6, 7, 16, 17, 19 and 20, Block AA, River
                                     Valley Ranch Phase 7, Lots 1, 2, 5, 6 and 8,
                                     Block EE, River Valley Ranch Phase 8, and
                                     Lots 3, 4, 5, 6, 15, 20, 23, 24, 25 and 26,
                                     Block Z, River Valley Ranch Phase 7 (23
                                     Lots)                                               Carbondale        CO     81623   1 Year      AES105233601         4/16/2018     4/16/2019     Vacant Land Liability           Blanket          $1,000,000.00
Springvale Investments, LLC          Parcel A: Lots 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11,
                                     12, 13, 14 and 15, The Enclave at Bowles
                                     Gulch
                                     Carbondale, CO
                                     &
                                     TBD Perry Ridge, Carbondale - Parcel B:
                                     Lots 1, 2, 4, 5, 6, 7 and 8, Block V, River
                                     Valley Ranch Phase 8 (22 Lots)                      Carbondale        CO     81623   1 Year      AES105233601         4/16/2018     4/16/2019     Vacant Land Liability           Blanket        $1,000,000.00
Goosebrook Investments, LLC          2600 Hutton Dr                                      Beverly Hills     CA     90210   1 year      HGB0128081           4/20/2018     4/20/2019     Builders Risk                   $ 14,790.00    $4,000,000.00
Hollyline Owners, LLC                3802 Hollyline Ave                                  Sherman oaks      CA     91423   1 year      PPL00000677-02       4/22/2018     4/22/2019     CPL                             $      625.00  $1,000,000.00
Bluff Point Investments, LLC         9212 Nightingale Dr                                 Los Angeles       CA     90069   1 year      VSEQ307049           4/25/2018     4/25/2019     Earthquake                      $    3,907.00  $2,300,000.00
Silk City Investments, LLC           25210 Jim Bridger Rd                                Hidden Hills      CA     91302   1 year      VSEQ330497           4/25/2018     4/25/2019     Earthquake                      $    7,678.00  $6,500,000.00
Crowfield Investments, LLC           1241 Loma Vista Dr.                                 Beverly Hills     CA     90210   1 year      VSEQ330492           4/27/2018     4/27/2019     Earthquake                      $    6,275.00  $4,200,000.00
Doubleleaf Investments, LLC          4030 Madelia Ave                                    Sherman Oaks      CA     91403   6 Months    ATR/R/35412706       4/27/2018     4/27/2019     Vacant Dwelling                 $    1,293.48   $750,000.00
Sagebrook Investments, LLC           1258 Lago Vista Dr                                  Beverly Hills     CA     90210   1 year      ATR/R/376005.02      4/30/2018     4/30/2019     Vacant Dwelling                 $    4,589.25   $945,000.00
Green Gables Investments, LLC        41 King Street                                      New York          NY     10014   18 Months   BMO 18 58 37 61 63   10/30/2017    4/30/2019     Builders Risk                   $ 17,475.00    $5,000,000.00
Green Gables Investments, LLC        41 King Street                                      New York          NY     10014   18 Months   AR3462124            10/30/2017    4/30/2019     Liability (Umbrella)            $ 42,006.96 Above
Green Gables Investments, LLC        41 King Street                                      New York          NY     10014   18 Months   103 GL 0020695       10/30/2017    4/30/2019     Liability (General)             $ 59,481.00 Above
Summit Cut Investments, LLC          385 Trousdale Place                                 Beverly Hills     CA     90210   1 year      VSEQ330773            5/4/2018      5/4/2019     Earthquake                      $    3,362.00  $1,800,000.00
Diamond Cove Investments LLC         1 Electra Court                                     Los Angeles       CA     90046   1 year      VSEQ330775              5/4/2018      5/4/2019   Earthquake                          $7,034.00  $5,000,000.00
Sagebrook Investments, LLC           1258 Lago Vista Dr                                  Beverly Hills     CA     90210   1 year      VSEQ330795            5/4/2018      5/4/2019     Earthquake                      $    2,059.00   $945,000.00
Rising Sun Investments, LLC          1301 N Fairfax                                      West Hollywood    CA     90046   1 year      VSEQ330781            5/4/2018      5/4/2019     Earthquake                      $      774.00   $348,000.00
Rising Sun Investments, LLC          1307 N Fairfax                                      West Hollywood    CA     90046   1 year      VSEQ330782            5/4/2018      5/4/2019     Earthquake                      $      598.00   $252,000.00
Rising Sun Investments, LLC          7909 Fountain Ave                                   West Hollywood    CA     90046   1 year      VSEQ330783            5/4/2018      5/4/2019     Earthquake                      $      817.00   $372,000.00
Summit Cut Investments, LLC          375 Trousdale Place                                 Beverly Hills     CA     90210   1 year      VSEQ330772            5/4/2018      5/4/2019     Earthquake                      $    2,708.00  $1,423,574.00
Thornbury Farm Investments, LLC      7870·7900 W Granito Dr                              Los Angeles       CA     90046   1 year      PH215061             5/22/2018     5/22/2019     CPL                             $      802.00  $1,000,000.00
Squaretop Investments, LLC           1966 Carla Ridge                                    Beverly Hills     CA     90210   1 year      HGB0128250           5/23/2018     5/23/2019     Builders Risk                   $ 51,911.04   $15,000,000.00
Squaretop Investments, LLC           1966 Carla Ridge                                    Beverly Hills     CA     90210   1 year      SSE83170-00          5/23/2018     5/23/2019     Earthquake                      $ 23,458.80   $15,000,000.00




      123 of 129
                                                                                                                                                                                                                                                    Insurance
                                                                Case 17-12560-KJC                  Doc 3267              Filed 01/03/19              Page 124 of 129

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                                  Case No. 17-12560 (KJC)
Debtors                                                                                                                                                                                                  Reporting Period: 11/30/2018
                                                                                                  INSURANCE SCHEDULE
                                                                                                                                        Effective    Expiration                                         Current        Coverage
          Name of Debtor / Insured                    Address                  City     State    Zip       Term            Policy #       Date          Date                   Type of Insurance       Premium         Amount
Hornbeam Investments, LLC            1484 Carla Ridge                  Beverly Hills     CA     90210   1 year    PH215085             5/24/2018     5/24/2019     CPL                             $        502.00    $8,500,000.00
Bishop White Investments, LLC        805 Nimes PI                      Los Angeles       CA     90077   1 year    PH215339              6/2/2018      6/2/2019     CPL                             $        502.00    $1,000,000.00
Chestnut Investments, LLC            10733 Stradella Court             Los Angeles       CA     90077   1 year    SSE83346              6/2/2018      6/2/2019     Earthquake                      $    12,106.80     $3,850,000.00
Cannington Investments, LLC          1118 Tower Rd                     Beverly Hills     CA     90210   1 year    VSEQ317475           6/13/2018     6/13/2019     Earthquake                      $      7,693.00    $2,700,000.00
Goosebrook Investments LLC           2600 Hutton Dr                    Beverly Hills     CA     90210   1 year    SSE85353             6/13/2018     6/13/2019     Earthquake                      $      8,651.20    $4,000,000.00
Goose Rock Investments LLC           9127 Thrasher Ave                 Los Angeles       CA     90069   1 year    SSE83467-00          6/21/2018     6/21/2019     Earthquake                      $    14,686.80     $7,800,000.00
Eldredge Investment, LLC             714 Oakhurst Or                   Beverly Hills     CA     90210   1 year    SSE83472-00          6/22/2018     6/22/2019     Earthquake                      $    10,558.80     $2,900,000.00
Eldredge Investments, LLC            714 Oakhurst Or                   Beverly Hills     CA     90210   1 year    HGB0128952            7/6/2018      7/6/2019     Vacant Dwelling                 $    14,119.20     $2,800,000.00
Graeme Park Investments, LLC         1011 N Hillcrest Rd               Beverly Hills     CA     90210   1 year    HGB0129154           7/10/2018     7/10/2019     Vacant Dwelling                 $      8,155.84    $1,750,000.00
Graeme Park Investments, LLC         1011 N Hillcrest Rd               Beverly Hills     CA     90210   1 year    VSEQ318595           7/10/2018     7/10/2019     Earthquake                      $      3,408.00    $1,750,000.00
Arlington Ridge Investment, LLC      1357 Laurel Way                   Beverly Hills     CA     90210   1 year    HGB0125163           7/12/2018     7/12/2019     Builders Risk                   $    37,195.78    $11,000,000.00
Arlington Ridge Investments, LLC     1357 Laurel Way                   Beverly Hills     CA     90210   1 year    AB8156717            7/12/2018     7/12/2019     Earthquake                      $    22,767.36    $11,100,000.00
Addison Park Investments, LLC        642 St Cloud                      Bel-Air           CA     90077   1 year    HGB0129287           7/20/2018     7/20/2019     Builders Risk (Step Up)         $    49,513.60    $13,000,000.00
Lincolnshire Investments, LLC        1312 Beverly Grove                Beverly Hills     CA     90210   1 year    PH216650             7/27/2018     7/27/2019     CPL                             $        502.00    $1,000,000.00
Summerfree Investments, LLC          Pines Lot 4                       Snowmass          CO     81654   1 year    ER10644336            8/1/2018      8/1/2019     Builders Risk                   $     7,912.00     $3,900,000.00
Varga Investments, LLC               638 Siena Way                     Los Angeles       CA     90077   1 year    HGB0129247            8/3/2018      8/3/2019     Builders Risk (Step Up)         $    55,708.80    $16,000,000.00
Varga Investments, LLC               638 Siena Way                     Los Angeles       CA     90077   1 year    AB8156817             8/3/2018      8/3/2019     Earthquake (Step up Policy)     $    40,193.60    $16,000,000.00
Brynderwen Investments LLC           14140 Ventura Blvd Suite 302      Sherman Oaks      CA     91423   1 year    92C3A3549             8/7/2018      8/7/2019     Office Policy                   $      1,231.00    $1,100,000.00
Hackmatack Investments, LLC          72 Golden Bear Dr                 Carbondale        CO     81623   1 Year    16070234-01          8/10/2018     8/10/2019     Commercial                      $     1,548.09       $100,000.00
Winding Road Investments, LLC        10721 Stradella Ct                Los Angeles       CA     90077   1 year    SSE85472-00          8/15/2018     8/15/2019     Earthquake                      $    25,316.40    $20,400,000.00
Winding Road Investments, LLC        10721 Stradella Ct                Los Angeles       CA     90077   1 year    SSE85472-00          8/15/2018     8/15/2019     EQ Additional Structures        $      3,612.00    $2,000,000.00
Riley creek Investments, LLC         711 Walden Dr                     Beverly Hills     CA     90210   1 year    HGB0129452           8/24/2018     8/24/2019     Vacant Dwelling                 $    16,389.60     $3,800,000.00
Riley creek Investments, LLC         711 Walden Dr                     Beverly Hills     CA     90210   1 year    LLD41379-00          8/24/2018     8/24/2019     Earthquake                      $    10,226.00     $3,850,000.00
Gravenstein Investments, LLC         24055 Hidden Ridge Rd             Hidden Hills      CA     91302   1 year    HGB0129709            9/1/2018      9/1/2019     Builders Risk                   $    28,180.20     $8,000,000.00
Gravenstein Investments, LLC         24055 Hidden Ridge Rd             Hidden Hills      CA     91302   1 year    SSE84015-00           9/1/2018      9/1/2019     Earthquake                      $    13,193.60     $8,000,000.00
Whiteacre Funding LLC                1110 Midway Rd                    Menasha           WI     54952   1 year    CP 1635948A           9/1/2018      9/1/2019     Commercial                      $      8,170.00      $850,000.00
Crowfield Investments, LLC           1241 Loma Vista Dr.               Beverly Hills     CA     90210   1 year    HGB0129885            9/5/2018      9/5/2019     Builders Risk                   $    16,833.66       $4,400,000
Silk City Investments, LLC           25210 Jim Bridger Rd              Hidden Hills      CA     91302   1 year    ER10799478            9/5/2018      9/5/2019     Builders Risk                   $    18,460.00     $6,500,000.00
Silk City Investments, LLC           25210 Jim Bridger Rd              Hidden Hills      CA     91302   1 year    PH217394              9/6/2018      9/6/2019     CPL                             $        605.00    $1,000,000.00
Bay Village Investments, LLC         1432 Tanager Way                  Los Angeles       CA     90069   1 year    ER10822049           9/11/2018     9/11/2019     Builders Risk                   $    21,609.00     $8,300,000.00
Chestnut Investments, LLC            10733 Stradella Court             Los Angeles       CA     90077   1 year    HGB0129713           9/15/2018     9/15/2019     Build Renovation                $    17,796.22     $3,800,000.00
Diamond Cove Investments, LLC        1 Electra Court                   Los Angeles       CA     90046   1 year    HGB0130053           9/18/2018     9/18/2019     Vacant Dwelling                 $    22,189.44       $5,000,000
Sturmer Pippin Investments, LLC      141 S Carolwood Dr                Holmby Hills      CA     90024   1 year    HGB0130077           9/26/2018     9/26/2019     Vacant Dwelling                 $    30,196.00     $7,200,000.00
Sturmer Pippin Investments, LLC      141 S Carolwood Dr                Holmby Hills      CA     90024   1 year    VSEQ311175           9/26/2018     9/26/2019     Earthquake                      $    23,918.00     $7,500,000.00
Hornbeam Investments, LLC            1484 Carla Ridge                  Beverly Hills     CA     90210   1 year    ER10874495           9/26/2018     9/26/2019     Builders Risk                   $    20,680.00     $8,500,000.00
Carbondale Glen River Mesa, LLC      918 Brookie                       Carbondale        CO     81623   1 year    HGB0135436           10/7/2018     10/7/2019     Vacant Dwelling                 $     2,592.00     $3,000,000.00
Goose Rock Investments, LLC          9127 Thrasher Ave                 Los Angeles       CA     90069   1 year    HGB0130308           10/13/2018    10/13/2019    Vacant Dwelling                 $    36,059.52     $7,700,000.00
Elstar Investments, LLC              1520 Carla Ridge                  Beverly Hills     CA     90210   1 year    ER10961177           10/20/2018    10/20/2019    Builders Risk                   $    22,250.00     $7,000,000.00
Willow Grove Investments, LLC        8124 W 3rdSt                      Los Angeles       CA     90048   1 year    60630-43-22          10/21/2018    10/21/2019    Commercial                      $      6,980.50    $1,500,000.00
Chestnut Ridge Investments, LLC      10750 Chalon Rd                   Los Angeles       CA     90077   1 year    HGB0130163           10/21/2018    10/21/2019    Vacant Dwelling                 $    13,181.68     $1,700,000.00
Willow Grove Investments, LLC        8124 W 3rdSt                      Los Angeles       CA     90048   1 year    D4-7500103002-S-01   10/21/2018    10/21/2019    Earthquake                      $      6,457.74    $1,500,000.00
Summit Cut Investments, LLC          375 Trousdale Place               Beverly Hills     CA     90210   1 year    HGB0130533           11/9/2018     11/9/2019     Vacant Dwelling                 $    14,764.20     $1,400,000.00
Pawtuckaway Investments, LLC         1471 Forest Knoll                 Los Angeles       CA     90069   1 year    HGB0130645           11/12/2018    11/12/2019    Builders Risk                   $    23,623.92     $6,800,000.00
Pawtuckaway Investments, LLC         1471 Forest Knoll                 Los Angeles       CA     90069   1 year    SSE84616-00          11/12/2018    11/12/2019    Earthquake                      $    14,790.00     $6,900,000.00
Lilac Meadow Investments, LLC        9230 Robin Dr (9231 Kinglet Dr)   Los Angeles       CA     90069   1 year    HGB0130794           11/13/2018    11/13/2019    Builders Risk (Step Up)         $    26,142.00     $7,500,000.00
Lilac Meadow Investments, LLC        9230 Robin Dr (9231 Kinglet Dr)   Los Angeles       CA     90069   1 year    PPL00004699-00       11/13/2018    11/13/2019    Personal liability              $        505.00    $7,500,000.00
Chestnut Ridge Investments, LLC      10750 Chalon Rd                   Los Angeles       CA     90077   1 Year    VSEQ337671           11/15/2018    11/15/2019    Earthquake                      $      5,346.00    $2,800,000.00
Zestar Investments, LLC              Pines Lot 27                      Snowmass          CO     81654   1 year    Pending              12/1/2018     12/1/2019     Builders Risk                   $      3,414.00    $4,300,000.00
Rising Sun Investments, LLC          1307 N Fairfax                    West Hollywood    CA     90046   1 year    ATR/R/440000.01      12/5/2018     12/5/2019     Vacant Dwelling                 $      1,775.42      $252,000.00
Rising Sun Investments, LLC          1301 N Fairfax                    West Hollywood    CA     90046   1 year    ATR/R/439999.01      12/5/2018     12/5/2019     Vacant Dwelling                 $      2,179.97      $348,000.00
Rising Sun Investments, LLC          7909 Fountain Ave                 West Hollywood    CA     90046   1 year    ATR/R/440001.01      12/5/2018     12/5/2019     Vacant Dwelling                 $      2,282.14      $372,000.00
Whiteacre Funding, LLC               State Rt 390                      Canadensis        PA     18325   1 year    12PRM023852-02        12/10/2018    12/10/2019   Property and Liability               $20,968.41    $4,330,462.00




      124 of 129
                                                                                                                                                                                                                                  Insurance
                     Case 17-12560-KJC     Doc 3267     Filed 01/03/19    Page 125 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                  Case No. 17-12560 (KJC)
(Jointly Administered)                                                      Reporting Period: 11/30/2018


                                     13 WEEK BUDGET




           Revised 13 Week Budget is included with this report. See accompanying
           schedule.




    125 of 129                                                                         MOR-6 (Cover pg)
                        Case 17-12560-KJC                        Doc 3267              Filed 01/03/19                 Page 126 of 129


WOODBRIDGE
PROJECTED 3 MONTH CASH FLOW (a)
for the Period Ending February 28, 2019
                                                                                      3 MONTH
                                                                                        TOTAL                  Dec-18              Jan-19          Feb-19

# HOMES / LOTS SOLD                                                                              20 (a)                   5                  14                  1

REVENUES, NET
    DIP Collateral Property Sales, Net                                                      $54,323    (a)         $29,532              $15,266        $9,525
    Non-DIP Collateral Property Sales, Net                                                   21,023    (a)             -                 21,023           -
    Adequate Protection (CA & CO)                                                            29,477    (a)             -                 29,477           -
    Colorado Asset Sales, Net                                                                 3,851    (a)             743                3,107           -
    Riverdale, Net                                                                            2,445    (a)           1,945                     0          500
    Other Revenues                                                                                60   (b)               20                   20            20
    Retention for Warranty & Other                                                              -      (d)             -                    -             -
         Subtotal before Reserves                                                           111,178                 32,241               68,893        10,045
    Asset Sale Reserves - Adequate Protection                                                (2,948)   (e)             -                 (2,948)          -
    Asset Sale Reserves - Other Lien Noteholders                                             (5,435)   (e)             (74)              (5,361)          -
         Total Revenues, net of Reserves                                                    102,796                 32,166               60,584        10,045

COSTS
    Investment Related Costs
         Construction - CA & NY                                                             (23,482)   (f)           (3,629)            (10,996)       (8,858)
         Construction - CO & Others                                                            (895)   (g)             (213)               (414)         (267)
         Property Tax and Insurance                                                          (4,755)   (h)           (2,743)                (61)       (1,950)
    Payroll, G & A, Maintenance, HOA & Other                                                 (3,069)   (i)             (886)             (1,244)         (938)
    Contingency                                                                              (1,285)   (j)              (48)               (636)         (601)
         Total Costs, Excluding Funds Interest                                              (33,486)                 (7,520)            (13,351)      (12,614)

RESTRUCTURE COSTS                                                                           (10,718)                 (2,888)             (2,469)       (5,361)
LIQUIDATION TRUST BOARD, D & O AND CLAIMS RESOLUTION COSTS                                     (675)                    -                  (500)         (175)
LIQUIDATION TRUST FUNDING                                                                    (5,000)                    -                (5,000)          -

     NET CASH FLOW BEFORE FINANCING                                                          52,916                 21,759               39,264        (8,106)

FINANCING
    Proceeds                                                                                  8,000 (l)              8,000                  -               -
    Interest & Fees                                                                          (2,454) (m)              (639)              (1,815)            -
    Proceeds & Repayments, Net                                                              (48,143) (n)           (29,457)             (18,686)            -
              Net Financing                                                                 (42,597)               (22,097)             (20,501)            -

     NET CASH FLOW                                                                          $10,319                  ($338)             $18,763       ($8,106)



CASH BALANCE
    Operating Cash
      Beginning Balance                                                                       6,033 (p)              6,033                5,695        24,458
      Applied / (Retained) Cash                                                              10,319                   (338)              18,763        (8,106)
        Ending Balance                                                                       16,352                  5,695               24,458        16,352

     Sales Reserve
       Beginning Balance                                                                     18,266 (p)             18,266               18,340        26,649
       Asset Sale Reserves - Adequate Protection                                              2,948                    -                  2,948           -
       Asset Sale Reserves - Other Lien Noteholders                                           5,435                      74               5,361           -
          Ending Balance                                                                     26,649                 18,340               26,649        26,649

PROJECTED CASH BALANCE (b)                                                                                         $24,036              $51,107      $43,001

PROJECTED DIP LOAN BALANCE                                                                                         $18,686                   $0                 $0



(a) Based on business plan reforecast as of December 28, 2018.
(b) Based on projected sales closings and cost projections, the Company expects to repay the DIP in full by the end of January, 2019.
    Projected cash balance would be used to fund $15 million working capital for the Wind-Down entity.




      126 of 129
                     Case 17-12560-KJC     Doc 3267      Filed 01/03/19       Page 127 of 129


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                     Case No. 17-12560 (KJC)
(Jointly Administered)                                                         Reporting Period: 11/30/2018


                                    LENDER STATEMENTS

   Non-investor third party notes are as follows: NONE

                                  Lender                                         11/30/2018
      Hankey Capital DIP Loan                                             $           40,217,933


      The DIP lender Hankey Capital provides a monthly statement, the current statement is
      included with this report. The loan principal balance on the debtor's books exceeds the
      principal balance shown on the lender statement by $75,000 due to a payment posted by the
      lender as a principal payment that should have been recorded as a loan extension fee. The
      lender corrected this error on December 1, shown on the December statement. The amount
      shown agrees with the Debtor's balance sheet and is the correct principal balance as of
      November 30, 2018. A corresponding note has been added to the lender statement.




    127 of 129                                                                              MOR-7 (Cover pg)
                                    Case 17-12560-KJC                               Doc 3267                  Filed 01/03/19                Page 128 of 129

                                                                                     BILLING ST A TEMENT


                                                                                                                                   ACCOUNT NO.
                                                                                                                                   STATEMENT CLOSING DATE                             11/30/2018
                 Hankey Capital
                                                                                                                                   STATEMENT SUMMARY
                 4751 Wilshire Blvd ., Suit e 11 O LA CA 9001.0
                 Zoey     (323 ) 692-4093                                                                                               Past Due Amount                +                  $0.00
                 Patricia        {323) 801-7 28                                                                                         Current Payment Amount         +            $489,366.42
                                                                                                                                        Trust/Escrow Payment           +                  $0.00
                                                                                                                                        Other Payments                 +                  $0.00
 BORROWER                                                                                                                               Deferred Charges                                  $0.00
                                                                                                                                        Minimum Payment Due                         $489,366.42
    WOODBRIDGE GROUP OF COMPANIES                                                                                                       Payment Due Date                              12/1/2018
    333 S Grand Ave Suite 4070
                                                                                                                                        Late Charge Due After 12/10/2018             $24,468.32
    Los Angeles CA 90071
                                                                                                                                        Maximum Loan Amount                       $6,000 ,000.00
                                                                                                                                        Current Principal Balance                $40,142,933.47
                                                                                                                                        Reserve Balance                               $4,077.15

0   Check here for a change of mailing address or phone number(s). Please provide all corrections on the reverse side.
                                                                                                                                        Impound Balance                                   $0.00    I
                                                                                                                                        Interest Rate                                  10.250%
                                                                                                                                        Average Daily Balance                    $45,290,212 .74 1
                                                                                                                                        Project Address:
                                                                                                                                        642 N ST CLOUD
                                                                                                                                        LOS ANGELES CA 90077
                                                                                                                                                                                                   i
                                                     PLEASE DETACH THE TOP PORTION OF THIS STATEMENT AND RETURN IT WITH YOUR PAYMENT

 Please advise us immediately of any discrepancies in the transactions or investment activity on your billing statement or if you contemplate changing your address. When making
 inquiries by telephone or in writing please give your account number. We urge you to keep this statement with your investment records.

                                                                                          ACCOUNT ACTIVITY
      Date             Reference                                           Description                                       Reserve             Charges            Credits           Balance

 11/1/2018                                Balance Forward                                                                       $4,077.15                                      $52,887,201.48
 11/1/2018         0718 Legal             Buchalter lnv#930264                                                                                     $8,294.00 "                 $52 ,895,495.48
 11/1/2018         0818 legal             Buchalter lnv#935301                                                                                     $7,291.60 '                 $52,902,787.08
 11/1/2018         0918 legal             Buchalter lnv#939042                                                                                     $3,378.00 2(                $52,906, 165.08
 11 /1 /2018       0618 legal             Buchalter lnv#926873                                                                                     $7,027.20 ~                 $52,913,192.28
 11/5/2018         PAYDOWN                Principal PayDown                                                                                                    $1 ,000,000.00.1$51 ,913,192.28
 11/7/2018         OCT INTW               Payment Received - Thank You                                                                                           $473,418.37.1'$51,439,773.91
 11/7/2018         PAYDOWN                Principal PayDown                                                                                                    $5,297,024.75 .1$46, 142,749.16
 11/19/2018        0618 legal             Richards Layton & Finger lnv#568782                                                                      $6,698.82 ~                 $46, 149,447.98
 11/19/2018
 11/19/2018
 11/19/2018
                   0718 legal
                   0818 legal
                   0918 legal
                                          Richards Layton & Finger lnv#572617
                                          Richards Layton & Finger lnv#575420
                                          Richards Layton & Finger lnv#577205
                                                                                                                                                  $10,041.80 K
                                                                                                                                                  $16,046.25
                                                                                                                                                   $9 ,033.55
                                                                                                                                                                l              $46,159,489.78
                                                                                                                                                                               $46, 175,536.03
                                                                                                                                                                               $46, 184,569.58
 11/19/2018        1018 legal             Richards Layton & Finger lnv#579292                                                                     $14,770.80                   $46,199,340.38
 11/20/2018        FOOTHILL               Principal PayDown                                                                                                   $5,716 ,317 .64v"$40,483,022.74
 11/20/2018        Legal fees             Buchalter lnv#943881                                                                                   $19,930.50 ¥'                 $40,502 ,953.24
 11/26/2018        WIRE                   Funds Advanced                                                                                      $3,000,000.00                    $43,502,953.24
 11/27/2018        PAYDOWN                Payment - Other                                                                                                     $1, 100,000.00 4 42,402 ,953.24
 11/27/2018        PAYDOWN                Payment - Other                                                                                                       $400,000.0o -'$42 ,002,953.24
 11/27/2018        PAYDOWN                Payment - Other                                                                                                     $1,686,584.40 f 0,316,368.84
 11/30/2018        PAYDOWN                Payment - Other                                                                                                         $75,000.00 $40 ,241 ,368.84
 11/30/2018                               Interest Charge                                                                                    ~ $386,853 .90                    $40,628,222 .74
                                                                                                                         ~~~~~-                                 -~~~~~




                                                                                                                                $4,077.15      $3,489,366.42 $15,748,345.16



                                                                                 INTEREST CHARGE SUMMARY
          Balance Date                        Daily Balance                            Days                       Daily Periodic Rate             Interest Rate               Interest Charges
            11/1/2018                          $52,417,860.26                               4                             0.028472%                      10.250%                  $59,698.12
            11/5/2018                          $51,417,860.26                               2                             0.028472%                      10.250%                  $29,279.61
            1117/2018                          $46,120,835.51                              13                             0.028472%                      10.250%                 $170,711.15
           11/20/2018                          $40,404,517 .87                              6                             0.028472%                      10.250%                  $69,024.38
           11/26/2018                          $43,404,517.87                                                             0.028472%                      10.250%                  $12,358.23
           11/27/2018                          $40,217,933.47                                3                            0.028472%                      10.250%                  $34,352 .82
           11/30/2018                          $40,142,933.47                                1                            0.028472%                      10.250%                  $11,429 .59


Powered by The Mortgage Office r M                                                               Page    1   of    2

               128 of 129
                             Case 17-12560-KJC               Doc 3267             Filed 01/03/19   Page 129 of 129

                                                                  30                                                   $386,853.90

Note: Daily balances exclude finance charges , reserve balances, impound balances, late charges.




           11/30/2018               Loan Balance per Hankey billing statement                                 40,142,933.47
                                    Misapplied payment, as principal, should be loan fee                          75,000.00
           11/30/2018               Corrected Loan Balance                                                    40,217,933.47




Powered by The Mortgage Office TM                                      Page   2   of   2

            129 of 129
